As filed with the U.S. Securities and Exchange Commission on May 9, 2013 Registration Nos. 33-1857 and 811-4503 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 35 [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] [X] Amendment No. 36 [X] AQUILA MUNICIPAL TRUST (Exact Name of Registrant as Specified in Charter) 380 Madison Avenue, Suite 2300 New York, New York 10017 (Address of Principal Executive Offices) (212) 697-6666 (Registrant's Telephone Number) Diana P. Herrmann Aquila Investment Management LLC 380 Madison Avenue, Suite 2300 New York, New York 10017 (Name and Address of Agent for Service) Copy to: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(i) [] on (date) pursuant to paragraph (a)(i) [ X ] 75 days after filing pursuant to paragraph (a)(ii) [] on (date) pursuant to paragraph (a)(ii) of Rule 485. [] This post-effective amendment designates a new effective date for a previous post-effective amendment. This filing relates solely to Aquila Tax-Free Fund of Colorado, Aquila Tax-Free Fund of Kentucky, Aquila Narragansett Tax-Free Income Fund and Aquila Tax-Free Fund For Utah, each a new series of the Registrant. AQUILA MUNICIPAL TRUST PROSPECTUS [ ,2013] Class A Class C Class I Class Y Aquila Tax-Free Fund of Colorado COTFX COTCX COTIX COTYX Aquila Churchill Tax-Free Fund of Kentucky CHTFX CHKCX CHKIX CHKYX Aquila Narragansett Tax-Free Income Fund NITFX NITCX NITIX NITYX Aquila Tax-Free Fund For Utah UTAHX UTACX UTAIX UTAYX Aquila Tax-Free Fund of Colorado, Aquila Churchill Tax-Free Fund of Kentucky, Aquila Narragansett Tax-Free Income Fund and Aquila Tax-Free Fund For Utah (each, a “Fund,” and collectively, the “Funds”) are series of Aquila Municipal Trust (the “Trust”): Aquila Tax-Free Fund of Colorado is a mutual fund that seeks to provide you as high a level of current income exempt from Colorado state income tax and regular Federal income tax as is consistent with preservation of capital by investing in municipal obligations that pay interest exempt from Colorado state income tax and regular Federal income tax and are of investment grade quality. Aquila Churchill Tax-Free Fund of Kentucky is a mutual fund that seeks to provide you as high a level of current income exempt from Kentucky state income tax and regular Federal income tax as is consistent with preservation of capital by investing in municipal obligations that pay interest exempt from Kentucky state income tax and regular Federal income tax and are of investment grade quality. Aquila Narragansett Tax-Free Income Fund is a mutual fund that seeks to provide a high level of preservation for investors’ capital and consistency in the payment of current income that is exempt from both State of Rhode Island personal income taxes and regular Federal income taxes by investing primarily in tax-free municipal obligations. Aquila Tax-Free Fund For Utah is a mutual fund that seeks to provide you as high a level of current income exempt from Utah state and regular Federal income taxes as is consistent with preservation of capital by investing in municipal obligations that pay interest exempt from Utah state and regular Federal income taxes and are of investment grade quality. For general inquiries & yield information 800-437-1020 toll-free or 212-697-6666 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Aquila Tax-Free Fund of Colorado Investment Objective Fees and Expenses of the Fund Shareholder Fees Principal Investment Strategies Principal Risks Fund Performance Management Purchase and Sale of Fund Shares Tax Information Payment to Broker-Dealers and Other Financial Intermediaries Aquila Churchill Tax-Free Fund of Kentucky Investment Objective Fees and Expenses of the Fund Shareholder Fees Principal Investment Strategies Principal Risks Fund Performance Management Purchase and Sale of Fund Shares Tax Information Payment to Broker-Dealers and Other Financial Intermediaries Aquila Narragansett Tax-Free Income Fund Investment Objective Fees and Expenses of the Fund Shareholder Fees Principal Investment Strategies Principal Risks Fund Performance Management Purchase and Sale of Fund Shares Tax Information Payment to Broker-Dealers and Other Financial Intermediaries Aquila Tax-Free Fund For Utah Investment Objective Fees and Expenses of the Fund Shareholder Fees Principal Investment Strategies Principal Risks Fund Performance Management Purchase and Sale of Fund Shares Tax Information Payment to Broker-Dealers and Other Financial Intermediaries Additional Information About the Funds’ Principal Investment Strategies and Principal Risks 2 Fund Management Net Asset Value per Share Purchases Redeeming An Investment Alternative Purchase Plans Dividends and Distributions Tax Information Financial Highlights 3 AQUILA TAX-FREE FUND OF COLORADO FUND SUMMARY Investment Objective The Fund’s objective is to provide you as high a level of current income exempt from Colorado state and regular Federal income taxes as is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your immediate family invest, or agree to invest in the future, at least $25,000 in the Fund or in other funds in the Aquila Group of Funds. More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial advisor and in "Alternative Purchase Plans” on page of the Fund's Prospectus, "What are the sales charges for purchases of Class A Shares” on page of the Prospectus, "Reduced Sales Charges for Certain Purchases of Class A Shares” on page of the Prospectus, and “Purchase, Redemption, and Pricing of Shares” on page of the Statement of Additional Information (the “SAI”). Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Class Y Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.00% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of redemption value or purchase price) None(1) 1.00% None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of your investment) Management Fee(3) 0.50% 0.50% 0.50% 0.50% Distribution (12b-1) Fee 0.05% 0.75% 0.15% None Other Expenses 0.20% 0.45% 0.40%(2) 0.20% Total Annual Fund Operating Expenses 0.75% 1.70% 1.05% 0.70% Total Fee Waivers(3) 0.02% 0.02% 0.02% 0.02% Total Annual Fund Operating Expenses After Waivers and Reimbursements(3) 0.73% 1.68% 1.03% 0.68% 4 Purchases of $1 million or more have no sales charge but a contingent deferred sales charge of up to 1% for redemptions within two years of purchase and up to 0.50 of 1% for redemptions during the third and fourth years after purchase. Other Expenses of Class I Shares are based on estimated amounts for the current fiscal year. The Manager has contractually undertaken to waive its fees so that management fees are equivalent to 0.48 of 1% of net assets of the Fund up to $400,000,000; 0.46 of 1%of net assets above $400,000,000 up to $1,000,000,000; and 0.44 of 1% of net assets above $1,000,000,000.This contractual undertaking is in effect until July 31, 2014.Prior to July 31, 2014, the Manager may not terminate the arrangement without the approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Six years after the date of purchase, Class C Shares automatically convert to Class A Shares. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Shares Class C Shares Class I Shares Class Y Shares You would pay the following expenses if you did not redeem your Class C Shares: Class C Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 15% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in municipal obligations that pay interest exempt in the opinion of bond counsel from Colorado state and regular Federal income taxes. In general, almost all of these obligations are issued by the State of Colorado, its counties and various other local authorities. We call these “Colorado Obligations.” These securities may include participation or other interests in municipal securities and variable rate demand notes.A significant portion of the Colorado Obligations in which the Fund invests are revenue bonds, which are backed only by revenues from certain facilities or other sources and not by the issuer itself. 5 Under normal circumstances, at least 80% of the Fund’s net assets will consist of Colorado Obligations the income paid upon which will not be subject to the Federal alternative minimum tax on individuals.These obligations can be of any maturity, but the Fund’s average portfolio maturity has traditionally been between 6 and 12 years. At the time of purchase, the Fund’s Colorado Obligations must be of investment grade quality. This means that they must either · be rated within the four highest credit ratings assigned by nationally recognized statistical rating organizations or, · if unrated, be determined to be of comparable quality by the Fund’s Sub-Adviser, Davidson Fixed Income Management, Inc. doing business as Kirkpatrick Pettis Capital Management (the “Sub-Adviser”). The Sub-Adviser selects obligations for the Fund’s portfolio to best achieve the Fund’s objective by considering various characteristics including quality, maturity and coupon rate. Principal Risks Market and Interest Rate Risk. The market prices of the Fund’s securities may go up or down, sometimes rapidly or unpredictably, due to general market conditions, such as real or perceived adverse economic or political conditions, inflation, changes in interest rates, lack of liquidity in the bond markets or adverse investor sentiment. When market prices fall, the value of your investment may go down. The value of your investment may also go down when interest rates rise. A rise in rates tends to have a greater impact on the prices of longer term securities. Credit Risk. If an issuer or obligor of a security held by the Fund or a counterparty to a financial contract with the Fund defaults or is downgraded, or if the value of the assets underlying a security declines, the value of your investment will typically decline. Rating Agency Risk. Investment grade debt securities may be downgraded by a major rating agency to below investment grade status, which would increase the risk of holding these securities. In addition, a rating may become stale in that it fails to reflect changes to an issuer’s financial condition. Ratings represent the rating agency’s opinion regarding the quality of the security and are not a guarantee of quality. Rating agencies may fail to make timely credit ratings in response to subsequent events. In addition, rating agencies are subject to an inherent conflict of interest because they are often compensated by the same issuers whose securities they grade. Risks Associated with Investments in Colorado and Other Municipal Obligations. The Fund may be affected significantly by adverse economic, political or other events affecting Colorado and other municipal issuers. Municipal issuers may be adversely affected by rising health care costs, increasing unfunded pension liabilities, and by the phasing out of federal programs providing financial support.Unfavorable conditions and developments relating to projects financed with municipal securities can result in lower revenues to issuers of municipal securities.Issuers often depend on revenues from these projects to make principal and interest payments.The value of municipal securities also can be adversely affected by changes in the financial condition of one or more individual municipal issuers or insurers of municipal issuers, regulatory developments, legislative actions, and by uncertainties and public perceptions concerning these and other factors. Tax Risk. The income on the Fund’s Colorado Obligations and other municipal obligations could become subject to Federal and/or state income taxes due to noncompliant conduct by issuers, unfavorable legislation or litigation or adverse interpretations by regulatory authorities. Liquidity Risk. Some securities held by the Fund may be difficult to sell, or illiquid, particularly during times of market turmoil. Illiquid securities may also be difficult to value. If the Fund is forced to sell an illiquid security to meet redemption requests or other cash needs, the Fund may be forced to sell the security at a loss. 6 Prepayment or Call Risk. Many issuers have a right to prepay their securities. If interest rates fall, an issuer may exercise this right, and the Fund could be forced to reinvest prepayment proceeds at a time when yields on securities available in the market are lower than the yield on the prepaid security. The Fund may also lose any premium it paid on the security. Portfolio Selection Risk. The value of your investment may decrease if the Sub-Adviser’s judgment about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, or about interest rates, is incorrect. The Fund is classified as a “non-diversified” investment company under the Investment Company Act of 1940 (the “1940 Act”). Thus, compared with “diversified” funds, it may invest a greater percentage of its assets in obligations of a small number of issuers. In general, the more the Fund invests in the securities of specific issuers or issues of a similar project type, the more the Fund is exposed to risks associated with investments in those issuers or types of projects.Also, the Fund may be more volatile than a more geographically diverse fund. Loss of money is a risk of investing in the Fund. These risks are discussed in more detail later in the Prospectus or in the SAI. Fund Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns for the designated periods compare with those of a broad measure of market performance. The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available at www.aquilafunds.com or by calling 800-437-1020 (toll-free). The Fund acquired the assets and liabilities of Tax-Free Fund of Colorado (the Predecessor Fund) on [].As a result of the reorganization, the Fund is the accounting successor of the Predecessor Fund.Performance shown for periods prior to [], is the performance of the Predecessor Fund. ANNUAL TOTAL RETURNS As of December 31 Class Y Shares 2003-2012 [To be added by amendment] 7 During the 10-year period shown in the bar chart, the highest return for a quarter was []% (quarter ended []) and the lowest return for a quarter was []% (quarter ended []. Average Annual Total Returns for the Periods Ended December 31, 2012 1 Year 5 Years 10 Years Class Returns Before Taxes: Class A Class C [To be added by amendment] Class Y Class Y Returns After Taxes: On Distributions On Distributions and Redemption Barclays Capital Quality Intermediate Municipal Bond Index. (This index of municipal bonds of issuers throughout the U.S. is unmanaged and does not reflect deductions for fund operating expenses, taxes or sales charges.) These returns are calculated using the highest individual Federal marginal income and capital gains tax rates in effect at the time of each distribution and redemption, but do not reflect state and local taxes.Actual after-tax returns will depend on your specific situation and may differ from those shown.The total returns reflect reinvestment of dividends and distributions.After-tax returns are shown only for Class Y Shares.After-tax returns for other classes of shares will vary. Management Investment Adviser - Aquila Investment Management LLC (the “Manager”) Sub-Adviser - Davidson Fixed Income Management, Inc. doing business as Kirkpatrick Pettis Capital Management Portfolio Manager Mr. Christopher Johns is a Senior Vice President of the Sub-Adviser; he has been the portfolio manager of the Fund and the Predecessor Fund since the Predecessor Fund’s inception in 1987. Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Class A Shares or Class C Shares either through a financial advisor or directly from the Fund and Class I Shares and Class Y Shares through a financial intermediary. The minimum initial purchase into the Fund is $1,000, and $50 if an automatic investment program is established. There is no minimum for subsequent investments. Tax Information The Fund intends to distribute income that is exempt from regular Federal income tax and Colorado state personal income tax. Portions of the Fund's distributions may be subject to such taxes and/or to the Federal alternative minimum tax. 8 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and its Distributor or Manager may pay the intermediary for the sale of Fund shares and related shareholder servicing activities. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary’s website for more information. 9 AQUILA CHURCHILL TAX-FREE FUND OF KENTUCKY FUND SUMMARY Investment Objective The Fund’s objective is to provide you as high a level of current income exempt from Kentucky state and regular Federal income taxes as is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your immediate family invest, or agree to invest in the future, at least $25,000 in the Fund or in other funds in the Aquila Group of Funds. More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial advisor and in "Alternative Purchase Plans” on page of the Fund's Prospectus, "What are the sales charges for purchases of Class A Shares” on page of the Prospectus, "Reduced Sales Charges for Certain Purchases of Class A Shares” on page of the Prospectus, and “Purchase, Redemption, and Pricing of Shares” on page of the Statement of Additional Information (the “SAI”). Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Class Y Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.00% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of redemption value or purchase price) None(1) 1.00% None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of your investment) Management Fee 0.40% 0.40% 0.40% 0.40% Distribution (12b-1) Fee 0.15% 0.75% 0.15% None Other Expenses 0.22% 0.47% 0.38% 0.22% Total Annual Fund Operating Expenses 0.77% 1.62% 0.93% 0.62% Purchases of $1 million or more have no sales charge but a contingent deferred sales charge of up to 1% for redemptions within two years of purchase. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Six years after the date of purchase, Class C Shares 10 automatically convert to Class A Shares. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Shares Class C Shares Class I Shares Class Y Shares You would pay the following expenses if you did not redeem your Class C Shares: Class C Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund's performance. During the most recent fiscal year, the Fund's portfolio turnover rate was 12% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in municipal obligations that pay interest exempt in the opinion of bond counsel from Kentucky income and regular Federal income taxes. In general, almost all of these obligations are issued by the Commonwealth of Kentucky, its counties and various other local authorities. We call these “Kentucky Obligations.” These securities may include participation or other interests in municipal securities and variable rate demand notes.A significant portion of the Kentucky Obligations in which the Fund invests are revenue bonds, which are backed only by revenues from certain facilities or other sources and not by the issuer itself. Under normal circumstances, at least 80% of the Fund’s net assets will consist of Kentucky Obligations the income paid upon which will not be subject to the Federal alternative minimum tax on individuals.These obligations can be of any maturity, but the Fund’s average portfolio maturity has traditionally been between 11 and 15 years. At the time of purchase, the Fund’s Kentucky Obligations must be of investment grade quality. This means that they must either * be rated within the four highest credit ratings assigned by nationally recognized statistical rating organizations or, * if unrated, be determined to be of comparable quality by the Fund’s Manager, Aquila Investment Management LLC. The Manager selects obligations for the Fund’s portfolio to best achieve the Fund’s objective by considering various characteristics including quality, maturity and coupon rate. Principal Risks Market and Interest Rate Risk. The market prices of the Fund’s securities may go up or down, sometimes rapidly or unpredictably, due to general market conditions, such as real or perceived adverse economic or political conditions, inflation, changes in interest rates, lack of liquidity in the bond markets or adverse investor sentiment. When market prices fall, the value of your investment may go down. The value of your investment may also go down when interest rates rise. A rise in rates tends to have a greater impact on the prices of longer term securities. 11 Credit Risk. If an issuer or obligor of a security held by the Fund or a counterparty to a financial contract with the Fund defaults or is downgraded, or if the value of the assets underlying a security declines, the value of your investment will typically decline. Rating Agency Risk. Investment grade debt securities may be downgraded by a major rating agency to below investment grade status, which would increase the risk of holding these securities. In addition, a rating may become stale in that it fails to reflect changes to an issuer’s financial condition. Ratings represent the rating agency’s opinion regarding the quality of the security and are not a guarantee of quality. Rating agencies may fail to make timely credit ratings in response to subsequent events. In addition, rating agencies are subject to an inherent conflict of interest because they are often compensated by the same issuers whose securities they grade. Risks Associated with Investments in Kentucky and Other Municipal Obligations. The Fund may be affected significantly by adverse economic, political or other events affecting Kentucky and other municipal issuers.Municipal issuers may be adversely affected by rising health care costs, increasing unfunded pension liabilities, and by the phasing out of federal programs providing financial support.Unfavorable conditions and developments relating to projects financed with municipal securities can result in lower revenues to issuers of municipal securities.Issuers often depend on revenues from these projects to make principal and interest payments.The value of municipal securities also can be adversely affected by changes in the financial condition of one or more individual municipal issuers or insurers of municipal issuers, regulatory developments, legislative actions, and by uncertainties and public perceptions concerning these and other factors. Tax Risk. The income on the Fund’s Kentucky Obligations and other municipal obligations could become subject to Federal and/or state income taxes due to noncompliant conduct by issuers, unfavorable legislation or litigation or adverse interpretations by regulatory authorities. Liquidity Risk. Some securities held by the Fund may be difficult to sell, or illiquid, particularly during times of market turmoil. Illiquid securities may also be difficult to value. If the Fund is forced to sell an illiquid security to meet redemption requests or other cash needs, the Fund may be forced to sell the security at a loss. Prepayment or Call Risk. Many issuers have a right to prepay their securities. If interest rates fall, an issuer may exercise this right, and the Fund could be forced to reinvest prepayment proceeds at a time when yields on securities available in the market are lower than the yield on the prepaid security. The Fund may also lose any premium it paid on the security. Portfolio Selection Risk. The value of your investment may decrease if the Manager’s judgment about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, or about interest rates, is incorrect. The Fund is classified as a “non-diversified” investment company under the Investment Company Act of 1940 (the “1940 Act”). Thus, compared with “diversified” funds, it may invest a greater percentage of its assets in obligations of a small number of issuers. In general, the more the Fund invests in the securities of specific issuers or issues of a similar project type, the more the Fund is exposed to risks associated with investments in those issuers or types of projects.Also, the Fund may be more volatile than a more geographically diverse fund. Loss of money is a risk of investing in the Fund. These risks are discussed in more detail later in the Prospectus or in the SAI. Fund Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns for the designated periods compare with those of a broad measure of market performance. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available at www.aquilafunds.com or by calling 800-437-1020 (toll-free). 12 The Fund acquired the assets and liabilities of Tax-Free Fund of Kentucky (the Predecessor Fund) on [].As a result of the reorganization, the Fund is the accounting successor of the Predecessor Fund.Performance shown for periods prior to [], is the performance of the Predecessor Fund. ANNUAL TOTAL RETURNS - As of December 31 Class Y Shares - 2003 – 2012 [To be added by amendment] During the 10-year period shown in the bar chart, the highest return for a quarter was []% (quarter ended []) and the lowest return for a quarter was []% (quarter ended []. 13 Average Annual Total Returns for the Periods Ended December 31, 2012 1 Year 5 Years 10 Years Class Returns Before Taxes: Class A Class C [To be added by amendment] Class I Class Y Class Y Returns After Taxes: On Distributions On Distributions and Redemption Barclays Capital Quality Intermediate Municipal Bond Index (This index of municipal bonds of issuers throughout the U.S. is unmanaged and does not reflect deductions for fund operating expenses, taxes or sales charges.) These returns are calculated using the highest individual Federal marginal income and capital gains tax rates in effect at the time of each distribution and redemption, but do not reflect state and local taxes.Actual after-tax returns will depend on your specific situation and may differ from those shown.The total returns reflect reinvestment of dividends and distributions.After-tax returns are shown only for Class Y Shares.After-tax returns for other classes of shares will vary. Management Investment Adviser - Aquila Investment Management LLC (the “Manager”) Portfolio Managers - Mr. Royden Durham has served as the Fund’s co-portfolio manager since 2011.Mr. Todd Curtis has been the Fund’s co-portfolio manager since 2009.Mr. James Thompson has served as back-up portfolio manager since 2009. Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Class A Shares or Class C Shares either through a financial advisor or directly from the Fund and Class I Shares and Class Y Shares through a financial intermediary. The minimum initial purchase into the Fund is $1,000, and $50 if an automatic investment program is established. There is no minimum for subsequent investments. Tax Information The Fund intends to distribute income that is exempt from regular Federal income tax and Kentucky personal income tax. Portions of the Fund's distributions may be subject to such taxes and/or to the Federal alternative minimum tax. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and its Distributor or Manager may pay the intermediary for the sale of Fund shares and related shareholder servicing activities. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary's website for more information. 14 AQUILA NARRAGANSETT TAX-FREE INCOME FUND FUND SUMMARY Investment Objective The Fund’s objective is to provide you as high a level of current income exempt from Rhode Island state and regular Federal income taxes as is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your immediate family invest, or agree to invest in the future, at least $25,000 in the Fund or in other funds in the Aquila Group of Funds. More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial advisor and in "Alternative Purchase Plans” on page of the Fund's Prospectus, "What are the sales charges for purchases of Class A Shares” on page of the Prospectus, "Reduced Sales Charges for Certain Purchases of Class A Shares” on page of the Prospectus, and “Purchase, Redemption, and Pricing of Shares” on page of the Statement of Additional Information (the “SAI”). Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Class Y Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.00% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of redemption value or purchase price) None(1) 1.00% None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of your investment) Management Fee 0.50% 0.50% 0.50% 0.50% Distribution (12b-1) Fee 0.15% 0.75% 0.15%(3) None Other Expenses 0.23% 0.48% 0.39% 0.24% Total Annual Fund Operating Expenses 0.88% 1.73% 1.04% 0.74% Total Fee Waivers and/or Reimbursement(2) 0.05% 0.05% 0.06% 0.06% Total Annual Fund Operating Expenses After Waivers and Reimbursements(2) 0.83% 1.68% 0.98% 0.68% Purchases of $1 million or more have no sales charge but a contingent deferred sales charge of up to 1% for redemptions within two years of purchase and up to 0.50 of 1% for redemptions during the third and fourth years after purchase. 15 The Manager has contractually undertaken to waive fees and/or reimburse Fund expenses so that total Fund expenses will not exceed 0.83% for Class A Shares, 1.68% for Class C Shares, 0.98% for Class I Shares or 0.68% for Class Y Shares.These expense limitations are in effect until September 30, 2014.Prior to September 30, 2014, the Manager may not terminate the arrangement without the approval of the Board of Trustees. The Distribution Plan for Class I Shares permits payment of a distribution fee of up to 0.25%.The Board of Trustees currently authorizes payment of a distribution fee of 0.15% for Class I Shares. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Six years after the date of purchase, Class C Shares automatically convert to Class A Shares. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A Shares Class C Shares Class I Shares Class Y Shares You would pay the following expenses if you did not redeem your Class C Shares: Class C Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund's performance. During the most recent fiscal year, the Fund's portfolio turnover rate was 11% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in tax-free municipal obligations that pay interest exempt, in the opinion of bond counsel, from Rhode Island state and regular Federal income taxes. In general, all or almost all of these obligations are issued by the State of Rhode Island, its counties and various other local authorities. We call these “Rhode Island Obligations.” These securities may include participation or other interests in municipal securities and variable rate demand notes.Some Rhode Island Obligations, such as general obligation issues, are backed by the issuer’s taxing authority, while other Rhode Island Obligations, such as revenue bonds, are backed only by revenues from certain facilities or other sources and not by the issuer itself. Under normal circumstances, at least 80% of the Fund’s net assets will consist of Rhode Island Obligations the income paid upon which will not be subject to the Federal alternative minimum tax on individuals.These obligations can be of any maturity, but the Fund’s average portfolio maturity goal has traditionally been between 10 and 12 years. 16 At the time of purchase, the Fund’s Rhode Island Obligations must be of investment grade quality. This means that they must either · be rated within the four highest credit ratings assigned by nationally recognized statistical rating organizations or, · if unrated, be determined to be of comparable quality by the Fund’s Sub-Adviser, Citizens Investment Advisors, a department of RBS Citizens, N.A. The Sub-Adviser selects obligations for the Fund’s portfolio to best achieve the Fund’s objective by considering various characteristics including quality, maturity and coupon rate. Principal Risks Market and Interest Rate Risk. The market prices of the Fund’s securities may go up or down, sometimes rapidly or unpredictably, due to general market conditions, such as real or perceived adverse economic or political conditions, inflation, changes in interest rates, lack of liquidity in the bond markets or adverse investor sentiment. When market prices fall, the value of your investment may go down. The value of your investment may also go down when interest rates rise. A rise in rates tends to have a greater impact on the prices of longer term securities. Credit Risk. If an issuer or obligor of a security held by the Fund or a counterparty to a financial contract with the Fund defaults or is downgraded, or if the value of the assets underlying a security declines, the value of your investment will typically decline. Rating Agency Risk. Investment grade debt securities may be downgraded by a major rating agency to below investment grade status, which would increase the risk of holding these securities. In addition, a rating may become stale in that it fails to reflect changes to an issuer’s financial condition. Ratings represent the rating agency’s opinion regarding the quality of the security and are not a guarantee of quality. Rating agencies may fail to make timely credit ratings in response to subsequent events. In addition, ratings agencies are subject to an inherent conflict of interest because they are often compensated by the same issuers whose securities they grade. Risks Associated with Investments in Rhode Island and Other Municipal Obligations. The Fund may be affected significantly by adverse economic, political or other events affecting Rhode Island and other municipal issuers.Municipal issuers may be adversely affected by rising health care costs, increasing unfunded pension liabilities, and by the phasing out of federal programs providing financial support.Unfavorable conditions and developments relating to projects financed with municipal securities can result in lower revenues to issuers of municipal securities.Issuers often depend on revenues from these projects to make principal and interest payments.The value of municipal securities also can be adversely affected by changes in the financial condition of one or more individual municipal issuers or insurers of municipal issuers, regulatory developments, legislative actions, and by uncertainties and public perceptions concerning these and other factors. Tax Risk. The income on the Fund’s Rhode Island Obligations and other municipal obligations could become subject to Federal and/or state income taxes due to noncompliant conduct by issuers, unfavorable legislation or litigation or adverse interpretations by regulatory authorities. Liquidity Risk. Some securities held by the Fund may be difficult to sell, or illiquid, particularly during times of market turmoil. Illiquid securities may also be difficult to value. If the Fund is forced to sell an illiquid security to meet redemption requests or other cash needs, the Fund may be forced to sell the security at a loss. Prepayment or Call Risk. Many issuers have a right to prepay their securities. If interest rates fall, an issuer may exercise this right, and the Fund could be forced to reinvest prepayment proceeds at a time when yields on securities available in the market are lower than the yield on the prepaid security. The Fund may also lose any premium it paid on the security. 17 Portfolio Selection Risk. The value of your investment may decrease if the Sub-Adviser’s judgment about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, or about interest rates, is incorrect. An investment in the Fund is not a deposit in RBS Citizens, N.A., any of its bank or non-bank affiliates or any other bank, and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Fund is classified as a “non-diversified” investment company under the Investment Company Act of 1940 (the “1940 Act”). Thus, compared with “diversified” funds, it may invest a greater percentage of its assets in obligations of a small number of issuers. In general, the more the Fund invests in the securities of specific issuers or issues of a similar project type, the more the Fund is exposed to risks associated with investments in those issuers or types of projects.Also, the Fund may be more volatile than a more geographically diverse fund. Loss of money is a risk of investing in the Fund. These risks are discussed in more detail later in the Prospectus or in the SAI. Fund Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns for the designated periods compare with those of a broad measure of market performance. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available at www.aquilafunds.com or by calling 800-437-1020 (toll-free). The Fund acquired the assets and liabilities of Aquila Narragansett Tax-Free Income Fund (the Predecessor Fund) on [].As a result of the reorganization, the Fund is the accounting successor of the Predecessor Fund.Performance shown for periods prior to [], is the performance of the Predecessor Fund. ANNUAL TOTAL RETURNS - As of December 31 Class Y Shares - 2003 – 2012 [To be added by amendment] 18 During the 10-year period shown in the bar chart, the highest return for a quarter was []% (quarter ended []) and the lowest return for a quarter was []% (quarter ended []. Average Annual Total Returns for the Periods Ended December 31, 2012 1 Year 5 Years 10 Years Class Returns Before Taxes: Class A Class C [To be added by amendment] Class I Class Y Class Y Returns After Taxes: On Distributions On Distributions and Redemption Barclays Capital Quality Intermediate Municipal Bond Index (This index of municipal bonds of issuers throughout the U.S. is unmanaged and does not reflect deductions for fund operating expenses, taxes or sales charges.) These returns are calculated using the highest individual Federal marginal income and capital gains tax rates in effect at the time of each distribution and redemption, but do not reflect state and local taxes.Actual after-tax returns will depend on your specific situation and may differ from those shown.The total returns reflect reinvestment of dividends and distributions.After-tax returns are shown only for Class Y Shares.After-tax returns for other classes of shares will vary. Management Investment Adviser - Aquila Investment Management LLC (the “Manager”) Sub-Adviser - Citizens Investment Advisors, a department of RBS Citizens, N.A. Portfolio Managers - Salvatore C. Di Santo, a Senior Vice President of the Sub-Adviser, has managed or co-managed the Fund’s and the Predecessor Fund since the inception of the Predecessor Fund in September 1992. Jeffrey K. Hanna, also an officer of the Sub-Adviser, has served as the co-portfolio manager of the Fund and the Predecessor Fund since 2005, and was an assistant portfolio manager of the Predecessor Fund from 2000 to 2005. Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Class A Shares or Class C Shares either through a financial advisor or directly from the Fund and Class I Shares and Class Y Shares through a financial intermediary. The minimum initial purchase into the Fund is $1,000, and $50 if an automatic investment program is established. There is no minimum for subsequent investments. Tax Information The Fund intends to distribute income that is exempt from regular Federal income tax and Rhode Island state income tax. Portions of the Fund's distributions may be subject to such taxes and/or to the Federal alternative minimum tax. 19 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and its Distributor or Manager may pay the intermediary for the sale of Fund shares and related shareholder servicing activities. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary's website for more information. 20 AQUILA TAX-FREE FUND FOR UTAH FUND SUMMARY Investment Objective The Fund’s objective is to provide you as high a level of current income exempt from Utah state and regular Federal income taxes as is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your immediate family invest, or agree to invest in the future, at least $25,000 in the Fund or in other funds in the Aquila Group of Funds. More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial advisor and in "Alternative Purchase Plans” on page of the Fund's Prospectus, "What are the sales charges for purchases of Class A Shares” on page of the Prospectus, "Reduced Sales Charges for Certain Purchases of Class A Shares” on page of the Prospectus, and “Purchase, Redemption, and Pricing of Shares” on page of the Statement of Additional Information (the “SAI”).No Class I Shares are currently outstanding. Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Class Y Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.00% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of redemption value or purchase price) None(1) 1.00% None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of your investment) Management Fee 0.50% 0.50% 0.50% 0.50% Distribution (12b-1) Fee 0.20% 0.75% 0.15% None Other Expenses 0.20% 0.46% 0.40%(2) 0.21% Total Annual Fund Operating Expenses 0.90% 1.71% 1.05% 0.71% Total Fee Waivers and/or Reimbursement(3) 0.07% 0.08% 0.08% 0.08% Total Annual Fund Operating ExpensesAfter Waivers and Reimbursements(3) 0.83% 1.63% 0.97% 0.63% Purchases of $1 million or more have no sales charge but a contingent deferred sales charge of up to 1% for redemptions within two years of purchase. Other Expenses of Class I Shares are based on estimated amounts for the current fiscal year. 21 The Manager has contractually undertaken to waive fees and/or reimburse Fund expenses so that total Fund expenses will not exceed 0.83% for Class A Shares, 1.63% for Class C Shares, 0.97% for Class I Shares and 0.63% for Class Y Shares.These expense limitations are in effect until October 31, 2013.Prior to September 30, 2014, the Manager may not terminate the arrangement without the approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Six years after the date of purchase, Class C Shares automatically convert to Class A Shares. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A Shares Class C Shares Class I Shares Class Y Shares You would pay the following expenses if you did not redeem your Class C Shares: Class C Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund's performance. During the most recent fiscal year, the Fund's portfolio turnover rate was 17% of the average value of its portfolio. Principal Investment Strategies The Fund invests primarily in tax-free municipal obligations that pay interest exempt in the opinion of bond counsel from Utah state and regular Federal income taxes. These obligations are issued by the State of Utah, its counties and various other local authorities and by other states and entities that do not tax interest from obligations issued by the State of Utah. We call these “Utah Double-Exempt Obligations.” These securities may include participation or other interests in municipal securities and variable rate demand notes.Some Utah Double-Exempt Obligations, such as general obligation issues, are backed by the issuer’s taxing authority, while other Utah Double-Exempt Obligations, such as revenue bonds, are backed only by revenues from certain facilities or other sources and not by the issuer itself. Under normal circumstances, at least 80% of the Fund’s net assets will be invested in Utah Double-Exempt Obligations the income paid upon which will not be subject to the Federal alternative minimum tax on individuals.Under normal circumstances, at least 50% of the Fund’s assets will consist of obligations of Utah-based issuers.These obligations can be of any maturity, but the Fund's average portfolio maturity has traditionally been between 10 and 20 years. 22 At the time of purchase, the Fund’s Utah Double-Exempt Obligations must be of investment grade quality. This means that they must either · be rated within the four highest credit ratings assigned by nationally recognized statistical rating organizations or, · if unrated, be determined to be of comparable quality by the Fund’s Manager, Aquila Investment Management LLC. The Fund may invest a significant portion of its assets in unrated securities, including those issued in private placement transactions. The Manager selects obligations for the Fund’s portfolio to best achieve the Fund’s objective by considering various characteristics including quality, maturity and coupon rate. Principal Risks Market and Interest Rate Risk. The market prices of the Fund’s securities may go up or down, sometimes rapidly or unpredictably, due to general market conditions, such as real or perceived adverse economic or political conditions, inflation, changes in interest rates, lack of liquidity in the bond markets or adverse investor sentiment. When market prices fall, the value of your investment may go down. The value of your investment may also go down when interest rates rise. A rise in rates tends to have a greater impact on the prices of longer term securities. Credit Risk. If an issuer or obligor of a security held by the Fund or a counterparty to a financial contract with the Fund defaults or is downgraded, or if the value of the assets underlying a security declines, the value of your investment will typically decline. Rating Agency Risk: Investment grade debt securities may be downgraded by a major rating agency to below investment grade status, which would increase the risk of holding these securities. In addition, a rating may become stale in that it fails to reflect changes to an issuer’s financial condition. Ratings represent the rating agency’s opinion regarding the quality of the security and are not a guarantee of quality. Rating agencies may fail to make timely credit ratings in response to subsequent events. In addition, ratings agencies are subject to an inherent conflict of interest because they are often compensated by the same issuers whose securities they grade. Risks Associated with Investments in Utah and Other Municipal Obligations. The Fund may be affected significantly by adverse economic, political or other events affecting Utah and other municipal issuers.Municipal issuers may be adversely affected by rising health care costs, increasing unfunded pension liabilities, and by the phasing out of federal programs providing financial support.Unfavorable conditions and developments relating to projects financed with municipal securities can result in lower revenues to issuers of municipal securities.Issuers often depend on revenues from these projects to make principal and interest payments.The value of municipal securities also can be adversely affected by changes in the financial condition of one or more individual municipal issuers or insurers of municipal issuers, regulatory developments, legislative actions, and by uncertainties and public perceptions concerning these and other factors. Tax Risk. The income on the Fund’s Utah Double-Exempt Obligations and other municipal obligations could become subject to Federal and/or state income taxes due to noncompliant conduct by issuers, unfavorable legislation or litigation or adverse interpretations by regulatory authorities. Unrated Security Risk.When the Fund purchases unrated securities, it will depend on the Manager’s analysis of credit risk without the assessment of a nationally recognized statistical rating organization. Unrated securities may be less liquid than rated securities determined to be of comparable quality. Liquidity Risk. Some securities held by the Fund, including securities issued in private placement transactions, may be difficult to sell, or illiquid, particularly during times of market turmoil. Such illiquid securities may also be difficult to value. If the Fund is forced to sell an illiquid security to meet redemption requests or other cash needs, the Fund may be forced to sell the security at a loss. 23 Prepayment or Call Risk. Many issuers have a right to prepay their securities. If interest rates fall, an issuer may exercise this right, and the Fund could be forced to reinvest prepayment proceeds at a time when yields on securities available in the market are lower than the yield on the prepaid security. The Fund may also lose any premium it paid on the security. Portfolio Selection Risk. The value of your investment may decrease if the Manager’s judgment about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, or about interest rates, is incorrect. The Fund is classified as a “non-diversified” investment company under the Investment Company Act of 1940 (the “1940 Act”). Thus, compared with “diversified” funds, it may invest a greater percentage of its assets in obligations of a small number of issuers. In general, the more the Fund invests in the securities of specific issuers or issues of a similar project type, the more the Fund is exposed to risks associated with investments in those issuers or types of projects.Also, the Fund may be more volatile than a more geographically diverse fund. Loss of money is a risk of investing in the Fund. These risks are discussed in more detail later in the Prospectus or in the SAI. Fund Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual total returns for the designated periods compare with those of a broad measure of market performance. The Fund's past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available at www.aquilafunds.com or by calling 800-437-1020 (toll-free). The Fund acquired the assets and liabilities of Tax-Free Fund For Utah (the Predecessor Fund) on [].As a result of the reorganization, the Fund is the accounting successor of the Predecessor Fund.Performance shown for periods prior to [], is the performance of the Predecessor Fund. ANNUAL TOTAL RETURNS - As of December 31 Class Y Shares - 2003 - 2012 [To be added by amendment] During the 10-year period shown in the bar chart, the highest return for a quarter was []% (quarter ended []) and the lowest return for a quarter was []% (quarter ended []. 24 Average Annual Total Returns for the Periods Ended December 31, 2012 1 Year 5 Years 10 Years Class Returns Before Taxes: Class A Class C [To be added by amendment] Class Y Class Y Returns After Taxes: On Distributions On Distributions and Redemption Barclays Capital Quality Intermediate Municipal Bond Index. (This index of municipal bonds of issuers throughout the U.S. is unmanaged and does not reflect deductions for fund operating expenses, taxes or sales charges.) These returns are calculated using the highest individual Federal marginal income and capital gains tax rates in effect at the time of each distribution and redemption, but do not reflect state and local taxes.Actual after-tax returns will depend on your specific situation and may differ from those shown.The total returns reflect reinvestment of dividends and distributions.After-tax returns are shown only for Class Y Shares.After-tax returns for other classes of shares will vary. Management Investment Adviser - Aquila Investment Management LLC (the “Manager”) Portfolio Managers Mr. Todd Curtis, Vice President of the Fund, has been the portfolio manager of the Fund and the Predecessor Fund since 2009.Mr. James Thompson, Vice President of the Fund, has been co-portfolio manager of the Fund and the Predecessor Fund since 2009. Purchase and Sale of Fund Shares You may purchase, redeem or exchange shares of the Fund on any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Class A Shares or Class C Shares either through a financial advisor or directly from the Fund and Class I Shares and Class Y Shares through a financial intermediary. The minimum initial purchase into the Fund is $1,000, and $50 if an automatic investment program is established. There is no minimum for subsequent investments. Tax Information The Fund intends to distribute income that is exempt from regular Federal income tax and Utah state income tax. Portions of the Fund's distributions may be subject to such taxes and/or to the Federal alternative minimum tax. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and its Distributor or Manager may pay the intermediary for the sale of Fund shares and related shareholder servicing activities. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend the Fund over another investment. Ask your financial advisor or visit your financial intermediary's website for more information. 25 Additional Information About the Funds’ Principal Investment Strategies and Principal Risks “Are the Funds right for me?” Each Fund is designed to be a suitable investment for individuals, corporations, institutions and fiduciaries who seek income exempt from regular Federal income tax and state personal income tax.An investment in shares of a Fund may not be suitable for you if you are investing through an IRA, 401(k) plan or other tax-deferred account. Additional Information About the Funds’ Principal Investment Strategies Aquila Tax-Free Fund of Colorado Aquila Tax-Free Fund of Colorado invests primarily in Colorado Obligations, which are a type of municipal obligation. Colorado Obligations are obligations of the State of Colorado and its political subdivisions, agencies and public authorities and of certain other governmental issuers, such as Guam, the Northern Mariana Islands, Puerto Rico and the Virgin Islands, of any maturity, the interest on which is exempt, in the opinion of bond counsel or other appropriate counsel, from regular Federal income tax and Colorado state income tax. Under normal circumstances, at least 80% of the Fund’s net assets will be invested in Colorado Obligations the income paid upon which will not be subject to the Federal alternative minimum tax on individuals. This 80% policy may not be changed without shareholder approval. Because of limitations contained in the state constitution, the State of Colorado issues no general obligation bonds secured by the full faith and credit of the state.Several agencies and instrumentalities of state government are authorized by statute to issue bonds secured by revenues from specific projects and activities.Accordingly, a significant portion of the Colorado Obligations in which Aquila Tax-Free Fund of Colorado invests is comprised of revenue bonds (see “Municipal Obligations” below).Additionally, the state currently is authorized to issue short-term revenue anticipation notes. Aquila Churchill Tax-Free Fund of Kentucky Aquila Churchill Tax-Free Fund of Kentucky invests primarily in Kentucky Obligations, which are a type of municipal obligation. Kentucky Obligations are obligations of the Commonwealth of Kentucky and its political subdivisions, agencies and public authorities and of certain other governmental issuers, such as Guam, the Northern Mariana Islands, Puerto Rico and the Virgin Islands, of any maturity, the interest on which is exempt, in the opinion of bond counsel or other appropriate counsel, from regular Federal income tax and Kentucky state income tax. Under normal circumstances, at least 80% of the Fund’s net assets will be invested in Kentucky Obligations the income paid upon which will not be subject to the Federal alternative minimum tax on individuals.This 80% policy may not be changed without shareholder approval. Historically, most Kentucky state and local government indebtedness has been issued in the form of revenue bonds (see “Municipal Obligations” below).Accordingly, a significant portion of the Kentucky Obligations in which Aquila Churchill Tax-Free Fund of Kentucky invests is comprised of revenue bonds. Aquila Narragansett Tax-Free Income Fund Aquila Narragansett Tax-Free Income Fund invests primarily in Rhode Island Obligations, which are a type of municipal obligation.Rhode Island Obligations are obligations of the State of Rhode Island and its political subdivisions, agencies and public authorities and of certain other governmental issuers, such as Guam, the Northern Mariana Islands, Puerto Rico and the Virgin Islands, of any maturity, the interest on which is exempt, in the opinion of bond counsel or other appropriate counsel, from regular Federal income tax and Rhode Island state income tax.The Fund purchases the obligations of governmental issuers other than Rhode Island governmental issuers only 26 when obligations of the State of Rhode Island and its political subdivisions, agencies and public authorities with the appropriate characteristics of quality, maturity and coupon rate are unavailable. The Fund may invest in Rhode Island Obligations that are insured by nationally recognized insurers of municipal obligations as to the timely payment of principal and interest when due, but is not required to do so. Under normal circumstances, at least 80% of the Fund’s net assets will consist of Rhode Island Obligations the income paid upon which will not be subject to the Federal alternative minimum tax on individuals.This 80% policy may not be changed without shareholder approval. Aquila Tax-Free Fund For Utah Aquila Tax-Free Fund For Utah invests primarily in Utah Double-Exempt Obligations, which are a type of municipal obligation.Under normal circumstances, at least 80% of the Fund’s net assets will be invested in Utah Double-Exempt Obligations the income paid upon which will not be subject to the Federal alternative minimum tax on individuals.This 80% policy may not be changed without shareholder approval.Under normal circumstances, at least 50% of the Fund’s assets will consist of obligations of Utah-based issuers. Utah Double-Exempt Obligations are obligations of the State of Utah and its political subdivisions, agencies and public authorities and of certain other governmental issuers, such as Guam, American Samoa, the Northern Mariana Islands, Puerto Rico and the Virgin Islands, of any maturity, the interest on which is exempt, in the opinion of bond counsel or other appropriate counsel, from regular Federal income tax and Utah state individual income tax.Utah Double-Exempt Obligations also include obligations, of any maturity, issued by other states, the interest on which is exempt, in the opinion of bond counsel or other appropriate counsel, from regular Federal income tax and, pursuant to an administrative determination of the Utah State Tax Commission issued under statutory authority, from Utah individual (but not corporate) income taxes.These states currently are Alaska, Florida, Indiana (for bonds issued before January 1, 2012), Nevada, North Dakota, South Dakota, Texas, Wyoming, Washington, D.C. (for bonds issued before January 1, 2012) and Washington State.Under normal circumstances, the Fund may invest up to 50% of its net assets at the time of purchase in obligations of non-Utah-based issuers.Administrative determinations may be subject to change at any time and there can be no certainty as to the ongoing exemption from Utah individual income tax of the interest on obligations of states other than Utah. The Fund may invest a significant portion of its assets in unrated securities, including those issued in private placement transactions. Municipal Obligations Each Fund may invest in municipal obligations.Municipal obligations are issued by or on behalf of states, territories and possessions of the United States and their political subdivisions, agencies and instrumentalities to obtain funds for public purposes.They include: *municipal notes and bonds, *tax, revenue or bond anticipation notes, *construction loan notes, *project notes, which sometimes carry a U.S. government guarantee, *municipal lease/purchase agreements *participation interest in a municipal or other security; and *floating and variable rate demand notes There are two principal classifications of municipal bonds:general obligation bonds and revenue bonds.General obligation bonds are backed by the full faith and credit of the issuing entity. Revenue bonds are typically used to fund public works projects that are expected to produce income sufficient to make the payments on the bonds, since they are not backed by the full taxing power of the municipality. The various public purposes for which municipal obligations are issued include: 27 *obtaining funds for general operating expenses, *refunding outstanding obligations, *obtaining funds for loans to other public institutions and facilities, and * funding the construction of highways, bridges, schools, hospitals, housing, mass transportation, streets and water and sewer works. Tax and revenue anticipation notes are generally issued in order to finance short-term cash needs or, occasionally, to finance construction. Tax and revenue anticipation notes are expected to be repaid from taxes or designated revenues in the related period, and they may or may not be general obligations of the issuing entity. Bond anticipation notes are issued with the expectation that their principal and interest will be paid out of proceeds from renewal notes or bonds and may be issued to finance such items as land acquisition, facility acquisition and/or construction and capital improvement projects.Municipal lease obligations are undivided interests issued by a state or municipality in a lease or installment purchase contract which generally relates to equipment or facilities. In some cases payments under municipal leases do not have to be made unless money is specifically approved for that purpose by an appropriate legislative body. Although municipal obligations are issued by qualifying issuers, payments of principal and interest on municipal securities may be derived solely from revenues from certain facilities, mortgages or private industries, and may not be backed by the issuers themselves. These securities include participation or other interests in municipal securities issued or backed by banks, insurance companies and other financial institutions.In a participation interest, a bank or other financial institution sells undivided interests in a municipal or other security it owns. Participation interests may be supported by a bank letter of credit or guarantee. The interest rate generally is adjusted periodically, and the holder can sell the interests back to the issuer after a specified notice period. Variable and Floating Rate Securities Each Fund may invest in variable and floating rate securities. Variable rate demand instruments require the issuer or a third party, such as a bank, insurer or broker/dealer, to repurchase the security for its face value upon demand and typically have interest rates that reset on a periodic basis. Variable rate securities reset at specified intervals, while floating rate securities reset whenever there is a change in a specified index rate. In most cases, these reset provisions reduce the impact of changes in market interest rates on the value of the security. However, the value of these securities may decline if their interest rates do not rise as much, or as quickly, as interest rates in general. Conversely, floating rate securities will not generally increase in value if interest rates decline. Credit Downgrades and Other Credit Events Credit rating or credit quality of a security is determined at the time of purchase. If, after purchase, the credit rating on a security is downgraded or the credit quality deteriorates, or if the duration of a security is extended, a Fund’s portfolio manager(s) will decide whether the security should continue to be held or sold and provide a quarterly report on the ongoing status of such holdings to the Board of Trustees for their review and consideration. Upon the occurrence of certain triggering events or defaults on a security held by a Fund, or if an obligor of such a security has difficulty meeting its obligations, the Fund may obtain or exchange a new or restructured security or underlying assets. In that case, the Fund may become the holder of securities or other assets that it could not purchase or might not otherwise hold (for example, because they are of lower quality or are subordinated to other obligations of the issuer) at a time when those assets may be difficult to sell or can be sold only at a loss. In addition, a Fund may incur expenses to protect the Fund’s interest in securities experiencing these events. Defensive Investing Each Fund may depart from its principal investment strategies in response to adverse market, economic or political conditions and hold cash uninvested without regard to any percentage limitations.Each Fund also may take temporary defensive positions and invest in shares of money market funds, any type of taxable money market instrument and short-term debt securities without regard to any percentage limitations.Although each Fund has the 28 ability to take such defensive positions, it may choose not to do so for a variety of reasons, even during volatile market conditions. Other Fixed Income Securities Subject to the Fund’s 80% policy, each Fund is permitted, but not required, to purchase fixed income securities that pay interest that is subject to regular federal and/or state income taxes. Such investments may include, but are not limited to, taxable obligations issued by states, other taxable obligations such as Build America Bonds, and U.S. government securities.Fixed income securities represent obligations of corporations, governments and other entities to repay money borrowed. The issuer or borrower of the security usually pays a fixed, variable or floating rate of interest and repays the amount borrowed, usually at the maturity of the instrument. However, some fixed income securities, such as zero coupon bonds, do not pay current interest but are issued at a discount from their face values. Some debt instruments are partially or fully secured by collateral supporting the payment of interest and principal. A Fund’s investments in such taxable obligations, together with money market funds, taxable money market instruments and short-term debt securities, may not exceed 20% of the Fund’s assets. 29 Aquila Tax-Free Fund of Colorado [logo] [PICTURE] RTD Light Rail [PICTURE] Broomfield Park and Rec. [PICTURE] Woodland Park School District [PICTURE] Boulder Open Spaces [PICTURE] University of Colorado Aquila Tax-Free Fund of Colorado invests in municipal securities, primarily the kinds of obligations issued by various communities and political subdivisions within Colorado. Most of these securities are used in general to finance construction of long-term municipal projects; examples are pictured above. The municipal obligations that financed these particular projects were included in the Fund’s portfolio as of [June 30, 2013] and together represented approximately % of the Fund’s portfolio. Since the portfolio is subject to change, the Fund may not necessarily own these specific securities at the time of the delivery of this Prospectus. 30 Aquila Churchill Tax-Free Fund of Kentucky [logo] {PICTURE] Jefferson Co. Hospital Revenue {PICTURE] Kenton Co. Airport Board {PICTURE] Scott County School District {PICTURE] Higher Education {PICTURE] University of Kentucky Library {PICTURE] Warren County Judicial Center {PICTURE] Kentucky Turnpike Authority Aquila Churchill Tax-Free Fund of Kentucky invests in municipal securities, primarily the kinds of obligations issued by various communities and political subdivisions within Kentucky. Most of these securities are used in general to finance construction of long-term municipal projects; examples are pictured above. The municipal obligations that financed these particular projects were included in the Fund’s portfolio as of [June 30, 2013] and together represented approximately % of the Fund’s portfolio. Since the portfolio is subject to change, the Fund may not necessarily own these specific securities at the time of the delivery of this Prospectus. 31 Aquila Narragansett Tax-Free Income Fund [logo] [picture] Narragansett Bay Commission - Rhode Island Clean Water & Pollution Control [picture] Rhode Island Convention Center - Providence, RI [picture] Andrews Hall - Brown University [picture] Bryant University – Smithfield, RI [picture] University of Rhode Island [picture] Johnson & Wales University [picture] Providence College – Providence RI [picture] Daphne Farago Wing – Rhode Island School of Design Aquila Narragansett Tax-Free Income Fund invests in municipal securities, primarily the kinds of obligations issued by various communities and political subdivisions within Rhode Island. Most of these securities are used in general to finance construction of long-term municipal projects; examples are pictured above. The municipal obligations that financed these particular projects were included in the Fund’s portfolio as of [June 30, 2013] and together represented approximately % of the Fund’s portfolio. Since the portfolio is subject to change, the Fund may not necessarily own these specific securities at the time of the delivery of this Prospectus. 32 [LOGO] Aquila Tax-Free Fund For Utah [logo] [PICTURE] Intermountain Power Agency [PICTURE] Dixie Center, Washington County [PICTURE] Utah Transit Authority, Light Rail [PICTURE] University of Utah [PICTURE] Single Family Mortgage Bonds for Utah Housing Aquila Tax-Free Fund For Utah invests in municipal securities, primarily the kinds of obligations issued by various communities and political subdivisions within Utah. Most of these securities are used in general to finance construction of long-term municipal projects; examples are pictured above. The municipal obligations that financed these particular projects were included in the Fund’s portfolio as of [June 30, 2013] and together represented approximately % of the Fund’s portfolio. Since the portfolio is subject to change, the Fund may not necessarily own these specific securities at the time of the delivery of this Prospectus. 33 Additional Information About the Principal Risks of Investing in the Funds Market and Interest Rate Risk. The market prices of fixed income and other securities owned by the Fund may go up or down, sometimes rapidly or unpredictably. If the market prices of securities owned by a Fund fall, the value of your investment in the Fund may decline. The value of a security may fall due to general market conditions, such as real or perceived adverse economic or political conditions, inflation, changes in interest or currency rates, lack of liquidity in the bond markets or adverse investor sentiment. The equity and debt capital markets in the United States and internationally have experienced unprecedented volatility in recent years.High public debt in the U.S. and other countries creates ongoing systemic and market risks and policymaking uncertainty.The financial crisis caused a significant decline in the value and liquidity of many securities of issuers worldwide.Some governmental and non-governmental issuers (notably in Europe) have defaulted on, or been forced to restructure, their debts, and many other issuers have faced difficulties obtaining credit.These market conditions may continue, worsen or spread, including in the U.S., Europe and beyond, and the value and liquidity of a Fund’s investments may be negatively affected. Further defaults or restructurings by governments and others of their debt could have additional adverse effects on economies, financial markets and asset valuations around the world.In response to the crisis, the U.S. and other governments and the Federal Reserve and certain foreign central banks have taken steps to support financial markets. The withdrawal of this support, failure of efforts in response to the crisis, or investor perception that these efforts are not succeeding could negatively affect financial markets generally as well as the value and liquidity of certain securities. In addition, policy and legislative changes in the U.S. and in other countries are affecting many aspects of financial regulation. The impact of these changes on the markets, and the practical implications for market participants, may not be fully known for some time. Changes in market conditions will not have the same impact on all types of securities. The value of a security may also fall due to specific conditions that affect a particular sector of the securities market or a particular issuer. Additionally, since many municipal securities are issued to finance similar projects, such as those relating to education, health care, housing, utilities, and water and sewer, conditions in these industries can affect the overall municipal market. When interest rates rise, the value of fixed income securities generally falls. A change in interest rates will not have the same impact on all fixed income securities. Generally, the longer the maturity or duration of a fixed income security, the greater the impact of a rise in interest rates on the security’s value. However, calculations of maturity or duration may be based on estimates and may not reliably predict a security’s price sensitivity to changes in interest rates.Moreover, securities can change in value in response to other factors, such as credit risk.In addition, different interest rate measures (such as short- and long-term interest rates and U.S. and foreign interest rates), or interest rates on different types of securities or securities of different issuers, may not necessarily change in the same amount or in the same direction. When interest rates go down, the income received by a Fund, and the Fund’s yield, may decline; however the value of fixed income securities may generally rise.If interest rates rise, repayments of fixed income securities may occur more slowly than anticipated by the market. This may drive the prices of these securities down because their interest rates are lower than the current interest rate and they remain outstanding longer. Certain fixed income securities pay interest at variable or floating rates. Variable rate securities tend to reset at specified intervals, while floating rate securities may reset whenever there is a change in a specified index rate. In most cases, these reset provisions reduce the impact of changes in market interest rates on the value of the security.However, some securities do not track the underlying index directly, but reset based on formulas that may produce a leveraging effect.The market prices of these securities may fluctuate significantly when interest rates change. In turn, the income or return generated by a Fund may decline due to a decrease in market interest rates. Credit Risk. If an obligor (such as the municipal issuer, a municipal insurer or other party offering credit enhancement) for a security held by a Fund fails to pay, otherwise defaults, is perceived to be less creditworthy, becomes insolvent or files for bankruptcy or a security’s credit rating is downgraded or the credit quality or value of any underlying assets declines, the value of your investment in the Fund could decline. If a Fund enters into financial contracts (such as when-issued and delayed delivery transactions), the Fund will be subject to the credit risk presented by the counterparty.In particular, the number of municipal insurers is relatively small, and, as a 34 result, changes in the financial condition of an individual municipal insurer may affect the overall municipal market. In addition, a Fund may incur expenses to protect the Fund’s interest in securities experiencing these events. Credit risk is broadly gauged by the credit ratings of the securities in which a Fund invests. However, ratings are only the opinions of the companies issuing them and are not guarantees as to quality. If the claims-paying ability or other rating of an insurance company that insures obligations owned by a Fund is downgraded by a rating agency, the value of such obligations may be negatively affected.In the case of an insured bond, the bond’s rating will be deemed to be the higher of the rating assigned to the bond’s issuer or to the insurer.A Fund also is subject to the risk that an insurer may be unable to pay claims filed pursuant to the coverage.A Fund may hold several investments covered by one insurer, which would increase the Fund’s exposure to the claims-paying ability of that insurer. Rating Agency Risk. Investment grade debt securities may be downgraded by a major rating agency to below investment grade status, which would increase the risk of holding these securities. In addition, a rating may become stale in that it fails to reflect changes to an issuer’s financial condition. Ratings represent the rating agency’s opinion regarding the quality of the security and are not a guarantee of quality. Rating agencies may fail to make timely changes to credit ratings in response to subsequent events. In addition, rating agencies are subject to an inherent conflict of interest because they are often compensated by the same issuers whose securities they grade. Risks Associated with Investments in Colorado and Other Municipal Obligations (Aquila Tax-Free Fund of Colorado only).The Fund may be affected significantly by adverse economic, political or other events affecting Colorado and other municipal issuers. The Colorado economy continues to recover from financial difficulties stemming from the recession that began in December 2007.Employment growth is helping to lower the unemployment rate and support growth in retail sales. Price appreciation in the Colorado housing market is among the strongest in the nation, which has caused the housing market to go from being a drag on the Colorado economy to helping boost it. Federal housing policies aimed at a national housing market still struggling from the recent recession are helping Colorado homeowners build equity in their homes. The agricultural sector suffered through a drought, which reduced production but also helped lift prices. Colorado exports continue to grow despite a weak global economy.Nevertheless, continued economic recovery in Colorado will be affected by concerns about the global economy, federal fiscal policy, tax increases and spending cuts, and business and consumer uncertainty related to these issues. The Colorado State General Fund is the focal point in determining the State’s ability to maintain or improve its fiscal position. This fund accounts for all revenues and expenditures that are not required by law to be accounted for in other funds. Ultimately, individual income tax revenue constitutes the majority of General Fund revenue for the state and is closely linked to personal income growth. Colorado revenue receipts will therefore struggle to return to healthy growth rates until personal income and employment show sustained improvement. Property taxes are a significant source of revenue for many local governments, and declines in property values caused by the housing slump may negatively impact these tax revenues. The State and its various subdivisions may also face increasing financial pressure from costs relating to pensions and other post-employment benefits. The Taxpayer Bill of Rights (TABOR), passed in 1992, is a constitutional provision that limits increases in spending, as well as the amount of revenue that can be raised, in a given year. Any excess revenue must be refunded to taxpayers. TABOR refunds are not anticipated during the 2012-13 fiscal year. There can be no assurance that Colorado’s fiscal situation will not become more difficult as a result of these issues, or that other impacts of the current economic recession will not further materially adversely affect the financial condition of the state. The potential deterioration of Colorado’s fiscal situation increases the risk of investing in Colorado municipal securities, including the risk of potential issuer default, and also heightens the risk that the prices of Colorado municipal securities, and the Fund’s net asset value and/or yield, will experience greater volatility. 35 The foregoing and other factors may result in losses to the Fund.More detailed information about the economy of Colorado may be found in the SAI. Risks Associated with Investments in Kentucky and Other Municipal Obligations (Aquila Churchill Tax-Free Fund of Kentucky only).The Fund may be affected significantly by adverse economic, political or other events affecting Kentucky and other municipal issuers. The Kentucky economy continues to recover from financial difficulties stemming from the recession that began in December 2007.Kentucky is concentrated in manufacturing, which will remain the foundation of the Commonwealth’s recovery. Kentucky is also an energy-producing state and ranks third in the nation in terms of coal production.One significant area of concern has been the market for Kentucky coal. Coal production, utilization, and severance taxes have decreased significantly in recent quarters and have shown continued signs of weakness due to input substitution,supply side disruptions, and inventory accumulations.The dramatic expansion and availability of natural gas, coupled with pending air quality requirements have made numerous power generators re-evaluate the most economical decisions for the coming years. Power plants are shifting their structure towards more natural gas-generated electricity production. As Kentucky’s employment base is dominated by manufacturing and construction, it has typically lagged the national economy.Kentucky’s low cost structure and affordable housing may serve as a catalyst for net migration to the state.However, limited education levels will provide an impediment to various industry expansions or relocation to the state.Property taxes are a significant source of revenue for many local governments, and declines in property values caused by the housing slump may negatively impact these tax revenues. The Commonwealth and its various subdivisions may also face increasing financial pressure from costs relating to pensions and other post-employment benefits.Debt levels are moderately high in relation to the Commonwealth’s economic base.Kentucky’s retirement systems are underfunded by about 55%. The unfunded pension liability and Other Post Employment Benefit liability together total approximately $25.5 billion. Funded levels have been steadily decreasing as a result of the Commonwealth’s failure to make the full annual required contribution (ARC) to its pensions over the past several years. There can be no assurance that Kentucky’s fiscal situation will not become more difficult as a result of these issues, or that other impacts of the current economic recession will not further materially adversely affect the financial condition of the Commonwealth. The potential deterioration of Kentucky’s fiscal situation increases the risk of investing in Kentucky municipal securities, including the risk of potential issuer default, and also heightens the risk that the prices of Kentucky municipal securities, and the Fund’s net asset value and/or yield, will experience greater volatility. The foregoing and other factors may result in losses to the Fund.More detailed information about the economy of Kentucky may be found in the SAI. Risks Associated with Investments in Rhode Island and Other Municipal Obligations (Aquila Narragansett Tax-Free Income Fund only).The Fund may be affected significantly by adverse economic, political or other events affecting Rhode Island and other municipal issuers. Rhode Island continues to experience financial difficulties stemming from the recession that began in December 2007.Rhode Island’s unemployment rate is the third-highest in the nation.The state has depleted the resources it set aside to pay unemployment benefits and is now borrowing from the Federal Trust Fund to make benefit payments to unemployed Rhode Islanders.The impact of the high level of unemployment translated into a sharp decline in tax receipts to the State, as less personal income taxes are received from employers through withholding taxes, and taxpayers transmit lower estimated and final payments, but request larger refunds.Uncertainty about the economic future and the contraction of the State’s housing market has caused Rhode Islanders to pull back on spending and impacted the State’s second largest income stream, the sales and use tax.Rhode Island continues to face significant budget deficits.Rhode Island also continues to face problems related to underfunded municipal pension plans and other post-employee benefit liabilities.As a result of a significant budget deficit and approximately $80 million in unfunded pension liabilities, the City of Central Falls went into receivership in 2010, and the State Receiver filed for Federal Chapter 9 bankruptcy protection for the City of Central Falls on August 1, 2011.The City filed a plan of debt adjustment with the Bankruptcy Court in September 2011.The City’s plan of debt adjustment was approved by the Bankruptcy Court in September 2012. 36 The potential further deterioration of Rhode Island’s fiscal situation increases the risk of investing in Rhode Island municipal securities, including the risk of potential issuer default, and also heightens the risk that the prices of Rhode Island municipal securities, and the Fund’s net asset value and/or yield, will experience greater volatility.Several rating agencies have downgraded Rhode Island’s issuer rating.Further downgrades could result in a reduction in the market value of Rhode Island municipal securities held by the Fund, which could negatively impact the Fund’s net asset value, yield and/or the distributions paid by the Fund. The foregoing and other factors may result in losses to the Fund.More detailed information about the economy of Rhode Island may be found in the SAI. Risks Associated with Investments in Utah and Other Municipal Obligations (Aquila Tax-Free Fund For Utah only).The Fund may be affected significantly by adverse economic, political or other events affecting Utah and other municipal issuers. Provisions of Utah’s Constitution and state statutes that limit the borrowing, taxing and spending authority of Utah’s governmental entities may impair the ability of Utah issuers to pay principal and/or interest on their obligations.Utah’s economy is considered to be knowledge-based, entrepreneurial, and information technology-driven and encompasses a variety of industries, including but not limited to, agriculture, construction, energy, minerals, tourism, technology, communications, healthcare, financial services, higher education, defense, transportation and government services, and may be sensitive to economic problems affecting those sectors. Utah’s economy continues to recover from the recession that began in December 2007.The population of Utah has been steadily increasing for over a century, and the state is expected to continue to experience population growth at a rate higher than most states.Utah has more school-age children and fewer working adults, as a percentage of its population, than any other state; hence, to pay the state’s education costs, Utah households pay more in State and local taxes per household than the national average.The current relatively high level of taxation could adversely affect the ability of Utah issuers to raise taxes substantially or at all.There can be no assurance that the fiscal stress facing Utah will not continue or become more difficult, or that continuing declines in state tax receipts or other impacts of the current economic recession will not further materially adversely affect the financial condition of the State. The potential deterioration of Utah’s fiscal situation increases the risk of investing in Utah municipal securities, including the risk of potential issuer default, and also heightens the risk that the prices of Utah municipal securities, and the Fund’s net asset value and/or yield, will experience greater volatility. The foregoing and other factors may result in losses to the Fund.More detailed information about the economy of Utah may be found in the SAI. Additional Risks Associated with Municipal Obligations (All Funds).Decreases in personal income levels and property values and other unfavorable economic factors, such as a general economic recession, may adversely affect municipal securities since issuers of municipal securities tend to derive a significant portion of their revenue from taxes, particularly property and income taxes.Municipal issuers may also be adversely affected by rising health care costs, increasing unfunded pension liabilities and by the phasing out of Federal programs providing financial support.Where municipal securities are issued to finance particular projects, especially those relating to education, health care, transportation, and utilities, issuers often depend on revenues from those projects to make principal and interest payments.Adverse financial and economic conditions and developments in those sectors may result in lower revenues to issuers of municipal securities and may also have an adverse effect on the broader municipal securities market. There may be less public information available on municipal issuers or projects than other issuers, and valuing municipal securities may be more difficult.In addition, the secondary market for municipal securities is less well developed and liquid than other markets, and dealers may be less willing to offer and sell municipal securities in times of market turbulence.Changes in the financial condition of one or more individual municipal issuers (or one or more insurers of municipal issuers), or one or more defaults by municipal issuers or insurers, can adversely affect liquidity and valuations in the overall market for municipal securities.The value of municipal securities can also be adversely affected by regulatory and political developments affecting the ability of municipal issuers to pay interest or repay principal, actual or anticipated tax law changes or other legislative actions, and by uncertainties and public perceptions concerning these and other factors. 37 Tax Risk. Each Fund purchases municipal securities the interest on which, in the opinion of bond counsel or other appropriate counsel at the time the securities are issued, is exempt from regular Federal income tax and the applicable state’s income tax. There is no guarantee that this opinion is correct, and there is no assurance that the IRS or state taxing authorities will agree with bond counsel’s opinion. If the IRS or a state authority determines that an issuer of a municipal security has not complied with applicable requirements, interest from the security could become subject to Federal income tax and/or state income tax, possibly retroactively to the date the security was issued, the value of the security could decline significantly, and a portion of the distributions to fund shareholders could be recharacterized as taxable. Future litigation or legislation or adverse interpretations by regulatory authorities could also adversely affect the tax status of municipal securities held by a Fund. Unrated Securities Risk (Aquila Tax-Free Fund For Utah only). When the Fund purchases securities that are not rated by any nationally recognized statistical rating organization, the Manager internally assigns ratings to those securities, after assessing their credit quality and other factors, in categories similar to those of nationally recognized statistical rating organizations. The Manager’s rating does not constitute a guarantee of credit quality. In addition, unrated securities may be less liquid than rated securities determined to be of comparable quality. Liquidity Risk. Liquidity risk exists when particular investments are difficult to sell. Although most of a Fund’s investments must be liquid at the time of investment, investments may become illiquid after purchase by the Fund, particularly during periods of market turmoil. Tax-Free Fund For Utah may invest a significant portion of its assets in securities issued in private placement transactions.Certain investments in private placements, which are subject to legal or contractual restrictions on resale and/or may lack a ready market for resale, may be considered illiquid investments.When a Fund holds illiquid investments, its portfolio may be harder to value, especially in changing markets, and if the Fund is forced to sell these investments to meet redemption requests or for other cash needs, the Fund may suffer a loss. In addition, when there is illiquidity in the market for certain investments, the Fund, due to limitations on illiquid investments, may be unable to achieve its desired level of exposure to a certain sector. Prepayment or Call Risk. Many fixed income securities give the issuer the option to repay or call the security prior to its maturity date. Issuers often exercise this right when interest rates fall. Accordingly, if a Fund holds a fixed income security subject to prepayment or call risk, it may not benefit fully from the increase in value that other fixed income securities generally experience when interest rates fall. Upon prepayment of the security, a Fund could also be forced to reinvest the proceeds at then current yields, which could be lower than the yield of the security that was paid off. In addition, if a Fund purchases a fixed income security at a premium (at a price that exceeds its stated par or principal value), the Fund may lose the amount of the premium paid in the event of prepayment. Portfolio Selection Risk. The value of your investment may decrease if a portfolio manager’s judgment about the quality, relative yield, value or market trends affecting a particular security, industry, sector or region, or about interest rates, is incorrect. Valuation Risk. Many factors may influence the price at which a Fund could sell any particular portfolio investment. The sales price may well differ—higher or lower—from a Fund’s last valuation, and such differences could be significant, particularly for illiquid securities and securities that trade in relatively thin markets and/or markets that experience extreme volatility. If market conditions make it difficult to value some investments, a Fund may value these investments using more subjective methods, such as fair value methodologies. Investors who purchase or redeem Fund shares on days when a Fund is holding fair-valued securities may receive a greater or lesser number of shares, or greater or lower redemption proceeds, than they would have received if the Fund had not fair-valued the security or had used a different valuation methodology. Risk of Increase in Expenses. Your actual costs of investing in a Fund may be higher than the expenses shown in “Annual Fund Operating Expenses” for a variety of reasons. For example, expense ratios may be higher than those shown if a fee limitation were to be in place and were to be changed or terminated or if average net assets decrease. Net assets are more likely to decrease and Fund expense ratios are more likely to increase when markets are volatile. 38 Cash Management and Defensive Investing Risk.Money market instruments or short-term debt securities held by a Fund for cash management or defensive investing purposes can fluctuate in value.Like other fixed income securities, they are subject to risk, including market, interest rate and credit risk.If a Fund holds cash uninvested, it will be subject to the credit risk of the depository institution holding the cash.In addition, a Fund will not earn income on the cash and the Fund’s yield will go down.If a significant amount of a Fund’s assets are used for cash management or defensive investing purposes, it may be more difficult for the Fund to achieve its investment objective. Please note that there are other factors that could adversely affect your investment and that could prevent a Fund from achieving its investment objective.More information about risks appears in the SAI.Before investing, you should carefully consider the risks you will assume. Portfolio Holdings A description of the Funds’ policies and procedures with respect to the disclosure of portfolio securities is available in the SAI and on each Fund’s website. Fund Management “How is each Fund managed?” Aquila Investment Management LLC, 380 Madison Avenue, Suite 2300, New York, NY 10017, the Manager, is each Fund’s investment adviser under an Advisory and Administration Agreement. With respect to each of Aquila Churchill Tax-Free Fund of Kentucky and Aquila Tax-Free Fund For Utah, the Manager provides for investment supervision, including supervising continuously the investment program of the Fund and the composition of its portfolio, determining what securities will be purchased or sold by the Fund and arranging for the purchase and the sale of securities held in the portfolio of the Fund, provides the Fund with local advisory service; and, at the Manager’s expense, provides for pricing of the Fund’s portfolio. With respect to each Fund, the Manager is also responsible for administrative services, including providing for the maintenance of the headquarters of the Fund, overseeing relationships between the Fund and the service providers to the Fund and providing other administrative services. The Funds’ Manager is a wholly-owned subsidiary of Aquila Management Corporation (“AMC”), founder and sponsor of each fund in the Aquila Group of Funds.As of December 31, 2012, the Aquila Group of Funds consisted of seven tax-free municipal bond funds, a high income corporate bond fund and an equity fund, with aggregate assets of approximately $3.4 billion, of which approximately $3.0 billion consisted of assets of the tax-free municipal bond funds. AMC’s address is the same as that of the Manager.AMC was founded in 1984 by Mr. Lacy B. Herrmann and is principally owned by Diana P. Herrmann, his daughter, members of her family and by the Estate of Lacy B. Herrmann. Aquila Tax-Free Fund of Colorado With respect to Aquila Tax-Free Fund of Colorado, investment advisory duties, including portfolio management, have been delegated to Davidson Fixed Income Management, Inc. doing business as Kirkpatrick Pettis Capital Management (the “Sub-Adviser”), under a sub-advisory agreement. The Sub-Adviser provides the Fund with local advisory services. Under the Sub-Advisory Agreement, the Sub-Adviser provides for investment supervision, including supervising continuously the investment program of the Fund and the composition of its portfolio, determining what securities will be purchased or sold by the Fund, and arranging for the purchase and the sale of securities held in the portfolio of the Fund; and, at the sub-adviser’s expense, providing for pricing of the Fund’s portfolio. Davidson Fixed Income Management, Inc. is an independent registered investment adviser that does business in Colorado and Oregon as Kirkpatrick Pettis Capital Management. The Sub-Adviser provides a wide range of fixed-income investment management services for organizations including non-profit entities, higher education 39 institutions, state governments, school districts, and all levels of local government.The Sub-Adviser and its predecessor companies have served as investment sub-adviser to Tax-Free Fund of Colorado since 1992. The sub-adviser has approximately $5.0 billion in assets under management. It has a local office at 1600 Broadway, Denver, Colorado 80202 and is a wholly-owned subsidiary of Davidson Companies, based at 8 Third Street North, Great Falls, Montana. Mr. Christopher Johns is the Fund’s portfolio manager.Mr. Johns has been the portfolio manager of the Fund and the Predecessor Fund since the Predecessor Fund’s inception in 1987. He has also been the portfolio manager of Tax- Free Trust of Oregon since 2011. Mr. Johns is a Senior Vice President of the Sub-Adviser and has been an officer of it and its predecessor companies since 1992. From 1984 through 1992, he was a portfolio manager at the former United Bank of Denver, which acted as investment adviser to your Fund from its inception through 1992. He was formerly a portfolio manager of Toledo Trust Company. He holds the degree of BBA in Finance from the University of Cincinnati. The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager and the portfolio manager’s ownership of securities of the Fund. The Manager is entitled to receive a management fee at the annual rate of 0.50 of 1% of the Fund’s average annual net assets.During the fiscal year ended December 31, 2012 the Predecessor Fund accrued management fees to the Manager at the annual rate of []% of its average annual net assets.The Fund is a newly organized fund and, as such, has no fee history. The Manager, and not your Fund, pays a portion of the fees it receives from your Fund to the Sub-Adviser as compensation for the Sub-Adviser’s services to your Fund.The Sub-Adviser is entitled to receive a fee at the annual rate of 0.20 of 1% of the Fund’s average annual net assets. A discussion regarding the Trustees’ basis for approving the Advisory and Administration Agreement and the Sub-Advisory Agreement is available in the semi-annual report to shareholders for the period ended June 30, 2012. Aquila Churchill Tax-Free Fund of Kentucky Mr. Royden Durham and Mr. Todd Curtis are co-portfolio managers of the Fund and Mr. James Thompson is the back-up portfolio manager of the Fund. Mr. Durham has served as co-portfolio manager of the Fund and the Predecessor Fund since 2011.Mr. Durham has thirty-three years of experience in the financial services industry.He is a graduate of Heidelberg College with a B.A. in Economics and German.Most recently Mr. Durham served in a trust capacity for JP Morgan Chase. Prior to that, he was a portfolio manager for Regions Morgan Keegan Trust and the Louisville Trust Company. Mr. Curtis is the co-portfolio manager of the Fund. He was the back-up portfolio manager of the Predecessor Fund from 2004 to 2009. He is also co-portfolio manager of Aquila Tax-Free Fund For Utah and has been the portfolio manager of Aquila Tax-Free Trust of Arizona and its predecessor since its inception in 1986.Mr. Curtis is a graduate of Cornell College, has received an MBA degree from Arizona State University and is a Chartered Financial Analyst. Mr. Thompson has served as back-up portfolio manager of the Fund and the Predecessor Fund since 2009. He is also co-portfolio manager for Aquila Tax-Free Fund For Utah and back-up portfolio manager for Aquila Tax-Free Trust of Arizona. Mr. Thompson has twenty-five years of experience in the municipal finance industry. Most 40 recently Mr. Thompson served as underwriter and municipal bond trader for Wells Fargo Brokerage Services in Salt Lake City, Utah. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of securities of the Fund. The Manager is entitled to receive a management fee at the annual rate of 0.50 of 1% of the Fund’s average annual net assets; provided, however, that for any day that the Fund pays or accrues a fee under the Distribution Plan of the Fund based upon the assets of the Fund, the annual fee shall be payable at the annual rate of 0.40 of 1% of the Fund’s average annual net assets.During the fiscal year ended December 31, 2012 the Predecessor Fund accrued management fees to the Manager at the annual rate of []% of its average annual net assets. The Fund is a newly organized fund and, as such, has no fee history. A discussion regarding the Trustees’ basis for approving the Advisory and Administration Agreement is available in the semi-annual report to shareholders for the period ended June 30, 2012. Aquila Narragansett Tax-Free Income Fund With respect to Aquila Narragansett Tax-Free Income Fund, investment advisory duties, including portfolio management, have been delegated to Citizens Investment Advisors, a department of RBS Citizens, N.A. (the “Sub-Adviser”), One Citizens Plaza, Providence, Rhode Island 02903, under a Sub-Advisory Agreement. The Sub-Adviser provides the Fund with local advisory services.Under the Sub-Advisory Agreement, the Sub-Adviser provides for investment supervision, including supervising continuously the investment program of the Fund and the composition of its portfolio, determining what securities will be purchased or sold by the Fund, and arranging for the purchase and the sale of securities held in the portfolio of the Fund; and, at the Sub-Adviser’s expense, providing for pricing of the Fund’s portfolio. Citizens Investment Advisors is a department of RBS Citizens, N.A., a bank subsidiary of Citizens Financial Group, Inc. (“CFG”). CFG is a wholly-owned subsidiary of The Royal Bank of Scotland, PLC (“RBSG”). The Treasury (“HMT”) of the United Kingdom (“U.K.”) has a significant interest in RBSG.The investment is managed on a commercial basis by an arms-length company, UK Financial Investments Limited, which is wholly owned by HMT. CFG is a $130 billion commercial bank holding company. It is headquartered in Providence, Rhode Island, and, through its subsidiaries, has more than 1,460 branches, more than 3,800 ATMs and approximately 19,200 employees. It operates its branch network in 12 states and has non-branch retail and commercial offices in more than 30 states. Mr. Salvatore C. Di Santo and Mr. Jeffrey K. Hanna are the portfolio managers of the Fund.Mr. Di Santo has managed or co-managed the Fund and the Predecessor Fund since the inception of the Predecessor Fund in September 1992. Mr. Di Santo is a Senior Vice President of the Sub-Adviser.Mr. Hanna, also an officer of the Sub-Adviser, is the co-portfolio manager of the Fund. He has served as the co-portfolio manager of the Fund and the Predecessor Fund since 2005. He was formerly an assistant portfolio manager of the Predecessor Fund and served as such from 2000 to 2005. The Manager is entitled to receive a management fee at the annual rate of 0.50 of 1% of the Fund’s average annual net assets.During the fiscal year ended June 30, 2012, the Predecessor Fund accrued management fees to the Manager at the annual rate of []% of its average annual net assets. After waivers and/or reimbursements, the Predecessor Fund paid management fees to the Manager equal to []% of the Predecessor Fund’s average annual net assets. The Fund is a newly organized fund and, as such, has no fee history. 41 The Manager, and not the Fund, pays a portion of the fees it receives from the Fund to the Sub-Adviser as compensation for the Sub-Adviser’s services to the Fund.The Sub-Adviser is entitled to receive a fee at the annual rate of 0.23 of 1% of the Fund’s average annual net assets. A discussion regarding the Trustees’ basis for approving the Advisory and Administration Agreement and the Sub-Advisory Agreement is available in the semi-annual report to shareholders for the period ended December 31, 2012. Aquila Tax-Free Fund For Utah Mr. Todd Curtis and Mr. James Thompson are the portfolio managers of the Fund.Mr. Curtis has been the portfolio manager or co-portfolio manager of the Fund and the Predecessor Fund since 2009. He is also the co-portfolio manager of Aquila Churchill Tax-Free Fund of Kentucky and was the backup portfolio manager of that fund and its predecessor from 2004 to 2009. He has been the portfolio manager of Aquila Tax-Free Trust of Arizona and its predecessor since 1986.Mr. Curtis is a graduate of Cornell College, has received an MBA degree from Arizona State University and is a Chartered Financial Analyst.Mr. Thompson has been co-portfolio manager of the Fund and the Predecessor Fund since 2009. He is also back-up portfolio manager for Aquila Tax-Free Trust of Arizona and Aquila Churchill Tax-Free Fund of Kentucky. Mr. Thompson has twenty-five years of experience in the municipal finance industry. Most recently Mr. Thompson served as underwriter and municipal bond trader for Wells Fargo Brokerage Services in Salt Lake City, Utah. The Manager is entitled to receive a management fee at the annual rate of 0.50 of 1% of the Fund’s average annual net assets.After waivers and/or reimbursements, the Predecessor Fund paid management fees to the Manager equal to []% of the Predecessor Fund’s average annual net assets during the fiscal year ended June 30, 2012. The Fund is a newly organized fund and, as such, has no fee history. A discussion regarding the Trustees’ basis for approving the Advisory and Administration Agreement is available in the semi-annual report to shareholders for the period ended December 31, 2012. 42 Net Asset Value per Share The net asset value of the shares of each Fund’s classes of shares is determined as of 4:00 p.m., New York time, on each day that the New York Stock Exchange is open (a “business day”), by dividing the value of that Fund’s net assets (which means the value of the assets less liabilities) allocable to each class by the total number of shares of such class outstanding at that time. Portfolio securities generally are valued on the basis of market valuations furnished by a pricing service, which may use a pricing matrix to determine valuation. Any securities or assets for which market quotations are not readily available or are determined to be unreliable are valued at their fair value as determined in good faith under procedures subject to the general supervision and responsibility of the Trust’s Board of Trustees. The price at which a purchase or redemption of shares is effected is based on the net asset value next calculated after your purchase or redemption order is received in proper form. The New York Stock Exchange annually announces the days on which it will not be open. The most recent announcement indicates that it will not be open on the following days: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. However, the New York Stock Exchange may close on days not included in that announcement. Purchases “Are there alternative purchase plans?” The Funds provide individuals with alternative ways to purchase shares through four separate classes of shares (Classes A, C, I and Y). Although the classes of shares of a Fund have different sales charge structures and ongoing expenses, they all represent interests in the same portfolio of investments. An investor should choose the class that best suits the investor’s circumstances and needs. “In which states can I buy shares of a Fund?” Aquila Tax-Free Fund of Colorado You can purchase shares of Aquila Tax-Free Fund of Colorado if you live in Colorado or in one of the other states listed below. You should not purchase shares of Aquila Tax-Free Fund of Colorado if you do not reside in one of the following states. Also, if you are a resident of a state other than Colorado, dividends from the Fund may be subject to state income taxes in that state.Therefore, you should consult your tax adviser before buying shares of the Fund. On the date of this Prospectus, Class A Shares and Class C Shares are available in: Colorado • Arizona • California • Florida • Hawaii • Indiana •Kentucky • Minnesota • Missouri • New York • Rhode Island • Utah • Virginia • Wyoming In addition, Class A Shares are available in Maryland, New Mexico, Texas, Washington and Wisconsin. On the date of this Prospectus, Class Y Shares and Class I Shares are available in: • Colorado • California • Florida • Hawaii • Indiana • Kentucky • Minnesota • Missouri • New York• Rhode Island • Utah • Virginia • Wyoming Aquila Churchill Tax-Free Fund of Kentucky You can purchase shares of Aquila Churchill Tax-Free Fund of Kentucky if you live in Kentucky or in one of the other states listed below. You should not purchase shares of Aquila Churchill Tax-Free Fund of Kentucky if you do not reside in one of the following states. Also, if you do not reside in Kentucky, dividends from the Fund may be subject to state income taxes of the state in which you do reside. Therefore, you should consult your tax adviser before buying shares of the Fund. 43 On the date of this Prospectus, Class A Shares and Class C Shares are available in: Kentucky *Alabama * Colorado * Florida *Georgia * Hawaii * Illinois * Indiana * Missouri * New Jersey * New York * Ohio * Pennsylvania * Rhode Island * Tennessee * Utah In addition, Class A Shares are available in Arizona and Texas. On the date of this Prospectus, Class Y Shares and Class I Shares are available in: *Kentucky*Alabama * Colorado * Florida * Georgia * Hawaii * Illinois * Indiana * Missouri * New York * Ohio* Pennsylvania * Rhode Island * Utah In addition, Class Y Shares are available in Arizona. Aquila Narragansett Tax-Free Income Fund You can purchase shares of Aquila Narragansett Tax-Free Income Fund if you live in Rhode Island or in one of the other states listed below. You should not purchase shares of Aquila Narragansett Tax-Free Income Fund if you do not reside in one of the states listed below. Also, if you are a resident of a state other than Rhode Island, dividends from the Fund may be subject to state income taxes in that state. Therefore, you should consult your tax adviser before buying shares of the Fund. On the date of this Prospectus, Class A Shares and Class C Shares are available in: Rhode Island, Colorado, Connecticut, Florida, Hawaii, Massachusetts, Missouri, New Jersey and New York. Only Class A Shares are available in: Tennessee. On the date of this Prospectus, Class Y Shares and Class I Shares are available in: Rhode Island, Colorado, Connecticut, Florida, Hawaii, Missouri, New Jersey, New York and Utah. Only Class Y Shares are available in: Arizona Tax-Free Fund For Utah You can purchase shares of Aquila Tax-Free Fund For Utahif you live in Utah or in one of the other states listed below. You should not purchase shares of Aquila Tax-Free Fund For Utah if you do not reside in one of the states listed below. Also, if you are a resident of a state other than Utah, dividends from the Fund may be subject to state income taxes in that state. Therefore, you should consult your tax adviser before buying shares of the Fund. On the date of this Prospectus, Class A Shares and Class C Shares are available in: Utah, Alaska, Arizona, California, Colorado, Florida, Hawaii, Idaho, Indiana, Kentucky, Missouri, Nevada, New Jersey, New York, North Dakota, Oregon, Rhode Island, South Dakota, Texas, Washington and Wyoming. In addition, Class A Shares are available in: Michigan, Montana and Wisconsin. On the date of this Prospectus, Class Y Shares and Class I Shares are available in: Utah, Alaska, California, Colorado, Florida, Hawaii, Idaho, Indiana, Kentucky, Missouri, Nevada, New York, Oregon, Rhode Island, Texas and Wyoming. In addition, Class Y Shares are available in: North Dakota and Washington. A Fund and the Distributor may reject any order for the purchase of shares. 44 “How much money do I need to invest?” Class A and Class C Shares Option I · Initially, $1,000, except that there is no minimum amount for purchase of shares through certain financial intermediaries as discussed below. · Subsequently, any amount (for investments in shares of the same class). To qualify for purchases of Class A Shares with no minimum, (i) the shares must be purchased on behalf of a beneficial owner who has entered into a comprehensive fee or other advisory fee arrangement with the financial intermediary or an affiliate or associated person of the financial intermediary, and (ii) the financial intermediary must have entered into an agreement with the Distributor authorizing the sale of Fund shares. Option II · $50 or more if an Automatic Investment Program is established. · Subsequently, any amount you specify of $50 or more. · You are not permitted to maintain both an AutomaticInvestment Program and an Automatic Withdrawal Plan simultaneously. Class I and Class Y Shares Class I or Class Y Shares may be purchased only through a financial intermediary. Financial intermediaries can set their own requirements for initial and subsequent investments. “How do I purchase shares?” You may purchase Class A or Class C Shares: · through an investment broker or dealer, or a bank or other financial intermediary, that has a sales agreement with the Distributor, Aquila Distributors, Inc., in which case that institution will take action on your behalf, and you will not personally perform the steps indicated below; or · directly through the Distributor, by mailing payment to the Funds’ Agent, BNY Mellon. Except as provided in the SAI, under the caption “Purchase, Redemption and Pricing of Shares,” an investment must be drawn in United States dollars on a United States commercial bank, savings bank or credit union or a United States branch of a foreign commercial bank (each of which is a “Financial Institution”). The price an investor will pay is net asset value plus a sales charge for Class A Shares and net asset value for Class C, I and Y Shares. (See “What price will I pay for a Fund’s shares?”) A broker/dealer may charge a service or processing fee in connection with purchases; such a fee will be in addition to the price of the shares. Opening a Class A or Class C Share Account * Make out a check for the investment amount payable to the Fund. * Complete a New Account Application, which is available with the Prospectus or upon request, indicating the features you wish to authorize. 45 * Send your check and completed New Account Application to your dealer or to the Funds’ Agent, BNY Mellon. Adding to a Class A or Class C Share Account By Wire By Check * Telephone the Agent (toll-free) at 800-437-1000 (individual shareholders) or 877-953-6932 (broker/dealers) to advise us that you would like to purchase shares of a Fund by wire transfer. We will provide appropriate instructions at that time. * Make out a check for the investment amount payable to the appropriate Fund. * Fill out the pre-printed stub attached to each Fund’s confirmations or supply the name(s) of account owner(s), the account number, and the name of the Fund. * Send your check and account information to your dealer or to the Funds’ Agent, BNY Mellon. Unless you indicate otherwise, your investment will be made in Class A Shares. Opening or Adding to a Class I or Class Y Share Account An investor may open a Class I or Class Y Share account or make additional investments in Class I or Class Y Shares only through a financial intermediary. “Can I transfer funds electronically?” You can have funds transferred electronically into a Class A or Class C Share account, in amounts of $50 or more, from your Financial Institution if it is a member of the Automated Clearing House. You may make investments through two electronic transfer features, “Automatic Investment” and “Telephone Investment.” * Automatic Investment: You can authorize a pre-determined amount to be regularly transferred from your account. * Telephone Investment: You can make single investments of up to $50,000 by telephone instructions to the Agent. Before you can transfer funds electronically, the Funds’ Agent must have your completed New Account Application authorizing these features. Or, if you initially decide not to choose these conveniences and then later wish to do so, you must complete a Ready Access Features Form which is available from the Distributor or Agent, or if your account is set up so that your broker or dealer makes these sorts of changes, ask your broker or dealer to make them. The Funds may modify or terminate these investment methods or charge a service fee, upon 30 days’ written notice to shareholders. Systematic Payroll Investments You can make systematic investments in either Class A Shares or Class C Shares each pay period if your employer has established a Systematic Payroll Investment Plan with a Fund. To participate in the payroll plan, you must make your own arrangements with your employer’s payroll department, which may include completing special forms. Additionally, each Fund requires that you complete the New Account Application. Once your New Account Application is received by the Fund and a New Account is opened, under the payroll plan your employer will deduct a preauthorized amount from each payroll check. This amount will then be sent directly to the Fund for purchase of shares at the then current offering price, which includes any applicable sales charge. You will receive a confirmation 46 from the Fund for each transaction. Should you wish to change the dollar amount or end future systematic payroll investments, you must notify your employer directly. Changes may take up to ten days. Automatic investment, telephone investment and systematic payroll investments are not available for Class I Shares and Class Y Shares. Redeeming An Investment Redeeming Class A and Class C Shares You may redeem some or all of your Class A or Class C Shares by a request to the Agent. Shares will be redeemed at the next net asset value determined after your request has been received in proper form. There is no minimum period for investment in a Fund, except for shares recently purchased by check or by Automatic or Telephone Investment as discussed below. If you own both Class A Shares and Class C Shares and do not specify which class you wish to redeem, we will redeem your Class A Shares. Certain shares are subject to a contingent deferred sales charge, or CDSC. These are: • Class C Shares held for less than 12 months (from the date of purchase); and • CDSC Class A Shares (as described below). Upon redemption, enough additional shares will be redeemed to pay for any applicable CDSC. A redemption may result in a tax liability for you. “How can I redeem my investment in Class A or Class C Shares?” By mail, send instructions to: By telephone, call: By FAX, send instructions to: BNY Mellon Attn:Aquila Group of Funds 4400 Computer Drive Westborough, MA 01581 800-437-1000 toll-free 508-599-1838 For liquidity and convenience, the Funds offer expedited redemption. Expedited Redemption Methods You may request expedited redemption in two ways: 1.By Telephone. The Agent will take instructions from anyone by telephone to redeem shares and make payments: a) to a Financial Institution account you have previously specified; or b) by check in the amount of $50,000 or less, mailed to the name and address on the account from which you are redeeming, provided that neither the name nor the address has changed during the prior 30 days.You may only redeem by check via telephone request once in any seven-day period. Telephoning the Agent Whenever you telephone the Agent, please be prepared to supply: 47 · account name(s) and number · name of the caller · the social security number registered to the account · personal identification. Note: Check the accuracy of your confirmation statements immediately upon receipt. The Fund, the Agent, and the Distributor are not responsible for losses resulting from unauthorized telephone transactions if the Agent follows reasonable procedures designed to verify a caller’s identity. The Agent may record calls. 2.By FAX or Mail. You may request redemption payments to a predesignated Financial Institution account by a letter of instruction sent to the Agent, BNY Mellon, 4400 Computer Drive, Westborough, MA 01581 or by FAX at 508-599-1838. The letter, signed by the registered shareholder(s), must indicate: · account name(s) · account number · amount to be redeemed · any payment directions. To have redemption proceeds sent directly to a Financial Institution account, you must complete the Expedited Redemption section of the New Account Application or a Ready Access Features Form. You will be required to provide (1) details about your Financial Institution account, (2) signature guarantees and (3) possible additional documentation. The name(s) of the shareholder(s) on the Financial Institution account must be identical to the name(s) on the Fund’s records of your account. You may change your designated Financial Institution account at any time by completing and returning a revised Ready Access Features Form. Regular Redemption Method You must use the Regular Redemption Method if you have not chosen Expedited Redemption. To redeem by this method, send a letter of instruction to the Funds’ Agent, which includes: · account name(s); · account number; · dollar amount or number of shares to be redeemed or a statement that all shares held in the account are to be redeemed; · payment instructions (we normally mail redemption proceeds to your address as registered with the Fund); and · signature(s) of the registered shareholder(s). We may require additional documentation for certain types of shareholders, such as corporations, partnerships, trustees or executors, or if redemption is requested by someone other than the shareholder of record. 48 Signature_Guarantees.If sufficient documentation is on file, we do not require a signature guarantee for redemptions of shares up to $50,000, payable to the record holder, and sent to the address of record. In all other cases, signatures must be guaranteed. Your signature may be guaranteed by any: · member of a national securities exchange; · U.S. bank or trust company; · state-chartered savings bank; · Federally chartered savings and loan association; · foreign bank having a U.S. correspondent bank; or · participant in the Securities Transfer Association Medallion Program (“STAMP”), the Stock Exchanges Medallion Program (“SEMP”) or the New York Stock Exchange, Inc. Medallion Signature Program (“MSP”). A notary public is not an acceptable signature guarantor. Certificate Shares The Funds no longer issues share certificates. If you hold share certificates issued previously and wish to redeem those shares you should: Mail to the Funds’ Agent: (1) blank (unsigned) certificates for the shares to be redeemed, (2) redemption instructions as described above under “Regular Redemption Method” and (3) a stock assignment form. To be in “proper form,” items (2) and (3) above must be signed by the registered shareholder(s) exactly as the account is registered. For a joint account, both shareholder signatures are necessary. For your protection, mail certificates separately from signed redemption instructions. We recommend that certificates be sent by registered mail, return receipt requested. If sufficient documentation is on file, we do not require a signature guarantee for redemptions of certificate shares up to $50,000, payable to the record holder, and sent to the address of record. In all other cases, signatures must be guaranteed. If a signature guarantee is required, you must follow the procedures described above under “Regular Redemption Method.” “When will I receive the proceeds of my redemption of Class A or Class C Shares?” Redemption proceeds are normally sent on the next business day following receipt of your redemption request in proper form. Except as described below, payments will normally be sent to your address of record within seven days. Redemption Method of Payment Charges Under $1,000. Check. None. 49 $1,000 or more. Check, or wired or transferred through the Automated Clearing House to your Financial Institution account, if you so requested on your New Account Application or Ready Access Features Form. None. Through a broker/dealer. Check or wire, to your broker/dealer. None.However, your broker/dealer may charge a fee. Although the Funds do not currently intend to, each Fund can charge up to $5.00 per wire redemption, after written notice to shareholders who have elected this redemption procedure. Upon 30 days’ written notice to shareholders the Funds may modify or terminate the use of the Automated Clearing House to make redemption payments at any time or charge a service fee, although no such fee is presently contemplated. If any such changes are made, the Prospectus will be supplemented to reflect them. The Funds can redeem your shares if their value totals less than $500 as a result of redemptions or failure to meet and maintain the minimum investment level under an Automatic Investment program. Before such a redemption is made, we will send you a notice giving you 60 days to make additional investments to bring your account up to the minimum. “Are there any reinvestment privileges?” If you reinvest proceeds of redemption within 120 days of the redemption you will not have to pay any additional sales charge on the reinvestment and the Distributor will refund to you any CDSC deducted at the time of redemption by adding it to the amount of your reinvestment.You must reinvest in the same fund and class as the shares redeemed. You may exercise this privilege only once a year, unless otherwise approved by the Distributor. “Is there an Automatic Withdrawal Plan?” You may establish an Automatic Withdrawal Plan if you own or purchase Class A Shares of the Fund having a net asset value of at least $5,000.The Automatic Withdrawal Plan allows you to receive a monthly or quarterly check in a stated amount, not less than $50.The Automatic Withdrawal Plan is not available for Class C,I or Y Shares. Redeeming Class I and Class Y Shares You may redeem all or any part of your Class I or Class Y Shares at the net asset value next determined after receipt in proper form of your redemption request by your financial intermediary. Redemption requests for Class I and Class Y Shares must be made through a financial intermediary and cannot be made directly through the Funds’ Agent.Financial intermediaries may charge a fee for effecting redemptions. A redemption may result in a taxable transaction to the redeeming investor. General The Funds may delay payment for redemption of shares recently purchased by check (including certified, cashier’s or official bank check), Automatic Investment or Telephone Investment for up to 10 business days after purchase; however, payment for redemption will not be delayed after (i) the check or transfer of funds has been honored, or (ii) the Agent receives satisfactory assurance that the check or transfer of funds will be honored. Possible delays can be eliminated by paying for purchased shares with wired funds or Federal Reserve drafts. The Funds have the right to postpone payment or suspend redemption rights during certain periods. These periods may occur (i) when the New York Stock Exchange is closed for other than weekends and holidays, (ii) when the SEC restricts trading on the New York Stock Exchange, (iii) when the SEC determines that an emergency exists 50 which causes disposal of, or determination of the value of, portfolio securities to be unreasonable or impracticable, and (iv) during such other periods as the SEC may permit. Redemption proceeds may be paid in whole or in part by distribution of a Fund’s portfolio securities (“redemption in kind”) in conformity with SEC rules. This method will only be used if the Board of Trustees determines that payments partially or wholly in cash would be detrimental to the best interests of the remaining shareholders. Alternative Purchase Plans “How do the different arrangements for the four classes of shares affect the cost of buying, holding and redeeming shares, and what else should I know about the four classes?” Each Fund provides you with four ways to invest in the Fund through four separate classes of shares. All classes represent interests in the same portfolio of investments. The classes of shares differ in their sales charge structures and ongoing expenses, as described below. An investor should choose the class that best suits the investor’s circumstances and needs. Class A Shares “Front-Payment Class” Class C Shares “Level-Payment Class” Initial Sales Charge Class A Shares are offered at net asset value plus a maximum sales charge of 4%, paid at the time of purchase.Thus, your investment is reduced by the applicable sales charge. None.Class C Shares are offered at net asset value with no sales charge payable at the time of purchase. Contingent Deferred Sales Charge (“CDSC”) None (except for certain purchases of $1 million or more). A CDSC of 1% is imposed upon the redemption of Class C Shares held for less than 12 months. No CDSC applies to Class C Shares acquired through the reinvestment of dividends or distributions. Distribution and Service Fees A distribution fee of 0.05 of 1% (for Aquila Tax-Free Fund of Colorado), 0.15 of 1% (for Aquila Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund), or 0.20 of 1% (for Aquila Tax-Free Fund For Utah) is imposed on the average annual net assets represented by the applicable Class A Shares. There is a level charge for distribution and service fees for six years after the date of purchase at the aggregate annual rate of 1% of the average net assets represented by the Class C Shares. Other Information The initial sales charge is waived or reduced in some cases.Larger purchases qualify for lower sales charges. Class C Shares, together with a pro-rata portion of all Class C Shares acquired through reinvestment of dividends and other distributions paid in additional Class C Shares, automatically convert to Class A Shares after six years. 51 Class Y Shares “Institutional Class” Class I Shares “Financial Intermediary Class” Initial Sales Charge None. Financial intermediaries may charge a fee for purchase of shares. None. Financial intermediaries may charge a fee for purchase of shares. Contingent Deferred Sales Charge None. None. Distribution and Service Fees None. A distribution fee of up to 0.25 of 1% of average annual net assets allocable to Class I Shares is permitted under the Distribution Plan.A distribution fee of up to 0.15 of 1% of such net assets is currently authorized by the Board of Trustees of the Funds.In addition, a service fee of up to 0.25 of 1% of such assets is imposed on the average annual net assets allocable to Class I Shares. “What price will I pay for a Fund’s shares?” Class A Shares Offering Price Class C, I and Y Shares Offering Price Net asset value per share plus the applicable sales charge. Net asset value per share. An investor will receive that day’s offering price on purchase orders, including Telephone Investments and investments by mail, received in proper form prior to 4:00 p.m. New York time by the Agent or, where applicable, by the financial intermediary. Otherwise, orders will be filled at the next determined offering price. Financial intermediaries are required to submit orders promptly, provided, however, that if a financial intermediary imposes an earlier cutoff time than 4:00 p.m. for the receipt of orders, the intermediary will submit orders received after its earlier cutoff time after 4:00 p.m.Those orders will receive the next determined offering price. Purchase orders received on a non-business day, including those for Automatic Investment, will be executed on the next succeeding business day. The sale of shares will be suspended (1) during any period when net asset value determination is suspended or (2) when the Distributor judges it is in a Fund’s best interest to do so. “What are the sales charges for purchases of Class A Shares?” The following table shows the amount of sales charge incurred for each new purchase by a “single purchaser” of Class A Shares. A “single purchaser” is: • an individual; • an individual, together with his or her spouse, and/or any children under 21 years of age purchasing shares for their accounts; • a trustee or other fiduciary purchasing shares for a single trust estate or fiduciary account; or • a government, municipality or tax-exempt entity that meets the requirements for qualification under Section 501 of the Internal Revenue Code of 1986, as amended (the “Code”). 52 You are entitled to substantial reductions in sales charges based on aggregate holdings of all shares of any class of any of the funds in the Aquila Group of Funds that you or other members of your immediate family already own at the time of your purchase. Be sure you tell your broker or dealer about all of those holdings so that any applicable reduction in sales charges on your purchase can be correctly computed. You will need to produce proof of such ownership in the form of account statements relating to any account at any financial intermediary that you or any member of your immediate family own that holds any such shares. A “single purchaser” will pay a sales charge based on the value at the time of purchase of his or her aggregate holdings of shares of any class of any of the funds in the Aquila Group of Funds in accordance with the following table: I Amount of Purchase Plus Value of All Other Shares Held By a Single Purchaser II Sales Charge as Percentage of Public Offering Price III Sales Charge as Approximate Percentage of Amount Invested Less than $25,000 4.00% 4.17% $25,000 but less than $50,000 3.75% 3.90% $50,000 but less than $100,000 3.50% 3.63% $100,000 but less than $250,000 3.25% 3.36% $250,000 but less than $500,000 3.00% 3.09% $500,000 but less than $1,000,000 2.50% 2.56% For purchases of $1 million or more see “Sales Charges for Purchases of $1 Million or More.” For example: If you invest $10,000 (Column I), your sales charge would be 4.00% or $400 (Column II). ($10,000 x .04 $400) The value of your account would be equivalent to the amount of your investment less the sales charge. (The initial value of your account would be $10,000 - $400 $9,600.) ($10,000 - $400 $9,600) The sales charge as a percentage of the reduced value of your account would be 4.17% (Column III). ($400 / $9,600 0.0416666 or 4.17%) Sales Charges for Purchases of $1 Million or More You will not pay a sales charge at the time of purchase when you purchase “CDSC Class A Shares.” CDSC Class A Shares are: (i)Class A Shares issued in a single purchase of $1 million or more by a single purchaser; and (ii) Class A Shares issued when the value of the purchase, together with the value of shares of the Fund or any other fund in the Aquila Group of Funds that are owned by the purchaser, is $1 million or more. 53 Redemption of CDSC Class A Shares Aquila Tax-Free Fund of Colorado and Aquila Narragansett Tax-Free Income Fund: If you redeem all or part of your CDSC Class A Shares during the four years after you purchase them, you may have to pay a special CDSC upon redemption of those shares. CDSC Class A Shares purchased without a sales charge pursuant to a Letter of Intent are subject to the CDSC.The CDSC will not apply to shares acquired through the reinvestment of dividends or distributions on CDSC Class A Shares. When a CDSC is calculated, it will be applied to the lower of the original cost of the shares being redeemed or the current market value of those shares.Therefore, you do not pay a sales charge on amounts representing appreciation or depreciation.The rate used to calculate the CDSC is based on the value of all shares of funds in the Aquila Group of Funds (“Aquila fund shares”) that you own at the time the shares being redeemed were originally purchased and will vary based on the number of years since the CDSC Class A Shares were purchased, according to the following table: Aquila Tax-Free Fund of Colorado and Aquila Narragansett Tax-Free Income Fund: CDSC Rate on Shares Redeemed Value of All Aquila Fund Shares at Time Shares Being Redeemed were Originally Purchased During First Two Years After Purchase During Third and Fourth Years After Purchase $1 million and up to $2.5 million 1% 0.50% Over $2.5 million and up to $5 million 0.50% on shares redeemed in year 1 0.25% on shares redeemed in year 2 None Over $5 million None None The CDSC will not apply to CDSC Class A Shares held for longer than four years. Aquila Churchill Tax-Free Fund of Kentucky and Aquila Tax-Free Fund For Utah: If you redeem all or part of your CDSC Class A Shares during the two years after you purchase them, you may have to pay a special CDSC upon redemption of those shares. CDSC Class A Shares purchased without a sales charge pursuant to a Letter of Intent are subject to the CDSC.The CDSC will not apply to shares acquired through the reinvestment of dividends or distributions on CDSC Class A Shares. When a CDSC is calculated, it will be applied to the lower of the original cost of the shares being redeemed or the current market value of those shares.Therefore, you do not pay a sales charge on amounts representing appreciation or depreciation.The rate used to calculate the CDSC is based on the value of all shares of funds in the Aquila Group of Funds (“Aquila fund shares”) that you own at the time the shares being redeemed were originally purchased and will vary based on the number of years since the CDSC Class A Shares were purchased, according to the following table: 54 CDSC Rate on Shares Redeemed Value of All Aquila Fund Shares at Time Shares Being Redeemed were Originally Purchased During First Two Years After Purchase $1 million and up to $2.5 million 1% Over $2.5 million and up to $5 million 0.50% on shares redeemed in year 1 0.25% on shares redeemed in year 2 Over $5 million None The CDSC will not apply to CDSC Class A Shares held for longer than two years. For All Funds: Each time you place a request to redeem shares, a Fund will first redeem any shares in your account that are not subject to a contingent deferred sales charge, and then will redeem shares in your account that are subject to the lowest CDSC rate, unless otherwise instructed.A series of investments may increase the total value of Aquila fund shares you own so that subsequent purchases may qualify for a shorter holding period and a lower CDSC rate, as described in the table above, without altering the holding period or CDSC rate for shares acquired when the total value of Aquila fund shares you owned was lower. The CDSC will be waived for: · Redemption following the death of the shareholder or beneficial owner. · Redemption by a Fund when an account falls below the minimum required account size. · Redemption by an investor who purchased $1 million or more without an initial sales charge if the securities dealer of record waived or deferred its commission in connection with the purchase, with notice to the investor and the Fund at the time of purchase. Reduced Sales Charges for Certain Purchases of Class A Shares Right of Accumulation “Single purchasers” may qualify for a reduced sales charge in accordance with the above schedule when making subsequent purchases of Class A Shares. Letters of Intent A “single purchaser” may also qualify for reduced sales charges, in accordance with the above schedule, after a written Letter of Intent (included in the New Account Application) is received by the Distributor. Other Class A Shares may be purchased without a sales charge by current and former Trustees and officers of any funds in the Aquila Group of Funds, the directors, officers and certain employees, former employees and representatives of the Manager, the Distributor, the adviser or sub-adviser of any fund in the Aquila Group of Funds and the parents and/or affiliates of such companies, selected broker dealers, their officers and employees and other investment professionals, certain persons connected with firms providing legal, advertising or public relations assistance to the Funds, certain family members of, and plans for the benefit of, the foregoing andplans for the benefit of trust or similar clients of banking institutions over which these institutions have full investment authority, 55 if the Distributor has an agreement relating to such purchases.Class A Shares may also be issued without a sales charge in a merger, acquisition or exchange offer made pursuant to a plan of reorganization to which a Fund is a party.Each Fund also permits the sale of its Class A Shares at prices that reflect the reduction or elimination of the sales charge to investors who are members of certain qualified groups.In addition, acquisitions of shares by reinvestment of dividends or in exchanges (with certain exceptions) do not incur a sales charge.Please see the SAI for additional information about sales charge waivers and reductions. The foregoing information about breakpoints in, or elimination of, sales charges is also available free of charge in a clear and prominent format on our website at www.aquilafunds.com. Hyperlinks at our website will facilitate your access to the information. Large Purchase Orders for Class C Shares The Funds will not accept purchase orders for Class C Shares on behalf of an individual investor (not including dealer “street name” or omnibus accounts) in an amount of $500,000 or more or if the purchase order would bring the value of the account over $500,000. This is because it will generally be more advantageous for such a purchase by an individual to be invested in Class A Shares instead. Redemption of Class C Shares The CDSC will be waived for redemption following the death of the shareholder or beneficial owner and for redemption by a Fund when an account falls below the minimum required size. Broker/Dealer Compensation - Class C Shares The Distributor may pay 1% of the sale price to any broker/dealer executing a Class C Share purchase. General Certain financial intermediaries may charge additional fees in connection with transactions in Fund shares. The Manager or the Distributor may make payments or provide non-cash compensation out of their own resources to securities dealers and other financial intermediaries for providing services intended to result in the sale of Fund shares or for shareholder servicing activities.The compensation is discretionary and may be available only to selected selling and servicing agents.See “Additional Information” below and in the SAI for discussions of marketing support payments. Exchange Privilege Generally, you can exchange shares of any class of a Fund into shares of the same class of other funds in the Aquila Group of Funds without the payment of a sales charge or any other fee. The exchange privilege is available to Class I or Class Y Shares to the extent that other Funds in the Aquila Group of Funds are made available to its customers by an investor’s financial intermediary. All exchanges of Class I and Class Y Shares must be made through the investor’s financial intermediary.Call 800-437-1020 for more information on the exchange privilege. Because excessive trading in Fund shares can be harmful to a Fund and its other shareholders, the right is reserved to revise or terminate the exchange privilege, to limit the number of exchanges or to reject any exchange if (i) a Fund or any of the other Funds in the Aquila Group of Funds believe that it or they would be harmed or be unable to invest effectively or (ii) it or they receive or anticipate receiving simultaneous orders that may significantly affect a Fund or any other Funds in the Aquila Group of Funds. Same Fund Exchange Privilege Certain shareholders may be eligible to exchange their shares for a Fund’s Class Y shares. If eligible, no sales charges or other charges will apply to any such exchange. Generally, shareholders will not recognize a gain or loss for Federal income tax purposes upon such an exchange. Investors should contact their financial intermediary to learn more about the details of this privilege. 56 Frequent Trading As stated above, the Funds and the Distributor may reject any order for the purchase of shares. For example, because frequent movement of assets into and out of a Fund by market timers or other investors may disrupt the management of the Fund and increase its expenses, the Boards of Trustees of the Funds have determined that each Fund may reject purchase orders, on a temporary or permanent basis, from investors that the Fund is able to determine are exhibiting a pattern of frequent or short-term trading in Fund shares. The Funds may not be able to detect frequent trading by the underlying owners of shares held in omnibus accounts and therefore may not be able effectively to prevent frequent trading in those accounts. Accordingly, there is no guarantee that the Funds will be successful in identifying all investors who engage in excessive trading activity or in curtailing that activity. The Funds’ policy on frequent trading extends to purchases through exchanges. (See “Exchange Privilege” above.) “What about confirmations?” A statement will be mailed to you confirming each purchase or redemption of Class A or Class C Shares of a Fund placed directly with the Agent.Your account at the Agent will be credited or debited in full and fractional shares (rounded to the nearest 1/1000th of a share).Purchases or redemptions placed through financial intermediaries will be confirmed by either the Agent or the financial intermediary depending upon the financial intermediary’s arrangement with the Funds and the Distributor. “Is there a Distribution Plan?” Each Fund has adopted a Distribution Plan (the “Plan”) under the Investment Company Act of 1940’s Rule 12b-1 in order to: (i) permit the Fund to finance activities primarily intended to result in the sale of its shares; (ii) permit the Manager to make payment for distribution expenses out of its own funds; and (iii) protect the Fund against any claim that some of the expenses which it pays or may pay might be considered to be sales-related and therefore come within the purview of the Rule. Pursuant to the Plan, each Fund makes payments with respect to Class A, Class C and Class I Shares under agreements to certain broker/dealers and other qualified recipients. For any fiscal year, these payments may not exceed: * 0.15 of 1% of the average annual net assets represented by Class A Shares of Aquila Tax-Free Fund of Colorado, Aquila Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund (a distribution fee of up to 0.05 of 1% of the average annual net assets represented by Class A Shares of Aquila Tax-Free Fund of Colorado is currently authorized by the Trustees of such Fund); * 0.20 of 1% of the average annual net assets represented by Class A shares of Aquila Tax-Free Fund For Utah; * 0.75 of 1% of the average annual net assets represented by Class C Shares of each Fund; and * 0.25 of 1% of the average annual net assets represented by Class I Shares of each Fund (a distribution fee of up to 0.15 of 1% of the average annual net assets represented by Class I Shares of each Fund is currently authorized by the Trustees of such Funds). 57 Payments with respect to each class are made only out of the Trust’s assets allocable to that class. Because these distribution fees are paid out of assets on an ongoing basis, over time these fees will increase the cost of your investment; they may cost you more than paying other types of sales charges. Whenever Aquila Churchill Tax-Free Fund of Kentucky makes Class A payments, the aggregate annual rate of the management fee otherwise payable by the Fund is reduced from 0.50 of 1% to 0.40 of 1% of the Fund’s average annual net assets. Shareholder Services Plan for Class C Shares and Class I Shares Each Fund’s Shareholder Services Plan authorizes it to pay a service fee under agreements to certain qualified recipients who have agreed to provide personal services to Class C shareholders and/or maintain their accounts. The Plan also authorizes an identical arrangement with respect to Class I Shares. For any fiscal year, such fees may not exceed 0.25 of 1% of the average annual net assets represented by the applicable class of shares. Payment is made only out of the Fund’s assets represented by the shares of the applicable class. Service fees with respect to Class C Shares will be paid to the Distributor. Additional Information The Distributor and/or its related companies may pay compensation (out of their own assets and not as an additional charge to a Fund, although such assets may include profits derived from services provided to the Fund) to certain broker/dealers and other financial intermediaries (“financial advisors”) in connection with the sale or retention of Trust shares or certain shareholder servicing and/or certain recordkeeping/sub-transfer agency services.This additional compensation is sometimes referred to as “revenue sharing.”For example, the Distributor and/or its related companies may pay compensation to financial advisors for administrative, sub-accounting or shareholder transaction processing services above and beyond such costs which would normally be paid by a Fund, assistance in training and education and/or other forms of marketing support, including costs related to providing a Fund with “shelf space.”Payments made to financial advisors may be based on a fixed dollar amount and/or one or more of the following factors:gross sales, current assets, number of accounts attributable to or maintained by the financial advisor and/or reimbursement for marketing expenses of the financial advisor.Some of these amounts may be significant to the Distributor, although they may be small compared to amounts a financial advisor may receive from other distributors.Nonetheless, the prospect of receiving additional compensation may provide financial advisors with an incentive to favor sales of shares of a Fund over other investment options.To obtain more information on how additional compensation may have influenced your advisor’s recommendation of a Fund ask your financial advisor.For more information, please see the SAI. To the extent financial advisors sell more shares of a Fund or retain shares of a Fund in their clients’ accounts, the Distributor and/or its related companies, including the Manager, receives greater fees due to the increase in Fund assets.The intermediary may earn a profit on these payments if the amount of the payment to the intermediary exceeds the intermediary’s costs. “Transfer on Death” Registration If you own Class A or Class C Shares, the Funds generally permit “transfer on death” (“TOD”) registration of shares, so that on the death of the shareholder the shares are transferred to a designated beneficiary or beneficiaries. Ask the Agent or your broker/dealer for the Transfer on Death Registration Request Form. With it you will receive a copy of the TOD Rules of the Aquila Group of Funds, which specify how the registration becomes effective and operates. By opening a TOD Account, you agree to be bound by the TOD Rules.An investor in Class I or Class Y should discuss the availability of TOD registration with the investor’s financial intermediary (broker/dealer, etc.) 58 Dividends and Distributions “How are dividends and distributions determined?” Each Fund pays dividends and other distributions with respect to each class of shares. Each Fund calculates its dividends and other distributions with respect to each class at the same time and in the same manner. Net income for dividend purposes includes all interest income accrued by a Fund since the previous dividend declaration less expenses paid or accrued. Net income also includes any original issue discount, which occurs if a Fund purchases an obligation for less than its face amount. The discount from the face amount is treated as additional income earned over the life of the obligation. Because each Fund’s income varies, so will a Fund’s dividends. There is no fixed dividend rate. It is expected that most of each Fund’s dividends will be comprised of interest income. The dividends and distributions of each class can vary due to certain class-specific charges. Each Fund will declare all of its net income as dividends on every day, including weekends and holidays, on those shares outstanding for which payment was received by the close of business on the preceding business day. Redeemed shares continue to earn dividends through and including the earlier of: 1. the day prior to the day when redemption proceeds are mailed, wired or transferred by the Automated Clearing House or the Agent or paid by the Agent to a financial intermediary; or 2. the third business day after the day the net asset value of the redeemed shares was determined. The Funds’ present policy is to generally pay dividends so they will be received or credited by approximately the first day of each month. “How are dividends and distributions paid?” Class A and Class C Shares Dividends and distributions, if any, on Class A or Class C Shares will automatically be reinvested in full and fractional shares of the Trust of the same class at net asset value as of the payment date for the dividend or distribution unless you elect otherwise. You may choose to have all or any part of your dividends or distributions paid in cash. You can elect to have the cash portion of your dividends or distributions deposited, without charge, by electronic fund transfers into your account at a financial institution, if it is a member of the Automated Clearing House. You can make any of these elections on the New Account Application, by a Ready Access Features Form or by a letter to the Agent. Your election to receive some or all of your dividends and distributions in cash will be effective as of the next payment of dividends after it has been received in proper form by the Agent. It will continue in effect until the Agent receives written notification of a change. Whether your dividends and distributions are received in cash or reinvested, you will receive a monthly statement indicating the current status of your investment account with the Funds. Each Fund reserves the right to change the dividend and distribution payment option on your account to “reinvest” if mail sent to the address on your account is returned by the post office as “undeliverable” and you have elected to have your account dividends and/or distributions paid in cash. In such event, your Fund would then purchase additional shares of the Fund with any dividend or distribution payments that are “undeliverable.” In order to change the option back to “cash,” you would need to send the Agent written instructions as described above. Class I and Class Y Shares All arrangements for the payment of dividends and distributions, if any, with respect to Class I and Class Y Shares, including reinvestment of dividends, must be made through financial intermediaries. 59 Tax Information The following discussion is very general and does not address investors subject to special rules, such as investors who hold shares through an IRA, 401(k) or other tax-advantaged account. Because each shareholder’s circumstances are different and special tax rules may apply, you should consult with your tax adviser about your investment in a Fund. You may receive three different types of distributions from a Fund: exempt-interest dividends, ordinary dividends and capital gain dividends. Any taxable distributions are taxed in the same manner whether paid in cash or reinvested in additional shares. Aquila Tax-Free Fund of Colorado Most distributions will be exempt-interest dividends, which are exempt from regular Federal income tax, but may be subject to state or local income taxes. As further described below, exempt-interest dividends from Colorado Obligations will also generally be exempt from Colorado state income tax, subject to the discussion under the heading “Tax Risk.” Some exempt-interest dividends may be subject to the Federal alternative minimum tax on individuals. Exempt-interest dividends are taken into account in determining the taxable portion of any Social Security or Railroad Retirement benefit you or your spouse receives. For other distributions, you will generally have to pay Federal income tax, as well as any state and local taxes. Distributions of net capital gain (the excess of net long-term capital gain over net short-term capital loss) are taxable to you as long-term capital gain regardless of how long you have owned your shares. The Fund does not expect any distributions to qualify for any favorable tax rate that may apply to “qualified dividend income” or to qualify for the dividends received deduction for corporate shareholders. During the last calendar year, thePredecessor Fund’s distributions consisted of the following: Calendar Year 12/31/12 Exempt-InterestDividends Capital Gains Distributions Ordinary Income Dividends Class A Shares % % % Class C Shares % % % Class Y Shares % % % Aquila Churchill Tax-Free Fund of Kentucky Most distributions will be exempt-interest dividends, which are exempt from regular Federal income tax, but may be subject to state or local income taxes. As further described below, exempt-interest dividends from Kentucky Obligations will also generally be exempt from Kentucky income tax, subject to the discussion under the heading “Tax Risk.” Some exempt-interest dividends may be subject to the Federal alternative minimum tax on individuals and all exempt-interest dividends may be subject to Kentucky income or excise taxes imposed on corporations. Exempt-interest dividends are taken into account in determining the taxable portion of any Social Security or Railroad Retirement benefit you or your spouse receives. For other distributions, you will generally have to pay Federal income tax, as well as any state and local taxes. Distributions of net capital gain (the excess of net long-term capital gain over net short-term capital loss) are taxable to you as long-term capital gain regardless of how long you have owned your shares. The Fund does not expect any distributions to qualify for any favorable tax rate that may apply to “qualified dividend income” or to qualify for the dividends received deduction for corporate shareholders. During the last calendar year, the Predecessor Fund’s distributions consisted of the following: 60 Calendar Year 12/31/12 Exempt-InterestDividends Capital Gains Distributions Ordinary Income Dividends Class A Shares % % % Class C Shares % % % Class I Shares % % % Class Y Shares % % % Aquila Narragansett Tax-Free Income Fund Most distributions will be exempt-interest dividends, which are exempt from regular Federal income tax, but may be subject to state or local income taxes. As further described below, exempt-interest dividends from Rhode Island Obligations will also generally be exempt from Rhode Island state income tax, subject to the discussion under the heading “Tax Risk.” Some exempt-interest dividends may be subject to the Federal alternative minimum tax on individuals. Exempt-interest dividends are taken into account in determining the taxable portion of any Social Security or Railroad Retirement benefit you or your spouse receives. For other distributions, you will generally have to pay Federal income tax, as well as any state and local taxes. Distributions of net capital gain (the excess of net long-term capital gain over net short-term capital loss) are taxable to you as long-term capital gain regardless of how long you have owned your shares. The Fund does not expect any distributions to qualify for any favorable tax rate that may apply to “qualified dividend income” or to qualify for the dividends received deduction for corporate shareholders. During the last calendar year, thePredecessor Fund’s distributions consisted of the following: Calendar Year 12/31/12 Exempt-InterestDividends Capital Gains Distributions Ordinary Income Dividends Class A Shares % % % Class C Shares % % % Class I Shares % % % Class Y Shares % % % Aquila Tax-Free Fund For Utah Most distributions will be exempt-interest dividends, which are exempt from regular Federal income tax, but may be subject to state or local income taxes. As further described below, exempt-interest dividends from Utah Double-Exempt Obligations will also generally be exempt from Utah state individual income tax subject to the discussion under the heading “Tax Risk.” Some exempt-interest dividends may be subject to the Federal alternative minimum tax on individuals. Exempt-interest dividends are taken into account in determining the taxable portion of any Social Security or Railroad Retirement benefit you or your spouse receives. For other distributions, you will generally have to pay Federal income tax, as well as any state and local taxes. Distributions of net capital gain (the excess of net long-term capital gain over net short-term capital loss) are taxable to you as long-term capital gain regardless of how long you have owned your shares. The Fund does not expect any distributions to qualify for any favorable tax rate that may apply to “qualified dividend income” or to qualify for the dividends received deduction for corporate shareholders. During the last calendar year, thePredecessor Fund’s distributions consisted of the following: 61 Calendar Year 12/31/12 Exempt-InterestDividends Capital Gains Distributions Ordinary Income Dividends Class A Shares % % % Class C Shares % % % Class Y Shares % % % All Funds Net capital gains of a Fund, if any, realized through October 31st of each year and not previously paid out will be paid out after that date. Each Fund may also pay supplemental distributions after the end of its fiscal year. You may want to avoid buying shares of a Fund when the Fund is about to declare a taxable dividend or capital gain distribution, because it will be taxable to you even though it may represent a return of a portion of your investment. Dividends declared in October, November or December and paid to you in January are treated for Federal income tax purposes as if received in December. You will receive information on the tax status of the Trust’s dividends and distributions annually. If you sell shares of a Fund or exchange them for shares of another fund, it is generally considered a taxable event, and will give rise to a capital gain or loss if you hold your Fund shares as a capital asset. A capital gain or loss will be long-term if you have held your shares for more than one year and otherwise will be short-term. If you are neither a citizen nor a resident of the United States, certain dividends that you receive from a Fund may be subject to Federal withholding tax. Most distributions are expected to be exempt-interest dividends, which are not subject to such withholding. To the extent that distributions consist of ordinary dividends or other payments that are subject to withholding, the Fund will withhold Federal income tax at the rate of 30% (or such lower rate as may be determined in accordance with an applicable tax treaty).Distributions of net capital gain are generally exempt from such withholding.Ordinary dividends that are reported by a Fund as “interest-related dividends” or “short-term capital gain dividends” will generally also be exempt from such withholding for taxable years of the fund beginning before January 1, 2014. If you do not provide the Funds with your current taxpayer identification number and required certifications, you will be subject to backup withholding on your distributions and dividends, including exempt-interest dividends. The backup withholding rate is currently 28%.Backup withholding will not, however, be applied to payments that have been subject to the 30% withholding tax applicable to shareholders who are neither citizens nor residents of the United States. Colorado State Income Taxes - Aquila Tax-Free Fund of Colorado The discussion below addresses the tax consequences to individuals, estates, and trusts that are Colorado residents and that will be shareholders of the Fund, and to any corporate shareholder of the Fund that is required to file an income tax return in Colorado, and does not discuss the tax consequences to any other shareholder. This summary is limited to holders that hold shares in the Fund as a capital asset within the meaning of Section 1221 of the Code (generally, property held for investment purposes). This discussion is based on the assumptions that the Fund will qualify under Subchapter M of the Code as a regulated investment company and that it will satisfy the conditions that will cause Fund distributions to qualify as exempt-interest dividends to shareholders. The Fund will qualify to pay exempt-interest dividends if, at the close of each quarter of the Fund’s taxable year, at least 50 percent of the value of the total assets of the Fund consists of obligations described in Section 103(a) of the Code (generally, State or local bonds). 62 Exempt-interest dividends paid by the Fund that are attributable to interest earned on Colorado Obligations (such distributions, “Colorado-exempt distributions”) should not be subject to Colorado state income tax. Other distributions, including distributions attributable to capital gains, will be subject to Colorado state income tax, other than distributions (if any) that constitute a tax-free return of capital. Colorado imposes an alternative minimum tax on individuals, estates, and trusts that is based, in part, on such taxpayer’s federal alternative minimum taxable income. To the extent that Colorado-exempt distributions are includible in such taxpayer’s federal alternative minimum taxable income, they should not be includible in Colorado alternative minimum taxable income. Colorado imposes no alternative minimum tax on corporations. Gain on the sale, exchange, or other disposition of Fund shares will generally be subject to Colorado income tax to the extent such gain is includible in federal taxable income. Colorado currently taxes all such gain at a flat rate of 4.63%, regardless of the character of the gain for federal income tax purposes. Loss on a sale, exchange or other disposition of Fund shares will generally be subject to the limitations on capital losses described in Section 1211 of the Code. Shareholders of the Fund should consult their tax advisers about these and other state and local tax consequences of their investment in the Fund. Kentucky Taxes - Aquila Churchill Tax-Free Fund of Kentucky Distributions of interest income made by the Fund from Kentucky Obligations will generally be treated for purposes of the Kentucky income tax imposed on individuals and on corporations in the same manner as they are treated for Federal income tax purposes. Shareholders of the Fund resident in Kentucky generally will not be subject to Kentucky income tax on distributions received from the Fund to the extent such distributions are attributable to interest income on Kentucky Obligations. Other distributions from the Fund, including capital gains dividends, whether short-term or long-term gains dividends, will generally not be exempt from Kentucky income tax. Shareholders of the Fund should consult their tax advisers about these and other state and local tax consequences of their investment in the Fund. Rhode Island Taxes -Aquila Narragansett Tax-Free Income Fund The following is a summary of certain Rhode Island tax consequences relating to an investment in the Fund. This summary assumes that the Fund qualifies as a regulated investment company for Federal income tax purposes under Subchapter M of the Internal Revenue Code. Such summary is based upon the provisions of the Rhode Island tax law and the regulations promulgated thereunder as currently in effect, all of which are subject to change, possibly with retroactive effect. Prospective investors in the Fund should contact their tax advisers regarding the effect of Rhode Island or other state or local tax laws on their investment. Individual and Corporate Holders. Individual holders of shares of the Fund who are subject to Rhode Island personal income taxation, and corporate holders of shares of the Fund which are subject to the Rhode Island business corporation tax on their net income (as such term is defined by Rhode Island tax law), will not be required to include in income for Rhode Island income tax purposes that portion of the exempt-interest dividends which the Fund clearly identifies as directly attributable to interest earned on Rhode Island Obligations. Items of income which are not so identified, for example capital gain dividends, will be taxable for Rhode Island income tax purposes, unless those items are derived from obligations or securities issued by any authority, commission or instrumentality of the United States or from the sale of underlying Rhode Island Obligations which are issued by Rhode Island issuers and are specifically exempted from Rhode Island tax by the Rhode Island law authorizing their issuance. Gain or loss recognized on a sale or exchange of Fund shares by holders of shares subject to Rhode Island income taxation will generally be included in Rhode Island taxable income. 63 Legislation enacted during June 2010 substantially revised the state’s income tax structure. Among the changes were lower tax rates, a reduction in the number of tax brackets, and the elimination of the flat-tax option for the highest earners in the state. The top tax rate for the highest earners is now 5.99% and took effect for the 2011 tax year. Shareholders of the Fund should consult their tax advisers about these and other state and local tax consequences of their investment in the Fund. Utah Taxes - Aquila Tax-Free Fund For Utah Distributions of interest income made by the Fund from Utah Double-Exempt Obligations will generally be treated for purposes of Utah individual income tax in the same manner as they are treated for Federal income tax purposes. Individual shareholders of the Fund generally will not be subject to Utah income tax on distributions received from the Fund to the extent such distributions are attributable to interest income on Utah Double-Exempt Obligations. Administrative determinations of the Utah State Tax Commission issued under statutory authority provide that interest on obligations of certain non-Utah-based issuers which provide a similar exemption for obligations of Utah-based issuers are exempt from Utah individual income taxes. Administrative determinations may be subject to change at any time and there can be no certainty as to the ongoing exemption from Utah individual income tax of the interest on obligations of non-Utah-based issuers. Interest on indebtedness incurred or continued by a shareholder to purchase or carry shares of the Fund generally will not be deductible for Utah individual income tax purposes unless deductible for federal income tax purposes (and if deductible for federal income tax purposes, such amounts may affect the amount excludable as an exempt-interest dividend). Other distributions from the Fund generally will not be exempt from Utah income tax. Distributions of interest income by the Fund attributable to Utah Double-Exempt Obligations are generally not exempt from the Utah corporate franchise and income tax. However, a partial nonrefundable credit is available for interest income attributable to obligations issued by Utah governmental issuers and U.S. governmental issuers, which may include obligations issued by U.S. territorial governments, which credit may generally be 1% of such gross interest income included in the taxpayer’s state taxable income. Corporations and other entities subject to the Utah corporate franchise and income tax should consult their tax advisers before investing in the Fund. Shareholders of the Fund should consult their tax advisers about these and other state and local tax consequences of their investment in the Fund. 64 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand each Fund’s financial performance for the past five years. Certain information reflects financial results for a single Fund share.The total returns in the tables represent the rate that an investor would have earned or lost on an investment in each Fund (assuming reinvestment of all dividends and distributions). This information has been audited by [] (independent registered public accounting firm), whose report, along with the Funds’ financial statements, is included in the Funds’ annual report and is available upon request. Aquila Tax-Free Fund of Colorado acquired the assets and liabilities of Tax-Free Fund of Colorado on [].As a result of the reorganization, Aquila Tax-Free Fund of Colorado is the accounting successor of Tax-Free Fund of Colorado.For the periods shown below, the information reflects the financial performance of Tax-Free Fund of Colorado. Aquila Tax-Free Fund of Kentucky acquired the assets and liabilities of Tax-Free Fund of Kentucky on [].As a result of the reorganization, Aquila Tax-Free Fund of Kentucky is the accounting successor of Tax-Free Fund of Kentucky.For the periods shown below, the information reflects the financial performance of Tax-Free Fund of Kentucky. Aquila Narragansett Tax-Free Income Fund acquired the assets and liabilities of Aquila Narragansett Tax-Free Income Fund on [].As a result of the reorganization, Aquila Narragansett Tax-Free Income Fund is the accounting successor of Aquila Narragansett Tax-Free Income Fund.For the periods shown below, the information reflects the financial performance of Aquila Narragansett Tax-Free Income Fund. Aquila Tax-Free Fund For Utah acquired the assets and liabilities of Tax-Free Fund For Utah on [].As a result of the reorganization, Aquila Tax-Free Fund For Utah is the accounting successor of Tax-Free Fund For Utah.For the periods shown below, the information reflects the financial performance of Tax-Free Fund For Utah. [TO BEADDED BY AMENDMENT] 65 Founders Lacy B. Herrmann, (1929-2012) Aquila Management Corporation, Sponsor Manager Aquila Investment Management LLC 380 Madison Avenue, Suite 2300 * New York, New York 10017 Board of Trustees [] Officers Diana P. Herrmann, President Charles E. Childs, III, Executive Vice President and Secretary Marie E. Aro, Senior Vice President Paul G. O’Brien, Senior Vice President Randall S. Fillmore, Chief Compliance Officer Joseph P. DiMaggio, Chief Financial Officer and Treasurer Distributor Aquila Distributors, Inc. 380 Madison Avenue, Suite 2300 * New York, New York 10017 Transfer and Shareholder Servicing Agent BNY Mellon 4400 Computer Drive Westborough, Massachusetts 01581 Custodian JPMorgan Chase Bank, N.A. 1111 Polaris Parkway Columbus, Ohio 43240 Independent Registered Public Accounting Firm [] Counsel Bingham McCutchen LLP One Federal Street • Boston, Massachusetts02110 66 This Prospectus concisely states information about the Funds that you should know before investing. A Statement of Additional Information about the Funds (the “SAI”) has been filed with the Securities and Exchange Commission.The SAI contains information about each Fund and its management not included in this Prospectus. The SAI, and the independent registered public accounting firm’s report and financial statements in the Funds’ most recent annual report to shareholders, are incorporated by reference into this Prospectus and are therefore legally a part of this Prospectus. The Funds’ annual and semi-annual reports to shareholders contain additional information about the Funds’ investments. The Funds’ annual report additionally includes a discussion of the market conditions and investment strategies that significantly affected each Fund’s performance during its last fiscal year. You can get the SAI and the Funds’ annual and semi-annual reports without charge upon request by calling 800-437-1020 (toll-free) or by visiting the Fund’s website at www.aquilafunds.com. In addition, you can review and copy information about the Funds (including the SAI) at the Public Reference Room of the SEC in Washington, D.C. Information on the operation of the Public Reference Room is available by calling 202-551-8090. Reports and other information about the Funds are also available on the EDGAR Database at the SEC’s Internet site at http://www.sec.gov. Copies of this information can be obtained, for a duplicating fee, by E-mail request to publicinfo@sec.gov or by writing to the SEC’s Public Reference Section, Washington, D.C. 20549-1520. The file number under which the Funds is registered with the SEC under the Investment Company Act of 1940 is 811-4503. Aquila Group of Funds PROSPECTUS To make shareholder account inquiries, call the Funds’ Shareholder Servicing Agent at: 800-437-1000 toll-free or you can write to BNY Mellon 4400 Computer Drive Westborough, MA 01581 Aquila Tax-Free Fund of Colorado Aquila Churchill Tax-Free Fund of Kentucky Ticker Symbol CUSIP # Ticker Symbol CUSIP # Class A Shares COTFX Class A Shares CHTFX Class C Shares COTCX Class C Shares CHKCX Class I Shares COTIX Class I Shares CHKIX Class Y Shares COTYX Class Y Shares CHKYX Aquila Narragansett Tax-Free Income Fund Aquila Tax-Free Fund For Utah Ticker Symbol CUSIP # Ticker Symbol CUSIP # Class A Shares NITFX Class A Shares UTAHX 87675C104 Class C Shares NITCX Class C Shares UTACX 87675C203 Class I Shares NITIX Class I Shares UTAIX 87675C401 Class Y Shares NITYX Class Y Shares UTAYX 87675C302 This Prospectus should be read and retained for future reference 67 Aquila Tax-Free Fund of Colorado Aquila Churchill Tax-Free Fund of Kentucky Aquila Narragansett Tax-Free Income Fund Aquila Tax-Free Fund For Utah each a series of AQUILA MUNICIPAL TRUST 380 Madison Avenue Suite, 2300 New York, NY 10017 800-437-1020 212-697-6666 Class A Class C Class I Class Y Aquila Tax-Free Fund of Colorado COTFX COTCX COTIX COTYX Aquila Churchill Tax-Free Fund of Kentucky CHTFX CHKCX CHKIX CHKYX Aquila Narragansett Tax-Free Income Fund NITFX NITCX NITIX NITYX Aquila Tax-Free Fund For Utah UTAHX UTACX UTAIX UTAYX STATEMENT OF ADDITIONAL INFORMATION [], 2013 This Statement of Additional Information (the “SAI”) has been incorporated by reference into the Prospectus for the Funds dated []. The SAI is not a prospectus. The SAI should be read in conjunction with the Prospectus. The Prospectus may be obtained from the Funds’ Distributor, Aquila Distributors, Inc. 380 Madison Avenue, Suite 2300, New York, NY 10017 800-437-1020toll-free or 212-697-6666 Financial Statements [To be added by amendment] TABLE OF CONTENTS Page FUND HISTORY INVESTMENT STRATEGIES AND RISKS FUND POLICIES MANAGEMENT OF THE FUND OWNERSHIP OF SECURITIES INVESTMENT ADVISORY AND OTHER SERVICES BROKERAGE ALLOCATION AND OTHER PRACTICES CAPITAL STOCK PURCHASE, REDEMPTION, AND PRICING OF SHARES ADDITIONAL TAX INFORMATION UNDERWRITERS APPENDIX A DESCRIPTION OF SECURITIES RATINGS APPENDIX B ADDITIONAL INFORMATION ABOUT THE COLORADO ECONOMY AND COLORADO OBLIGATIONS APPENDIX C ADDITIONAL INFORMATION ABOUT THE KENTUCKY ECONOMY AND KENTUCKY OBLIGATIONS APPENDIX D ADDITIONAL INFORMATION ABOUT THE RHODE ISLAND ECONOMY AND RHODE ISLAND OBLIGATIONS APPENDIX E ADDITIONAL INFORMATION ABOUT THE UTAH ECONOMY AND UTAH DOUBLE-EXEMPT OBLIGATIONS 2 Fund History Aquila Municipal Trust is a Massachusetts business trust formed in 1986.Prior to April 10, 2013, the Trust was named Tax-Free Trust of Arizona. Each of Aquila Tax-Free Fund of Colorado, Aquila Churchill Tax-Free Fund of Kentucky, Aquila Narragansett Tax-Free Income Fund and Aquila Tax-Free Fund For Utah (each, a “Fund”) is a newly-organized series of Aquila Municipal Trust.Each Fund is an open-end, non-diversified management investment company.Each Fund was established in connection with the reorganization into the Fund of a fund with identical investment objectives and principal investment strategies as the Fund (each, a “Predecessor Fund”) (each, a “Reorganization”), as follows: Predecessor Fund Fund Tax-Free Fund of Colorado Aquila Tax-Free Fund of Colorado Churchill Tax-Free Fund of Kentucky, a series of Churchill Tax Free Trust Aquila Churchill Tax-Free Fund of Kentucky Aquila Narragansett Tax-Free Income Fund Aquila Narragansett Tax-Free Income Fund Tax-Free Fund For Utah Aquila Tax-Free Fund For Utah Investment Strategies and Risks Ratings The ratings assigned by Moody’s Investors Service, Inc. (“Moody’s”), Standard & Poor’s (“S&P”) and Fitch Ratings (“Fitch”), nationally recognized statistical rating organizations, represent their respective opinions of the quality of the municipal bonds and notes which they undertake to rate. It should be emphasized, however, that ratings are general and not absolute standards of quality. Consequently, obligations with the same maturity, stated interest rate and rating may have different yields, while obligations of the same maturity and stated interest rate with different ratings may have the same yield. Rating agencies consider municipal obligations that have only the fourth highest credit rating to be of medium quality. Thus, they may present investment risks which do not exist with more highly rated obligations. Such obligations possess less attractive investment characteristics. Changes in economic conditions or other circumstances are more likely to lead to a weakened capacity to make principal and interest payments than is the case for higher-grade bonds. Credit rating or credit quality of a security is determined at the time of purchase. If, after purchase, the credit rating on a security is downgraded or the credit quality deteriorates, or if the duration of a security is extended, the Funds’ investment adviser (or, if applicable, Sub-Adviser) will decide whether the security should continue to be held or sold. See Appendix A to this SAI for further information about the ratings of these organizations that apply to the various rated obligations which a Fund may purchase. 3 Additional Information About State Economies The following is a brief summary of certain factors affecting the economies of the states listed below and does not purport to be a complete description of such factors.Many complex political, social and economic forces influence each state’s economy and finances, which may in turn affect the state’s financial plan.These forces may affect a state or territory unpredictably from fiscal year to fiscal year and are influenced by governments, institutions and events that are not subject to the state’s control. Colorado -Aquila Tax-Free Fund of Colorado intends to invest a high proportion of its assets in Colorado municipal obligations. Payment of interest and preservation of principal is dependent upon the continuing ability of Colorado issuers and/or obligors of state, municipal and public authority debt obligations to meet their obligations thereunder. There can be no assurance that current or future economic difficulties in the United States or Colorado and the resulting impact on the State will not adversely affect the market value of Colorado municipal obligations held by the fund or the ability of particular issuers to make timely payments of debt service on these obligations. It should also be noted that the fiscal condition and creditworthiness of the state may not have a direct relationship to the fiscal condition or creditworthiness of other issuers or obligors of Colorado municipal obligations. There is no obligation on the part of the state to make payments on those securities in the event of default. Further information concerning certain factors affecting the economy of the State of Colorado is set forth in Appendix B to this SAI. The summary set forth in Appendix B is included for the purpose of providing a general description of Colorado’s credit and financial conditions, is based on information from statements of issuers of Colorado municipal obligations, and does not purport to be complete. Aquila Tax-Free Fund of Colorado is not responsible for the accuracy, completeness or timeliness of this information, and the Fund does not undertake any obligation to update such information. Such information is included herein without the express authority of any Colorado issuer and is provided without regard to any events that have occurred since the date of the most recent publicly available report. Kentucky -Aquila Churchill Tax-Free Fund of Kentucky intends to invest a high proportion of its assets in Kentucky municipal obligations. Payment of interest and preservation of principal is dependent upon the continuing ability of Kentucky issuers and/or obligors of state, municipal and public authority debt obligations to meet their obligations thereunder. There can be no assurance that current or future economic difficulties in the United States or Kentucky and the resulting impact on the State will not adversely affect the market value of Kentucky municipal obligations held by the fund or the ability of particular issuers to make timely payments of debt service on these obligations. It should also be noted that the fiscal condition and creditworthiness of the state may not have a direct relationship to the fiscal condition or creditworthiness of other issuers or obligors of Kentucky municipal obligations. There is no obligation on the part of the state to make payments on those securities in the event of default. Further information concerning certain factors affecting the economy of the Commonwealth of Kentucky is set forth in Appendix C to this SAI. The summary set forth in Appendix C is included for the purpose of providing a general description of Kentucky’s credit and financial conditions, is based on information from statements of issuers of Kentucky municipal obligations, and does not purport to be complete. Aquila Churchill Tax-Free Fund of Kentucky is not responsible for the accuracy, completeness or timeliness of this information, and the Fund does not undertake any obligation to update such information. Such information is included herein without the express authority of any Kentucky issuer and is provided without regard to any events that have occurred since the date of the most recent publicly available report. 4 Rhode Island-Aquila Narragansett Tax-Free Income Fund intends to invest a high proportion of its assets in Rhode Island municipal obligations. Payment of interest and preservation of principal is dependent upon the continuing ability of Rhode Island issuers and/or obligors of state, municipal and public authority debt obligations to meet their obligations thereunder. There can be no assurance that current or future economic difficulties in the United States or Rhode Island and the resulting impact on the State will not adversely affect the market value of Rhode Islandmunicipal obligations held by the fund or the ability of particular issuers to make timely payments of debt service on these obligations. It should also be noted that the fiscal condition and creditworthiness of the state may not have a direct relationship to the fiscal condition or creditworthiness of other issuers or obligors of Rhode Island municipal obligations. There is no obligation on the part of the state to make payments on those securities in the event of default. Further information concerning certain factors affecting the economy of the State of Rhode Island is set forth in Appendix D to this SAI. The summary set forth in Appendix D is included for the purpose of providing a general description of Rhode Island’s credit and financial conditions, is based on information from statements of issuers of Rhode Island municipal obligations, and does not purport to be complete. Aquila Narragansett Tax-Free Income Fund is not responsible for the accuracy, completeness or timeliness of this information, and the Fund does not undertake any obligation to update such information. Such information is included herein without the express authority of any Rhode Island issuer and is provided without regard to any events that have occurred since the date of the most recent publicly available report. Utah -Aquila Tax-Free Fund For Utah intends to invest a high proportion of its assets in Utah municipal obligations. Payment of interest and preservation of principal is dependent upon the continuing ability of Utah issuers and/or obligors of state, municipal and public authority debt obligations to meet their obligations thereunder. There can be no assurance that current or future economic difficulties in the United States or Utah and the resulting impact on the State will not adversely affect the market value of Utah municipal obligations held by the fund or the ability of particular issuers to make timely payments of debt service on these obligations. It should also be noted that the fiscal condition and creditworthiness of the state may not have a direct relationship to the fiscal condition or creditworthiness of other issuers or obligors of Utah municipal obligations. There is no obligation on the part of the state to make payments on those securities in the event of default. Further information concerning certain factors affecting the economy of the State of Utah is set forth in Appendix E to this SAI. The summary set forth in Appendix E is included for the purpose of providing a general description of Utah’s credit and financial conditions, is based on information from statements of issuers of Utah municipal obligations, and does not purport to be complete. Aquila Tax-Free Fund For Utah is not responsible for the accuracy, completeness or timeliness of this information, and the Fund does not undertake any obligation to update such information. Such information is included herein without the express authority of any Utah issuer and is provided without regard to any events that have occurred since the date of the most recent publicly available report. 5 Municipal Bonds The two principal classifications of municipal bonds are “general obligation” bonds and “revenue” bonds. General obligation bonds are secured by the issuer’s pledge of its full faith, credit and unlimited taxing power for the payment of principal and interest. Revenue or special tax bonds are payable only from the revenues derived from a particular facility or class of facilities or projects or, in a few cases, from the proceeds of a special excise or other tax, but are not supported by the issuer’s power to levy unlimited general taxes. There are, of course, variations in the security of municipal bonds, both within a particular classification and between classifications, depending on numerous factors. The yields of municipal bonds depend on, among other things, general financial conditions, general conditions of the municipal bond market, the size of a particular offering, the maturity of the obligation and the rating of the issue. Since each Fund may invest in industrial development bonds or private activity bonds, a Fund may not be an appropriate investment for entities that are “substantial users” of facilities financed by those bonds or for investors who are “related persons” of such users. Generally, an individual will not be a “related person” under the Internal Revenue Code of 1986, as amended (the “Code”), unless such investor or his or her immediate family (spouse, brothers, sisters and lineal descendants) owns directly or indirectly in the aggregate more than 50 percent of the equity of a corporation or is a partner of a partnership which is a “substantial user” of a facility financed from the proceeds of those bonds. A “substantial user” of such facilities is defined generally as a “non-exempt person who regularly uses a part of a facility” financed from the proceeds of industrial development or private activity bonds. As indicated in each Fund’s Prospectus, there are certain securities in which a Fund may invest the interest on which is subject to the Federal alternative minimum tax on individuals. While a Fund may purchase these obligations, it may, on the other hand, refrain from purchasing particular securities due to this tax consequence. Also, as indicated in each Fund’s Prospectus, a Fund will not purchase obligations of issuers the interest on which is subject to regular Federal income tax. The foregoing may reduce the number of issuers of obligations that are available to a Fund for investment. When-Issued and Delayed Delivery Obligations Each Fund may buy obligations on a when-issued or delayed delivery basis. The purchase price and the interest rate payable on when-issued or delayed delivery basis are fixed on the transaction date. At the time a Fund makes the commitment to purchase obligations on a when-issued or delayed delivery basis, it will record the transaction and thereafter reflect the value each day of such obligations in determining its net asset value. A Fund will make commitments for such when-issued transactions only when it has the intention of actually acquiring the obligations. Determination of the Marketability of Certain Securities In determining marketability of floating and variable rate demand notes and participation interests (including municipal lease/purchase obligations) the Board of Trustees will consider the Manager, or, if applicable, Sub-Adviser’s opinion as to marketability of the issue and other factors that may be applicable to any particular issue. 6 Futures Contracts and Options Although the Funds do not presently do so and may in fact never do so, each Fund is permitted to buy and sell futures contracts relating to municipal security indices (“Municipal Security Index Futures”) and to U.S. Government securities (“U.S. Government Securities Futures,” together referred to as “Futures”), and exchange-traded options based on Futures as a possible means of protecting the asset value of the Fund during periods of changing interest rates. The following discussion is intended to explain briefly the workings of Futures and options on them which would be applicable if a Fund were to use them. Unlike when a Fund purchases or sells a municipal security, no price is paid or received by the Fund upon the purchase or sale of a Future. Initially, however, when such transactions are entered into, the Fund will be required to deposit with the futures commission merchant (“broker”) an amount of cash or Colorado Obligations equal to a varying specified percentage of the contract amount. This amount is known as initial margin. Subsequent payments, called variation margin, to and from the broker, will be made on a daily basis as the price of the underlying index or security fluctuates making the Future more or less valuable, a process known as marking to market. Insolvency of the broker may make it more difficult to recover initial or variation margin. Changes in variation margin are recorded by the Fund as unrealized gains or losses. Margin deposits do not involve borrowing by the Fund and may not be used to support any other transactions. At any time prior to expiration of the Future, the Fund may elect to close the position by taking an opposite position which will operate to terminate the Fund’s position in the Future. A final determination of variation margin is then made. Additional cash is required to be paid by or released to the Fund and it realizes a gain or a loss. Although Futures by their terms call for the actual delivery or acceptance of cash, in most cases the contractual obligation is fulfilled without having to make or take delivery. All transactions in the futures markets are subject to commissions payable by the Fund and are made, offset or fulfilled through a clearing house associated with the exchange on which the contracts are traded. Although the Fund intends to buy and sell Futures only on an exchange where there appears to be an active secondary market, there is no assurance that a liquid secondary market will exist for any particular Future at any particular time. In such event, or in the event of an equipment failure at a clearing house, it may not be possible to close a futures position. Municipal Security Index Futures are futures contracts based on an index of municipal bonds. Daily values are assigned to the bonds included in the index based on the independent assessment of a pricing service, and the value of the index fluctuates with changes in those constituent values. The two parties to the contract agree to take or make delivery of a cash amount based on the difference between the value of the index on the last trading day of the contract and the price at which the contract was originally struck. There are, as of the date of this Statement of Additional Information, U.S. Government Securities Futures contracts based on long-term Treasury bonds, Treasury notes, GNMA Certificates and three-month Treasury bills. U.S. Government Securities Futures have traded longer than Municipal Security Index Futures, and the depth and liquidity available in the trading markets for them are in general greater. Call Options on Futures Contracts. Each Fund may also purchase and sell exchange-traded call and put options on Futures. The purchase of a call option on a Future is analogous to the purchase of a call option on an individual security. Depending on the pricing of the option compared to either the Future upon which it is based, or upon the price of the underlying debt securities, it may or may not be less risky than ownership of the futures contract or underlying debt securities. Like the purchase of a futures contract, the Fund may purchase a call option on a Future to hedge against a market advance when the Fund is not fully invested. 7 The writing of a call option on a Future constitutes a partial hedge against declining prices of the securities, which are deliverable upon exercise of the Future. If the price at expiration of the Future is below the exercise price, the Fund will retain the full amount of the option premium which provides a partial hedge against any decline that may have occurred in the Fund’s portfolio holdings. Put Options on Futures Contracts. The purchase of put options on a Future is analogous to the purchase of protective put options on portfolio securities. The Fund may purchase a put option on a Future to hedge the Fund’s portfolio against the risk of rising interest rates. The writing of a put option on a Future constitutes a partial hedge against increasing prices of the securities which are deliverable upon exercise of the Future. If the Future price at expiration is higher than the exercise price, the Fund will retain the full amount of the option premium which provides a partial hedge against any increase in the price of securities which the Fund intends to purchase. The writer of an option on a Future is required to deposit initial and variation margin pursuant to requirements similar to those applicable to Futures. Premiums received from the writing of an option will be included in initial margin. The writing of an option on a Future involves risks similar to those relating to Futures. Risk Factors in Futures Transactions and Options One risk in employing Futures or options on Futures to attempt to protect against the price volatility of the Fund’s investments in municipal and other securities is that the Manager or, if applicable, Sub-Adviser, could be incorrect in its expectations as to the extent of various interest rate movements or the time span within which the movements take place. For example, if the Fund sold a Future in anticipation of an increase in interest rates, and then interest rates went down instead, the Fund would lose money on the sale. Another risk as to Futures or options on them arises because of the imperfect correlation between movement in the price of the Future and movements in the prices of the securities which are the subject of the hedge. The risk of imperfect correlation increases as the composition of the Fund’s portfolio diverges from the municipal securities included in the applicable index or from the securities underlying the U.S. Government Securities Futures. The price of the Future or option may move more than or less than the price of the securities being hedged. If the price of the Future or option moves less than the price of the securities which are the subject of the hedge, the hedge will not be fully effective but, if the price of the securities being hedged has moved in an unfavorable direction, a Fund would be in a better position than if it had not hedged at all. If the price of the securities being hedged has moved in a favorable direction, this advantage will be partially offset by the Future or option. If the price of the Future or option has moved more than the price of the securities, the Fund will experience either a loss or gain on the Future or option which will not be completely offset by movements in the price of the securities which are the subject of the hedge. To compensate for the imperfect correlation of movements in the price of the securities being hedged and movements in the price of the Futures or options, the Fund may buy or sell Futures or options in a greater dollar amount than the dollar amount of the securities being hedged if the historical volatility of the prices of the securities being hedged is less than the historical volatility of the debt securities underlying the hedge. It is also possible that, where the Fund has sold Futures or options to hedge its portfolio against decline in the market, the market may advance and the value of the securities held in the Fund’s portfolio may decline. If this occurred the Fund would lose money on the Future or option and also experience a decline in value of its portfolio securities. 8 Where Futures or options are purchased to hedge against a possible increase in the price of securities before the Fund is able to invest in them in an orderly fashion, it is possible that the market may decline instead; if the Fund then decides not to invest in the securities at that time because of concern as to possible further market decline or for other reasons, the Fund will realize a loss on the Futures or options that is not offset by a reduction in the price of the securities which it had anticipated purchasing. The particular municipal securities comprising the indexunderlying Municipal Security Index Futures will vary from the bonds held by a Fund. The correlation of the hedge with such bonds may be affected by disparities in the average maturity, ratings, geographical mix or structure of the Fund’s investments as compared to those comprising the Index, and general economic or political factors. In addition, the correlation between movements in the value of the Municipal Security Index may be subject to change over time, as additions to and deletions from the Municipal Security Index alter its structure. The correlation between U.S. Government Securities Futures and the municipal bonds held by the Fund may be adversely affected by similar factors and the risk of imperfect correlation between movements in the prices of such Futures and the prices of municipal obligations held by the Fund may be greater. Trading in Municipal Security Index Futures may be less liquid than trading in other Futures. The trading of Futures and options is also subject to certain market risks, such as inadequate trading activity or limits on upward or downward price movements which could at times make it difficult or impossible to liquidate existing positions. Regulatory Aspects of Futures and Options A Fund will, due to requirements under the 1940 Act, deposit in a segregated account securitiesmaturing in one year or less or cash, in an amount equal to the fluctuating market value of long Futures or options it has purchased, less any margin deposited on long positions. The “sale” of a Future means the acquisition by a Fund of an obligation to deliver an amount of cash equal to a specified dollar amount times the difference between the value of the index or government security at the close of the last trading day of the Future and the price at which the Future is originally struck (which the Fund anticipates will be lower because of a subsequent rise in interest rates and a corresponding decline in the index value). This is referred to as having a “short” Futures position. The “purchase” of a Future means the acquisition by a Fund of a right to take delivery of such an amount of cash. In this case, the Fund anticipates that the closing value will be higher than the price at which the Future is originally struck. This is referred to as having a “long” futures position. No physical delivery of the bonds making up the index or the U.S. government securities, as the case may be, is made as to either a long or a short futures position. Europe - Recent Events Some countries in Europe have experienced severe economic and financial difficulties.Many non-governmental issuers, and even certain governments, have defaulted on, or been forced to restructure, their debts; many other issuers have faced difficulties obtaining credit or refinancing existing obligations; financial institutions have in many cases required government or central bank support, have needed to raise capital, and/or have been impaired in their ability to extend credit; and financial markets in Europe and elsewhere have experienced extreme volatility and declines in asset values and liquidity.These difficulties may continue, worsen or spread within and without Europe.Responses to the financial problems by European governments, central banks and others, including austerity measures and reforms, may not work, may result in social unrest and may limit future growth and economic recovery or have other unintended consequences.Further defaults or restructurings by governments and others of their debt could have 9 additional adverse effects on economies, financial markets and asset valuations around the world.In addition, one or more countries may abandon the euro, the common currency of the European Union, and/or withdraw from the European Union.The impact of these actions, especially if they occur in a disorderly fashion, is not clear but could be significant and far-reaching.Whether or not the Fund invests in securities of issuers located in Europe or with significant exposure to European issuers or countries, the value and liquidity of the Fund’s investments may be negatively affected by the countries experiencing the difficulties. Percentage Limitations Each Fund’s compliance with its investment limitations and requirements is determined at the time of investment unless otherwise stated herein or in the Fund’s policies and procedures.If a percentage limitation is complied with at the time of an investment, any subsequent change in percentage resulting from a change in values or assets, or a change in credit quality, will not constitute a violation of that limitation. Insurance Feature - Aquila Narragansett Tax-Free Income Fund only Aquila Narragansett Tax-Free Income Fund may invest in insured Rhode Island Obligations, but is not required to do so. The purpose of having insurance on investments in Rhode Island Obligations in the Fund’s portfolio is to reduce financial risk for investors in the Fund. Insurance as to the timely payment of principal and interest when due for Rhode Island Obligations is acquired as follows: (i) obtained by the issuer of the Rhode Island Obligations at the time of original issue of the obligations, known as “New Issue Insurance,” or (ii) purchased by the Fund or a previous owner with respect to specific Rhode Island Obligations, termed “Secondary Market Insurance.” The insurance of principal under these types of insurance policies refers to the payment of the face or par value of the Rhode Island Obligation when due. Insurance is not affected by nor does it insure the market price paid by the Fund for the obligation. The market value of obligations in the Fund will, from time to time, be affected by various factors including the general movement of interest rates. The value of the Fund’s shares is not insured. New Issue Insurance is obtained by the issuer of the Rhode Island Obligations and all premiums respecting such securities are paid in advance by such issuer. Such policies are noncancelable and continue in force so long as the Rhode Island Obligations are outstanding and the insurer remains in business. The Fund may also purchase Secondary Market Insurance on any Rhode Island Obligation purchased by the Fund. By purchasing Secondary Market Insurance, the Fund will obtain, upon payment of a single premium, insurance against nonpayment of scheduled principal and interest for the remaining term of the Rhode Island Obligation, regardless of whether the Fund then owns such security. Such insurance coverage is noncancelable and continues in force so long as the security so insured is outstanding and the insurer remains in business. The purposes of acquiring Secondary Market Insurance are to insure timely payment of principal and interest when due and to enable the Fund to sell aRhode Island Obligation to a third party as a high-rated insured Rhode Island Obligation at a market price greater than what otherwise might be obtainable if the security were sold without the insurance coverage. There is no assurance that such insurance can be obtained at rates that would make its purchase advantageous to the Fund. 10 New Issue Insurance and Secondary Market Insurance may be obtained from some or all of the following: National Public Financial Guarantee, American Municipal Bond Assurance Corp., CDC IXIS Financial Guaranty, Financial Guaranty Insurance Co. and Assured Guaranty Municipal Corp. The Fund may also purchase insurance from, or Rhode Island Obligations insured by, other insurers. While the insurance feature is intended to reduce financial risk, in some instances there is a cost to be borne by the Fund for such a feature. In general, the insurance premium cost of New Issue Insurance is borne by the issuer. Secondary Market Insurance, if purchased by the Fund, involves payment of a single premium, the cost of which is added to the cost basis of the price of the security. It is not considered an item of expense of the Fund, but rather an addition to the price of the security. Upon sale of a security so insured, the excess, if any, of the security’s market value as an “insured” security over its market value without such rating, including the cost of the single premium for Secondary Market Insurance, would inure to the Fund in determining the net capital gain or loss realized by the Fund. New Issue Insurance and Secondary Market Insurance do not terminate with respect to a Rhode Island Obligation once the obligation is sold by the Fund. As a matter of practice, insurers of municipal obligations provide insurance only on issues which on their own credit rating are of investment grade, i.e., within the top four credit ratings of the nationally recognized statistical rating organizations. In some instances, insurers restrict issuance of insurance to those issues which would be rated “A” or better by those organizations. These practices by the insurers tend to reduce the risk that they might not be able to respond to the default in payment of principal or interest on any particular issue. In general, New Issue Insurance provides that if an issuer fails to make payment of principal or interest on an insured Rhode Island Obligation, the payment will be made promptly by the insurer. There are no deductible clauses, the insurance is non-cancelable and the tax-exempt character of any payment in respect of interest received is not affected. Premiums for such insurance are not paid by the Fund but are paid once and for all for the life of the issue at the time the securities are issued, generally by the issuer and sometimes by the underwriter. The right to receive the insurance proceeds is a part of the security and is transferable on any resale. The following information regarding National Public Finance Guarantee Corp. (“NPFG”), Financial Guaranty Insurance Company (“FGIC”), Ambac Assurance Corporation (“AMBAC”), Assured Guaranty Municipal Corp. (“AGMC”), Assured Guaranty Corp. (“AGC”), Syncora Guarantee Inc. (“Syncora”) and CDC IXIS Financial Guaranty (“CIFG”) has been derived from publicly available information. The Fund has not independently verified any of the information, but the Fund is not aware of facts that would render such information inaccurate. AMBAC is a Wisconsin-domiciled stock insurance corporation, regulated by the Insurance Department of the State of Wisconsin. Ambac Assurance Corporation is a wholly-owned subsidiary of Ambac Financial Group, Inc., a publicly held company. The financial strength of AMBAC is not rated. On July 6, 2011, Ambac Financial Group, Inc. filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code in the Southern District of New York. The company continues to operate as “debtor in possession” under the jurisdiction of the Bankruptcy court and in accordance with applicable provisions of the Bankruptcy Code and orders of the Bankrupcty court. 11 NPFG is a limited liability corporation domiciled in Illinois.It is a wholly-owned subsidiary of MBIA Inc., a New York Stock Exchange listed company. Neither MBIA Inc. nor its shareholders are obligated to pay the debts of or claims against NPFG.The claims-paying ability of NPFG is rated “BBB” by S&P and “Baa2” by Moody’s. FGIC is a New York stock insurance company regulated by the New York State Department of Insurance. Financial Guaranty is a wholly-owned subsidiary of FGIC Corporation, a Delaware holding company, which is owned by affiliates of The Blackstone Group L.P., affiliates of The Cypress Group L.L.C., affiliates of CIVC Partners L.P. and a subsidiary of General Electric Capital Corporation.Neither FGIC Corporation nor GE Capital Corporation is obligated to pay the debts of or the claims against Financial Guaranty. The claims-paying ability of Financial Guaranty is not rated. On August 4, 2010, FGIC Corporation filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code in the Southern District of New York. None of its subsidiaries, including its wholly-owned subsidiary FGIC, are part of the Chapter 11 filing. On June 28, 2012, the Court signed a Rehabilitation Order appointing the Superintendent as Rehabilitator of FGIC. The Rehabilitator appointed the New York Liquidation Bureau as the entity that will carry out the responsibilities of the Rehabilitator with respect to the rehabilitation of FGIC. FGIC’s board of directors resigned upon the entry of the Rehabilitation Order. FGIC’s employees are still employees of FGIC, but operate the business of FGIC pursuant to express authority of the Rehabilitator. AGMC (formerly Financial Security Assurance Inc.) is licensed in New York and authorized to do business in 50 states, the District of Columbia, and U.S. Territories including Guam and Puerto Rico.AGMC is an operating subsidiary of Assured Guaranty Municipal Holdings Inc., an indirect wholly-owned subsidiary of Assured Guaranty Ltd., a Bermuda-based New York Stock Exchange Company.The claims-paying ability of FSA is rated “AA-” by S & P and “Aa3” by Moody’s. Syncora (formerly XL Capital Assurance Inc.) is a New York-domiciled specialized financial guarantor.It is an indirect, wholly owned subsidiary of Syncora Holdings, Ltd., a Bermuda-domiciled holding company trades on the Over-the-Counter market under the Ticker: SYCRF.The financial strength rating of Syncora is “Ca” by Moody’s. CIFG is a monoline financial guaranty insurance company incorporated in the State of New York. The company is owned by CIFG Holding Inc. The claims-paying ability of CIFG is not rated. AGC is a Maryland-domiciled financial guaranty insurance company licensed in all 50 states, the District of Columbia and Puerto Rico. It is a wholly-owned subsidiary of Assured Guaranty US Holdings Inc. The holding company is a Bermuda-based New York Stock Exchange listed company. The claims-paying ability of Assured is rated “AA-” by S & P and “Aa3” by Moody’s. Fund Policies Investment Restrictions Each Fund has adopted certain fundamental investment policies which may not be changed without the affirmative vote of the holders of a “majority of the outstanding voting securities” (as defined in the 1940 Act) of the Fund.For this purpose, a majority of the outstanding shares of a Fund means the vote of the lesser of (a) 67% or more of the dollar value of the Fund’s shares present at a meeting or represented by proxy if the holders of more than 50% of the dollar value of its shares are so present or represented; or (b) more than 50% of the dollar value of the Fund’s outstanding shares. Each Fund’s fundamental policies not set forth in the Prospectus are set forth below: 12 The Fund may not borrow money except as permitted by the 1940 Act. The Fund may not engage in the business of underwriting the securities of other issuers except as permitted by the 1940 Act. The Fund may lend money or other assets to the extent permitted by the 1940 Act. The Fund may not issue senior securities except as permitted by the 1940 Act. The Fund may not purchase or sell real estate except as permitted by the 1940 Act. The Fund may purchase or sell commodities or contracts related to commodities to the extent permitted by the 1940 Act. The Fund may not make any investment if, as a result, the Fund's investments will be concentrated in any one industry, except as permitted by the 1940 Act. Aquila Tax-Free Fund of Colorado only:At least 80% of the Fund’s net assets will be invested in Colorado Obligations the income paid upon which will not be subject to the alternative minimum tax on individuals. Aquila Churchill Tax-Free Fund of Kentucky only:At least 80% of the Fund’s net assets will be invested in Kentucky Obligations the income paid upon which will not be subject to the alternative minimum tax on individuals. Aquila Narragansett Tax-Free Income Fund only:At least 80% of the Fund’s net assets will be invested in Rhode Island Obligations the income paid upon which will not be subject to the alternative minimum tax on individuals. Aquila Tax-Free Fund For Utah only:At least 80% of the Fund’s net assets will be invested in Utah Double-Exempt Obligations the income paid upon which will not be subject to the alternative minimum tax on individuals. With respect to the fundamental policy relating to borrowing money set forth in (1) above, the 1940 Act permits a Fund to borrow money in amounts of up to one-third of the Fund’s total assets from banks for any purpose, and to borrow up to 5% of the Fund’s total assets from banks or other lenders for temporary purposes (the fund’s total assets include the amounts being borrowed). To limit the risks attendant to borrowing, the 1940 Act requires a Fund to maintain at all times an “asset coverage” of at least 300% of the amount of its borrowings. Asset coverage means the ratio that the value of the Fund’s total assets (including amounts borrowed), minus liabilities other than borrowings, bears to the aggregate amount of all borrowings. Borrowing money to increase a Fund’s investment portfolio is known as “leveraging.” Borrowing, especially when used for leverage, may cause the value of a Fund’s shares to be more volatile 13 than if the Fund did not borrow. This is because borrowing tends to magnify the effect of any increase or decrease in the value of the Fund’s portfolio holdings. Borrowed money thus creates an opportunity for greater gains, but also greater losses. To repay borrowings, a Fund may have to sell securities at a time and at a price that is unfavorable to the Fund. There also are costs associated with borrowing money, and these costs would offset and could eliminate a Fund’s net investment income in any given period. Currently, no Fund contemplates borrowing for leverage, but if a Fund does so, it will not likely do so to a substantial degree. The policy in (1) above will be interpreted to permit a Fund to engage in trading practices and investments that may be considered to be borrowing to the extent permitted by the 1940 Act. Reverse repurchase agreements may be considered to be a type of borrowing. Short-term credits necessary for the settlement of securities transactions and arrangements with respect to securities lending will not be considered to be borrowings under the policy. Practices and investments that may involve leverage but are not considered to be borrowings are not subject to the policy. Such trading practices may include futures, options on futures, forward contracts and other derivative investments. investment policies (including the fund’s fundamental policy regarding borrowing) and applicable laws and interpretations. Pledges of assets and guarantees of obligations of others are subject to many of the same risks associated with borrowings and, in addition, are subject to the credit risk of the obligor for the underlying obligations. To the extent that pledging or guaranteeing assets may be considered the issuance of senior securities, the issuance of senior securities is governed by the Funds’ policies on senior securities. If a Fund were to pledge its assets, the Fund would take into account any then-applicable legal guidance, including any applicable SEC staff position, would be guided by the judgment of the Fund’s Board, Manager and, if applicable, Sub-Adviser, regarding the terms of any credit facility or arrangement, including any collateral required, and would not pledge more collateral than, in their judgment, is necessary for the Fund to obtain the credit sought. Shareholders should note that in 1973, the SEC staff took the position in a no-action letter that a mutual fund could not pledge 100% of its assets without a compelling business reason. In more recent no-action letters, including letters that address the same statutory provision of the 1940 Act (Section 17) addressed in the 1973 letter, the SEC staff has not mentioned any limitation on the amount of collateral that may be pledged to support credit obtained. This does not mean that the staff’s position on this issue has changed. With respect to the fundamental policy relating to underwriting set forth in (2) above, the 1940 Act does not prohibit a Fund from engaging in the underwriting business or from underwriting the securities of other issuers; in fact, the 1940 Act permits a Fund to have underwriting commitments of up to 25% of its assets under certain circumstances. Those circumstances currently are that the amount of the Fund’s underwriting commitments, when added to the value of the Fund’s investments in issuers where the Fund owns more than 10% of the outstanding voting securities of those issuers, cannot exceed the 25% cap. A Fund engaging in transactions involving the acquisition or disposition of portfolio securities may be considered to be an underwriter under the Securities Act of 1933, as amended (the “1933 Act”). Under the 1933 Act, an underwriter may be liable for material omissions or misstatements in an issuer’s registration statement or prospectus. Securities purchased from an issuer and not registered for sale under the 1933 Act are considered restricted securities. There may be a limited market for these securities. If these securities are registered under the 1933 Act, they may then be eligible for sale but participating in the sale may subject the seller to underwriter liability. These risks could apply to a Fund investing in restricted securities. Although it is not believed that the application of the 1933 Act provisions described above would cause a Fund to be engaged in the business of underwriting, the policy in (2) above will be interpreted not to prevent a Fund from engaging in transactions involving the acquisition or disposition of portfolio securities, regardless of whether the Fund may be considered to be an underwriter under the 1933 Act. With respect to the fundamental policy relating to lending set forth in (3) above, the 1940 Act does not prohibit a Fund from making loans; however, SEC staff interpretations currently prohibit funds from lending more than one-third of their total assets, except through the purchase of debt obligations or the use of repurchase agreements. (A repurchase agreement is an agreement to purchase a security, coupled with an agreement to sell that security back to the original seller on an agreed-upon date at a price that reflects 14 current interest rates. The SEC frequently treats repurchase agreements as loans.) While lending securities may be a source of income to a Fund, as with other extensions of credit, there are risks of delay in recovery or even loss of rights in the underlying securities should the borrower fail financially. However, loans would be made only when the Manager or, if applicable, Sub-Adviser believes the income justifies the attendant risks. A Fund also will be permitted by this policy to make loans of money, including to other funds.The policy in (3) above will be interpreted not to prevent a Fund from purchasing or investing in debt obligations and loans. In addition, collateral arrangements with respect to options, forward currency and futures transactions and other derivative instruments, as well as delays in the settlement of securities transactions, will not be considered loans. With respect to the fundamental policy relating to issuing senior securities set forth in (4) above, “senior securities” are defined as Fund obligations that have a priority over a Fund’s shares with respect to the payment of dividends or the distribution of Fund assets. The 1940 Act prohibits a Fund from issuing senior securities except that a Fund may borrow money in amounts of up to one-third of the Fund’s total assets from banks for any purpose. A Fund also may borrow up to 5% of the Fund’s total assets from banks or other lenders for temporary purposes, and these borrowings are not considered senior securities. The issuance of senior securities by a Fund can increase the speculative character of the Fund’s outstanding shares through leveraging. Leveraging of a Fund’s portfolio through the issuance of senior securities magnifies the potential for gain or loss on monies, because even though the Fund’s net assets remain the same, the total risk to investors is increased. Certain widely used investment practices that involve a commitment by a Fund to deliver money or securities in the future are not considered by the SEC to be senior securities, provided that a Fund segregates cash or liquid securities in an amount necessary to pay the obligation or the Fund holds an offsetting commitment from another party. These investment practices include repurchase and reverse repurchase agreements, swaps, dollar rolls, options, futures and forward contracts. The policy in (4) above will be interpreted not to prevent collateral arrangements with respect to swaps, options, forward or futures contracts or other derivatives, or the posting of initial or variation margin. With respect to the fundamental policy relating to real estate set forth in (5) above, the 1940 Act does not prohibit a Fund from owning real estate; however, a Fund is limited in the amount of illiquid assets it may purchase. Investing in real estate may involve risks, including that real estate is generally considered illiquid and may be difficult to value and sell. Owners of real estate may be subject to various liabilities, including environmental liabilities. To the extent that investments in real estate are considered illiquid, the current SEC staff position generally limits a Fund’s purchases of illiquid securities to 15% of net assets. The policy in (5) above will be interpreted not to prevent a Fund from investing in real estate-related companies, companies whose businesses consist in whole or in part of investing in real estate, instruments (like mortgages) that are secured by real estate or interests therein, or real estate investment trust securities. With respect to the fundamental policy relating to commodities set forth in (6) above, the 1940 Act does not prohibit a Fund from owning commodities, whether physical commodities and contracts related to physical commodities (such as oil or grains and related futures contracts), or financial commodities and contracts related to financial commodities (such as currencies and, possibly, currency futures). However, a Fund is limited in the amount of illiquid assets it may purchase. To the extent that investments in commodities are considered illiquid, the current SEC staff position generally limits a Fund’s purchases of illiquid securities to 15% of net assets. If a Fund were to invest in a physical commodity or a physical commodity-related instrument, the Fund would be subject to the additional risks of the particular physical commodity and its related market. The value of commodities and commodity-related instruments may be extremely volatile and may be affected either directly or indirectly by a variety of factors. There also may be storage charges and risks of loss associated with physical commodities. The policy in (6) above will be interpreted to permit investments in exchange traded funds that invest in physical and/or financial commodities. 15 With respect to the fundamental policy relating to concentration set forth in (7) above, the 1940 Act does not define what constitutes “concentration” in an industry. The SEC staff has taken the position that investment of 25% or more of a Fund's total assets in one or more issuers conducting their principal activities in the same industry or group of industries constitutes concentration. It is possible that interpretations of concentration could change in the future. A Fund that invests a significant percentage of its total assets in a single industry may be particularly susceptible to adverse events affecting that industry and may be more risky than a Fund that does not concentrate in an industry. The policy in (7) above will be interpreted to refer to concentration as that term may be interpreted from time to time. The policy also will be interpreted to permit investment without limit in the following: securities of the U.S. government and its agencies or instrumentalities; tax-exempt securities of state, territory, possession or municipal governments and their authorities, agencies, instrumentalities or political subdivisions; and repurchase agreements collateralized by any such obligations. Accordingly, issuers of the foregoing securities will not be considered to be members of any industry. The Funds characterize investments in securities the interest upon which is paid from revenues of similar type projects by the type or types of projects. Each Fund may invest more than 25% of its assets in industrial development bonds under the proposed policy. In the case of an industrial development bond, if the bond is backed only by assets and revenues of a non-governmental user, then the non-governmental user would be deemed to be the sole issuer and the issuer would be subject to the 25% limit.The policy also will be interpreted to give broad authority to the fund as to how to classify issuers within or among industries. When identifying industries for purposes of its concentration policy, a Fund may rely upon available industry classifications. The Funds’ fundamental policies are written and will be interpreted broadly. For example, the policies will be interpreted to refer to the 1940 Act and the related rules as they are in effect from time to time, and to interpretations and modifications of or relating to the 1940 Act by the SEC and others as they are given from time to time. When a policy provides that an investment practice may be conducted as permitted by the 1940 Act, the policy will be interpreted to mean either that the 1940 Act expressly permits the practice or that the 1940 Act does not prohibit the practice. Management of the Funds The Board of Trustees The business and affairs of the Funds are managed under the direction and control of its Board of Trustees. The Board of Trustees has authority over every aspect of the Funds’ operations, including approval of the advisory and any sub-advisory agreements and their annual renewal, contracts with all other service providers and payments under the Fund’s Distribution Plan and Shareholder Services Plan. The Funds have an Audit Committee, consisting of all of the Trustees who are “independent” and are not “interested persons” of the Funds. The Committee determines what independent registered public accounting firm will be selected by the Board of Trustees, reviews the methods, scope and result of audits and the fees charged, and reviews the adequacy of the Funds’ internal accounting procedures and controls.Each Predecessor Fund’s Audit Committee held two meetings during its most recent completed fiscal year. The Funds have a Nominating Committee, consisting of all of the non-interested Trustees.Each Predecessor Fund’s Nominating Committee held one meeting during its most recent completed fiscal year.The committee will consider nominees recommended by the shareholders who may send recommendations to the Funds at the Funds’ principal address for the attention of the Chair of the Nominating Committee. The Funds face a number of risks, such as investment risk, counterparty risk, valuation risk, reputational risk, risk of operational failure or lack of business continuity, and legal, compliance and regulatory risk.The Board seeks continuously to be alert to potential risks regarding the Funds’ business and operations as an integral part of its responsibility for oversight of the Funds. The goal of risk 16 management is to identify and address risks, i.e., events or circumstances that could have material adverse effects on the business, operations, shareholder services, investment performance or reputation of the Funds. Under the overall oversight of the Board, the Funds and the Manager, Sub-Adviser and other service providers to the Funds, employ a variety of processes, procedures and controls in an effort to identify, address and mitigate risks. The Board has a Chair who is an Independent Trustee. The Board and its Chair address risk management as a regular part of their oversight responsibilities through contact with the Chief Compliance Officer and other key management personnel, and through policies and procedures in place for regulation of the Funds’ activities and conduct. In addition, a Risk Identification Group, consisting of the Chief Compliance Officer, President, Executive Vice President and Treasurer of the Funds (who are also officers and/or employees of the Manager), as well as the Co-Presidents of the Distributor, meets and reports to the Board as to significant risks and compliance matters. Issues raised are considered by the Board as it deems appropriate.Service providers to the Funds, such as the Funds’ independent accountants, also make periodic reports to the Board with respect to various aspects of risk management. The Chair also participates in discussions with the Chairs of other funds in the Aquila Group of Funds, to facilitate the orderly and efficient flow of information to the trustees of such other funds.These discussions can include risk and compliance matters as appropriate which the Chair can refer to the Board for appropriate action, including reports by others. The Board recognizes that not all risks that may affect the Funds can be identified, that it may not be practical or cost-effective to eliminate or mitigate certain risks, that it may be necessary to bear certain risks (such as investment-related risks) to achieve the Funds’ goals, that the processes, procedures and controls employed to address certain risks may be limited in their effectiveness, and that some risks are simply beyond the control of the Funds, the Manager, a Sub-Adviser or other service providers. As a result of the foregoing and other factors, the Board’s risk management oversight is subject to substantial limitations. The Board has determined that its leadership structure is appropriate because it serves to facilitate the orderly and efficient flow of information to the Trustees from management, including the Manager and the Sub-Adviser (if applicable), and otherwise enhance the Board's oversight role.The Board has also determined that its leadership structure is appropriate given the circumstances that the Funds invest primarily in municipal obligations issued by certain states, counties and various other local authorities, and the Board uses the local knowledge of its Trustees as well as their business experience. Trustees and Officers The following material includes information about the Trustees currently serving as Trustees of the Trust (the “Current Trustees”), nominees for election as Trustees of the Trust, and officers of the Trust.The Current Trustees are Ms. Herrmann, Ms. Adams, Mr. Calderon, Mr. Christopher, Mr. Cornia, Mr. Gammage, Mr. Hillyard, Mr. Lucking and Ms. Mills.Each Current Trustee is nominated for re-election except for Ms. Adams, who is not standing for re-election.In addition, Mr. Duffy, Mr. O’Flaherty, Mr. Partridge, Mr. Ramsey and Ms. White also are nominated for election.Trustees who are elected by shareholders of the current series of the Trust at a meeting to be held on [ ], 2013 will serve as Trustees of the Trust.All shares of a Fund or Predecessor Fund listed as owned by the Trustees are Class A shares unless indicated otherwise. 17 Current Board of Trustees of Aquila Municipal Trust Name and Year of Birth Interested Trustee Positions Held with The Trust and Length of Service Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Currently Overseen by Trustee(3) Other Directorships Held by Trustee During Past 5 Years Diana P. Herrmann New York, NY (1958) (1) Aquila Municipal Trust- Trustee since 1994 and President since 1998 Vice Chair and Chief Executive Officer of Aquila Management Corporation, Founder and Sponsor of the Aquila Group of Funds(2) and parent of Aquila Investment Management LLC, Manager, since 2004, President since 1997, Chief Operating Officer, 1997-2008, a Director since 1984, Secretary since 1986 and previously its Executive Vice President, Senior Vice President or Vice President, 1986-1997; Chief Executive Officer and Vice Chair since 2004, President and Managersince 2003, and Chief Operating Officer (2003-2008), of the Manager; Chair, Vice Chair, President, Executive Vice President and/or Senior Vice President of funds in the Aquila Group of Funds since 1986; Director of the Distributor since 1997; Governor, Investment Company Institute (the U.S. mutual fund industry trade organization dedicated to protecting shareholder interests and educating the public about investing) for various periods since 2004, and head of its Small Funds Committee, 2004-2009; active in charitable and volunteer organizations. 11 ICI Mutual Insurance Company, a Risk Retention Group (2006-2009 and since 2010); Vice Chair and Trustee of Pacific Capital Funds of Cash Assets Trust (three Aquila money-market funds) 2004-2012 18 Non-interested Trustees Tucker Hart Adams Colorado Springs, CO Aquila Municipal Trust- Trustee since 2009 Senior Partner, Summit Economics, since 2010; President, The Adams Group, an economic consulting firm, 1989-2010; formerly Chief Economist, United Banks of Colorado; currently or formerly active with numerous professional and community organizations. 5 Current or former Director of: Avista Labs (fuel cells), AgAmerica Farm Credit Bank (agricultural credit), Guaranty National Corporation (property and casualty insurance), Montana Power company (utility), ROC Communities (manufactured housing), Touch America Holdings, Inc. (telecommunications) and Mortgage Analysis Computer Corp., United Bank of Arapahoe, United Bank of Garden of the Gods and United Bank of Academy Place. Ernest Calderón Phoenix, AZ Aquila Municipal Trust- Trustee since 2004 Partner, Ridenour, Heinton & Lewis, a Phoenix law firm since November2012; Founder, Calderón Law Offices, 2004-2012; Equity Partner, Jennings, Strouss & Salmon, PLC, 1992-2004; member, regent emeritus and president emeritus Arizona Board of Regents; adjunct faculty, Northern Arizona University and Arizona State University; served six Arizona governors by appointment; Past President, Grand Canyon Council of Boy Scouts of America; Past President, State Bar of Arizona, 2003-2004; member, American Law Institute. 3 None 19 Thomas A. Christopher Danville, KY Aquila Municipal Trust- Trustee since 2009 Senior partner of Robinson, Hughes & Christopher, C.P.A.s, P.S.C., since 1977; President, A Good Place for Fun, Inc., a sports facility, since 1987; Director, Sunrise Children’s Services Inc., since 2010; Director, Global Outreach International, since 2011; currently or formerly active with various professional and community organizations. 5 None Gary C. Cornia Orem, UT Aquila Municipal Trust- Trustee since 2009 Dean, Marriott School of Management, Brigham Young University, since 2008; Director, Romney Institute of Public Management, Marriott School of Management, 2004-2008; Professor, Marriott School of Management, 1980-present; Past President, National Tax Association; Fellow, Lincoln Institute of Land Policy, 2002-present; Associate Dean, Marriott School of Management, Brigham Young University, 1991-2000; member, Utah Governor's Tax Review Committee, 1993-2009. 5 Utah Foundation, Salt Lake City, UT; formerly director, Lincoln Institute of Land Policy, Cambridge, MA Grady Gammage, Jr. Phoenix, AZ (1951) Aquila Municipal Trust- Chair of the Board of Trustees since 2011 andTrustee since 2001 Founding partner, Gammage & Burnham, PLC, a law firm, Phoenix, Arizona, since 1983; director, Central Arizona Water Conservation District, 1992-2004; director, Arizona State University Foundation since 1998; Senior Fellow, Morrison Institute for Public Policy; active with Urban Land Institute. 4 None Lyle W. Hillyard Logan, UT Aquila Municipal Trust- Trustee since 2009 President of the law firm of Hillyard, Anderson & Olsen, Logan, Utah, since 1967; member of Utah Senate, 1985 to present, in the following positions:President, 2000, Senate Majority Leader, 1999-2000, Assistant Majority Whip, 1995-1998; served as Chairman of the following Utah Senate Committees: Tax and Revenue, Senate Judiciary Standing, Joint Executive Appropriations, and Senate Rules; currently serves as Co-Chair, Joint Executive Appropriations. 3 None 20 John C. Lucking Phoenix, AZ Aquila Municipal Trust- Trustee since 1994 President, Econ-Linc, an economic consulting firm, since 1995; formerly Consulting Economist, Bank One Arizona and Chief Economist, Valley National Bank; member, Arizona’s Joint Legislative Budget Committee Economic Advisory Panel and the Western Blue Chip Economic Forecast Panel; Board member, Northern Arizona University Foundation since 1997; member, various historical, civic and economic associations. 3 John C. Lincoln Health Foundation Anne J. Mills Scottsdale, AZ (1938)(6) Aquila Municipal Trust- Trustee since 1986 and Chair of the Board of Trustees 2005-2011 President, Loring Consulting Company since 2001; Vice President for Business Management and CFO, Ottawa University, 1992-2001, 2006-2009; IBM Corporation, 1965-1991; currently active with various charitable, educational and religious organizations. 5 None 21 Anticipated Board of Trustees of Aquila Municipal Trust (including nominees for election as Trustees of the Trust) Following Shareholder Meeting at which Trustees will be Elected Name and Year of Birth Interested Trustees Positions Held with Aquila Municipal Trust and each Predecessor Fund and Length of Service Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Anticipated to be Overseen by Trustee(3) Other Directorships Held by Trustee During Past 5 Years Diana P. Herrmann New York, NY (1958) (1) Aquila Municipal Trust- Trustee since 1994 and President since 1998 Tax-Free Fund of Colorado- Trustee since 2000 and President since 1999 Churchill Tax-Free Fund of Kentucky- Trustee since 1995 and President since 1999 Aquila Narragansett Tax-Free Income Fund- Trustee since 2005 and President since Tax-Free Fund For Utah- Trustee since 1997 and President since 1998 Vice Chair and Chief Executive Officer of Aquila Management Corporation, Founder and Sponsor of the Aquila Group of Funds(2) and parent of Aquila Investment Management LLC, Manager, since 2004, President since 1997, Chief Operating Officer, 1997-2008, a Director since 1984, Secretary since 1986 and previously its Executive Vice President, Senior Vice President or Vice President, 1986-1997; Chief Executive Officer and Vice Chair since 2004, President and Managersince 2003, and Chief Operating Officer (2003-2008), of the Manager; Chair, Vice Chair, President, Executive Vice President and/or Senior Vice President of funds in the Aquila Group of Funds since 1986; Director of the Distributor since 1997; Governor, Investment Company Institute (the U.S. mutual fund industry trade organization dedicated to protecting shareholder interests and educating the public about investing) for various periods since 2004, and head of its Small Funds Committee, 2004-2009; active in charitable and volunteer organizations. 11 ICI Mutual Insurance Company, a Risk Retention Group (2006-2009 and since 2010); Vice Chair and Trustee of Pacific Capital Funds of Cash Assets Trust (three Aquila money-market funds) 2004-2012 22 John J. Partridge Providence, RI (1940)(7) Aquila Municipal Trust- Nominee Churchill Tax-Free Fund of Kentucky- Trustee since 2009 Aquila Narragansett Tax-Free Income Fund- Trustee since 2008 and 2002-2005 Founding Partner, Partridge Snow & Hahn LLP, a law firm, Providence, Rhode Island, since 1988, Senior Counsel, since January 1, 2007; Assistant Secretary – Advisor to the Board, Aquila Narragansett Tax-Free Income Fund, 2005-2008, Trustee 2002-2005; director or trustee of various educational, civic and charitable organizations, including Ocean State Charities Trust, Memorial Hospital of Rhode Island, and The Pawtucket Foundation. 9 None Non-interested Trustees Ernest Calderón Phoenix, AZ Aquila Municipal Trust- Trustee since 2004 Tax-Free Fund For Utah- Trustee since 2010 Tax-Free Fund of Colorado- Trustee since 2009 Partner, Ridenour, Heinton & Lewis, a Phoenix law firm since November2012; Founder, Calderón Law Offices, 2004-2012; Equity Partner, Jennings, Strouss & Salmon, PLC, 1992-2004; member, regent emeritus and president emeritus Arizona Board of Regents; adjunct faculty, Northern Arizona University and Arizona State University; served six Arizona governors by appointment; Past President, Grand Canyon Council of Boy Scouts of America; Past President, State Bar of Arizona, 2003-2004; member, American Law Institute. 5 None 23 Thomas A. Christopher Danville, KY Aquila Municipal Trust- Trustee since 2009 Tax-Free Fund For Utah- Trustee since 2006 Tax-Free Fund of Colorado-Trustee since 2004 Churchill Tax-Free Fund of Kentucky- Chair of the Board of Trustees since 2005 and Trustee since 1992 Aquila Narragansett Tax-Free Income Fund-Trustee since Senior partner of Robinson, Hughes & Christopher, C.P.A.s, P.S.C., since 1977; President, A Good Place for Fun, Inc., a sports facility, since 1987; Director, Sunrise Children’s Services Inc., since 2010; Director, Global Outreach International, since 2011; currently or formerly active with various professional and community organizations. 5 None Gary C. Cornia Orem, UT Aquila Municipal Trust- Trustee since 2009 Tax-Free Fund For Utah- Chair of the Board of Trustees since 2005 and Trustee since 1993 Tax-Free Fund of Colorado- Trustee since 2000 Dean, Marriott School of Management, Brigham Young University, since 2008; Director, Romney Institute of Public Management, Marriott School of Management, 2004-2008; Professor, Marriott School of Management, 1980-present; Past President, National Tax Association; Fellow, Lincoln Institute of Land Policy, 2002-present; Associate Dean, Marriott School of Management, Brigham Young University, 1991-2000; member, Utah Governor's Tax Review Committee, 1993-2009. 7 Utah Foundation, Salt Lake City, UT; formerly director, Lincoln Institute of Land Policy, Cambridge, MA 24 David A. Duffy North Kingstown, RI Aquila Municipal Trust- Nominee Churchill Tax-Free Fund of Kentucky- Trustee since 2009 Aquila Narragansett Tax-Free Income Fund- Chair of the Board since 2009 and Trustee since Retired Founder and Chairman of Duffy & Shanley, Inc., a marketing communications firm, 1973-2003; past Chairman of the Rhode Island Convention Center Authority, 2003-2011; past National Chairman, National Conference for Community & Justice (NCCJ); past Vice Chair, Providence College Board of Trustees; officer or director of numerous civic and non-profit organizations. 5 Delta Dental of Rhode Island Grady Gammage, Jr. Phoenix, AZ (1951) Aquila Municipal Trust- Chair of the Board of Trustees since 2011 andTrustee since 2001 Tax-Free Fund For Utah- Trustee since 2010 Tax-Free Fund of Colorado- Trustee since 2009 Founding partner, Gammage & Burnham, PLC, a law firm, Phoenix, Arizona, since 1983; director, Central Arizona Water Conservation District, 1992-2004; director, Arizona State University Foundation since 1998; Senior Fellow, Morrison Institute for Public Policy; active with Urban Land Institute. 7 None Lyle W. Hillyard Logan, UT Aquila Municipal Trust- Trustee since 2009 Tax-Free Fund For Utah- Trustee since 2003 Tax-Free Fund of Colorado- Trustee since 2006 President of the law firm of Hillyard, Anderson & Olsen, Logan, Utah, since 1967; member of Utah Senate, 1985 to present, in the following positions:President, 2000, Senate Majority Leader, 1999-2000, Assistant Majority Whip, 1995-1998; served as Chairman of the following Utah Senate Committees: Tax and Revenue, Senate Judiciary Standing, Joint Executive Appropriations, and Senate Rules; currently serves as Co-Chair, Joint Executive Appropriations. 5 None 25 John C. Lucking Phoenix, AZ Aquila Municipal Trust- Trustee since 1994 Tax-Free Fund For Utah- Trustee since 2004 Tax-Free Fund of Colorado- Trustee since 2000 President, Econ-Linc, an economic consulting firm, since 1995; formerly Consulting Economist, Bank One Arizona and Chief Economist, Valley National Bank; member, Arizona’s Joint Legislative Budget Committee Economic Advisory Panel and the Western Blue Chip Economic Forecast Panel; Board member, Northern Arizona University Foundation since 1997; member, various historical, civic and economic associations. 5 John C. Lincoln Health Foundation Anne J. Mills Scottsdale, AZ (1938)(6) Aquila Municipal Trust- Trustee since 1986 and Chair of the Board of Trustees 2005-2011 Tax-Free Fund For Utah- Trustee since 1994 Tax-Free Fund of Colorado- Chair of the Board of Trustees since 2005 and Trustee since 1987 Churchill Tax-Free Fund of Kentucky- Trustee since 1987 Aquila Narragansett Tax-Free Income Fund- Trustee since President, Loring Consulting Company since 2001; Vice President for Business Management and CFO, Ottawa University, 1992-2001, 2006-2009; IBM Corporation, 1965-1991; currently active with various charitable, educational and religious organizations. 5 None 26 Glenn P. O’Flaherty Denver, CO Aquila Municipal Trust- Nominee Chief Financial Officer and Chief Operating Officer of Lizard Investors, LLC, 2008; Co-Founder, Chief Financial Officer and Chief Compliance Officer of Three Peaks Capital Management, LLC, 2003-2005; Vice President – Investment Accounting, Global Trading and Trade Operations, Janus Capital Corporation, and Chief Financial Officer and Treasurer, Janus Funds, 1991-2002. 8 Lead Independent Trustee of Aquila Three Peaks High Income Fund since 2012; Trustee since 2006.Trustee of Pacific Capital Funds of Cash Assets Trust (three Aquila money-market funds) 2009-2012 James R. Ramsey Louisville, KY Aquila Municipal Trust- Nominee Churchill Tax-Free Fund of Kentucky- Trustee since 1987 Aquila Narragansett Tax-Free Income Fund-Trustee since President, University of Louisville since November 2002; Professor of Economics, University of Louisville, 1999-present; Kentucky Governor’s Senior Policy Advisor and State Budget Director, 1999-2002; Vice Chancellor for Finance and Administration, the University of North Carolina at Chapel Hill, 1998 to 1999; previously Vice President for Finance and Administration at Western Kentucky University, State Budget Director for the Commonwealth of Kentucky, Chief State Economist and Executive Director for the Office of Financial Management and Economic Analysis for the Commonwealth of Kentucky, Adjunct Professor at the University of Kentucky, Associate Professor at Loyola University-New Orleans and Assistant Professor at Middle Tennessee State University. 5 Community Bank and Trust, Pikeville, KY and Texas Roadhouse Inc. Laureen L. White North Kingstown, RI Aquila Municipal Trust- Nominee Churchill Tax-Free Fund of Kentucky- Trustee since 2009 Aquila Narragansett Tax-Free Income Fund-Trustee since President, Greater Providence Chamber of Commerce, since 2005, Executive Vice President 2004-2005 and Senior Vice President, 1989-2002; Executive Counselor to the Governor of Rhode Island for Policy and Communications, 2003-2004. 5 None 27 Name, Address(1) and Year of Birth Positions Held with Trust or Predecessor Fund and Length of Service(2) Principal Occupation(s) During Past 5 Years Officers Charles E. Childs, III New York, NY Executive Vice President of the Trust since 2003 and Secretary since 2011 Executive Vice President of all funds in the Aquila Group of Funds and the Manager and the Manager’s parent since 2003; Chief Operating Officer of the Manager and the Manager’s parent since 2008; Secretary of all funds in the Aquila Group of Funds since 2011; formerly Senior Vice President, corporate development, Vice President, Assistant Vice President and Associate of the Manager’s parent since 1987; Executive Vice President, Senior Vice President, Vice President or Assistant Vice President of the Aquila money-market funds, 1988-2012; Director of the Distributor since 2012. Marie E. Aro Denver, CO Senior Vice President of the Trust since 2010 Co-President of the Distributor since 2010, Vice President, 1993-1997; Senior Vice President, Aquila Three Peaks Opportunity Growth Fund since 2004; Senior Vice President, Tax-Free Trust of Arizona since 2010 and Vice President, 2004-2010; Senior Vice President, Aquila Three Peaks High Income Fund since 2006; Senior Vice President, Churchill Tax-Free Fund of Kentucky, Hawaiian Tax-Free Trust, Aquila Narragansett Tax-Free Income Fund, Tax-Free Fund For Utah, Tax-Free Fund of Colorado and Tax-Free Trust of Oregon since 2010; Vice President, INVESCO Funds Group, 1998-2003. Stephen J. Caridi New York, NY (1961) Senior Vice President of the Trust since 2013 Vice President of the Distributor since 1995; Vice President, Hawaiian Tax-Free Trust since 1998; Senior Vice President, Aquila Narragansett Tax-Free Income Fund since 1998, Vice President 1996-1997; Senior Vice President, Tax-Free Fund of Colorado 2004-2009; Vice President, Aquila Three Peaks Opportunity Growth Fund since 2006. Todd W. Curtis Phoenix, AZ Senior Vice President of the Trust since 2004 and Portfolio Manager since 1986,Co-Portfolio Manager, Churchill Tax-Free Fund of Kentucky, since 2009, andand Co-Portfolio Manager, Tax-Free Fund For Utah, since 2009 Senior Vice President since 2004 and Portfolio Manager since 1986, Tax-Free Trust of Arizona; Vice President since 2004 and Co-Portfolio Manager since 2009, Churchill Tax-Free Fund of Kentucky, backup portfolio manager, 2004-2009; Vice President and Co-Portfolio Manager, Tax-Free Fund For Utah, since 2009; Vice President and Portfolio Manager, Banc One Investment Advisors, Inc. and its predecessors, 1981-2004. 28 Craig T. DiRuzzo Denver, CO Vice President of the Trust since 2013; Vice President, Tax-Free Fund of Colorado since 2013 Vice President, Tax-Free Fund of Colorado, andRegional Sales Manager of the Distributor, since 2013; Regional Vice President, B I C Group, LLC, Denver, CO, 2012; Vice President, Wellesley Investment Advisors, Denver, CO, 2011-2012; Mutual Funds Sales Director, UBS Global Asset Management, Denver, CO, 2004-2010, Internal Investment Consultant, 2002-2004. Royden P. Durham Louisville, KY Vice President of the Trust since 2013; Vice President and Co-Portfolio Manager of Churchill Tax-Free Fund of Kentucky since 2011 Vice President and Co-Portfolio Manager, Churchill Tax-Free Fund of Kentucky, since 2011; President, advEnergy solutions LLC, 2007-2011; Vice President and Trust Advisor, JP Morgan Chase, 2005-2006; Vice President and Trust Officer, Regions Morgan Keegan Trust, 2003-2005; Vice President Fixed Income and Equity Portfolios, The Sachs Company / Louisville Trust Company, 1986-2003. Robert Matthew Waters Union, KY Vice President of the Trust since 2013; Vice President, Churchill Tax-Free Fund of Kentucky since 2012 Vice President, Churchill Tax-Free Fund of Kentucky since 2012; Internal Sales Manager, Fifth Third Asset Management, Cincinnati, OH, 2010-2012, Regional Sales Director, 2012; Sales Associate, Russell Investments, Tampa, FL, 2008-2010; Financial Advisor, Bank of America Investment Services, Tampa FL, 2008; Product Specialist Manager - Asset Management Services, Raymond James Financial, St. Petersburg, FL, 2007-2008, Internal Wholesaler - Asset Management Services, 2004-2007, Account Executive - Raymond James Bank, 2002-2004; Certified Investment Management Analyst. Paul G. O’Brien Charlotte, NC Senior Vice President of the Trust since 2010 Co-President, Aquila Distributors, Inc. since 2010, Managing Director, 2009-2010; Senior Vice President of Aquila Three Peaks High Income Fund, Aquila Three Peaks Opportunity Growth Fund, and each of the Aquila Municipal Bond Funds since 2010; held various positions to Senior Vice President and Chief Administrative Officer of Evergreen Investments Services, Inc., 1997-2008; Mergers and Acquisitions Coordinator for Wachovia Corporation, 1994-1997. Amy L. Rydalch Oakley, UT (1970) Assistant Vice President of the Trust since 2013; Assistant Vice President, Tax-Free Fund For Utah since 2010 Assistant Vice President, Tax-Free Fund For Utah since 2010, independent credit analyst, 2001-2009, for Tax-Free Fund For Utah. M. Kayleen Willis Salt Lake City, UT Vice President of the Trust since 2013; Vice President, Tax-Free Fund For Utah since September 2003 Vice President, Tax-Free Fund For Utah since September 2003, Assistant Vice President, 2002-2003; Vice President, Aquila Three Peaks Opportunity Growth Fund, since 2004. 29 Randall S. Fillmore New York, NY Chief Compliance Officer of the Trust and each Predecessor Fund since Chief Compliance Officer of each fund in the Aquila Group of Funds, the Manager and the Distributor since 2012; Managing Director, Fillmore & Associates, 2009-2012; Fund and Adviser Chief Compliance Officer (2002-2009), Senior Vice President - Broker Dealer Compliance (2004-2009), Schwab Funds Anti Money Laundering Officer and Identity Theft Prevention Officer (2004-2009), Vice President - Internal Audit (2000-2002), Charles Schwab Corporation; National Director, Information Systems Risk Management - Consulting Services (1999-2000), National Director, Investment Management Audit and Business Advisory Services (1992-1999), Senior Manager, Manager, Senior and Staff Roles (1983-1992), PricewaterhouseCoopers LLP. Joseph P. DiMaggio New York, NY Chief Financial Officer of the Trust and each Predecessor Fund since 2003 and Treasurer since Chief Financial Officer of each fund in the Aquila Group of Funds since 2003 and Treasurer since 2000. Yolonda S. Reynolds New York, NY Assistant Treasurer of the Trust and each Predecessor Fund since 2010 Assistant Treasurer of each fund in the Aquila Group of Funds since 2010; Director of Fund Accounting for the Aquila Group of Funds since 2007; Investment Accountant, TIAA-CREF, 2007; Senior Fund Accountant, JP Morgan Chase, 2003-2006. Lori A. Vindigni New York, NY Assistant Treasurer of the Trust and each Predecessor Fund since 2000 Assistant Treasurer of each fund in the Aquila Group of Funds since 2000; Assistant Vice President of the Manager or its predecessor and current parent since 1998; Fund Accountant for the Aquila Group of Funds, 1995-1998. (1) The mailing address of each Trustee and officer is c/o Aquila Municipal Trust, 380 Madison Avenue, Suite 2300, New York, NY 10017. (2) Each Trustee holds office until his or her successor is elected or his or her earlier retirement or removal.The term of office of each officer is one year. (3) Includes certain Aquila-sponsored funds that are dormant and have no public shareholders. (4) Ms. Herrmann is an “interested person” of the Trust, as that term is defined in the Investment Company Act of 1940, as amended, as an officer of the Trust, as a director, officer and shareholder of the Manager’s corporate parent, as an officer and Manager of the Manager, and as a shareholder and director of the Distributor. Ms. Herrmann is the daughter of Lacy B. Herrmann, the Founder and former Trustee, Chairman and Chairman Emeritus of the Trust. (5) The “Aquila Group of Funds” includes: Tax-Free Trust of Arizona, Tax-Free Fund of Colorado, Hawaiian Tax-Free Trust, Churchill Tax-Free Fund of Kentucky, Tax-Free Trust of Oregon, Aquila Narragansett Tax-Free Income Fund (Rhode Island) and Tax-Free Fund For Utah, each of which is a tax-free municipal bond fund and are called the “Aquila Municipal Bond Funds”; Aquila Three Peaks Opportunity Growth Fund, which is an equity fund; and Aquila Three Peaks High Income Fund, which is a high-income corporate bond fund. 30 (6) Ms. Mills will become the Chair of the Board of Trustees of the Trust effective at the time of the closing of the Reorganizations. (7) Mr. Partridge will be deemed an “interested person” of the Trust, as that term is defined in the Investment Company Act of 1940, as amended, effective at the time of the closing of the Reorganizations because he serves as a senior counsel of a law firm that performs legal services for RBS Citizens, N.A.The sub-adviser to Aquila Narragansett Tax-Free Income Fund is a department of RBS Citizens, N.A. The specific experience, qualifications, attributes or skills that led to the conclusion that these persons should serve as Trustees of the Funds at this time in light of the Funds’ business and structure, in addition to those listed above, were as follows. Diana P. Herrmann: Over 30 years of experience in the financial services industry, 25 of which have been in mutual fund management, most recently as the Vice Chair, Chief Executive Officer, President, Director and Secretary of Aquila Management Corporation (“Aquila”), Founder and Sponsor of the Aquila Group of Funds and parent of the adviser, manager or administrator of each fund of the Aquila Group of Funds, and previously as the Chief Operating Officer, Executive Vice President, Senior Vice President or Vice President of Aquila. Ernest Calderón: Knowledgeable about economic and governmental affairs as a lawyer and educator active in public affairs in the state and region as detailed above; knowledgeable about operation and governance of mutual funds as an investment company board member for 8 years. Thomas A. Christopher: Knowledgeable about operation and governance of mutual funds as an investment company board member for 20 years; knowledgeable about financial matters as a partner of an accounting firm as detailed above. Gary C. Cornia: Experienced educator knowledgeable about business and finance as a business school dean as detailed above; knowledgeable about operation and governance of mutual funds as an investment company board member for 19 years. David A. Duffy: Knowledgeable about operation and governance of mutual funds as an investment company board member for 17 years; knowledgeable about local government affairs as an executive and as a board member of various corporate and civic organizations as detailed above. Grady Gammage, Jr.: Knowledgeable about economic and governmental affairs as a lawyer, and educator active in land use, water issues and other public affairs in the state and region as detailed above; knowledgeable about operation and governance of mutual funds as an investment company board member for 11 years. Lyle W. Hillyard: Knowledgeable about economic and governmental affairs as a lawyer and legislator as detailed above; knowledgeable about operation and governance of mutual funds as an investment company board member for 9 years. 31 John C. Lucking: Knowledgeable about economic and governmental affairs in the state and region as a former economist for several banks and as a member of Arizona’s Joint Legislative Budget Committee Economic Advisory Panel and the Western Blue Chip Economic Forecast Panel as detailed above; knowledgeable about operation and governance of mutual funds as an investment company board member for 18 years. Anne J. Mills: Extensive financial and management experience as an executive of various organizations as detailed above; knowledgeable about operation and governance of mutual funds as an investment company board member for 26 years. Glenn P. O’Flaherty: Knowledgeable about financial markets and operation of mutual funds as a chief financial officer, chief operating officer and chief compliance officer of various investment management firms as detailed above and as an investment company board member for 7 years. John J. Partridge: Knowledgeable about finance and corporate governance as a lawyer and as a board member of various organizations as detailed above and about operation and governance of mutual funds as an investment company board member or adviser to the board for 10 years. James R. Ramsey: Experienced educator and knowledgeable about economic and governmental affairs as a prior State Budget Director and Chief State Economist and current university president as detailed above; knowledgeable about operation and governance of mutual funds as an investment company board member for 25 years. Laureen L. White: Knowledgeable about local government affairs as a chamber of commerce executive as detailed above; knowledgeable about operation and governance of mutual funds as an investment company board member for 7 years. References to the qualifications, attributes and skills of Trustees are pursuant to requirements of the SEC, do not constitute holding out of the Board or any Trustee as having any special expertise or experience, and shall not impose any greater responsibility or liability on any such person or on the Board by reason thereof. 32 Securities Holdings of the Current Trustees and Nominees (as of 4/19/13) Because each Fund is newly-organized and has not yet commenced operations as of the date of this SAI, the Current Trustees and nominees do not own shares of any Fund.Following is information regarding the holdings of each Current Trustee and nominee in the Predecessor Funds. Name of Current Trustees and Nominees Dollar Range of Ownership in Tax-Free Fund of Colorado (1) Dollar Range of Ownership in Churchill Tax-Free Fund of Kentucky(1) Dollar Range of Ownership in Current Aquila Narragansett Tax-Free Income Fund(1) Dollar Range of Ownership in Tax-Free Fund For Utah(1) Aggregate Dollar Range of Ownership in Funds in the Aquila Group of Funds (1) Interested Trustees and Nominees Diana P. Herrmann C C C C E John J. Partridge B C B B E Non-interested Trustees and Nominees Tucker Hart Adams B A A B C Ernest Calderón C C C C D Thomas A. Christopher C E C C E Gary C. Cornia D C C E E David A. Duffy B C C B C Grady Gammage, Jr. C B B C E Lyle W. Hillyard C B B E E John C. Lucking C C C C D Anne J. Mills C C C C D Glenn P. O’Flaherty C B B B D James R. Ramsey C E C C E Laureen L. White B B B B C (1)A. None B. $1-$10,000 C. $10,001-$50,000 D. $50,001-$100,000 E. Over $100,000 None of the non-interested Trustees or their immediate family members holds of record or beneficially any securities of the Manager, the Sub-Adviser or the Distributor. Trustee Compensation The Funds do not currently pay fees to any of the Trust’s officers or to Trustees affiliated with the Manager or a Sub-Adviser. Because each Fund is newly-organized and has not commenced operations as of the date of this SAI, Trustee compensation is shown for each Predecessor Fund. 33 For the 12 months ended March 31, 2013(1),.Tax-Free Fund of Colorado paid a total of $ in compensation and reimbursement of expenses to the Trustees, Churchill Tax-Free Fund of Kentucky paid a total of $ in compensation and reimbursement of expenses to the Trustees, Aquila Narragansett Tax-Free Income Fund paid a total of $ in compensation and reimbursement of expenses to the Trustees, and Tax-Free Fund For Utah paid a total of $ in compensation and reimbursement of expenses to the Trustees.No other compensation or remuneration of any type, direct or contingent, was paid by a Fund to its Trustees. Each Fund is a fund in the Aquila Group of Funds, which, as of the date of this SAI, consist of seven tax-free municipal bond funds, a high-income corporate bond fund and an equity fund. The following table lists the compensation of all non-interested Trustees and nominees who received compensation from the Predecessor Funds and the compensation they received during the 12 months ended March 31, 2013 from the Predecessor Fund and from other funds in the Aquila Group of Funds. None of such Trustees has any pension or retirement benefits from any Fund. Name Tax-Free Fund of Colorado - Compensation as Trustee from the Fund for the 12 months ended March 31, 2013 Churchill Tax-Free Fund of Kentucky - Compensation as Trustee from the Fund for the 12 months ended March 31, 2013 Aquila Narragansett Tax-Free Income Fund Compensation as Trustee from the Fund for the 12 months ended March 31, 2013 Tax-Free Fund For Utah Compensation as Trustee from the Fund for the 12 months ended March 31, 2013 Compensation as Trustee from All Funds in the Aquila Group of Funds for the 12 months ended March 31, 2013 Number of Boards on which the Trustee Served for the 12 months ended March 31, 2013(2) Tucker Hart Adams $ 5 Ernest Calderón $ 3 Thomas A. Christopher $ 5 Gary C. Cornia $ 6 David A. Duffy $ 2 Grady Gammage, Jr. $ 5 Lyle W. Hillyard $ 3 John C. Lucking $ 3 Anne J. Mills $ 5 Glenn P. O’Flaherty $ 3 John J. Partridge $ 5 James R. Ramsey $ 2 Laureen L. White $ 2 34 (1) Each Predecessor Fund’s fiscal year end was recently changed to March 31.Previously, the fiscal year end for Tax-Free Fund of Colorado and Churchill Tax-Free Fund of Kentucky was December 31, and the fiscal year end for Aquila Narragansett Tax-Free Income Fund and Tax-Free Fund For Utah was June 30. (2) Includes certain Aquila-sponsored funds that are dormant and have no public shareholders. (3) Ms. Adams was not a Trustee of Churchill Tax-Free Fund of Kentucky or Aquila Narragansett Tax-Free Income Fund during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Ms. Adams received compensation in the amount of $ from each of Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund. (4) Mr. Calderón was not a Trustee of Churchill Tax-Free Fund of Kentucky or Aquila Narragansett Tax-Free Income Fund during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Mr. Calderón received compensation in the amount of $ from each of Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund. (5) Mr. Cornia was not a Trustee of Churchill Tax-Free Fund of Kentucky or Aquila Narragansett Tax-Free Income Fund during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Mr. Cornia received compensation in the amount of $ from each of Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund. (6) Mr. Duffy was not a Trustee of Tax-Free Fund of Colorado or Tax-Free Fund For Utah during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Mr. Cornia received compensation in the amount of $ from each of Tax-Free Fund of Colorado and Tax-Free Fund For Utah. (7) Mr. Gammage was not a Trustee of Churchill Tax-Free Fund of Kentucky or Aquila Narragansett Tax-Free Income Fund during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Mr. Gammage received compensation in the amount of $ from each of Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund. (8) Mr. Lucking was not a Trustee of Churchill Tax-Free Fund of Kentucky or Aquila Narragansett Tax-Free Income Fund during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Mr. Lucking received compensation in the amount of $ from each of Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund. (9) Mr. O’Flaherty was not a Trustee of Tax-Free Fund of Colorado, Churchill Tax-Free Fund of Kentucky, Aquila Narragansett Tax-Free Income Fund or Tax-Free Fund For Utah during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Mr. O’Flaherty received compensation in the amount of $ from each of Tax-Free Fund of Colorado, Churchill Tax-Free Fund of Kentucky, Aquila Narragansett Tax-Free Income Fund and Tax-Free Fund For Utah. (10) Mr. Partridge was not a Trustee of Tax-Free Fund of Colorado or Tax-Free Fund For Utah during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Mr. Partridge received compensation in the amount of $ from each of Tax-Free Fund of Colorado and Tax-Free Fund For Utah. (11) Ms. White was not a Trustee of Tax-Free Fund of Colorado or Tax-Free Fund For Utah during the 12 months ended March 31, 2013.For service on a common committee of Trustees of all funds in the Aquila Group of Funds, Ms. White received compensation in the amount of $ from each of Tax-Free Fund of Colorado and Tax-Free Fund For Utah. Class A Shares of each Fund may be purchased without a sales charge by the Fund’s Trustees and officers.(See “Reduced Sales Charges for Certain Purchases of Class A Shares,” below.) 35 Ownership of Securities Because each Fund is newly-organized and has not commenced operations as of the date of this SAI, each Fund has no shareholders as of the date of this SAI. Institutional 5% shareholders On [], 2013, the following persons held 5% or more of any class of a Predecessor Fund’s outstanding shares. On the basis of information received from the institutional holders, the Funds’ management believes that all of the shares indicated are held by them for the benefit of clients. Tax-Free Fund of Colorado: Name and address of the holder of Record Number of shares Percent of class Institutional 5% shareholders [TO BEADDED BY AMENDMENT] Churchill Tax-Free Fund of Kentucky Name and address of the holder of Record Number of shares Percent of class Institutional 5% shareholders [TO BEADDED BY AMENDMENT] Aquila Narragansett Tax-Free Income Fund Name and address of the holder of Record Number of shares Percent of class Institutional 5% shareholders [TO BEADDED BY AMENDMENT] Tax-Free Fund For Utah Name and address of the holder of Record Number of shares Percent of class Institutional 5% shareholders [TO BE ADDED BY AMENDMENT] Additional 5% shareholders The Funds’ management is not aware of any other person beneficially owning more than 5% of any class of a Predecessor Fund’s outstanding shares as of such date. 36 Management Ownership As of the date of this SAI, all of the Trustees and officers of the Trust as a group owned less than 1% of each Predecessor Fund’s outstanding shares. Investment Advisory and Other Services Information About the Manager, the Sub-Advisers and the Distributor Management Fees Because each Fund is newly-organized and has not commenced operations as of the date of this SAI, each Fund has not yet paid management fees. During the fiscal years listed, each Predecessor Fund incurred management fees (investment advisory fees) as follows: Tax-Free Fund of Colorado Fiscal Year Ended December 31: $ $ $ Fiscal Period Ended March 31, 2013: $ Churchill Tax-Free Fund of Kentucky Fiscal Year Ended December 31: $ $ $ Fiscal Period Ended March 31, 2013: $ 37 Aquila Narragansett Tax-Free Income Fund Fiscal Year Ended June 30: Fiscal Period Ended March 31, 2013: $ Tax-Free Fund For Utah Fiscal Year Ended June 30: Fiscal Period Ended March 31, 2013: $ The management fees are treated as Fund expenses and, as such, are allocated to each class of shares based on the relative net assets of that class. 38 Aquila Distributors, Inc. 380 Madison Avenue, Suite 2300, New York, NY 10017 is each Fund’s Distributor. The Distributor currently handles the distribution of the shares of the funds in the Aquila Group of Funds, including the Fund. Under the Distribution Agreement, the Distributor is responsible for the payment of certain printing and distribution costs relating to prospectuses and reports as well as the costs of supplemental sales literature, advertising and other promotional activities. The shares of the Distributor are owned 98% by members of the family of Mr. Lacy B. Herrmann, Founder of the Fund, and by the Estate of Lacy B. Herrmann, and 2% by Aquila Investment Management LLC. The Advisory and Administration Agreement Each Fund’s Advisory and Administration Agreement provides that, subject to the direction and control of the Board of Trustees, the Manager shall: (i)supervise continuously the investment program of the Fund and the composition of its portfolio; (ii)determine what securities shall be purchased or sold by the Fund; (iii)arrange for the purchase and the sale of securities held in the portfolio of the Fund; and (iv)at its expense provide for pricing of the Fund’s portfolio daily using a pricing service or other source of pricing information satisfactory to the Fund and, unless otherwise directed by the Board of Trustees, provide for pricing of the Fund’s portfolio at least quarterly using another such source satisfactory to the Fund. Each Fund’s Advisory and Administration Agreement provides that the Manager shall give to the Fund the benefit of its best judgment and effort in rendering services hereunder, but the Manager shall not be liable for any loss sustained by reason of the adoption of any investment policy or the purchase, sale or retention of any security, whether or not such purchase, sale or retention shall have been based upon (i) its own investigation and research or (ii) investigation and research made by any other individual, firm or corporation, if such purchase, sale or retention shall have been made and such other individual, firm or corporation shall have been selected in good faith by the Manager. Nothing therein contained shall, however, be construed to protect the Manager against any liability to the Fund or its security holders by reason of willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of its reckless disregard of its obligations and duties under the Agreement. Each Fund’s Advisory and Administration Agreement provides that nothing in it shall prevent the Manager or any affiliated person (as defined in the 1940 Act) of the Manager from acting as investment adviser or manager for any other person, firm or corporation and shall not in any way limit or restrict the Manager or any such affiliated person from buying, selling or trading any securities for its own or their own accounts or for the accounts of others for whom it or they may be acting, provided, however, that the Manager expressly represents that, while acting as Manager, it will undertake no activities which, in its judgment, will adversely affect the performance of its obligations to the Fund under the Agreement. It is agreed that the Manager shall have no responsibility or liability for the accuracy or completeness of the Fund’s Registration Statement under the 1940 Act and the Securities Act of 1933, except for information supplied by the Manager for inclusion therein. The Manager shall promptly inform the Fund as to any information concerning the Manager appropriate for inclusion in such Registration Statement, or as to any transaction or proposed transaction, which might result in an assignment (as defined in the 1940 Act) of the Agreement. To the extent that the Manager is 39 indemnified under the Fund’s Declaration of Trust with respect to the services provided by the Manager, the Fund agrees to provide the benefits of such indemnification. Each Fund’s Advisory and Administration Agreement provides that, subject to the termination provisions described below, the Manager may at its own expense delegate to a qualified organization (“Sub-Adviser”), affiliated or not affiliated with the Manager, any or all of the above duties. Any such delegation of the duties set forth in (i), (ii) or (iii) above shall be by a written agreement (the “Sub-Advisory Agreement”) approved as provided in Section 15 of the 1940 Act. With respect to Aquila Tax-Free Fund of Colorado and Aquila Narragansett Tax-Free Income Fund, the Manager has delegated all of such functions to the Sub-Adviser in the Sub-Advisory Agreement. Each Fund’s Advisory and Administration Agreement also provides that, subject to the direction and control of the Board of Trustees of the Fund, the Manager shall provide all administrative services to the Fund other than those relating to its investment portfolio which have been delegated to a Sub-Adviser of the Fund under the Sub-Advisory Agreement; as part of such administrative duties, the Manager shall: (i)provide office space, personnel, facilities and equipment for the performance of the following functions and for the maintenance of the headquarters of the Fund; (ii)oversee all relationships between the Fund and any sub-adviser, transfer agent, custodian, legal counsel, auditors and principal underwriter, including the negotiation of agreements in relation thereto, the supervision and coordination of the performance of such agreements, and the overseeing of all administrative matters which are necessary or desirable for the effective operation of the Fund and for the sale, servicing or redemption of the Fund’s shares; (iii)maintain the Fund’s books and records, and prepare (or assist counsel and auditors in the preparation of) all required proxy statements, reports to the Fund’s shareholders and Trustees, reports to and other filings with the Securities and Exchange Commission and any other governmental agencies, and tax returns, and oversee the insurance relationships of the Fund; (iv)prepare, on behalf of the Fund and at the Fund’s expense, such applications and reports as may be necessary to register or maintain the registration of the Fund and/or its shares under the securities or “Blue-Sky” laws of all such jurisdictions as may be required from time to time; and (v)respond to any inquiries or other communications of shareholders of the Fund and broker/dealers, or if any such inquiry or communication is more properly to be responded to by the Fund’s shareholder servicing and transfer agent or distributor, oversee such shareholder servicing and transfer agent’s or distributor’s response thereto. In addition, the Advisory and Administration Agreement for Aquila Tax-Free Fund of Colorado provides that the Manager shall either keep the accounting records of the Fund, including the computation of net asset value per share and the dividends (provided that if there is a Sub-Adviser, daily pricing of the Fund’s portfolio shall be the responsibility of the Sub-Adviser under the Sub-Advisory Agreement) or, at its expense and responsibility, delegate such duties in whole or in part to a company satisfactory to the Fund. Each Fund’s Advisory and Administration Agreement provides that any investment program furnished by the Manager shall at all times conform to, and be in accordance with, any requirements imposed by: (1) the 1940 Act and any rules or regulations in force thereunder; (2) any other applicable laws, rules and regulations; (3) the Declaration of Trust and By-Laws of the Fund as amended from time to time; (4) any policies and determinations of the Board of Trustees of the Fund; and (5) the fundamental policies of 40 the Fund, as reflected in its registration statement under the 1940 Act or as amended by the shareholders of the Fund. Each Fund’s Advisory and Administration Agreement provides that the Manager shall give to the Fund the benefit of its best judgment and effort in rendering services thereunder, but the Manager shall not be liable for any loss sustained by reason of the adoption of any investment policy or the purchase, sale or retention of any security, whether or not such purchase, sale or retention shall have been based upon (i) its own investigation and research or (ii) investigation and research made by any other individual, firm or corporation, if such purchase, sale or retention shall have been made and such other individual, firm or corporation shall have been selected in good faith by the Manager. Nothing therein contained shall, however, be construed to protect the Manager against any liability to the Fund or its security holders by reason of willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of its reckless disregard of its obligations and duties under the Agreement. Each Fund’s Advisory and Administration Agreement provides that nothing in it shall prevent the Manager or any affiliated person (as defined in the 1940 Act) of the Manager from acting as investment adviser or manager for any other person, firm or corporation and shall not in any way limit or restrict the Manager or any such affiliated person from buying, selling or trading any securities for its own or their own accounts or for the accounts of others for whom it or they may be acting, provided, however, that the Manager expressly represents that, while acting as Manager, it will undertake no activities which, in its judgment, will adversely affect the performance of its obligations to the Fund under the Agreement. It is agreed that the Manager shall have no responsibility or liability for the accuracy or completeness of the Fund’s Registration Statement under the 1940 Act and the Securities Act of 1933, except for information supplied by the Manager for inclusion therein. The Manager shall promptly inform the Fund as to any information concerning the Manager appropriate for inclusion in such Registration Statement, or as to any transaction or proposed transaction which might result in an assignment (as defined in the 1940 Act) of the Agreement. To the extent that the Manager is indemnified under the Fund’s Declaration of Trust with respect to the services provided by the Manager, the Manager agrees to provide the sub-adviser, if any, the benefits of such indemnification. Each Fund’s Advisory and Administration Agreement provides that the Manager shall, at its own expense, pay all compensation of Trustees, officers, and employees of the Fund who are affiliated persons of the Manager. Each Fund’s Advisory and Administration Agreement provides that the Fund bears the costs of preparing and setting in type its prospectuses, statements of additional information and reports to its shareholders, and the costs of printing or otherwise producing and distributing those copies of such prospectuses, statements of additional information and reports as are sent to its shareholders. All costs and expenses not expressly assumed by the Manager under the agreement or otherwise by the Manager, administrator or principal underwriter or by any sub-adviser shall be paid by the Fund, including, but not limited to (i) interest and taxes; (ii) brokerage commissions; (iii) insurance premiums; (iv) compensation and expenses of its Trustees other than those affiliated with the Manager or such sub-adviser, administrator or principal underwriter except for certain expenses of those who are officers of the Fund; (v) legal and audit expenses; (vi) custodian and transfer agent, or shareholder servicing agent, fees and expenses; (vii) expenses incident to the issuance of its shares (including issuance on the payment of, or reinvestment of, dividends); (viii) fees and expenses incident to the registration under Federal or State securities laws of the Fund or itsshares; (ix) expenses of preparing, printing and mailing reports and notices and proxy material to shareholders of the Fund; (x) all other expenses incidental to holding meetings of the Fund’s shareholders; and (xi) such non-recurring expenses as may arise, including litigation affecting the Fund and the legal obligations for which the Fund may have to indemnify its officers and Trustees.In addition, each Fund 41 except for Tax-Free Fund of Colorado bears the expenses of keeping the Fund’s accounting records including the computation of net asset value per share and the dividends Each Fund’s Advisory and Administration Agreement provides that it may be terminated by the Manager at any time without penalty upon giving the Fund sixty days’ written notice (which notice may be waived by the Fund) and may be terminated by the Fund at any time without penalty upon giving the Manager sixty days’ written notice (which notice may be waived by the Manager), provided that such termination by the Fund shall be directed or approved by a vote of a majority of its Trustees in office at the time or by a vote of the holders of a majority (as defined in the 1940 Act) of the voting securities of the Fund outstanding and entitled to vote. The specific portions of the Advisory and Administration Agreement which relate to providing investment advisory services will automatically terminate in the event of the assignment (as defined in the 1940 Act) of the Advisory and Administration Agreement, but all other provisions relating to providing services other than investment advisory services will not terminate, provided however, that upon such an assignment: with respect to Aquila Tax-Free Fund of Colorado, the annual fee payable monthly and computed on the net asset value of the Fund as of the close of business each business day shall be reduced to the annual rate of 0.30 of 1% from current fees of 0.50 of 1% of such net asset value; with respect to Aquila Churchill Tax-Free Fund of Kentucky, the annual fee payable monthly and computed on the net asset value of the Fund as of the close of business each business day shallbe reduced to the annual rate of 0.33 of 1% of such net asset value and provided further, that for any day that the Fund pays or accrues a fee under the Distribution Plan of the Trust based upon the assets of the Fund, the annual fee shall be payable at the annual rate of 0.26 of 1% of such asset value; with respect to Aquila Narragansett Tax-Free Income Fund, the annual fee payable monthly and computed on the net asset value of the Fund as of the close of business each business day shall be reduced to the annual rate of 0.27 of 1% of such net asset value; and with respect to Aquila Tax-Free Fund For Utah, the annual fee payable monthly and computed on the net asset value of the Fund as of the close of business each business day shall be reduced to the annual rate of 0.27 of 1% of such net asset value. Aquila Tax-Free Fund of Colorado: For its services with respect to Aquila Tax-Free Fund of Colorado, the Manager is entitled to receive a fee which is payable monthly and computed as of the close of business each day at the annual rate of 0.50 of 1% of net assets of the Fund. Aquila Churchill Tax-Free Fund of Kentucky:For its services with respect to Aquila Churchill Tax-Free Fund of Kentucky, the Manager is entitled to receive a fee which is payable monthly and computed as of the close of business each business day at the annual rate of 0.50 of 1% of such net asset value; provided, however, that for any day that the Trust pays or accrues a fee under the Distribution Plan of the Fund based upon the assets of the Fund, the annual fee shall be payable at the annual rate of 0.40 of 1% of such net asset value. Aquila Narragansett Tax-Free Income Fund: For its services with respect to Aquila Narragansett Tax-Free Income Fund, the Manager is entitled to receive a fee which is payable monthly and computed as of the close of business each day at the annual rate of 0.50 of 1% of net assets of the Fund. Aquila Tax-Free Fund For Utah: For its services with respect to Aquila Tax-Free Fund For Utah, the Manager is entitled to receive a fee which is payable monthly and computed as of the close of business each day at the annual rate of 0.50 of 1% of net assets of the Fund. Sub-Advisory Agreement - Aquila Tax-Free Fund of Colorado The services of Davidson Fixed Income Management Inc. doing business in Colorado as Kirkpatrick Pettis Capital Management, the Sub-Adviser for Aquila Tax-Free Fund of Colorado, are rendered under the Sub-Advisory Agreement between the Manager and the Sub-Adviser, which provides, subject to the control 42 of the Board of Trustees, for investment supervision and at the Sub-Adviser’s expense for pricing of the Fund’s portfolio daily using a pricing service or other source of pricing information satisfactory to the Fund and, unless otherwise directed by the Board of Trustees, for pricing of the Fund’s portfolio at least quarterly using another such source satisfactory to the Fund. The Sub-Advisory Agreement provides that any investment program furnished by the Sub-Adviser shall at all times conform to, and be in accordance with, any requirements imposed by: (1) the 1940 Act and any rules or regulations in force thereunder; (2) any other applicable laws, rules and regulations; (3) the Declaration of Trust and By-Laws of the Fund as amended from time to time; (4) any policies and determinations of the Board of Trustees of the Fund; and (5) the fundamental policies of the Fund, as reflected in its registration statement under the1940 Act or as amended by the shareholders of the Fund. The Sub-Advisory Agreement provides that the Sub-Adviser shall give to the Manager, and to the Fund the benefit of its best judgment and effort in rendering services thereunder, but the Sub-Adviser shall not be liable for any loss sustained by reason of the adoption of any investment policy or the purchase, sale or retention of any security, whether or not such purchase, sale or retention shall have been based upon (i) its own investigation and research or (ii) investigation and research made by any other individual, firm or corporation, if such purchase, sale or retention shall have been made and such other individual, firm or corporation shall have been selected in good faith by the Sub-Adviser. The Sub-Advisory Agreement provides that nothing in it shall prevent the Sub-Adviser or any affiliated person (as defined in the 1940 Act) of the Sub-Adviser from acting as investment adviser or manager for any other person, firm or corporation and shall not in any way limit or restrict the Sub-Adviser or any such affiliated person from buying, selling or trading any securities for its own or their own accounts or for the accounts of others for whom it or they may be acting, provided, however, that the Sub-Adviser expressly represents that, while acting as Sub-Adviser, it will undertake no activities which, in its judgment, will adversely affect the performance of its obligations to the Fund under the Agreement. It is agreed that the Sub-Adviser shall have no responsibility or liability for the accuracy or completeness of the Fund’s Registration Statement under the 1940 Act and the Securities Act of 1933, except for information supplied by the Sub-Adviser for inclusion therein. The Sub-Adviser shall promptly inform the Fund as to any information concerning the Sub-Adviser appropriate for inclusion in such Registration Statement, or as to any transaction or proposed transaction which might result in an assignment (as defined in the 1940 Act) of the Agreement. To the extent that the Manager is indemnified under the Fund’s Declaration of Trust with respect to the services provided by the Sub-Adviser, the Manager agrees to provide the Sub-Adviser the benefits of such indemnification. The Sub-Advisory Agreement contains provisions regarding brokerage described below under “Brokerage Allocation and Other Practices.” The Sub-Advisory Agreement provides that the Sub-Adviser agrees to maintain, and to preserve for the periods prescribed, such books and records with respect to the portfolio transactions of the Fund as are required by applicable law and regulation, and agrees that all records which it maintains for the Fund on behalf of the Manager shall be the property of the Fund and shall be surrendered promptly to the Fund or the Manager upon request. The Sub-Adviser agrees to furnish to the Manager and to the Board of Trustees of the Fund such periodic and special reports as each may reasonably request. The Sub-Advisory Agreement provides that the Sub-Adviser shall bear all of the expenses it incurs in fulfilling its obligations under the Agreement. In particular, but without limiting the generality of the foregoing: the Sub-Adviser shall furnish the Fund, at the Sub-Adviser’s expense, all office space, facilities, equipment and clerical personnel necessary for carrying out its duties under the Agreement. The Sub-Adviser shall supply, or cause to be supplied, to any investment adviser, administrator or principal 43 underwriter of the Fund all necessary financial information in connection with such adviser’s, administrator’s or principal underwriter’s duties under any agreement between such adviser, administrator or principal underwriter and the Fund. The Sub-Adviser will also pay all compensation of the Fund’s officers, employees, and Trustees, if any, who are affiliated persons of the Sub-Adviser. The Sub-Advisory Agreement provides that it shall, unless terminated as therein provided, continue in effectfrom year to year so long as such continuance is specifically approved at least annually (1) by a vote of the Fund’s Board of Trustees, including a vote of a majority of the Trustees who are not parties to the Agreement or “interested persons” (as defined in the1940 Act) of any such party, with votes cast in person at a meeting called for the purpose of voting on such approval, or(2) by a vote of the holders of a “majority” (as so defined) of the dollar value of the outstanding voting securities of the Fund and by such a vote of the Trustees. The Sub-Advisory Agreement provides that it may be terminated by the Sub-Adviser at any time without penalty upon giving the Manager and the Fund sixty days’ written notice (which notice may be waived). It may be terminated by the Manager or the Fund at any time without penalty upon giving the Sub-Adviser sixty days’ written notice (which notice may be waived by the Sub-Adviser), provided that such termination by the Manager or the Fund shall be directed or approved by a vote of a majority of its Trustees in office at the time or by a vote of the holders of a majority (as defined in the 1940 Act) of the dollar value of the voting securities of the Fund outstanding and entitled to vote. The Sub-Advisory Agreement will automatically terminate in the event of its assignment (as defined in the 1940 Act) or the termination of the Investment Advisory Agreement. For its services, the Sub-Adviser is entitled to receive a fee from the Manager which is payable monthly and computed on the net asset value of Aquila Tax-Free Fund of Colorado as of the close of business each business day at the annual rates of 0.20 of 1% of such net asset value. Sub-Advisory Agreement - Aquila Narragansett Tax-Free Income Fund The services of Citizens Investment Advisors, the Sub-Adviser for Aquila Narragansett Tax-Free Income Fund, are rendered under the Sub-Advisory Agreement between the Manager and the Sub-Adviser, which provides, subject to the control of the Board of Trustees, for investment supervision and at the Sub-Adviser’s expense for pricing of the Fund’s portfolio daily using a pricing service or other source of pricing information satisfactory to the Fund and, unless otherwise directed by the Board of Trustees, for pricing of the Fund’s portfolio at least quarterly using another such source satisfactory to the Fund. The Sub-Advisory Agreement provides that any investment program furnished by the Sub-Adviser shall at all times conform to, and be in accordance with, any requirements imposed by: (1) the 1940 Act and any rules or regulations in force thereunder; (2) any other applicable laws, rules and regulations; (3) the Declaration of Trust and By-Laws of the Fund as amended from time to time; (4) any policies and determinations of the Board of Trustees of the Fund; and (5) the fundamental policies of the Fund, as reflected in its registration statement under the1940 Act or as amended by the shareholders of the Fund. The Sub-Advisory Agreement provides that the Sub-Adviser shall give to the Manager, and to the Fund the benefit of its best judgment and effort in rendering services thereunder, but the Sub-Adviser shall not be liable for any loss sustained by reason of the adoption of any investment policy or the purchase, sale or retention of any security, whether or not such purchase, sale or retention shall have been based upon (i) its own investigation and research or (ii) investigation and research made by any other individual, firm or corporation, if such purchase, sale or retention shall have been made and such other individual, firm or corporation shall have been selected in good faith by the Sub-Adviser. 44 Nothing therein contained shall, however, be construed to protect the Sub-Adviser against any liability to the Fund or its security holders by reason of willful misfeasance, bad faith or gross negligence in the performance of its duties, or by reason of its reckless disregard of its obligations and duties under the Agreement. The Sub-Advisory Agreement provides that nothing in it shall prevent the Sub-Adviser or any affiliated person (as defined in the 1940 Act) of the Sub-Adviser from acting as investment adviser or manager for any other person, firm or corporation and shall not in any way limit or restrict the Sub-Adviser or any such affiliated person from buying, selling or trading any securities for its own or their own accounts or for the accounts of others for whom it or they may be acting, provided, however, that the Sub-Adviser expressly represents that, while acting as Sub-Adviser, it will undertake no activities which, in its judgment, will adversely affect the performance of its obligations to the Fund under the Agreement. It is agreed that the Sub-Adviser shall have no responsibility or liability for the accuracy or completeness of the Fund’s Registration Statement under the 1940 Act and the Securities Act of 1933, except for information supplied by the Sub-Adviser for inclusion therein. The Sub-Adviser shall promptly inform the Fund as to any information concerning the Sub-Adviser appropriate for inclusion in such Registration Statement, or as to any transaction or proposed transaction which might result in an assignment (as defined in the 1940 Act) of the Agreement. To the extent that the Manager is indemnified under the Fund’s Declaration of Trust with respect to the services provided by the Sub-Adviser, the Manager agrees to provide the Sub-Adviser the benefits of such indemnification. The Sub-Advisory Agreement provides that the Sub-Adviser agrees to maintain, and to preserve for the periods prescribed, such books and records with respect to the portfolio transactions of the Fund as are required by applicable law and regulation, and agrees that all records which it maintains for the Fund on behalf of the Manager shall be the property of the Fund and shall be surrendered promptly to the Fund or the Manager upon request. The Sub-Adviser agrees to furnish to the Manager and to the Board of Trustees of the Fund such periodic and special reports as each may reasonably request. The Sub-Advisory Agreement provides that the Sub-Adviser shall bear all of the expenses it incurs in fulfilling its obligations under the Agreement. In particular, but without limiting the generality of the foregoing: the Sub-Adviser shall furnish the Fund, at the Sub-Adviser’s expense, all office space, facilities, equipment and clerical personnel necessary for carrying out its duties under the Agreement. The Sub-Adviser shall supply, or cause to be supplied, to any investment adviser, administrator or principal underwriter of the Fund all necessary financial information in connection with such adviser’s, administrator’s or principal underwriter’s duties under any agreement between such adviser, administrator or principal underwriter and the Fund. The Sub-Adviser at its expense will provide for pricing of the Fund's portfolio daily using a pricing service or other source of pricing information satisfactory to the Fund and, unless otherwise directed by the Board of Trustees, will provide for pricing of the Fund's portfolio at least quarterly using another such source satisfactory to the Fund. The Sub-Adviser at its expense will provide for pricing of the Fund's portfolio daily using a pricing service or other source of pricing information satisfactory to the Fund and, unless otherwise directed by the Board of Trustees, will provide for pricing of the Fund's portfolio at least quarterly using another such source satisfactory to the Fund. The Sub-Adviser will also pay all compensation of the Fund’s officers, employees, and Trustees, if any, who are affiliated persons of the Sub-Adviser. The Sub-Advisory Agreement provides that it shall, unless terminated as therein provided, continue in effectfrom year to year so long as such continuance is specifically approved at least annually (1) by a vote of the Fund’s Board of Trustees, including a vote of a majority of the Trustees who are not parties to the Agreement or “interested persons” (as defined in the1940 Act) of any such party, with votes cast in person at a meeting called for the purpose of voting on such approval, or(2) by a vote of the holders of a 45 “majority” (as so defined) of the dollar value of the outstanding voting securities of the Fund and by such a vote of the Trustees. The Sub-Advisory Agreement provides that it may be terminated by the Sub-Adviser at any time without penalty upon giving the Manager and the Fund sixty days’ written notice (which notice may be waived). It may be terminated by the Manager or the Fund at any time without penalty upon giving the Sub-Adviser sixty days’ written notice (which notice may be waived by the Sub-Adviser), provided that such termination by the Manager or the Fund shall be directed or approved by a vote of a majority of its Trustees in office at the time or by a vote of the holders of a majority (as defined in the 1940 Act) of the dollar value of the voting securities of the Fund outstanding and entitled to vote. The Sub-Advisory Agreement will automatically terminate in the event of its assignment (as defined in the 1940 Act) or the termination of the Investment Advisory Agreement. For its services, the Sub-Adviser is entitled to receive a fee from the Manager which is payable monthly and computed on the net asset value of the Fund as of the close of business each business day at the annual rates of 0.23 of 1% of such net asset value. Information about the Manager and the Sub-Adviser The Manager is a wholly-owned subsidiary of Aquila Management Corporation (“AMC”), founder and sponsor of each fund in the Aquila Group of Funds.As of March 31, 2013, the Aquila Group of Funds consisted of seven tax-free municipal bond funds, a high income corporate bond fund and an equity fund, with aggregate assets of approximately $3.5 billion, of which approximately $3.1 billion consisted of assets of the tax-free municipal bond funds.AMC’s address is the same as that of the Manager.AMC was founded in 1984 by Mr. Lacy B. Herrmann and is principally owned by Diana P. Herrmann, his daughter, members of her family and by the Estate of Lacy B. Herrmann.Ms. Herrmann is a Trustee and the President of the Fund and Vice Chair and Chief Executive Officer of AMC. Davidson Fixed Income Management Inc. is an independent registered investment adviser that does business in Colorado and Oregon as Kirkpatrick Pettis Capital Management. The Sub-Adviser provides a wide range of fixed-income investment management services for organizations including non-profit entities, higher education institutions, state governments, school districts, and all levels of local government.The Sub-Adviser and its predecessor companies have served as investment sub-adviser to Tax-Free Fund of Colorado since 1992. The Sub-Adviser has approximately $6.7 billion in assets under management. It has a local office at 1600 Broadway, Denver, Colorado 80202 and is a wholly-owned subsidiary of Davidson Companies, based at 8 Third Street North, Great Falls, Montana. Citizens Investment Advisors is a department of RBS Citizens, N.A., a bank subsidiary of Citizens Financial Group, Inc. (“CFG”). CFG is a wholly-owned subsidiary of The Royal Bank of Scotland, PLC (“RBSG”). The Treasury (“HMT”) of the United Kingdom (“U.K.”) has a significant interest in RBSG.The investment is managed on a commercial basis by an arms-length company, UK Financial Investments Limited, which is wholly owned by HMT. CFG is a $130 billion commercial bank holding company. It is headquartered in Providence, Rhode Island, and, through its subsidiaries, has more than 1,460 branches, more than 3,800 ATMs and approximately 19,200 employees. It operates its branch network in 12 states and has non-branch retail and commercial offices in more than 30 states. Additional Information About the Portfolio Managers Aquila Tax-Free Fund of Colorado: The Fund’s portfolio manager is Mr. Christopher B. Johns.He manages the Fund and Tax-Free Trust of Oregon, another fund in the Aquila Group of Funds with assets under management of approximately $[] million as of March 31, 2013.Mr. Johns manages no other investment 46 companies and no other pooled investment vehicles. He manages one other account with assets totaling approximately $[] million as of March 31, 2013, which does not pay him performance-based compensation or invest in municipal securities. There are accordingly no conflicts of interest between the Fund and other accounts. His compensation is a fixed salary plus bonus, which is calculated on a fixed percentage of annual fee revenue received by the Sub-Adviser. He receives no compensation from the Fund or the Fund’s investment adviser. Mr. Johns owned [] in securities of the Fund as of March 31, 2013. Aquila Churchill Tax-Free Fund of Kentucky:Mr. Royden Durham is co-portfolio manager of the Fund.Mr. Durham manages no other investment companies, pooled investment vehicles or separate accounts. He receives a fixed salary and a bonus, without any deferred compensation or retirement plan. His compensation is not performance based, and he participates in the Manager’s 401(k) Plan.Mr. Durham owns shares of the Fund in the amount of less than $10,000. Mr. Todd W. Curtis is also co-portfolio manager of the Fund. Mr. Curtis is also portfolio manager of other funds in the Aquila Group of Funds with combined assets under management of approximately $[] million as of March 31, 2013: Tax-Free Trust of Arizona and Tax-Free Fund For Utah.There is no conflict of interest between these two funds and the Fund.Mr. Curtis manages no other investment companies, no pooled investment vehicles and no other separate accounts.He receives a fixed salary without any bonus, deferred compensation or retirement plan. His compensation is not performance based. Mr. Curtis does not own any securities of the Fund. Mr. James Thompson is backup portfolio manager to the Fund.He is also co-portfolio manager of Tax-Free Fund For Utah and backup portfolio manager of Tax-Free Trust of Arizona.Mr. Thompson manages no other investment companies, pooled investment vehicles or separate accounts. He receives a fixed salary without any bonus, deferred compensation or retirement plan. His compensation, which he receives from the Manager, not the Fund is not performance based, and he participates in the Manager’s 401(k) Plan.Mr. Thompson owns no securities of the Fund. Aquila Narragansett Tax-Free Income Fund:Salvatore C. DiSanto and Jeffrey K. Hanna are the portfolio managers responsible for the day-to-day management of the Fund. Mr. DiSanto also manages [] other accounts, with aggregate assets of $[] at March 31, 2013. Mr. Hanna also manages [] other accounts, with aggregate assets of $[] at March 31, 2013. Neither Mr. DiSanto nor Mr. Hanna manages other investment company portfolios. The compensation paid by the clients varies, based on the type of account and services provided, and, in some situations, it is individually negotiated.Generally, compensation by these clients and the funds is computed as a percentage of assets under management.No account or fund has performance based fees. There are in general no situations where the Fund’s opportunities or the execution of its investment program may be compromised or limited by the investments of the other accounts, except that there may be occurrences where a scarcity of bonds of Rhode Island issuers hinders the execution of the Fund’s investment program.The minimum block sizes and maturity requirements of purchases for the Fund typically differ from the investment requirements of other accounts managed by the portfolio managers. Mr. DiSanto and Mr. Hanna are employed and compensated by RBS Citizens, N.A., of which the Sub-Adviser is a department.As of March 31, 2013, Mr. DiSanto and Mr. Hanna received fixed compensation not based upon the value of assets or the investment performance of the Fund and accounts that they manage.Mr. Hanna may be eligible to receive a bonus which is not dependent upon the value of assets or the performance of the Fund or the performance of other accounts he manages.The method of 47 determining compensation of each portfolio manager is the same for the Fund as for all other accounts he manages. In addition, as of March 31, 2013, Mr. DiSanto’s and Mr. Hanna’s compensation included a participation in the Bank’s Retirement Savings Plan.Like all employees of the Bank, Mr. DiSanto and Mr. Hanna are eligible to participate in the Bank’s Retirement Savings Plan.Under the Plan, various types of contributions are made for employees by the Bank including profit sharing, value sharing, and matching contributions.Additionally, Mr. DiSanto and Mr. Hanna may be eligible for incentive payment for certain other accounts opened based upon their contributions to the sales effort and the account value. Currently, both Mr. DiSanto and Mr. Hanna have an interest or own securities of the Fund in the range of over $100,000 and $1,000 - $10,000 respectively. Aquila Tax-Free Fund For Utah: The Fund’s co-portfolio managers are Mr. Todd W. Curtis and Mr. James Thompson. Mr. Curtis is also the portfolio manager of Tax-Free Trust of Arizona and co-portfolio manager of Churchill Tax-Free Fund of Kentucky.There is no conflict of interest between these two funds and the Fund.Mr. Curtis manages no other investment companies, no pooled investment vehicles and no other separate accounts.He receives a fixed salary without any bonus, deferred compensation or retirement plan. His compensation is not performance based, and he participates in the Manager’s 401(k) Plan.Mr. Curtis does not own any securities of the Fund. Mr. Thompson is also backup portfolio manager of Tax-Free Trust of Arizona and Churchill Tax-Free Fund of Kentucky.Mr. Thompson manages no other investment companies, pooled investment vehicles or separate accounts. He receives a fixed salary without any bonus, deferred compensation or retirement plan. His compensation, which he receives from the Manager, not the Fund, is not performance based, and he participates in the Manager’s 401(k) Plan.Mr. Thompson owns securities of the Fund in the range of $50,000 - $100,000. Underwriting Commissions Because each Fund is newly-organized and has not commenced operations as of the date of this SAI, each Fund has not yet paid sales charges. During the fiscal years listed, the aggregate dollar amount of sales charges on sales of Class A shares of each Predecessor Fund and the amount retained by the Distributor, respectively, were as follows: Tax-Free Fund of Colorado: Sales Charges Retained by Distributor Fiscal Year Ended December 31: $ 48 Fiscal Period Ended March 31, 2013: $ $ Churchill Tax-Free Fund of Kentucky - Fiscal Year Ended December 31: Sales Charges Retained by Distributor Fiscal Year Ended December 31: $ Fiscal Period Ended March 31, 2013: $ $ Aquila Narragansett Tax-Free Income Fund: Sales Charges Retained by Distributor Fiscal Year Ended June 30: $ Fiscal Period Ended March 31, 2013: $ $ 49 Tax-Free Fund For Utah: Sales Charges Retained by Distributor Fiscal Year Ended June 30: $ Fiscal Period Ended March 31, 2013: $ $ In connection with sales of Class A Shares, the Distributor pays a portion of the sales charge on such shares to dealers in the form of discounts and to brokers in the form of agency commissions (together, “Commissions”), in amounts that vary with the size of the sales charge as follows: Aquila Tax-Free Fund of Colorado: Amount of Purchase Plus Value of All Other Shares Held by a Single Purchaser Sales Charge as Percentage of Public Offering Price Commissions as Percentage of Offering Price Less than $25,000 4.00% 3.00% $25,000 but less than $50,000 3.75% 3.00% $50,000 but less than $100,000 3.50% 2.75% $100,000 but less than $250,000 3.25% 2.75% $250,000 but less than $500,000 3.00% 2.50% $500,000 but less than $1,000,000 2.50% 2.25% Aquila Churchill Tax-Free Fund of Kentucky, Aquila Narragansett Tax-Free Income Fund and Aquila Tax-Free Fund For Utah: Amount of Purchase Plus Value of All Other Shares Held by a Single Purchaser Sales Charge as Percentage of Public Offering Price Commissions as Percentage of Offering Price Less than $25,000 4.00% 3.50% $25,000 but less than $50,000 3.75% 3.50% $50,000 but less than $100,000 3.50% 3.25% $100,000 but less than $250,000 3.25% 3.00% $250,000 but less than $500,000 3.00% 2.75% $500,000 but less than $1,000,000 2.50% 2.25% 50 Distribution Plan Each Fund has adopted a Distribution Plan under Rule 12b-1 under the 1940 Act.Each Fund’s Distribution Plan has four parts, relating respectively to distribution payments with respect to Class A Shares (Part I), to distribution payments relating to Class C Shares (Part II), to distribution payments relating to Class I Shares (Part III) and to certain defensive provisions (Part IV). For purposes of Parts I, II and III, the Distributor will consider shares which are not Qualified Holdings (as defined below) of broker/dealers unaffiliated with the Manager, Sub-Adviser or Distributor to be Qualified Holdings of the Distributor and will authorize Permitted Payments (as defined below) to the Distributor with respect to such shares whenever Permitted Payments are being made under the Plan. Provisions Relating to Class A Shares(Part I) Part I of the Plan applies only to the Front-Payment Class Shares (“Class A Shares”) of each Fund (regardless of whether such class is so designated or is redesignated by some other name). As used in Part I of the Plan, “Qualified Recipients” shall mean broker/dealers or others selected by Aquila Distributors, Inc. (the “Distributor”), including but not limited to any principal underwriter of ta Fund, with which the Fund or the Distributor has entered into written agreements in connection with Part I (“Class A Plan Agreements”) and which have rendered assistance (whether direct, administrative, or both) in the distribution and/or retention of the Fund’s Front-Payment Class Shares or servicing of shareholder accounts with respect to such shares.“Qualified Holdings” shall mean, as to any Qualified Recipient, all Front-Payment Class Shares beneficially owned by such Qualified Recipient, or beneficially owned by its brokerage customers, other customers, other contacts, investment advisory clients, or other clients, if the Qualified Recipient was, in the sole judgment of the Distributor, instrumental in the purchase and/or retention of such shares and/or in providing administrative assistance or other services in relation thereto. Subject to the direction and control of the Fund’s Board of Trustees, the Fund may make payments (“Class A Permitted Payments”) to Qualified Recipients, which Class A Permitted Payments may be madedirectly, or through the Distributor or shareholder servicing agent as disbursing agent, which may not exceed, for any fiscal year of the Fund (as adjusted for any part or parts of a fiscal year during which payments under the Plan are not accruable or for any fiscal year which is not a full fiscal year), up to 0.15 of 1% of the average annual net assets of Aquila Tax-Free Fund of Colorado, Aquila Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund represented by the Front-Payment Class Shares, and up to 0.20 of 1% of the average annual net assets of Aquila Tax-Free Fund For Utah represented by the Front-Payment Class Shares. Such payments shall be made only out of the Fund’s assets allocable to the Front-Payment Class Shares. With respect to Aquila Tax-Free Fund of Colorado, the Board of Trustees has approved payments under this Part of the Distribution Plan at the annual rate of 0.05 of 1% of all of the average annual net assets of the Fund represented by the Front-Payment Shares class of shares. The Distributor shall have sole authority (i) as to the selection of any Qualified Recipient or Recipients; (ii) not to select any Qualified Recipient; and (iii) as to the amount of Class A Permitted Payments, if any, to each Qualified Recipient provided that the total Class A Permitted Payments to all Qualified Recipients do not exceed the amount set forth above.The Distributor is authorized, but not directed, to take intoaccount, in addition to any other factors deemed relevant by it, the following: (a) the amount of the Qualified Holdings of the Qualified Recipient; (b) the extent to which the Qualified Recipient has, at its expense, taken steps in the shareholder servicing area with respect to holders of Front-Payment Class Shares, including without limitation, any or all of the following activities: answering customer inquiries regarding account status and history, and the manner in which purchases and redemptions of shares of a Fund may be effected; assisting shareholders in designating and changing dividend options, account 51 designations and addresses; providing necessary personnel and facilities to establish and maintain shareholder accounts and records; assisting in processing purchase and redemption transactions; arranging for the wiring of funds; transmitting and receiving funds in connection with customer orders to purchase or redeem shares; verifying and guaranteeing shareholder signatures in connection with redemption orders and transfers and changes in shareholder designated accounts; furnishing (either alone or together with other reports sent to a shareholder by such person) monthly and year-end statements and confirmations of purchases and redemptions; transmitting, on behalf of a Fund, proxy statements, annual reports, updating prospectuses and other communications from the Fund to its shareholders; receiving, tabulating and transmitting to the Fund proxies executed by shareholders with respect to meetings of shareholders of a Fund; and providing such other related services as the Distributor or a shareholder may request from time to time; and (c) the possibility that the Qualified Holdings of the Qualified Recipient would be redeemed in the absence of its selection or continuance as a Qualified Recipient. Notwithstanding the foregoing two sentences, a majority of the Independent Trustees (as defined below) may remove any person as a Qualified Recipient. Amounts within the above limits accrued to a Qualified Recipient but not paid during a fiscal year may be paid thereafter; if less than the full amount is accrued to all Qualified Recipients, the difference will not be carried over to subsequent years. While Part I is in effect, the Funds’ Distributor shall report at least quarterly to the Funds’ Trustees in writing for their review on the following matters: (i) all Class A Permitted Payments made under the Plan, the identity of the Qualified Recipient of each payment, and the purposes for which the amounts were expended; and (ii) all fees of the Fund paid to the Manager, Sub-Adviser or Distributor or accrued during such quarter. In addition, if any such Qualified Recipient is an affiliated person, as that term is defined in the 1940 Act, of the Fund, Manager, Sub-Adviser or Distributor, such person shall agree to furnish to the Distributor for transmission to the Board of Trustees of the Fund an accounting, in form and detail satisfactory to the Board of Trustees, to enable the Board of Trustees to make the determinations of the fairness of the compensation paid to such affiliated person, not less often than annually. Part I originally went into effect when it was approved (i) by a vote of the Trustees, including the Independent Trustees, with votes cast in person at a meeting called for the purpose of voting on Part I of the Plan; and (ii) by a vote of holders of at least a “majority” (as so defined) of the dollar value of the outstanding voting securities of the Front-Payment Class Shares class (or of any predecessor class or category of shares, whether or not designated as a class) and a vote of holders of at least a “majority”(as so defined) of the dollar value of the outstanding voting securities of the Level-Payment Class Shares and/or of any other class whose shares are convertible into Front-Payment Class Shares. Part I has continued, and will, unless terminated as hereinafter provided, continue in effect from year to year so long as such continuance is specifically approved at least annually by each Fund’s Trustees and its Independent Trustees with votes cast in person at a meeting called for the purpose of voting on such continuance.Part I may be terminated at any time by the vote of a majority of the Independent Trustees or by the vote of the holders of a “majority” (as defined in the 1940 Act) of the dollar value of the outstanding voting securities of the Fund to which Part I applies.Part I may not be amended to increase materially the amount of payments to be made without shareholder approval of the class or classes of shares affected by Part I as set forth in (ii) above, and all amendments must be approved in the manner set forth in (i) above. In the case of a Qualified Recipient which is a principal underwriter of a Fund, the Class A Plan Agreement shall be the agreement contemplated by Section 15(b) of the 1940 Act since each such agreement must be approved in accordance with, and contain the provisions required by, the Rule. In the case of Qualified Recipients which are not principal underwriters of the Fund, the Class A Plan Agreements with them shall be (i) their agreements with the Distributor with respect to payments under the Fund’s Distribution Plan in effect prior to April 1, 1996 or (ii) Class A Plan Agreements entered into thereafter. 52 Provisions Relating to Class C Shares (Part II) Part II of the Plan applies only to the Level-Payment Shares Class (“Class C Shares”) of each Fund (regardless of whether such class is so designated or is redesignated by some other name). As used in Part II of the Plan, “Qualified Recipients” shall mean broker/dealers or others selected by the Distributor, including but not limited to any principal underwriter of a Fund, with which the Fund or the Distributor has entered into written agreements in connection with Part II (“Class C Plan Agreements”) and which have rendered assistance (whether direct, administrative, or both) in the distribution and/or retention of the Fund’s Level-Payment Class Shares or servicing of shareholder accounts with respect to such shares. “Qualified Holdings” shall mean, as to any Qualified Recipient, all Level-Payment Class Shares beneficially owned by such Qualified Recipient, or beneficially owned by its brokerage customers, other customers, other contacts, investment advisory clients, or other clients, if the Qualified Recipient was, in the sole judgment of the Distributor, instrumental in the purchase and/or retention of such shares and/or in providing administrative assistance or other services in relation thereto. Subject to the direction and control of the Fund’s Board of Trustees, each Fund may make payments (“Class C Permitted Payments”) to Qualified Recipients, which Class C Permitted Payments may be made directly, or through the Distributor or shareholder servicing agent as disbursing agent, which may not exceed, for any fiscal year of the Fund (as adjusted for any part or parts of a fiscal year during which payments underthe Plan are not accruable or for any fiscal year which is not a full fiscal year), 0.75 of 1% of the average annual net assets of the Fund represented by the Level-Payment Class Shares. Such payments shall be made only out of the Fund’s assets allocable to the Level-Payment Class Shares. The Distributor shall have sole authority (i) as to the selection of any Qualified Recipient or Recipients; (ii) not to select any Qualified Recipient; and (iii) as to the amount of Class C Permitted Payments, if any, to each Qualified Recipient provided that the total Class C Permitted Payments to all Qualified Recipients do not exceed the amount set forth above. The Distributor is authorized, but not directed, to take into account, in addition to any other factors deemed relevant by it, the following: (a) the amount of the Qualified Holdings of the Qualified Recipient; (b) the extent to which the Qualified Recipient has, at its expense, taken steps in the shareholder servicing area with respect to holders of Level-Payment Class Shares, including without limitation, any or all of the following activities: answering customer inquiries regarding account status and history, and the manner in which purchases and redemptions of shares of the Fund may be effected; assisting shareholders in designating and changing dividend options, account designations and addresses; providing necessary personnel and facilities to establish and maintain shareholder accounts and records; assisting in processing purchase and redemption transactions; arranging for the wiring of funds; transmitting and receiving funds in connection with customer orders to purchase or redeem shares; verifying and guaranteeing shareholder signatures in connection with redemption orders and transfers and changes in shareholder designated accounts; furnishing (either alone or together with other reports sent to a shareholder by such person) monthly and year-end statements and confirmations of purchases and redemptions; transmitting, on behalf of the Fund, proxy statements, annual reports, updating prospectuses and other communications from the Fund to its shareholders; receiving, tabulating and transmitting to the Fund proxies executed by shareholders with respect to meetings of shareholders of the Fund; and providing such other related services as the Distributor or a shareholder may request from time to time; and (c) the possibility that the Qualified Holdings of the Qualified Recipient would be redeemed in the absence of its selection or continuance as a Qualified Recipient. Notwithstanding the foregoing two sentences, a majority of the Independent Trustees (as defined below) may remove any person as a Qualified Recipient. Amounts within the above limits accrued to a Qualified Recipient but not paid during a fiscal year may be paid thereafter; if less than the full amount is accrued to all Qualified Recipients, the difference will not be carried over to subsequent years. 53 While Part II is in effect, the Funds’ Distributor shall report at least quarterly to the Funds’ Trustees in writing for their review on the following matters:(i) all Class C Permitted Payments made under the Plan, the identity of the Qualified Recipient of each payment, and the purposes for which the amounts were expended; and (ii) all fees of the Fund paid to the Manager, Sub-Adviser or Distributor or accrued during such quarter. In addition, if any such Qualified Recipient is an affiliated person, as that term is defined in the 1940 Act, of the Funds, Manager, Sub-Adviser or Distributor such person shall agree to furnish to the Distributor for transmission to the Board of Trustees of the Funds an accounting, in form and detail satisfactory to the Board of Trustees, to enable the Board of Trustees to make the determinations of the fairness of the compensation paid to such affiliated person, not less often than annually. Part II originally went into effect when it was approved (i) by a vote of the Trustees, including the Independent Trustees, with votes cast in person at a meeting called for the purpose of voting on Part II of the Plan; and (ii) by a vote of holders of at least a “majority” (as so defined) of the dollar value of the outstanding voting securities of the Level-Payment Class Shares. Part II has continued, and will, unless terminated as therein provided, continue in effect from year to yearso long as such continuance is specifically approved at least annually by each Fund’s Trustees and its Independent Trustees with votes cast in person at a meeting called for the purpose of voting on such continuance.Part II may be terminated at any time by the vote of a majority of the Independent Trustees or by the vote of the holders of a “majority” (as defined in the 1940 Act) of the dollar value of the outstanding voting securities of the Fund to which Part II applies.Part II may not be amended to increase materially the amount of payments to be made without shareholder approval of the class or classes of shares affected by Part II as set forth in (ii) above, and all amendments must be approved in the manner set forth in (i) above. In the case of a Qualified Recipient which is a principal underwriter of a Fund, the Class C Plan Agreement shall be the agreement contemplated by Section 15(b) of the 1940 Act since each such agreement must be approved in accordance with, and contain the provisions required by, the Rule. In the case of Qualified Recipients which are not principal underwriters of the Fund, the Class C Plan Agreements with them shall be (i) their agreements with the Distributor with respect to payments under the Fund’s Distribution Plan in effect prior to April 1, 1996 or (ii) Class C Plan Agreements entered into thereafter. Provisions Relating to Class I Shares (Part III) Part III of the Plan applies only to the Financial Intermediary Class Shares (“Class I Shares”) of each Fund (regardless of whether such class is so designated or is redesignated by some other name). As used in Part III of the Plan, “Qualified Recipients” shall mean broker/dealers or others selected by the Distributor, including but not limited to any principal underwriter of a Fund, with which the Fund or the Distributor has entered into written agreements in connection with Part III (“Class I Plan Agreements”) and which have rendered assistance (whether direct, administrative, or both) in the distribution and/or retention of the Fund’s Class I Shares or servicing of shareholder accounts with respect to such shares. “Qualified Holdings” shall mean, as to any Qualified Recipient, all Class I Shares beneficially owned by such Qualified Recipient, or beneficially owned by its brokerage customers, other customers, other contacts, investment advisory clients, or other clients, if the Qualified Recipient was, in the sole judgment of the Distributor, instrumental in the purchase and/or retention of such shares and/or in providing administrative assistance or other services in relation thereto. Subject to the direction and control of the Fund’s Board of Trustees, each Fund may make payments (“Class I Permitted Payments”) to Qualified Recipients, which Class I Permitted Payments may be made directly, or through the Distributor or shareholder servicing agent as disbursing agent, which may not exceed, for any fiscal year of the Fund (as adjusted for any part or parts of a fiscal year during which payments under the Plan are not accruable or for any fiscal year which is not a full fiscal year), 0.25 of 1% 54 of the average annual net assets of the Fund represented by Class I Shares.A distribution fee of up to 0.15 of 1% of the average annual net assets of each Fund represented by Class I Shares is currently authorized by the Trustees.Such payments shall be made only out of a Fund’s assets allocable to Class I Shares. The Distributor shall have sole authority (i) as to the selection of any Qualified Recipient or Recipients; (ii) not to select any Qualified Recipient; and (iii) as to the amount of Class I Permitted Payments, if any, to each Qualified Recipient provided that the total Class I Permitted Payments to all Qualified Recipients do not exceed the amount set forth above. The Distributor is authorized, but not directed, to take into account, in addition to any other factors deemed relevant by it, the following: (a) the amount of the Qualified Holdings of the Qualified Recipient; (b) the extent to which the Qualified Recipient has, at its expense, taken steps in the shareholder servicing area with respect to holders of Class I Shares, including without limitation, any or all of the following activities: answering customer inquiries regarding account status and history, and the manner in which purchases and redemptions of shares of the Fund may be effected; assisting shareholders in designating and changing dividend options, account designations and addresses; providing necessary personnel and facilities to establish and maintain shareholder accounts and records; assisting in processing purchase and redemption transactions; arranging for the wiring of funds; transmitting and receiving funds in connection with customer orders to purchase or redeem shares; verifying and guaranteeing shareholder signatures in connection with redemption orders and transfers and changes in shareholder designated accounts; furnishing (either alone or together with other reports sent to a shareholder by such person) monthly and year-end statements and confirmations of purchases and redemptions; transmitting, on behalf of the Fund, proxy statements, annual reports, updating prospectuses and other communications from the Fund to its shareholders; receiving, tabulating and transmitting to the Fund proxies executed by shareholders with respect to meetings of shareholders of the Fund; and providing such other related services as the Distributor or a shareholder may request from time to time; and (c) the possibility that the Qualified Holdings of the Qualified Recipient would be redeemed in the absence of its selection or continuance as a Qualified Recipient. Notwithstanding the foregoing two sentences, a majority of the Independent Trustees (as defined below) may remove any person as a Qualified Recipient. Amounts within the above limits accrued to a Qualified Recipient but not paid during a fiscal year may be paid thereafter; if less than the full amount is accrued to all Qualified Recipients, the difference will not be carried over to subsequent years. While Part III is in effect, the Funds’ Distributor shall report at least quarterly to the Funds’ Trustees in writing for their review on the following matters: (i) all Class I Permitted Payments made under the Plan, the identity of the Qualified Recipient of each payment, and the purposes for which the amounts were expended; and (ii) all fees of the Fund paid to the Manager, Sub-Adviser or Distributor or accrued during such quarter. In addition, if any such Qualified Recipient is an affiliated person, as that term is defined in the 1940 Act, of the Funds, Manager, Sub-Adviser or Distributor such person shall agree to furnish to the Distributor for transmission to the Board of Trustees of the Funds an accounting, in form and detail satisfactory to the Board of Trustees, to enable the Board of Trustees to make the determinations of the fairness of the compensation paid to such affiliated person, not less often than annually. Part III originally went into effect when it was approved (i) by a vote of the Trustees, including the Independent Trustees, with votes cast in person at a meeting called for the purpose of voting on Part III of the Plan; and (ii) by a vote of holders of at least a “majority” (as so defined) of the dollar value of the outstanding voting securities of the Class I Shares Class. Part III has continued, and will, unless terminated as thereinafter provided, continue in effect from year to year so long as such continuance is specifically approved at least annually by each Fund’s Trustees and its Independent Trustees with votes cast in person at a meeting called for the purpose of voting on such continuance. Part III may be terminated at any time by the vote of a majority of the Independent Trustees or by the vote of the holders of a “majority” (as defined in the 1940 Act) of the dollar value of the outstanding voting securities of the Fund to which Part III applies. Part III may not be amended to increase materially the amount of payments to be made without shareholder approval of the class or classes of shares affected by Part III as set forth in (ii) above, and all amendments must be approved in the manner set forth in (i) above. 55 In the case of a Qualified Recipient which is a principal underwriter of a Fund, the Class I Plan Agreement shall be the agreement contemplated by Section 15(b) of the 1940 Act since each such agreement must be approved in accordance with, and contain the provisions required by, the Rule. In the case of Qualified Recipients which are not principal underwriters of the Fund, the Class I Plan Agreements with them shall be (i) their agreements with the Distributor with respect to payments under the Fund’s Distribution Plan in effect prior to April 1, 1996 or (ii) Class I Plan Agreements entered into thereafter. Defensive Provisions (Part IV) Another part of each Plan (Part IV) states that if and to the extent that any of the payments listed below are considered to be “primarily intended to result in the sale of” shares issued by a Fund within the meaning of Rule 12b-1, such payments are authorized under the Plan: (i) the costs of the preparation of all reports and notices to shareholders and the costs of printing and mailing such reports and notices to existing shareholders, irrespective of whether such reports or notices contain or are accompanied by material intended to result in the sale of shares of the Fund or other funds or other investments; (ii) the costs of the preparation and setting in type of all prospectuses and statements of additional information and the costs of printing and mailing all prospectuses and statements of additional information to existing shareholders; (iii) the costs of preparation, printing and mailing of anyproxy statements and proxies, irrespective of whether any such proxy statement includes any item relating to, or directed toward, the sale of the Fund’s shares; (iv) all legal and accounting fees relating to the preparation of any such reports, prospectuses, statements of additional information, proxies and proxy statements; (v) all fees and expenses relating to the registration or qualification of the Fund and/or its shares under the securities or “Blue-Sky” laws of any jurisdiction; (vi) all fees under the Securities Act of 1933 and the 1940 Act, including fees in connection with any application for exemption relating to or directed toward the sale of the Fund’s shares; (vii) all fees and assessments of the Investment Company Institute or any successor organization, irrespective of whether some of its activities are designed to provide sales assistance; (viii) all costs of the preparation and mailing of confirmations of shares sold or redeemed or share certificates, and reports of share balances; and (ix) all costs of responding to telephone or mail inquiries of investors or prospective investors. The Plan states that while it is in effect, the selection and nomination of those Trustees of a Fund who are not “interested persons” of the Fund shall be committed to the discretion of such disinterested Trustees but that nothing in the Plan shall prevent the involvement of others in such selection and nomination if the final decision on any such selection and nomination is approved by a majority of such disinterested Trustees. The Plan defines as a Fund’s Independent Trustees those Trustees who are not “interested persons” of the Fund as defined in the 1940 Act and who have no direct or indirect financial interest in the operation of the Plan or in any agreements related to the Plan. The Plan, unless terminated as therein provided, continues in effect from year to year only so long as such continuance is specifically approved at least annually by each Fund’s Board of Trustees and its Independent Trustees with votes cast in person at a meeting called for the purpose of voting on such continuance. In voting on the implementation or continuance of the Plan, those Trustees who vote to approve such implementation or continuance must conclude that there is a reasonable likelihood that the Plan will benefit the Fund and its shareholders. The Plan may be terminated at any time by vote of a majority of the Independent Trustees or by the vote of the holders of a “majority” (as defined in the 1940 Act) of the dollar value of the outstanding voting securities of the Fund. The Plan may not be amended to increase materially the amount of payments to be made without shareholder approval and all amendments must be approved in the manner set forth above as to continuance of the Plan. 56 The Plan and each Part of it shall also be subject to all applicable terms and conditions of Rule 18f-3 under the 1940 Act as now in force or hereafter amended.Specifically, but without limitation, the provisions of Part IV shall be deemed to be severable, within the meaning of and to the extent required by Rule 18f-3, with respect to each outstanding class of shares of the Fund. Payments Under the Plan Because each Fund is newly-organized and has not commenced operations as of the date of this SAI, each Fund has not yet made payments under the Plan. During its most recent fiscal year ended December 31, 2012 and during the fiscal period ended March 31, 2013, payments were made by Tax-Free Fund of Colorado under Part I and Part II of the Plan. All payments were to Qualified Recipients and were for compensation. No payments were made by Tax-Free Fund of Colorado under Part III of the Plan because no Class I Shares were outstanding during the fiscal year ended December 31, 2012. During its most recent fiscal year ended December 31, 2012 and during the fiscal period ended March 31, 2013, payments were made by Churchill Tax-Free Fund of Kentucky under Part I, Part II and Part III of the Plan. All payments were to Qualified Recipients and were for compensation. During its most recent fiscal year ended June 30, 2012 and during the fiscal period ended March 31, 2013, payments were made by Aquila Narragansett Tax-Free Income Fund under Part I, Part II and Part III of the Plan. All payments were to Qualified Recipients and were for compensation. During its most recent fiscal year ended June 30, 2012 and during the fiscal period ended March 31, 2013, payments were made by Tax-Free Fund For Utah under Part I and Part II of the Plan. All payments were to Qualified Recipients and were for compensation. No payments were made under Part III of the Plan because no Class I Shares were outstanding during the fiscal year ended June 30, 2012. Payments to Qualified Recipients During its most recent fiscal year, payments to Qualified Recipients by each Predecessor Fund under each part of the Plan and the amounts of such payments to the Distributor and others were as follows: Tax-Free Fund of Colorado To All Qualified Recipients To Distributor To Other Qualified Recipients Fiscal Year Ended December 31, 2012: Part I $ $ $ Part II $ $ $ Fiscal Period Ended March 31, 2013: Part I $ $ $ Part II $ $ $ 57 Churchill Tax-Free Fund of Kentucky To All Qualified Recipients To Distributor To Other Qualified Recipients Fiscal Year Ended December 31, 2012: Part I $ $ $ Part II $ $ $ Part III $ $ $ Fiscal Period Ended March 31, 2013: Part I $ $ $ Part II $ $ $ Part III $ $ $ Aquila Narragansett Tax-Free Income Fund To All Qualified Recipients To Distributor To Other Qualified Recipients Fiscal Year Ended June 30, 2012: Part I $ $ $ Part II $ $ $ Part III $ $ $ Fiscal Period Ended March 31, 2013: Part I $ $ $ Part II $ $ $ Part III $ $ $ 58 Tax-Free Fund For Utah To All Qualified Recipients To Distributor To Other Qualified Recipients Fiscal Year Ended June 30, 2012: Part I $ $ $ Part II $ $ $ Fiscal Period Ended March 31, 2013: Part I $ $ $ Part II $ $ $ All payments to Other Qualified Recipients, most of whom are broker/dealers, and to the Distributor, were for compensation. Payments with respect to Class C Shares during the first year after purchase are paid to the Distributor and thereafter to Other Qualified Recipients. Amounts paid under the Plan as compensation to Qualified Recipients, including the Distributor, are not based on the recipient’s expenses in providing distribution, retention and/or shareholder servicing assistance to the Fund and, accordingly, are not regarded as reimbursement of such expenses. Shareholder Services Plan Separate from the Fund’s Distribution Plan, each Fund has adopted a Shareholder Services Plan (the “Services Plan”) to provide for the payment with respect to Class C Shares and Class I Shares of the Fund of “Service Fees” within the meaning of the Conduct Rules of the National Association of Securities Dealers (as incorporated in the rules of the Financial Industry Regulatory Authority (FINRA)). The Services Plan applies only to the Class C Shares and Class I Shares of each Fund (regardless of whether such class is so designated or is redesignated by some other name). Provisions for Level-Payment Class Shares (Class C Shares) (Part I) As used in Part I of each Fund’s Services Plan, “Qualified Recipients” shall mean broker/dealers or others selected by the Distributor, including but not limited to the Distributor and any other principal underwriter of a Fund, who have, pursuant to written agreements with the Fund or the Distributor, agreed to provide personal services to shareholders of Level-Payment Class Shares and/or maintenance of Level-Payment Class Shares shareholder accounts. “Qualified Holdings” shall mean, as to any Qualified Recipient, all Level-Payment Class Shares beneficially owned by such Qualified Recipient’s customers, clients or other contacts. “Manager” shall mean Aquila Investment Management LLC or any successor serving as manager or administrator of the Fund. Subject to the direction and control of each Fund’s Board of Trustees, the Fund may make payments (“Service Fees”) to Qualified Recipients, which Service Fees (i) may be paid directly or through the Distributor or shareholder servicing agent as disbursing agent and (ii) may not exceed, for any fiscal year of the Fund (as adjusted for any part or parts of a fiscal year during which payments under the Services Plan are not accruable or for any fiscal year which is not a full fiscal year), 0.25 of 1% of the average annual net 59 assets of the Fund represented by the Level-Payment Class Shares. Such payments shall be made only out of the Fund’s assets allocable to the Level-Payment Class Shares. The Distributor shall have sole authority with respect to the selection of any Qualified Recipient or Recipients and the amount of Service Fees, if any, paid to each Qualified Recipient, provided that the total Service Fees paid to all Qualified Recipients may not exceed the amount set forth above and provided, further, that no Qualified Recipient may receive more than 0.25 of 1% of the average annual net asset value of shares sold by such Recipient. The Distributor is authorized, but not directed, to take into account, in addition to any other factors deemed relevant by it, the following: (a) the amount of the Qualified Holdings of the Qualified Recipient and (b) the extent to which the Qualified Recipient has, at its expense, taken steps in the shareholder servicing area with respect to holders of Level-Payment Class Shares, including without limitation, any or all of the following activities: answering customer inquiries regarding account status and history, and the manner in which purchases and redemptions of shares of the Fund may be effected; assisting shareholders in designating and changing dividend options, account designations and addresses; providing necessary personnel and facilities to establish and maintain shareholder accounts and records; assisting in processing purchase and redemption transactions; arranging for the wiring of funds; transmitting and receiving funds in connection with customer orders to purchase or redeem shares; verifying and guaranteeing shareholder signatures in connection with redemption orders and transfers and changes in shareholder designated accounts; and providing such other related services as the Distributor or a shareholder may request from time to time. Notwithstanding the foregoing two sentences, a majority of the Independent Trustees (as defined below) may remove any person as a Qualified Recipient. Amounts within the above limits accrued to a Qualified Recipient but not paid during a fiscal year may be paid thereafter; if less than the full amount is accrued to all Qualified Recipients, the difference will not be carried over to subsequent years. Service Fees with respect to Class C Shares will be paid to the Distributor. Because each Fund is newly-organized and has not commenced operations as of the date of this SAI, each Fund has not yet made payments under the Plan. During its most recent fiscal year ended December 31, 2012 and during the fiscal period ended March 31, 2013, $[] and $[], respectively, was paid to the Distributor under Part I of the Plan with respect to Tax-Free Fund of Colorado.During its most recent fiscal year ended December 31, 2012 and during the fiscal period ended March 31, 2013, $[]and $[], respectively, was paid to the Distributor under Part I of the Plan with respect to Churchill Tax-Free Fund of Kentucky.During its most recent fiscal year ended June 30, 2012 and during the fiscal period ended March 31, 2013, $[] and $[], respectively, was paid to the Distributor under Part I of the Plan with respect to Aquila Narragansett Tax-Free Income Fund.During its most recent fiscal year ended June 30, 2012 and during the fiscal period ended March 31, 2013, $[] and $[], respectively, was paid to the Distributor under Part I of the Plan with respect to Tax-Free Fund For Utah. Provisions for Financial Intermediary Class Shares (Class I Shares) (Part II) As used in Part II of each Fund’s Services Plan, “Qualified Recipients” shall mean broker/dealers or others selected by the Distributor, including but not limited to the Distributor and any other principal underwriter of the Fund, who have, pursuant to written agreements with the Fund or the Distributor, agreed to provide personal services to shareholders of Financial Intermediary Class Shares, maintenance of Financial Intermediary Class Shares shareholder accounts and/or pursuant to specific agreements entering confirmed purchase orders on behalf of customers or clients. “Qualified Holdings” shall mean, as to any Qualified Recipient, all Financial Intermediary Class Shares beneficially owned by such Qualified Recipient’s customers, clients or other contacts. “Manager” shall mean Aquila Investment Management LLC or any successor serving as manager or administrator of the Fund. 60 Subject to the direction and control of each Fund’s Board of Trustees, the Fund may make payments (“Service Fees”) to Qualified Recipients, which Service Fees (i) may be paid directly or through the Distributor or shareholder servicing agent as disbursing agent and (ii) may not exceed, for any fiscal year of the Fund (as adjusted for any part or parts of a fiscal year during which payments under the Services Plan are not accruable or for any fiscal year which is not a full fiscal year), 0.25 of 1% of the average annual net assets of the Fund represented by the Financial Intermediary Class Shares. Such payments shall be made only out of the Fund’s assets allocable to the Financial Intermediary Class Shares. The Distributor shall have sole authority with respect to the selection of any Qualified Recipient or Recipients and the amount of Service Fees, if any, paid to each Qualified Recipient, provided that the total Service Fees paid to all Qualified Recipients may not exceed the amount set forth above and provided, further, that no Qualified Recipient may receive more than 0.25 of 1% of the average annual net asset value of shares sold by such Recipient. The Distributor is authorized, but not directed, to take into account, in addition to any other factors deemed relevant by it, the following: (a) the amount of the Qualified Holdings of the Qualified Recipient and (b) the extent to which the Qualified Recipient has, at its expense, taken steps in the shareholder servicing area with respect to holders of Financial Intermediary Class Shares, including without limitation, any or all of the following activities: answering customer inquiries regarding account status and history, and the manner in which purchases and redemptions of shares of the Fund may be effected; assisting shareholders in designating and changing dividend options, account designations and addresses; providing necessary personnel and facilities to establish and maintain shareholder accounts and records; assisting in processing purchase and redemption transactions; arranging for the wiring of funds; transmitting and receiving funds in connection with customer orders to purchase or redeem shares; verifying and guaranteeing shareholder signatures in connection with redemption orders and transfers and changes in shareholder designated accounts; and providing such other related services as the Distributor or a shareholder may request from time to time. Notwithstanding the foregoing two sentences, a majority of the Independent Trustees (as defined below) may remove any person as a Qualified Recipient. Amounts within the above limits accrued to a Qualified Recipient but not paid during a fiscal year may be paid thereafter; if less than the full amount is accrued to all Qualified Recipients, the difference will not be carried over to subsequent years. Because each Fund is newly-organized and has not commenced operations as of the date of this SAI, each Fund has not yet made payments under the Plan. During its most recent fiscal year ended December 31, 2012 and during the fiscal period ended March 31, 2013, payments made to Qualified Recipients under Part II of the Plan with respect to Churchill Tax-Free Fund of Kentucky’s Class I Shares amounted to $[] and $[], respectively.During its most recent fiscal year ended June 30, 2012 and during the fiscal period ended March 31, 2013, payments made to Qualified Recipients under Part II of the Plan with respect to Aquila Narragansett Tax-Free Income Fund’s Class I Shares, together with amounts paid with respect to the same shares under Part III of the Fund’s Distribution Plan, amounted to $[] and $[], respectively.No Class I Shares of Tax-Free Fund of Colorado or Tax-Free Fund For Utah were outstanding during such Funds’ most recent fiscal year or during the fiscal period ended March 31, 2013. General Provisions While each Fund’s Services Plan is in effect, the Funds’ Distributor shall report at least quarterly to the Funds’ Trustees in writing for their review on the following matters:(i) all Service Fees paid under the Services Plan, the identity of the Qualified Recipient of each payment, and the purposes for which the amounts were expended; and (ii) all fees of the Fund paid to the Distributor or accrued during such quarter.In addition, if any Qualified Recipient is an “affiliated person,” as that term is defined in the 1940 Act, of the Fund, Manager, Sub-Adviser or Distributor, such person shall agree to furnish to the Distributor for transmission to the Board of Trustees of the Fund an accounting, in form and detail satisfactory to the Board 61 of Trustees, to enable the Board of Trustees to make the determinations of the fairness of the compensation paid to such affiliated person, not less often than annually. The Services Plan has been approved by a vote of the Trustees, including those Trustees who, at the time of such vote, were not“interested persons” (as defined in the 1940 Act) of the Fund and had no direct or indirect financial interest in the operation of the Services Plan or in any agreements related to the Services Plan (the “Independent Trustees”), with votes cast in person at a meeting called for the purpose of voting on the Services Plan. It will continue in effect for a period of more than one year from its original effective date only so long as such continuance is specifically approved at least annually as set forth in the preceding sentence. It may be amended in like manner and may be terminated at any time by vote of the Independent Trustees. The Services Plan shall also be subject to all applicable terms and conditions of Rule 18f-3 under the 1940 Act as now in force or hereafter amended. While the Services Plan is in effect, the selection and nomination of those Trustees of the Fund who are not “interested persons” of the Fund, as that term is defined in the 1940 Act, shall be committed to the discretion of such disinterested Trustees. Nothing therein shall prevent the involvement of others in such selection and nomination if the final decision on any such selection and nomination is approved by a majority of such disinterested Trustees. Codes of Ethics Each Fund, the Manager, each Sub-Adviser, and the Distributor have adopted codes of ethics pursuant to Rule 17j-1 under the 1940 Act. The codes permit personnel of these organizations who are subject to the codes to purchase securities, including the types of securities in which the Fund invests, but only in compliance with the provisions of the codes. Transfer Agent, Custodian and Independent Registered Public Accounting Firm Each Fund’s Shareholder Servicing Agent (transfer agent) is BNY Mellon, 4400 Computer Drive, Westborough, Massachusetts 01581. Each Fund’s Custodian, JPMorgan Chase Bank, N.A., 1111 Polaris Parkway, Columbus, Ohio 43240, is responsible for holding the Fund’s assets. Each Fund’s independent registered public accounting firm, [], performs an annual audit of the Fund’s financial statements. Brokerage Allocation and Other Practices During each Predecessor Fund’s three most recent fiscal years and during the fiscal period ended March 31, 2013, all of the Predecessor Fund’s portfolio transactions were principal transactions and no brokerage commissions were paid.Because the Funds are newly-offered, the Funds have not yet entered into any portfolio transactions. The Manager or Sub-Adviser (with respect to Aquila Tax-Free Fund of Colorado and Aquila Narragansett Tax-Free Income Fund) shall select such broker/dealers (“dealers”) as shall, in the Manager or Sub-Adviser’s judgment, as applicable, implement the policy of the Fund to seek to achieve “best execution,” i.e., prompt, efficient, and reliable execution of orders at the most favorable net price.Municipal obligations, including state obligations, purchased and sold by a Fund are generally traded in the 62 over-the-counter market on a net basis (i.e., without commission) through broker-dealers and banks acting for their own account rather than as brokers, or otherwise involve transactions directly with the issuer of such obligations. Such firms attempt to profit from such transactions by buying at the bid price and selling at the higher asked price of the market for such obligations, and the difference between the bid and asked price is customarily referred to as the spread. A Fund may also purchase municipal obligations from underwriters, and dealers in fixed-price offerings, the cost of which may include undisclosed fees and concessions to the underwriters. On occasion it may be necessary or appropriate to purchase or sell a security through a broker on an agency basis, in which case a Fund will incur a brokerage commission. In allocating transactions to dealers, the Manager or Sub-Adviser, as applicable, is authorized to consider, in determining whether a particular dealer will provide best execution, the dealer’s reliability, integrity, financial condition and risk in positioning the securities involved, as well as the difficulty of the transaction in question, and thus need not pay the lowest spread or, if applicable, commission available if the Manager or Sub-Adviser, as applicable, determines in good faith that the amount of the spread or, if applicable, commission is reasonable in relation to the value of the brokerage and research services (as those terms are defined in Section 28(e) of the Securities Exchange Act of 1934, as amended) provided by the dealer, viewed either in terms of the particular transaction or the Manager or Sub-Adviser’s overall responsibilities. If, on the foregoing basis, the transaction in question could be allocated to two or more dealers, the Manager or Sub-Adviser, as applicable, is authorized, in making such allocation, to consider whether a dealer has provided such brokerage or research services. Each Fund recognizes that no dollar value can be placed on such brokerage or research services and that such brokerage or research services may or may not be useful to the Fund and may be used for the benefit of the Manager or Sub-Adviser or their other clients. The Sub-Adviser to Aquila Tax-Free Fund of Colorado may use its affiliated broker-dealer, D.A. Davidson & Co. to execute a portion of the Fund’s portfolio securities transactions.Any such transactions are subject to compliance with the 1940 Act and with the requirement that the Sub-Adviser seek to achieve “best execution” for such transactions, as discussed above.No Predecessor Fund engaged in any such affiliated brokerage transactions during its three most recent fiscal years.Because the Funds are newly-offered, the Funds did not engage in any affiliated brokerage transactions during the past three fiscal years. Capital Stock Each Fund has four classes of shares. * Front-Payment Class Shares (“Class A Shares”) are offered to investors at net asset value plus a sales charge, paid at the time of purchase, at the maximum rate of 4.0% of the public offering price, with lower rates for larger purchases including previous purchases of shares of any class of any of the funds in the Aquila Group of Funds. There is no sales charge on purchases of $1 million or more, but redemptions of shares so purchased are generally subject to a contingent deferred sales charge (“CDSC”). Class A Shares of Aquila Churchill Tax-Free Fund of Kentucky and Aquila Narragansett Tax-Free Income Fund are subject to a fee under the Fund’s Distribution Plan at the rate of up to 0.15 of 1% of the average annual net assets represented by the Class A Shares.Class A Shares of Aquila Tax-Free Fund of Colorado are subject to a fee under the Fund’s Distribution Plan at the rate of up to 0.15 of 1% (currently 0.05 of 1%) of the average annual net assetsrepresented by the Class A Shares. Class A Shares of Aquila Tax-Free Fund For Utah are subject to a fee under the Fund’s Distribution Plan at the rate of 0.20 of 1% of the average annual net assets represented by the Class A Shares. 63 * Level-Payment Class Shares (“Class C Shares”) are offered to investors at net asset value with no sales charge payable at the time of purchase but with a level charge for service and distribution fees for six years after the date of purchase at the aggregate annual rate of 1% of the average annual net assets of the Class C Shares of each Fund. Six years after the date of purchase, Class C Shares are automatically converted to Class A Shares. If you redeem Class C Shares before you have held them for 12 months from the date of purchase you will pay a CDSC; this charge is 1%, calculated on the net asset value of the Class C Shares at the time of purchase or at redemption, whichever is less. There is no CDSC after Class C Shares have been held beyond the applicable period. For purposes of applying the CDSC and determining the time of conversion, the 12-month and six-year holding periods are considered modified by up to one month depending upon when during a month your purchase of such shares is made. Class C Shares are subject to a fee under each Fund’s Distribution Plan at the rate of 0.75 of 1% of the average annual net assets represented by the Class C Shares and a service fee of 0.25 of 1% of such assets. *Institutional Class Shares (“Class Y Shares”) are offered and sold only through institutions acting for investors in a fiduciary, advisory, agency, custodial or similar capacity, and are not offered directly to retail customers. Class Y Shares of each Fund are offered at net asset value with no sales charge, no redemption fee, no contingent deferred sales charge and no distribution fee. *Financial Intermediary Class Shares (“Class I Shares”) are offered and sold only through financial intermediaries with which Aquila Distributors, Inc. has entered into sales agreements, and are not offered directly to retail customers. Class I Shares of each Fund are offered at net asset value with no sales charge and no redemption fee or contingent deferred sales charge, although a financial intermediary may charge a fee for effecting a purchase or other transaction on behalf of its customers.Class I Shares may carry a distribution fee of up to 0.25 of 1% of average annual net assets allocable to Class I Shares.A distribution fee of up to 0.15 of 1% of such net assets is currently authorized by the Board of Trustees of each Fund.In addition, Class I Shares of each Fund may pay a service fee of up to 0.25 of 1% of such assets. As an open-end management investment company, each Fund continuously offers its shares to the public and under normal conditions must redeem its shares upon the demand of any shareholder at the next determined net asset value per share less any applicable CDSC. See “Purchase, Redemption and Pricing of Shares.” When issued and paid for in accordance with the terms of the prospectus and statement of additional information, shares of each Fund are fully paid and non-assessable. Shares will remain on deposit with the Funds’ transfer agent and certificates will not normally be issued. Each Fund is a series of Aquila Municipal Trust, a Massachusetts business trust. The Trustees have authorized the issuance of the following classes of shares of each Fund, designated as Class A, Class C, Class I and Class Y shares. Each share of a class of a Fund represents an equal proportionate interest in the assets of the Fund allocable to that class. Upon liquidation of a Fund, shareholders of each class of the Fund are entitled to share pro rata in the Fund’s net assets allocable to such class available for distribution to shareholders. The Trust reserves the right to create and issue additional series or classes of shares, in which case the shares of each class of a series would participate equally in the earnings, dividends and assets allocable to that class of the particular series. 64 The shares of each class of a Fund represent an interest in the same portfolio of investments of the Fund. Each class has identical rights (based on relative net asset values) to assets and liquidation proceeds. Share classes can bear different class-specific fees and expenses such as transfer agent and distribution fees. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different dividends by each class. Share classes have exclusive voting rights with respect to matters affecting only that class, including with respect to the distribution plan for that class. The Trust is an entity of the type commonly known as a “Massachusetts business trust.” Under Massachusetts law, shareholders of a Fund, may, under certain circumstances, be held personally liable as partners for the obligations of the Trust. For shareholder protection, however, an express disclaimer of shareholder liability for acts or obligations of a Fund is contained in the Declaration of Trust, which requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by a Fund or the Trustees. The Declaration of Trust provides for indemnification out of a Fund’s property of any shareholder held personally liable for the obligations of the Fund. The Declaration of Trust also provides that a Fund shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the Fund and satisfy any judgment thereon. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to the relatively remote circumstances in which a Fund itself would be unable to meet its obligations. Purchase, Redemption, and Pricing of Shares The following supplements the information about purchase, redemption and pricing of shares set forth in the Prospectus. Sales Charges for Purchases of $1 Million or More of Class A Shares You will not pay a sales charge at the time of purchase when you purchase “CDSC Class A Shares.” CDSC Class A Shares include: (i) Class A Shares issued in a single purchase of $1 million or more by a single purchaser; and (ii) Class A Shares issued when the value of the purchase, together with the value (based on purchase cost or current net asset value, whichever is higher) of shares of the Fund or any other fund in the Aquila Group of Funds that are owned by the purchaser, is $1 million or more. CDSC Class A Shares do not include Class A Shares purchased without a sales charge as described under “General” below. Broker/Dealer Compensation-Class A Shares Upon notice to all selected dealers, the Distributor may distribute up to the full amount of the applicable sales charge to broker/dealers. Under the Securities Act of 1933, broker/dealers may be deemed to be underwriters during periods when they receive all, or substantially all, of the sales charge. 65 Redemption of CDSC Class A Shares Aquila Tax-Free Fund of Colorado and Aquila Narragansett Tax-Free Income Fund only: If you redeem all or part of your CDSC Class A Shares during the four years after you purchase them, you may have to pay a special CDSC upon redemption of those shares.CDSC Class A Shares purchased without a sales charge pursuant to a Letter of Intent are subject to the CDSC (see “Reduced Sales Charges for Certain Purchases of Class A Shares” below). The CDSC will not apply to shares acquired through the reinvestment of dividends or distributions on CDSC Class A Shares. When a CDSC is calculated, it will be applied to the lower of the original cost of the shares being redeemed or the current market value of those shares.Therefore, you do not pay a sales charge on amounts representing appreciation or depreciation.The rate used to calculate the CDSC is based on the value of all shares of funds in the Aquila Group of Funds (“Aquila fund shares”) that you own at the time the shares being redeemed were originally purchased and will vary based on the number of years since the CDSC Class A Shares were purchased, according to the following table: Value of All Aquila Fund Shares at Time Shares Being Redeemed were Originally Purchased CDSC Rate on Shares Redeemed $1 million and up to $2.5 million 1% on shares redeemed in years 1 & 2 0.50 of 1% on shares redeemed in years 3 & 4 Over $2.5 million and up to $5 million 0.50 of 1% on shares redeemed in year 1 0.25 of 1% on shares redeemed in year 2 0.0 on shares redeemed in years 3 & 4 Over $5 million None The CDSC will not apply to CDSC Class A Shares held for longer than four years. Each time you place a request to redeem shares, the Fund will first redeem any shares in your account that are not subject to a contingent deferred sales charge, and then will redeem shares in your account that are subject to the lowest CDSC rate, unless otherwise instructed. A series of investments may increase the total value of all shares of funds in the Aquila Group of Funds that you own so that subsequent purchases may qualify for a shorter holding period and a lower CDSC rate, as described in the table above, without altering the holding period or CDSC rate for shares acquired when the total value of Aquila fund shares you owned was lower. The Fund will treat all CDSC Class A Share purchases made during a calendar month as if they were made on the first business day of that month at the average cost of all purchases made during that month. Therefore, the four-year holding period will end on the first business day of the 48th calendar month after the date of those purchases. Accordingly, the holding period may, in fact, be almost one month less than the full 48 depending on when your actual purchase was made. 66 Aquila Churchill Tax-Free Fund of Kentucky and Aquila Tax-Free Fund For Utah only: If you redeem all or part of your CDSC Class A Shares during the two years after you purchase them, you may have to pay a special CDSC upon redemption of those shares.CDSC Class A Shares purchased without a sales charge pursuant to a Letter of Intent are subject to the CDSC (see “Reduced Sales Charges for Certain Purchases of Class A Shares” below). The CDSC will not apply to shares acquired through the reinvestment of dividends or distributions on CDSC Class A Shares. When a CDSC is calculated, it will be applied to the lower of the original cost of the shares being redeemed or the current market value of those shares.Therefore, you do not pay a sales charge on amounts representing appreciation or depreciation.The rate used to calculate the CDSC is based on the value of all shares of funds in the Aquila Group of Funds (“Aquila fund shares”) that you own at the time the shares being redeemed were originally purchased and will vary based on the number of years since the CDSC Class A Shares were purchased, according to the following table: Value of All Aquila Fund Shares at Time Shares Being Redeemed were Originally Purchased CDSC Rate on Shares Redeemed $1 million and up to $2.5 million 1% on shares redeemed in years 1 & 2 Over $2.5 million and up to $5 million 0.50 of 1% on shares redeemed in year 1 0.25 of 1% on shares redeemed in year 2 Over $5 million None The CDSC will not apply to CDSC Class A Shares held for longer than two years. Each time you place a request to redeem shares, the Fund will first redeem any shares in your account that are not subject to a contingent deferred sales charge, and then will redeem shares in your account that are subject to the lowest CDSC rate, unless otherwise instructed. A series of investments may increase the total value of all shares of funds in the Aquila Group of Funds that you own so that subsequent purchases may qualify for a shorter holding period and a lower CDSC rate, as described in the table above, without altering the holding period or CDSC rate for shares acquired when the total value of Aquila fund shares you owned was lower. The Fund will treat all CDSC Class A Share purchases made during a calendar month as if they were made on the first business day of that month at the average cost of all purchases made during that month. Therefore, the four-year holding period will end on the first business day of the 24th calendar month after the date of those purchases. Accordingly, the holding period may, in fact, be almost one month less than the full 24 depending on when your actual purchase was made. All Funds: The CDSC will be waived for: · Redemption following the death of the shareholder or beneficial owner. · Redemption by the Fund when an account falls below the minimum required account size. 67 · Redemption by an investor who purchased $1 million or more without an initial sales charge if the securities dealer of record waived or deferred its commission in connection with the purchase, with notice to the investor and the Fund at the time of purchase. Broker/Dealer Compensation-CDSC Class A Shares The Distributor currently intends to pay any dealer executing a purchase of CDSC Class A Shares as follows: Amount of Purchase Amount Distributed to Broker/Dealer as a Percentage of Purchase Price $1 million but less than $2.5 million 1% $2.5 million but less than $5 million 0.50 of 1% $5 million or more 0.25 of 1% Reduced Sales Charges for Certain Purchases of Class A Shares Right of Accumulation “Single purchasers” may qualify for a reduced sales charge in accordance with the schedule set forth in the Prospectus when making subsequent purchases of Class A Shares. A reduced sales charge applies if the cumulative value (based on purchase cost or current net asset value, whichever is higher) of shares previously purchased, together with Class A Shares of your subsequent purchase, amounts to $25,000 or more. Letters of Intent “Single purchasers” may also qualify for reduced sales charges, in accordance with the same schedule, after a written Letter of Intent (included in the New Account Application) is received by the Distributor. The Letter of Intent confirms that you intend to purchase, with a sales charge, within a thirteen-month period, Class A Shares of the Fund through a single selected dealer or the Distributor. Class A Shares of the Fund which you previously purchased, also with a sales charge, and which you still own may also be included in determining the applicable reduction. For more information, including escrow provisions, see the Letter of Intent provisions of the New Account Application. General Class A Shares may be purchased without a sales charge by: * current and former Trustees and officers of any funds in the Aquila Group of Funds; * the directors, managers, officers and certain employees, former employees and representatives of the Manager, the Distributor, and the sub-adviser of anyfund in the Aquila Group of Funds and the parents and/or affiliates of such companies; * selected broker dealers, their officers and employees and other investment professionals; 68 * certain persons connected with firms providing legal, advertising or public relations assistance to the Funds; * certain family members of, and plans for the benefit of, the foregoing; and * plans for the benefit of trust or similar clients of banking institutions over which these institutions have full investment authority, if the Distributor has an agreement relating to such purchases. Except for the last category, purchasers must give written assurance that the purchase is for investment and that the Class A Shares will not be resold except through redemption. Since there may be tax consequences of these purchases, your tax advisor should be consulted. Class A Shares may also be issued without a sales charge in a merger, acquisition or exchange offer made pursuant to a plan of reorganization to which a Fund is a party. Each Fund permits the sale of its Class A Shares at prices that reflect the reduction or elimination of the sales charge to investors who are members of certain qualified groups. A qualified group is a group or association that (i) satisfies uniform criteria which enable the Distributor to realize economies of scale in its costs of distributing shares; (ii) gives its endorsement or authorization (if it is agroup or association) to an investment program to facilitate solicitation of its membership by a broker or dealer; and (iii) complies with the conditions of purchase that make up an agreement between the Fund and the group, representative or broker or dealer. At the time of purchase, the Distributor must receive information sufficient to permit verification that the purchase qualifies for a reduced sales charge, either directly or through a broker or dealer. Examples of a qualified group include, but are not limited to: * certain wrap accounts, asset allocation programs or other fee-based arrangements for the benefit of clients of investment professionals or other financial intermediaries; and * certain retirement plans that are part of a retirement plan or platform offered by banks, broker-dealers, financial advisors or insurance companies, or serviced by recordkeepers. Investors may exchange securities acceptable to the Manager and Sub-Adviser (if applicable) for shares of the Fund. The Funds believe such exchange provides a means by which holders of certain securities may invest in a Fund without the expense of selling the securities in the open market. The investor should furnish, either in writing or by FAX or e-mail, to the Manager a list with a full and exact description (including CUSIP numbers) of all securities proposed for exchange. The Manager will then notify the investor as to whether the securities are acceptable and, if so, will send a letter of transmittal to be completed and signed by the investor. The Manager has the right to reject all or any part of the securities offered for exchange. The securities must then be sent in proper form for transfer with the letter of transmittal to the Custodian of the Fund’s assets. The investor must certify that there are no legal or contractual restrictions on 69 the free transfers and sale of the securities. Upon receipt by the Custodian of the securities and all required documents for transfer, the securities will be valued as of the close of business on that day in the same manner as the Fund’s portfolio securities are valued each day. Shares of the Fund having an equal net asset value as of the close of the same day will be registered in the investor’s name. Applicable sales charges, if any, will apply, but there is no charge for making the exchange and no brokerage commission on the securities accepted, although applicable stock transfer taxes, if any, may be deducted. The exchange of securities by the investor pursuant to this offer may constitute a taxable transaction and may result in a gain or loss for Federal income tax purposes. The tax treatment experienced by investors may vary depending upon individual circumstances. Each investor should consult a tax adviser to determine Federal, state and local tax consequences. Additional Compensation for Financial Intermediaries The Distributor and/or its related companies may pay compensation out of their own assets to certain broker/dealers and other financial intermediaries (“financial advisors”) above and beyond sales commissions, 12b-1 or certain service fees and certain recordkeeping/sub-transfer agency fees paid by the Funds, in connection with the sale, servicing or retention of Fund shares.This compensation, which may be significant in dollar amounts to the Distributor, could create an incentive for a financial advisor to sell Fund shares.You should ask your financial advisor to obtain more information on how this additional compensation may have influenced your advisor’s recommendation of a Fund. Such additional compensation (which is sometimes referred to as “revenue sharing”) is paid out of the Distributor’s (or related company’s) own resources, without additional charge to a Fund or its shareholders, although such resources may include profits derived from services provided to the Funds.Additional cash payments may be based on a percentage of gross sales, a percentage of assets or number of accounts maintained or serviced by the financial advisor, and/or a fixed dollar amount, and is different for different financial advisors. At its discretion, the Distributor determines whether to pay additional compensation and the amount of any such payments based on factors the Distributor deems relevant.Factors considered by the Distributor generally include the financial advisor’s reputation, training of the financial advisor’s sales force, quality of service, ability to attract and retain assets for the Funds, expertise in distributing a particular class of shares of the Fund, and/or access to target markets.The Distributor may pay additional compensation for services with respect to the Funds and other funds in the Aquila Group of Funds without allocation for services provided to particular funds. Typically, additional compensation in the form of education and/or marketing support payments is made towards one or more of the following: · assistance in training and educating the financial advisor’s personnel; · participation in the financial advisor’s conferences and meetings; · advertising of the Funds’ shares; · payment of travel expenses, including lodging, for attendance at sales seminars by qualifying registered representatives; · other incentives or financial assistance to financial advisors in connection with promotional, training or educational seminars or conferences; 70 · shareholder education events; · exhibit space or sponsorships at regional or national events of financial intermediaries; · participation in special financial advisor programs; · continued availability of the Fund’s shares through the financial advisor’s automated trading platform; · access to the financial advisor’s sales representatives and national sales management personnel by the Distributor or Fund representatives; · inclusion of the Funds and/or the Aquila Group of Funds on preferred or recommended sales lists; and · other comparable expenses at the discretion of the Distributor. The financial advisors to whom the Distributor may pay, or has paid additional compensation in the form of education and/or marketing support payments since January 1, 2004, include American Enterprise Investment, Bank One Securities Corp. (now JP Morgan Chase Bank and/or JP Morgan Chase Securities), Charles Schwab & Co., Inc., DA Davidson & Co., Edward D. Jones & Co., Fidelity Brokerage Services LLC, First Federal Savings Bank, Invest Financial Corporation, J.J.B. Hilliard, W.L. Lyons Inc., Janney Montgomery Scott LLC, LPL Financial, Merrill Lynch, Morgan Keegan & Company, Inc.,Morgan Stanley Smith Barney, National Financial Services LLC, Pershing LLC, RBC Dain Rauscher Inc., Raymond James Securities, Sovereign Bank, Stifel, Nicolaus & Company, Inc., Stock Yards Bank & Trust Co., The Glenview Trust Co., The Investment Center Inc., UBS Financial Services, US Bancorp Investments, Inc., US Bank Securities, UVEST Investment Services, Inc., Wedbush Securities Inc,Wells Fargo Advisors, Inc., and Zions Investment Securities Inc. The Distributor and/or related companies may compensate financial advisors not listed above.The Distributor and/or related companies may enter into additional compensation arrangements or change arrangements at any time without notice. The Distributor and/or its related companies currently compensate financial advisors on a case by case basis.Any of the foregoing payments to be made by the Distributor may be made instead by the Manager out of its own funds, directly or through the Distributor. Automatic Withdrawal Plan You may establish an Automatic Withdrawal Plan if you own or purchase Class A Shares of the Fund having a net asset value of at least $5,000. The Automatic Withdrawal Plan is not available for Class C Shares, Class I Shares or Class Y Shares. Under an Automatic Withdrawal Plan you will receive a monthly or quarterly check in a stated amount, not less than $50. If such a plan is established, all dividends and distributions must be reinvested in your shareholder account. Redemption of shares to make payments under the Automatic Withdrawal Plan will generally give rise to a gain or loss for tax purposes. (See the Automatic Withdrawal Plan provisions of the New Account Application.) 71 Purchases of additional Class A Shares concurrently with withdrawals are undesirable because of sales charges when purchases are made. Accordingly, you may not maintain an Automatic Withdrawal Plan while simultaneously making regular purchases. While an occasional lump suminvestment may be made, such investment should normally be an amount at least equal to three times the annual withdrawal or $5,000, whichever is less. Share Certificates The Funds no longer issues share certificates. If you own certificated shares and have lost the certificates, you may incur delay and expense when redeeming the shares. Reinvestment Privilege If you reinvest proceeds of a redemption of Class A or Class C Shares within 120 days of the redemption you will not have to pay any additional sales charge on the reinvestment, and any CDSC deducted upon the redemption will be refunded. You must reinvest in the same class as the shares redeemed. You may exercise this privilege only once a year, unless otherwise approved by the Distributor. The Distributor will refund to you any CDSC deducted at the time of redemption by adding it to the amount of your reinvestment. The Class C or CDSC Class A Shares purchased upon reinvestment will be deemed to have been outstanding from the date of your original purchase of the redeemed shares, less the period from redemption to reinvestment. Exchange Privilege Shareholders of each Fund have an exchange privilege as set forth below. Exchanges can be made among this Fund and other funds in the Aquila Group of Funds. All exchanges are subject to certain conditions described below. Generally, you can exchange shares of any class of a Fund for shares of the same class of other funds in the Aquila Group of Funds without the payment of a sales charge or any other fee. The exchange privilege is available to Class I or Class Y Shares to the extent that other Aquila-sponsored funds are made available to its customers by your financial intermediary. All exchanges of Class I or Class Y Shares must be made through your financial intermediary. Call 800-437-1020 for more information on the exchange privilege. Because excessive trading in Fund shares can be harmful to the Fund and its other shareholders, the right is reserved to revise or terminate the exchange privilege, to limit the number of exchanges or to reject any exchange if (i) the Fund or any of the other Funds in the Aquila Group of Funds believe that it or they would be harmed or be unable to invest effectively or (ii) it or they receive or anticipate receiving simultaneous orders that may significantly affect the Fund or any other Fund in the Aquila Group of Funds. The following important information should be noted: CDSCs Upon Redemptions of Shares Acquired Through Exchanges. If you exchange shares subject to a CDSC, no CDSC will be imposed at the time of exchange, but the shares you receive in exchange for them will be subject to the applicable CDSC if you redeem them before the requisite holding period (extended, if required) has expired. 72 If the shares you redeem would have incurred a CDSC if you had not made any exchanges, then the same CDSC will be imposed upon the redemption regardless of the exchanges that have taken place since the original purchase. The funds in the Aquila Group of Funds reserve the right to reject any exchange into its shares, if shares of the fund into which exchange is desired are not available for sale in your state of residence. The Fund may also modify or terminate this exchange privilege at any time on not less than 60 days’ written notice to shareholders. All exercises of the exchange privilege are subject to the conditions that (i) the shares being acquired are available for sale in your state of residence; (ii) the aggregate net asset value of the shares surrendered for exchange is at least equal to the minimum investment requirements of the investment company whose shares are being acquired and (iii) the ownership of the accounts from which and to which the exchange is made are identical. The Agent will accept telephone exchange instructions from anyone. To make a telephone exchange, telephone: 800-437-1000 toll-free Note: The Funds, the Agent, and the Distributor will not be responsible for any losses resulting from unauthorized telephone transactions if the Agent follows reasonable procedures designed to verify the identity of the caller. The Agent will request some or all of the following information: account name(s) and number, name of the caller, the social security number registered to the account and personal identification. The Agent may also record calls. You should verify the accuracy of confirmation statements immediately upon receipt. Exchanges will be effected at the relative exchange prices of the shares being exchanged next determined after receipt by the Agent of your exchange request. The exchange prices will be the respective net asset values of the shares. An exchange is generally treated for Federal tax purposes as a redemption and purchase of shares and will generally result in the realization of a short- or long-term capital gain or loss, depending on the value of the shares received in the exchange, the cost or other tax basis of the shares exchanged and the holding period.Should any capital loss be realized, no representation is made as to its deductibility. Dividends paid by a fund whose shares you receive in an exchange may be taxable to you.You should consult your tax adviser before acquiring shares of another fund under the exchange privilege arrangement. If you are considering an exchange into one of the funds listed above, you should send for and carefully read its Prospectus. Same Fund Exchange Privilege Certain shareholders may be eligible to exchange their shares for a Fund’s Class Y shares. If eligible, no sales charges or other charges will apply to any such exchange. Generally, shareholders will not recognize a gain or loss for Federal income tax purposes upon such an exchange. Investors should contact their financial intermediary to learn more about the details of this privilege. 73 Conversion of Class C Shares Class C Shares automatically convert to Class A Shares six years after the date of purchase.Conversion of Class C Shares into Class A Shares will be effected at relative net asset values after the sixth anniversary of your purchase of Class C Shares, on the 15th day of the month (or the next business day thereafter), except as noted below. Accordingly, if the sixth anniversary of your purchase of Class C Shares occurs on or after the 15th day of the month, conversion will be effected on the 15th day of the following month.Thus, the holding period applicable to your Class C Shares may be up to five weeks more than the six years depending upon when your actual purchase was made during a month. Because the per share value of Class A Shares may be higher than that of Class C Shares at the time of conversion, you may receive fewer Class A Shares than the number of Class C Shares converted. If you have made one or more exchanges of Class C Shares among the Aquila-sponsored Bond or Equity Funds under the Exchange Privilege, the six-year holding period is deemed to have begun on the date you purchased your original Class C Shares of the Fund or of another of the Aquila Bond or Equity Funds. “Transfer on Death” Registration (Not Available for Class I or Class Y Shares) Each of the funds in the Aquila Group of Funds now permits registration of its shares in beneficiary form, subject to the funds’ rules governing Transfer on Death (“TOD”) registration, if the investor resides in a state that has adopted the Uniform Transfer on Death Security Registration Act (a “TOD State”; for these purposes, Missouri is deemed to be a TOD State). This form of registration allows you to provide that, on your death, your shares are to be transferred to the one or more persons that you specify as beneficiaries. To register shares of a Fund in TOD form, complete the special TOD Registration Request Form and review the Rules Governing TOD Registration; both are available from the Agent. The Rules, which are subject to amendment upon 60 days’ notice to TOD account owners, contain important information regarding TOD accounts with the Funds; by opening such an account you agree to be bound by them, and failure to comply with them may result in your shares’ not being transferred to your designated beneficiaries. If you open a TOD account with the Fund that is otherwise acceptable but, for whatever reason, neither the Fund nor the Agent receives a properly completed TOD Registration Request Form from you prior to your death, the Fund reserves the right not to honor your TOD designation, in which case your account will become part of your estate. You are eligible for TOD registration only if, and as long as, you reside in a TOD State. If you open a TOD account and your account address indicates that you do not reside in a TOD State, your TOD registration will be ineffective and the Fund may, in its discretion, either open the account as a regular (non-TOD) account or redeem your shares. Such a redemption may result in a gain or loss to you and may have tax consequences. Similarly, if you open a TOD account while residing in a TOD State and later move to a non-TOD State, your TOD registration will no longer be effective. In both cases, should you die while residing in a non-TOD State the Fund reserves the right not to honor your TOD designation. At the date of this SAI, almost all states are TOD States, but you should consult your tax advisor regarding the circumstances in your state of residence. Computation of Net Asset Value The net asset value of the shares of each Fund’s classes is determined as of 4:00 p.m., New York time, on each day that the New York Stock Exchange is open, by dividing the value of the Fund’s net assets allocable to each class by the total number of its shares of such class then outstanding.Portfolio securities generally are valued on the basis of market valuations furnished by a pricing service, which may use a pricing matrix to determine valuation. Any securities or assets for which market quotations are not readily available or are determined to be unreliable are valued at their fair value as determined in good faith under 74 procedures subject to the general supervision and responsibility of the Fund’s Board of Trustees. Short-term obligations and money market securities maturing in sixty days or less generally are valued at cost adjusted for amortization of premiums and accretion of discounts. Reasons for Differences in Public Offering Price As described herein and in the Prospectus, there are a number of instances in which a Fund’s Class A Shares are sold or issued on a basis other than the maximum public offering price, that is, the net asset value plus the highest sales charge. Some of these relate to lower or eliminated sales charges for larger purchases, whether made at one time or over a period of time as under a Letter of Intent or right of accumulation. (See the table of sales charges in the Prospectus.) The reasons for these quantity discounts are, in general, that (i) they are traditional and have long been permitted in the industry and are therefore necessary to meet competition as to sales of shares of other funds having such discounts; and (ii) they are designed to avoid an unduly large dollar amount of sales charge on substantial purchases in view of reduced selling expenses. Quantity discounts are made available to certain related persons (“single purchasers”) for reasons of family unity and to provide a benefit to tax-exempt plans and organizations. The reasons for the other instances in which there are reduced or eliminated sales charges for Class A Shares are as follows. Exchanges at net asset value are permitted because a sales charge has already been paid on the shares exchanged. Sales without sales charge are permitted to Trustees, officers and certain others due to reduced or eliminated selling expenses and/or since such sales may encourage incentive, responsibility and interest and an identification with the aims and policies of the Fund. Limited reinvestments of redemptions of Class A Shares and Class C Shares at no sales charge are permitted to attempt to protect against mistaken or incompletely informed redemption decisions. Shares may be issued at no sales charge in plans of reorganization due to reduced or eliminated sales expenses and since, in some cases, such issuance is exempted in the 1940 Act from the otherwise applicable restrictions as to what sales charge must be imposed. In no case in which there is a reduced or eliminated sales charge are the interests of existing shareholders adversely affected since, in each case, the Fund receives the net asset value per share of all shares sold or issued. Purchases and Redemptions Through Broker/Dealers A broker/dealer may charge its customers a processing or service fee in connection with the purchase or redemption of Fund shares. The amount and applicability of such a fee is determined and should be disclosed to its customers by each individual broker/dealer. These processing or service fees are typically fixed, nominal dollar amounts and are in addition to the sales and other charges described in the Prospectus and this SAI. Your broker/dealer should provide you with specific information about any processing or service fees you will be charged. Purchases and Redemptions of Class I and Class Y Shares Each Fund has authorized one or more financial intermediaries or institutions to receive on its behalf purchase and redemption orders for Class I or Class Y Shares; one or more of those financial intermediaries are also authorized to designate other intermediaries to receive purchase and redemption orders for Class I or Class Y Shares on a Fund’s behalf. The Fund will be deemed to have received a purchase or redemption order for Class I or Class Y Shares when an authorized financial intermediary or, if applicable, the financial intermediary’s authorized designee receives the order. Such orders will be priced at the Fund’s net asset value for Class I or Class Y Shares next determined after they are received by the authorized financial intermediary or institution or, if applicable, its authorized designee and accepted by the Fund. 75 Limitation of Redemptions in Kind Each Fund has elected to be governed by Rule 18f-1 under the 1940 Act, pursuant to which the Fund is obligated to redeem shares solely in cash up to the lesser of $250,000 or 1 percent of the net asset value of the Fund during any 90-day period for any one shareholder. Should redemptions by any shareholder exceed such limitation, a Fund will have the option of redeeming the excess in cash or in kind. If shares are redeemed in kind, the redeeming shareholder might incur brokerage costs in converting the assets into cash. The method of valuing securities used to make redemptions in kind will be the same as the method of valuing portfolio securities described under “Net Asset Value Per Share” in the Prospectus, and such valuation will be made as of the same time the redemption price is determined. Disclosure of Portfolio Holdings Under Fund policies, the Manager publicly discloses the complete schedule of each Fund’s portfolio holdings, as reported at the end of each calendar quarter, generally by the 15th day after the end of each calendar quarter. Such information will remain accessible until the next schedule is made publicly available.It may also publicly disclose other portfolio holdings as of a specified date.You may obtain a copy of the Fund’s schedule of portfolio holdings for the most recently completed period by accessing the information on the Fund’s website at www.aquilafunds.com.The Fund also discloses the five largest holdings by market value as of the close of the last business day of each calendar month by posting the same to its web site on the 5th business day of the following calendar month. Such information remains on the web site until the next such posting. In addition, the Manager may share a Fund’s non-public portfolio holdings information with pricing services and other service providers to the Fund who require access to such information in order to fulfill their contractual duties to the Fund.The Manager may also disclose non-public information regarding a Fund’s portfolio holdings to certain mutual fund analysts and rating and tracking entities, or to other entities that have a legitimate business purpose in receiving such information on a more frequent basis.Exceptions to the frequency and recipients of the disclosure may be made only with the advance authorization of the Fund’s Chief Compliance Officer upon a determination that such disclosure serves a legitimate business purpose and is in the best interests of the Fund and will be reported to the Board of Trustees at the next regularly scheduled board meeting.Any permitted release of non-public holdings information is provided in accordance with the then-current policy on approved methods or arrangements for communicating confidential information. Whenever portfolio holdings disclosure made pursuant to these procedures involves a possible conflict of interest between a Fund’s shareholders and the Fund’s Manager, Sub-Adviser (if applicable), Distributor or any affiliated person of the Fund, the disclosure may not be made unless a majority of the independent Trustees or a majority of a board committee consisting solely of independent Trustees approves such disclosure.The Funds, the Manager and a Sub-Adviser shall not enter into any arrangement providing for the disclosure of non-public portfolio holdings information for the receipt of compensation or benefit of any kind.Any material changes to the policies and procedures for the disclosure of portfolio holdings will be reported to the Board on at least an annual basis. Each Fund currently provides holdings information to the following service providers with which it has ongoing relationships: 76 1. Interactive Data Pricing and Reference Data, Inc. (pricing services) on a daily basis with no lag; 2. [], its independent registered public accounting firm, as soon as practicable following the Fund's fiscal year-end and on an as-needed basis; and 3. Fitch, its financial printer, as soon as practicable following each fiscal quarter-end. It also currently provides holdings information to Bloomberg, Morningstar and Lipper Analytical Services (analysts, rating and tracking entities) on a quarterly basis with a 15-day lag. Additional Tax Information The following is a summary of certain material U.S. Federal income tax considerations affecting each Fund and its shareholders. The discussion is very general. Current and prospective shareholders are therefore urged to consult their own tax advisers with respect to the specific Federal, state, local and foreign tax consequences of investing in the Funds. The summary is based on the laws in effect on the date of this SAI and existing judicial and administrative interpretations thereof, all of which are subject to change, possibly with retroactive effect. Each Fund and Its Investments Each Fund will be treated as a separate taxpayer for U.S. federal income tax purposes.Each Fund has elected to be treated, and intends to qualify each year, as a “regulated investment company” or “RIC” under Subchapter M of the Code. To so qualify, each Fund must, among other things: (a) derive at least 90% of its gross income in each taxable year from dividends, interest, payments with respect to certain securities loans, and gains from the sale or other disposition of stock or securities or foreign currencies, or other income (including, but not limited to, gains from options, futures or forward contracts) derived with respect to its business of investing in such stock, securities or currencies, and net income derived from interests in “qualified publicly traded partnerships” (i.e., partnerships that are traded on an established securities market or tradable on a secondary market, other than partnerships that derive 90% of their income from interest, dividends, capital gains, and other traditionally permitted mutual fund income); and (b) diversify its holdings so that, at the end of each quarter of the Fund’s taxable year, (i) at least 50% of the market value of the Fund’s assets is represented by cash, securities of other regulated investment companies, U.S. Government securities and other securities, with such other securities limited, in respect of any one issuer, to an amount not greater than 5% of the Fund’s assets and not greater than 10% of the outstanding voting securities of such issuer and (ii) not more than 25% of the value of its assets is invested in the securities (other than U.S. Government securities or securities of other regulated investment companies) of any one issuer, in the securities (other than the securities of other regulated investment companies) of any two or more issuers that the Fund controls and that are determined to be engaged in the same or similar trades or businesses or related trades or businesses, or in the securities of one or more “qualified publicly traded partnerships.” As a regulated investment company, a Fund will not be subject to U.S. Federal income tax on the portion of its taxable investment income and capital gains that it distributes to its shareholders, provided that it satisfies a minimum distribution requirement. To satisfy the minimum distribution requirement, each Fund must distribute to its shareholders at least the sum of (i) 90% of its “investment company taxable income” for the taxable year (i.e., generally, the taxable income of a RIC other than its net capital gain, plus or minus certain other adjustments), and (ii) 90% of its net tax-exempt income for the taxable year. Each Fund will be subject to income tax at regular corporate tax rates on any taxable income or gains that it does not distribute to its shareholders. 77 If, for any taxable year, a Fund were to fail to qualify as a regulated investment company under the Code or were to fail to meet the distribution requirement, it would be taxed in the same manner as an ordinary corporation and distributions to its shareholders would not be deductible by the Fund in computing its taxable income. In addition, in the event of a failure to qualify, a Fund’s distributions, to the extent derived from current or accumulated earnings and profits, including any distributions of net tax-exempt income and net long-term capital gains, would be taxable to shareholders as ordinary dividend income for Federal income tax purposes. However, such dividends would be eligible, subject to any generally applicable limitations, (i) to be treated as qualified dividend income in the case of shareholders taxed as individuals and (ii) for the dividends received deduction in the case of corporate shareholders. Moreover, if the Fund were to fail to qualify as a regulated investment company in any year, it would be required to pay out its earnings and profits accumulated in that year in order to qualify again as a regulated investment company. Under certain circumstances, a Fund may cure a failure to qualify as a regulated investment company, but in order to do so the Fund may incur significant Fund-level taxes and may be forced to dispose of certain assets. If a Fund failed to qualify as a regulated investment company for a period greater than two taxable years, the Fund would generally be required to recognize any net built-in gains with respect to certain of its assets upon a disposition of such assets within ten years of qualifying as a regulated investment company in a subsequent year. The Code imposes a 4% nondeductible excise tax on a Fund to the extent it does not distribute by the end of any calendar year at least the sum of (i) 98% of its ordinary income for that year and (ii) 98.2% of its capital gain net income (both long-term and short-term) for the one-year period ending, as a general rule, on October 31 of that year. For this purpose, however, any ordinary income or capital gain net income that is retained by a Fund and subject to corporate income tax will be considered to have been distributed by year-end. In addition, the minimum amounts that must be distributed in any year to avoid the excise tax will be increased or decreased to reflect any under-distribution or over-distribution, as the case may be, from the previous year. Each Fund anticipates that it will pay such dividends and will make such distributions as are necessary in order to avoid the application of this excise tax. Each Fund’s transactions in zero coupon securities, foreign currencies, forward contracts, options and futures contracts (including options and futures contracts on foreign currencies), if any, will be subject to special provisions of the Code (including provisions relating to “hedging transactions” and “straddles”) that, among other things, may affect the character of gains and losses realized by the Fund (i.e., may affect whether gains or losses are ordinary or capital), accelerate recognition of income to the Fund, and defer Fund losses. These rules could therefore affect the character, amount and timing of distributions to shareholders. These provisions also (a) will require each Fund to “mark to market” certain types of the positions in its portfolio (i.e., treat them as if they were closed out at the end of each year) and (b) may cause a Fund to recognize income prior to the receipt of cash with which to pay dividends or make distributions in amounts necessary to satisfy the distribution requirements for avoiding income and excise taxes. In order to distribute this income and avoid a tax on the Fund, a Fund might be required to liquidate portfolio securities that it might otherwise have continued to hold, potentially resulting in additional taxable gain or loss. Each Fund will monitor its transactions, will make the appropriate tax elections and will make the appropriate entries in its books and records when it acquires any zero coupon securities, foreign currency, forward contract, option, futures contract or hedged investment in order to mitigate the effect of these rules and prevent disqualification of the Fund as a regulated investment company. A Fund may be required to treat amounts as taxable income or gain, subject to the distribution requirements referred to above, even though no corresponding amounts of cash are received concurrently, as a result of (1) mark-to-market rules, constructive sale rules or rules applicable to certain options, futures or forward contracts, or “appreciated financial positions” or (2) tax rules applicable to debt obligations acquired with “original issue discount,” including zero-coupon or deferred payment bonds and pay-in-kind debt obligations, or to market discount if an election is made with respect to such market discount. In order to 78 distribute this income and avoid a tax on the Fund, a Fund might be required to liquidate portfolio securities that it might otherwise have continued to hold, potentially resulting in additional taxable gain or loss. A Fund might also meet the distribution requirements by borrowing the necessary cash, thereby incurring interest expense. Following is information with respect to the Predecessor Funds: 79 Taxation of U.S. Shareholders Dividends and other distributions by a Fund are generally treated under the Code as received by the shareholders at the time the dividend or distribution is made. However, if any dividend or distribution is declared by the Fund in October, November or December of any calendar year and payable to shareholders of record on a specified date in such a month but is actually paid during the following January, such dividend or distribution will be deemed to have been received by each shareholder on December 31 of the year in which the dividend was declared. Each Fund intends to distribute annually to its shareholders substantially all of its investment company taxable income, and any net realized long-term capital gains in excess of net realized short-term capital losses (including any capital loss carryovers). If, however, a Fund retains for investment an amount equal to all or a portion of its net long-term capital gains in excess of its net short-term capital losses (including any capital loss carryovers), it will be subject to a corporate tax on the amount retained. In that event, a Fund will designate such retained amounts as undistributed capital gains in a notice to its shareholders who (a) will be required to include in income for U.S. Federal income tax purposes, as long-term capital gains, their proportionate shares of the undistributed amount, (b) will be entitled to credit their proportionate shares of the tax paid by the Fund on the undistributed amount against their U.S. Federal income tax liabilities, if any, and to claim refunds to the extent their credits exceed their liabilities, if any, and (c) will be entitled to increase their tax basis, for U.S. Federal income tax purposes, in their shares by an amount equal to the excess of the amount of undistributed capital gains included in their respective income over their respective share of taxes paid on the undistributed amount.Organizations or persons not subject to U.S. Federal income tax on such capital gains will be entitled to a refund of their pro rata share of such taxes paid by a Fund upon timely filing appropriate returns or claims for refund with the Internal Revenue Service (the “IRS”). Exempt-interest dividends paid by a Fund are exempt from regular Federal income taxes. Dividends of taxable net investment income and distributions of net realized short-term capital gains are taxable to a U.S. shareholder as ordinary income, whether paid in cash or in shares. Distributions of net realized long-term capital gains, if any, that a Fund reports as capital gain dividends are taxable as long-term capital gains, whether paid in cash or in shares, and regardless of how long a shareholder has held shares of the Fund. None of a Fund’s distributions are expected to be eligible for the dividends-received deduction for corporate shareholders or for treatment as “qualified dividend income” in the hands of an individual shareholder. Dividends and distributions from a Fund (other than exempt-interest dividends) and net gain from redemptions of Fund shares will generally be taken into account in determining a shareholder’s “net investment income” for purposes of the Medicare contribution tax applicable to certain individuals, estates and trusts for taxable years beginning after December 31, 2012. Distributions in excess of a Fund’s current and accumulated earnings and profits will, as to each shareholder, be treated as a tax-free return of capital to the extent of a shareholder’s basis in his or her shares of the Fund, and as a capital gain thereafter (if the shareholder holds his or her shares of the Fund as capital assets). Each shareholder who receives dividends or distributions in the form of additional shares will generally be treated for U.S. Federal income tax purposes as receiving a distribution in an amount equal to 80 the amount of money that the shareholder would have received if he or she had instead elected to receive cash distributions.A shareholder’s tax basis in the shares so received will be equal to such amount. Investors considering buying shares just prior to a taxable dividend or capital gain distribution should be aware that, although the price of shares purchased at that time may reflect the amount of the forthcoming distribution, such dividend or distribution may nevertheless be taxable to them. Because each Fund will distribute exempt-interest dividends, interest on indebtedness incurred by shareholders, directly or indirectly, to purchase or carry shares in the Fund is not deductible for U.S. Federal income tax purposes. Investors receiving social security or railroad retirement benefits should be aware that exempt-interest dividends may, under certain circumstances, cause a portion of such benefits to be subject to Federal income tax. Furthermore, a portion of any exempt-interest dividend paid by a Fund that represents income derived from certain revenue or private activity bonds held by the Fund may not retain its tax-exempt status in the hands of a shareholder who is a “substantial user” of a facility financed by such bonds, or a “related person” thereof. Moreover, some or all of the exempt-interest dividends distributed by a Fund may be a specific preference item, or a component of an adjustment item, for purposes of the Federal individual and corporate alternative minimum taxes. Shareholders should consult their own tax advisors as to whether they are (i) “substantial users” with respect to a facility or “related” to such users within the meaning of the Code or (ii) subject to a Federal alternative minimum tax, the Federal “branch profits” tax, or the Federal “excess net passive income” tax. Sales of Shares Upon the sale or exchange of his or her shares (other than an exchange for shares of another share class of a Fund), a shareholder will generally recognize a taxable gain or loss equal to the difference between the amount realized and his or her basis in the shares. A redemption of shares by a Fund will normally be treated as a sale for this purpose. Such gain or loss will be treated as capital gain or loss if the shares are capital assets in the shareholder’s hands, and will be long-term capital gain or loss if the shares are held for more than one year and short-term capital gain or loss if the shares are held for one year or less. Any loss realized on a sale or exchange will be disallowed to the extent the shares disposed of are replaced, including replacement through the reinvesting of dividends and capital gains distributions in a Fund, within a 61-day period beginning 30 days before and ending 30 days after the disposition of the shares. In such a case, the basis of the shares acquired will be increased to reflect the disallowed loss. Any loss realized by a shareholder on the sale of Fund shares held by the shareholder for six months or fewer will be treated for U.S. Federal income tax purposes as a long-term capital loss to the extent of any distributions or deemed distributions of long-term capital gains received by the shareholder (including amounts credited to the shareholder as undistributed capital gains) with respect to such shares. If a shareholder incurs a sales charge in acquiring shares of a Fund, disposes of those shares within 90 days and then acquires, before February 1 of the calendar year following the calendar year of the disposition, shares in a mutual fund for which the otherwise applicable sales charge is reduced by reason of a reinvestment right (e.g., an exchange privilege), the original sales charge will not be taken into account in computing gain or loss on the original shares to the extent the subsequent sales charge is reduced. Instead, the disregarded portion of the original sales charge will be added to the tax basis in the newly acquired shares. Furthermore, the same rule also applies to a disposition of the newly acquired shares made within 90 days of the second acquisition. This provision prevents a shareholder from immediately deducting the sales charge by shifting his or her investment within a family of mutual funds. If a shareholder recognizes a loss with respect to a Fund’s shares of $2 million or more for an individual shareholder or $10 million or more for a corporate shareholder, the shareholder must file with the 81 IRS a disclosure statement on Form 8886. Direct shareholders of portfolio securities are in many cases excepted from this reporting requirement, but under current guidance, shareholders of a regulated investment company are not excepted. The fact that a loss is reportable under these regulations does not affect the legal determination of whether the taxpayer’s treatment of the loss is proper. Shareholders should consult their tax advisors to determine the applicability of these regulations in light of their individual circumstances. Backup Withholding A Fund may be required in certain circumstances to apply backup withholding on dividends (including exempt-interest dividends), distributions and redemption proceeds payable to non-corporate shareholders who fail to provide the Fund with their correct taxpayer identification number or to make required certifications, or who have been notified by the IRS that they are subject to backup withholding. The backup withholding rate is currently 28%. Backup withholding is not an additional tax and any amount withheld may be credited against a shareholder’s U.S. Federal income tax liabilities. Backup withholding will not be applied to payments that have already been subject to the 30% withholding tax described below in the first paragraph under “Non-U.S. Shareholders.” Non-U.S. Shareholders Ordinary dividends and certain other payments made by a Fund to non-U.S. shareholders (but not exempt-interest dividends or capital gain dividends) are generally subject to withholding tax at a 30% rate or such lower rate as may be determined in accordance with any applicable treaty. In order to obtain a reduced rate of withholding, a non-U.S. shareholder will be required to provide an IRS Form W-8BEN certifying its entitlement to benefits under a treaty. The withholding tax does not apply to regular dividends paid to a non-U.S. shareholder who provides a Form W-8ECI, certifying that the dividends are effectively connected with the non-U.S. shareholder’s conduct of a trade or business within the United States. Instead, the effectively connected dividends will be subject to regular U.S. income tax as if the non-U.S. shareholder were a U.S. shareholder. A non-U.S. corporation receiving effectively connected dividends may also be subject to additional “branch profits tax” imposed at a rate of 30% (or a lower treaty rate). A non-U.S. shareholder who fails to provide an IRS Form W-8BEN or other applicable form may be subject to backup withholding at the appropriate rate. The 30% withholding tax generally will not apply to exempt-interest dividends, to distributions of the excess of net long-term capital gains over net short-term capital losses or to redemption proceeds.For taxable years of a Fund beginning before January 1, 2014, the 30% withholding tax also will not apply to dividends that are reported by the Fund as (a) interest-related dividends, to the extent such dividends are derived from the Fund’s “qualified net interest income,” or (b) short-term capital gain dividends, to the extent such dividends are derived from the Fund’s “qualified short-term gain.” “Qualified net interest income” is the Fund’s net income derived from U.S.-source interest and original issue discount, subject to certain exceptions and limitations. “Qualified short-term gain” generally means the excess of the net short-term capital gain of a Fund for the taxable year over its net long-term capital loss, if any. In order to qualify for this exemption from withholding, a non-U.S. shareholder will need to comply with applicable certification requirements relating to its non-U.S. status (including, in general, furnishing an IRS Form W-8BEN or substitute form). Distributions (other than exempt-interest dividends) paid after December 31, 2013 and redemption payments and certain capital gain dividends paid after December 31, 2016 to a shareholder that is a “foreign financial institution” as defined in Section 1471 of the Code and that does not meet the requirements imposed on foreign financial institutions by Section 1471 will generally be subject to withholding tax at a 30% rate. Distributions (other than exempt-interest dividends) paid after December 31, 2013 and redemption payments and certain capital gain dividends paid after December 31, 2016 to a non-U.S. shareholder that is 82 not a foreign financial institution will generally be subject to such withholding tax if the shareholder fails to make certain required certifications. The extent, if any, to which such withholding tax may be reduced or eliminated by an applicable tax treaty is unclear. A non-U.S. shareholder that is resident or doing business in a country that has entered into an intergovernmental agreement with the U.S. to implement a similar reporting regime may be exempt from the withholding described in this paragraph, provided that the shareholder and the applicable foreign government comply with the terms of such agreement. Basis Reporting Each Fund or your broker will report to the IRS the amount of proceeds that a shareholder receives from a redemption or exchange of Fund shares. For redemptions or exchanges of shares acquired on or after January 1, 2012, each Fund will also report the shareholder’s basis in those shares and the character of any gain or loss that the shareholder realizes on the redemption or exchange (i.e., short-term or long-term), and certain related tax information. If a shareholder has a different basis for different shares of a Fund held in the same account (e.g., if a shareholder purchased Fund shares held in the same account when the shares were at different prices), each Fund expects to use an average basis default method, in which the basis per share is reported as an average of the bases of the shareholder’s Fund shares in the account. For these purposes, shares acquired prior to January 1, 2012 and shares acquired on or after January 1, 2012 will be treated as held in separate accounts. Shareholders may instruct a Fund to use a method other than average basis for an account, but the application of that other method will depend on whether shares have previously been redeemed or exchanged. Shareholders who hold shares through a broker should contact the broker for further assistance or for information regarding the broker’s default method for calculating basis and procedures for electing to use an alternative method. Shareholders should consult their tax advisers concerning the tax consequences of applying the average basis method or electing another method of basis calculation. Underwriters The Distributor acts as each Fund’s principal underwriter in the continuous public offering of all of the Fund’s classes of shares. The Distributor is not obligated to sell a specific number of shares. Under the Distribution Agreement, the Distributor is responsible for the payment of certain printing and distribution costs relating to prospectuses and reports as well as the costs of supplemental sales literature, advertising and other promotional activities. Because each Fund is newly-organized and has not commenced operations as of the date of this SAI, each Fund has not yet made payments to the Distributor. Payments of the amounts listed below for each Predecessor Fund’s most recent completed fiscal year and for the fiscal period ended March 31, 2013 were as follows: 83 Tax-Free Fund of Colorado : Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation Fiscal Year Ended December 31, 2012: Aquila Distributors, Inc. Fiscal Period Ended March 31, 2013: Aquila Distributors, Inc. Amounts paid to the Distributor under the Fund’s Distribution Plan are for compensation. Churchill Tax-Free Fund of Kentucky: Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation Fiscal Year Ended December 31, 2012: Aquila Distributors Inc. Fiscal Period Ended March 31, 2013: Aquila Distributors, Inc. (*) Amounts paid to the Distributor under the Fund’s Distribution Plan are for compensation. 84 Aquila Narragansett Tax-Free Income Fund: Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation Fiscal Year Ended June 30, 2012: Aquila Distributors, Inc. Fiscal Period Ended March 31, 2013: Aquila Distributors, Inc. *Amounts paid to the Distributor under the Trust’s Distribution Plan are for compensation. Tax-Free Fund For Utah: Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation Fiscal Year Ended June 30, 2012: Aquila Distributors, Inc. Fiscal Period Ended March 31, 2013: Aquila Distributors, Inc. *Amounts paid to the Distributor under the Trust’s Distribution Plan are for compensation. 85 APPENDIX A DESCRIPTION OF RATINGS The ratings of Moody’s Investors Service, Inc., Standard& Poor’s Ratings Group and Fitch Ratings represent their opinions as to the quality of various debt obligations. It should be emphasized, however, that ratings are not absolute standards of quality. Consequently, debt obligations with the same maturity, coupon and rating may have different yields while debt obligations of the same maturity and coupon with different ratings may have the same yield. As described by the rating agencies, ratings are generally given to securities at the time of issuances. While the rating agencies may from time to time revise such ratings, they undertake no obligation to do so. Description of Moody’s Investors Service, Inc.’s Long-Term Obligation Ratings: Moody’s long-term ratings are opinions of the relative credit risk of financial obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings use Moody’s Global Scale and reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa—Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa—Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A—Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa—Obligations rated Baa are subject to moderate credit risk. They are considered medium grade and as such may possess certain speculative characteristics. Ba—Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B—Obligations rated B are considered speculative and are subject to high credit risk. Caa—Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca—Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C—Obligations rated C are the lowest rated class and are typically in default, with little prospect for recovery of principal or interest. Note : Moody’s appends numerical modifiers “1”, “2” and “3” to each generic rating classification from “Aa” through “Caa.” The modifier “1” indicates that the obligation ranks in the higher end of its generic rating category; the modifier “2” indicates a mid-range ranking; and the modifier “3” indicates a ranking in the lower end of that generic rating category. 86 Description of Moody’s Investors Service, Inc.’s Short-Term Obligation Ratings: Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1—Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2—Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3—Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP—Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note : Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. Description of Moody’s Investors Service, Inc.’s U.S. Municipal Ratings: U.S. Municipal Short-Term Obligation Ratings: There are three rating categories for short-term municipal obligations that are considered investment grade. These ratings are designated as Municipal Investment Grade (“MIG”) and are divided into three levels–MIG 1 through MIG 3. In addition, those short-term obligations that are of speculative quality are designated “SG,” or speculative grade. MIG ratings expire at the maturity of the obligation. MIG 1—This designation denotes superior credit quality. Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2—This designation denotes strong credit quality. Margins of protection are ample, although not as large as in the preceding group. MIG 3—This designation denotes acceptable credit quality. Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG—This designation denotes speculative-grade credit quality. Debt instruments in this category may lack sufficient margins of protection. 87 U.S. Municipal Demand Obligation Ratings: In the case of variable rate demand obligations (“VRDOs”), a two-component rating is assigned; a long or short-term debt rating and a demand obligation rating. The first element represents Moody’s evaluation of the degree of risk associated with scheduled principal and interest payments. The second element represents Moody’s evaluation of the degree of risk associated with the ability to receive purchase price upon demand (“demand feature”), using a variation of the MIG rating scale, the Variable Municipal Investment Grade or VMIG rating. When either the long- or short-term aspect of a VRDO is not rated, that piece is designated NR, e.g., Aaa/NR or NR/VMIG 1. VMIG rating expirations are a function of each issue’s specific structural or credit features. VMIG 1—This designation denotes superior credit quality. Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2—This designation denotes strong credit quality. Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3—This designation denotes acceptable credit quality. Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG—This designation denotes speculative-grade credit quality. Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. Description of Standard& Poor’s Ratings Group’s Long-Term Issue Credit Ratings: Long-term issue credit ratings are based, in varying degrees, on Standard& Poor’s analysis of the following considerations: (1)likelihood of payment-capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; (2)nature of and provisions of the obligation; and (3)protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors’ rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default. Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above. (Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) AAA—An obligation rated ‘AAA’ has the highest rating assigned by Standard& Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA—An obligation rated ‘AA’ differs from the highest-rated obligations only to a small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. 88 A—An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB—An obligation rated ‘BBB’ exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C—Obligations rated ‘BB’, ‘B’, ‘CCC’, ‘CC’, and ‘C’ are regarded as having significant speculative characteristics. ‘BB’ indicates the least degree of speculation and ‘C’ the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB—An obligation rated ‘BB’ is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions, which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B—An obligation rated ‘B’ is more vulnerable to nonpayment than obligations rated ‘BB’, but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC—An obligation rated ‘CCC’ is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC—An obligation rated ‘CC’ is currently highly vulnerable to nonpayment. C—A ‘C’ rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the ‘C’ rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument’s terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D—An obligation rated ‘D’ is in payment default. The ‘D’ rating category is used when payments on an obligation, including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard& Poor’s believes that such payments will be made during such grace period. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. An obligation’s rating is lowered to ‘D’ upon completion of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. Plus (+)or Minus (–): The ratings from ‘AA’ to ‘CCC’ may be modified by the addition of a plus (+)or minus (–)sign to show relative standing within the major rating categories. 89 NR: This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard& Poor’s does not rate a particular obligation as a matter of policy. Description of Standard& Poor’s Ratings Group’s Short-Term Issue Credit Ratings: Short-term ratings are generally assigned to those obligations considered short-term in the relevant market. In the U.S., for example, that means obligations with an original maturity date of no more than 365 days—including commercial paper. Short-term ratings are also used to indicate the creditworthiness of an obligor with respect to put features on long-term obligations. The result is a dual rating, in which the short-term rating addresses the put feature, in addition to the usual long-term rating. A-1—A short-term obligation rated ‘A-1’ is rated in the highest category by Standard& Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong. A-2—A short-term obligation rated ‘A-2’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor’s capacity to meet its financial commitment on the obligation is satisfactory. A-3—A short-term obligation rated ‘A-3’ exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. B—A short-term obligation rated ‘B’ is regarded as having significant speculative characteristics. Ratings of ‘B-1’, ‘B-2’, and ‘B-3’ may be assigned to indicate finer distinctions within the ‘B’ category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B-1—A short-term obligation rated ‘B-1’ is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2—A short-term obligation rated ‘B-2’ is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3—A short-term obligation rated ‘B-3’ is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C—A short-term obligation rated ‘C’ is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D—A short-term obligation rated ‘D’ is in payment default. The ‘D’ rating category is used when payments on an obligation, including a regulatory capital instrument, are not made on the date due even if the applicable grace period has not expired, unless Standard& Poor’s believes that such payments will be made during such grace period. The ‘D’ rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. 90 Description of Standard& Poor’s Ratings Group’s Municipal Short-Term Note Ratings Definitions: A Standard& Poor’s U.S. municipal note rating reflects Standard& Poor’s opinion about the liquidity factors and market access risks unique to the notes. Notes due in three years or less will likely receive a note rating. Notes with an original maturity of more than three years will most likely receive a long-term debt rating. In determining which type of rating, if any, to assign, Standard& Poor’s has indicated that its analysis will review the following considerations: (1)amortization schedule—the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and (2)source of payment—the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note. Note rating symbols are as follows: SP-1—Strong capacity to pay principal and interest. An issue determined to possess a very strong capacity to pay debt service is given a plus (+)designation. SP-2—Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3—Speculative capacity to pay principal and interest. Description of Standard& Poor’s Ratings Group’s Dual Ratings: Standard& Poor’s assigns “dual” ratings to all debt issues that have a put option or demand feature as part of their structure. The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature. The long-term rating symbols are used for bonds to denote the long-term maturity and the short term rating symbols for the put option (for example, ‘AAA/A-1+’). With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, ‘SP-1+/A-1+’). Description of Standard& Poor’s Ratings Group’s Active Qualifiers (Currently applied and/or outstanding) i: This subscript is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation. The ‘i’ subscript indicates that the rating addresses the interest portion of the obligation only. The ‘i’ subscript will always be used in conjunction with the ‘p’ subscript, which addresses likelihood of receipt of principal. For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. L: Ratings qualified with ‘L’ apply only to amounts invested up to Federal deposit insurance limits. p: This subscript is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation. The ‘p’ subscript indicates that the rating addresses the principal portion of the obligation only. The ‘p’ subscript will always be used in conjunction with the ‘i’ subscript, which addresses likelihood of receipt of interest. For example, a rated obligation could be assigned ratings of “AAAp NRi” indicating that the principal portion is rated “AAA” and the interest portion of the obligation is not rated. 91 pi: Ratings with a ‘pi’ subscript are based on an analysis of an issuer’s published financial information, as well as additional information in the public domain. They do not, however, reflect in-depth meetings with an issuer’s management and therefore may be based on less comprehensive information than ratings without a ‘pi’ subscript. Ratings with a ‘pi’ subscript are reviewed annually based on a new year’s financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer’s credit quality. preliminary: Preliminary ratings, with the ‘prelim’ qualifier, may be assigned to obligors or obligations, including financial programs, in the circumstances described below. Assignment of a final rating is conditional on the receipt by Standard& Poor’s of appropriate documentation. Standard& Poor’s reserves the right not to issue a final rating. Moreover, if a final rating is issued, it may differ from the preliminary rating. (1)Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. (2)Preliminary ratings are assigned to Rule 415 Shelf Registrations. As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard& Poor’s policies. (3)Preliminary ratings may be assigned to obligations that will likely be issued upon the obligor’s emergence from bankruptcy or similar reorganization, based on late-stage reorganization plans, documentation and discussions with the obligor. Preliminary ratings may also be assigned to the obligors. These ratings consider the anticipated general credit quality of the reorganized or post-bankruptcy issuer as well as attributes of the anticipated obligation(s). (4)Preliminary ratings may be assigned to entities that are being formed or that are in the process of being independently established when, in Standard& Poor’s opinion, documentation is close to final. Preliminary ratings may also be assigned to these entities’ obligations. (5)Preliminary ratings may be assigned when a previously unrated entity is undergoing a well-formulated restructuring, recapitalization, significant financing or other transformative event, generally at the point that investor or lender commitments are invited. The preliminary rating may be assigned to the entity and to its proposed obligation(s). These preliminary ratings consider the anticipated general credit quality of the obligor, as well as attributes of the anticipated obligation(s), assuming successful completion of the transformative event. Should the transformative event not occur, Standard& Poor’s would likely withdraw these preliminary ratings. (6)A preliminary recovery rating may be assigned to an obligation that has a preliminary issue credit rating. t: This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. unsolicited: Unsolicited ratings are those credit ratings assigned at the initiative of Standard& Poor’s and not at the request of the issuer or its agents. Description of Fitch Ratings’ Corporate Finance Long-Term Obligation Ratings: Ratings of individual securities or financial obligations of a corporate issuer address relative vulnerability to default on an ordinal scale. In addition, for financial obligations in corporate finance, a measure of recovery given default on that liability is also included in the rating assessment. This notably applies to covered bonds ratings, which incorporate both an indication of the probability of default and of the recovery given a default of this debt instrument. 92 The relationship between issuer scale and obligation scale assumes an historical average recovery of between 30% and 50% on the senior, unsecured obligations of an issuer. As a result, individual obligations of entities, such as corporations, are assigned ratings higher, lower, or the same as that entity’s issuer rating or Issuer Default Rating. At the lower end of the ratings scale, Fitch Ratings now additionally publishes explicit Recovery Ratings in many cases to complement issuer and obligation ratings. AAA—Highest credit quality. ‘AAA’ ratings denote the lowest expectation of credit risk. They are assigned only in cases of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA—Very high credit quality. ‘AA’ ratings denote expectations of very low credit risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A—High credit quality. ‘A’ ratings denote expectations of low credit risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB—Good credit quality. ‘BBB’ ratings indicate that expectations of credit risk are currently low. The capacity for payment of financial commitments is considered adequate but adverse business or economic conditions are more likely to impair this capacity. BB—Speculative. ‘BB’ ratings indicate an elevated vulnerability to credit risk, particularly in the event of adverse changes in business or economic conditions over time; however, business or financial alternatives may be available to allow financial commitments to be met. B—Highly speculative. ‘B’ ratings indicate that material credit risk is present. CCC—Substantial credit risk. ‘CCC’ ratings indicate that substantial credit risk is present. CC—Very high levels of credit risk. ‘CC’ ratings indicate very high levels of credit risk. C—Exceptionally high levels of credit risk. ‘C’ indicates exceptionally high levels of credit risk. Defaulted obligations typically are not assigned ‘D’ ratings, but are instead rated in the ‘B’ to ‘C’ rating categories, depending upon their recovery prospects and other relevant characteristics. This approach better aligns obligations that have comparable overall expected loss but varying vulnerability to default and loss. Note: The modifiers “+” or “-” may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ obligation rating category, or to corporate finance obligation ratings in the categories below ‘B’. Description of Fitch Ratings’ Structured, Project& Public Finance Long-Term Obligation Ratings: Ratings of structured finance, project finance and public finance obligations on the long-term scale, including the financial obligations of sovereigns, consider the obligations’ relative vulnerability to default. These ratings are typically assigned to an individual security or tranche in a transaction and not to an issuer. 93 AAA—Highest credit quality. ‘AAA’ ratings denote the lowest expectation of default risk. They are assigned only in cases of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA—Very high credit quality. ‘AA’ ratings denote expectations of very low default risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A—High credit quality. ‘A’ ratings denote expectations of low default risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB—Good credit quality. ‘BBB’ ratings indicate that expectations of default risk are currently low. The capacity for payment of financial commitments is considered adequate but adverse business or economic conditions are more likely to impair this capacity. BB—Speculative. ‘BB’ ratings indicate an elevated vulnerability to default risk, particularly in the event of adverse changes in business or economic conditions over time. B—Highly speculative. ‘B’ ratings indicate that material default risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is vulnerable to deterioration in the business and economic environment. CCC—Substantial credit risk. ‘CCC’ ratings indicate that default is a real possibility. CC—Very high levels of credit risk. ‘CC’ ratings indicate that default of some kind appears probable. C—Exceptionally high levels of credit risk. ‘C’ ratings indicate that default appears imminent or inevitable. D—Default. ‘D’ ratings indicate a default. Default generally is defined as one of the following: (1)failure to make payment of principal and/or interest under the contractual terms of the rated obligation; (2)the bankruptcy filings, administration, receivership, liquidation or other winding-up or cessation of the business of an issuer/obligor; or (3)the coercive exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation. Structured Finance Defaults—”Imminent” default, categorized under ‘C’, typically refers to the occasion where a payment default has been intimated by the issuer, and is all but inevitable. “Imminent” default alternatively refers to the case where an issuer has formally announced a coercive debt exchange, but the date of the exchange still lies several days or weeks in the immediate future. Additionally, in structured finance transactions, where analysis indicates that an instrument is irrevocably impaired such that it is not expected to pay interest and/or principal in full in accordance with the terms of the obligation’s documentation during the life of the transaction, but where no payment default in accordance with the terms of the documentation is imminent, the obligation will typically be rated in the ‘C’ category. Structured Finance Write-downs—Where an instrument has experienced an involuntary and, in Fitch Ratings’ opinion, irreversible “write-down” of principal (i.e., other than through amortization, and resulting in a loss to the investor), a credit rating of ‘D’ will be assigned to the instrument. Where Fitch 94 Ratings believes the “write-down” may prove to be temporary (and the loss may be “written up” again in future if and when performance improves), then a credit rating of ‘C’ will typically be assigned. Should the “write-down” then later be reversed, the credit rating will be raised to an appropriate level for that instrument. Should the “write-down” later be deemed irreversible, the credit rating will be lowered to ‘D’. Notes: In the case of structured and project finance, while the ratings do not address the loss severity given default of the rated liability, loss severity assumptions on the underlying assets are nonetheless typically included as part of the analysis. Loss severity assumptions are used to derive pool cash flows available to service the rated liability. In the case of public finance, the ratings also do not address the loss given default of the rated liability, focusing instead on the vulnerability to default of the rated liability. The modifiers “+” or “-” may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the ‘AAA’ Long-Term Rating category, or categories below ‘B’. Description of Fitch Ratings’ Corporate, Public and Structured Finance Short-Term Obligation Ratings: A short-term issuer or obligation rating is based in all cases on the short-term vulnerability to default of the rated entity or security stream and relates to the capacity to meet financial obligations in accordance with the documentation governing the relevant obligation. Short-Term Ratings are assigned to obligations whose initial maturity is viewed as “short term” based on market convention. Typically, this means up to 13 months for corporate, sovereign, and structured obligations, and up to 36 months for obligations in U.S. public finance markets. F1—Highest short-term credit quality. Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added “+” to denote any exceptionally strong credit feature. F2—Good short-term credit quality. Good intrinsic capacity for timely payment of financial commitments. F3—Fair short-term credit quality. The intrinsic capacity for timely payment of financial commitments is adequate. B—Speculative short-term credit quality. Minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near term adverse changes in financial and economic conditions. C—High short-term default risk. Default is a real possibility. RD—Restricted default. Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations. Or, the default of a specific short-term obligation. D—Default. Indicates a broad-based default event for an entity, or the default of all short-term obligations. 95 Notes to Fitch Ratings’ Long-Term and Short-Term Obligation Ratings: Rating Watch: Rating Watches indicate that there is a heightened probability of a rating change and the likely direction of such a change. These are designated as “Positive”, indicating a potential upgrade, “Negative”, for a potential downgrade, or “Evolving”, if ratings may be raised, lowered or affirmed. However, ratings that are not on Rating Watch can be raised or lowered without being placed on Rating Watch first, if circumstances warrant such an action. A Rating Watch is typically event-driven and, as such, it is generally resolved over a relatively short period. The event driving the Watch may be either anticipated or have already occurred, but in both cases, the exact rating implications remain undetermined. The Watch period is typically used to gather further information and/or subject the information to further analysis. Additionally, a Watch may be used where the rating implications are already clear, but where a triggering event (e.g., shareholder or regulatory approval) exists. The Watch will typically extend to cover the period until the triggering event is resolved or its outcome is predictable with a high enough degree of certainty to permit resolution of the Watch. Rating Watches can be employed by all analytical groups and are applied to the ratings of individual entities and/or individual instruments. At the lowest categories of speculative grade (‘CCC’, ‘CC’ and ‘C’) the high volatility of credit profiles may imply that almost all ratings should carry a Watch. Watches are nonetheless only applied selectively in these categories, where a committee decides that particular events or threats are best communicated by the addition of the Watch designation. Rating Outlook: Rating Outlooks indicate the direction a rating is likely to move over a one- to two-year period. They reflect financial or other trends that have not yet reached the level that would trigger a rating action, but which may do so if such trends continue. The majority of Outlooks are generally Stable, which is consistent with the historical migration experience of ratings over a one- to two-year period. Positive or Negative rating Outlooks do not imply that a rating change is inevitable and, similarly, ratings with Stable Outlooks can be raised or lowered without a prior revision to the Outlook, if circumstances warrant such an action. Occasionally, where the fundamental trend has strong, conflicting elements of both positive and negative, the Rating Outlook may be described as Evolving. Outlooks are currently applied on the long-term scale to issuer ratings in corporate finance (including sovereigns, industrials, utilities, financial institutions and insurance companies) and public finance outside the U.S.; to issue ratings in public finance in the U.S.; to certain issues in project finance; to Insurer Financial Strength Ratings; to issuer and/or issue ratings in a number of National Rating scales; and to the ratings of structured finance transactions. Outlooks are not applied to ratings assigned on the short-term scale and are applied selectively to ratings in the ‘CCC’, ‘CC’ and ‘C’ categories. Defaulted ratings typically do not carry an Outlook. Expected Ratings: Where a rating is referred to as “expected”, alternatively referred to as “expects to rate” or suffixed as (EXP), this indicates that a full rating has been assigned based upon Fitch Ratings’ expectations regarding final documentation, typically based upon a review of the final draft documentation provided by the issuer. No other conditionality pertains to an expected rating. While expected ratings typically convert to final ratings within a short time, as determined by the issuer’s decisions regarding timing of transaction closure, in the period between assignment of an expected rating and a final rating, expected ratings may be raised, lowered or placed on Rating Watch, as with final ratings. Program Ratings: Program ratings assigned to corporate and public finance note issuance programs (e.g., medium-term note programs) relate only to standard issues made under the program concerned; it should not be assumed that these ratings apply to every issue made under the program. 96 “Interest-Only” Ratings: Interest-only ratings are assigned to interest strips. These ratings do not address the possibility that a security holder might fail to recover some or all of its initial investment due to voluntary or involuntary principal repayments. “Principal-Only” Ratings: Principal-only ratings address the likelihood that a security holder will receive its initial principal investment either before or by the scheduled maturity date. “Rate of Return” Ratings: Ratings also may be assigned to gauge the likelihood of an investor receiving a certain predetermined internal rate of return without regard to the precise timing of any cash flows. Paid-In-Full: This tranche has reached maturity, regardless of whether it was amortized or called early. As the issue no longer exists, it is therefore no longer rated. Indicated in rating databases with the symbol “PIF”. NR: A designation of “Not Rated” or “NR” is used to denote securities not rated by Fitch where Fitch has rated some, but not all, securities comprising an issuance capital structure. Withdrawn: The rating has been withdrawn and the issue or issuer is no longer rated by Fitch Ratings. Indicated in rating databases with the symbol ‘WD’. 97 APPENDIX B ADDITIONAL INFORMATION ABOUT THE COLORADO ECONOMY AND COLORADO OBLIGATIONS The following information is a summary of certain factors affecting the credit and financial condition of the State of Colorado (“Colorado” or the “State”). The sources of payment for Colorado municipal obligations and the marketability thereof may be affected by financial or other difficulties experienced by the State and certain of its municipalities and public authorities. This summary does not purport to be a complete description and is derived solely from information contained in publicly available documents, including reports prepared by state government and budget officials, as available on the date of this Statement of Additional Information. Any estimates of future results and other projections are statements of opinion made by the State in, and as of the date of, such reports and are subject to risks and uncertainties that may cause actual results to differ materially. The Fund has not independently verified, and is not responsible for, the accuracy, completeness or timeliness of this information, and the Fund does not undertake any obligation to update such information. Such information is included herein without the express authority of any Colorado issuer and is provided without regard to any events that have occurred since the date of the most recent publicly available report. Economic condition and outlook.Colorado’s economy continues to improve at a faster pace than the nation as a whole. Employment growth is helping to lower the unemployment rate and support growth in retail sales. Price appreciation in the Colorado housing market is among the strongest in the nation, which has caused the housing market to go from being a drag on the Colorado economy to helping boost it. Federal housing policies aimed at a national housing market still struggling from the recent recession are helping Colorado homeowners build equity in their homes. The agricultural sector suffered through a drought, which reduced production but also helped lift prices. Colorado exports continue to grow despite a weak global economy. The underlying strength of the Colorado economy will be enough to keep employment growth positive in the first half of 2013 even as tax increases, automatic spending cuts, and continued uncertainty from federal fiscal policy slows growth. The effects of the sequester will be felt more in regions of the state with a high concentration of federal employees and in regions that rely on federal government services, such as those with national parks. While the state economy is growing at a moderate pace, there is significant variation in economic growth across regions of the state. The economies of the Denver Metro area and the northern front range are growing faster than the state economy. Employment in those regions is growing steadily and retail sales are increasing at healthy rates. A tight housing supply and low interest rates are causing housing prices to appreciate. Oil extraction in northern Colorado continues to boost job and income growth. Economic growth in the Colorado Springs and Pueblo regions is mixed. The number of jobs in these regions declined in 2012, but retail sales and construction increased. Of all the regions in the state, federal budget cuts will likely dampen growth the most in the Colorado Springs region. Growth in the western region of the state continues to lag growth in the front range economies. Oil drilling activity in the northern part of the state and in other parts of the nation has displaced much of the natural gas production in the western slope. The continued drought is also impacting regions that rely on agriculture and tourism. High agricultural prices nationally are not enough to offset declining production in the Eastern Plains and San 98 Louis Valley. The economies of the Southwest Mountain and Mountain regions have struggled through two winters with below average snowpack, which has hurt tourism. Colorado added jobs at a faster rate than the nation as a whole in 2012. There was job growth in the majority of employment sectors. The unemployment rate continued to decline as more people found work than entered the labor market. Each spring the U.S. Bureau of Labor Statistics revises its employment data to incorporate information from unemployment insurance premium forms. In the spring of 2012, they used unemployment insurance data through the second quarter of 2011 to revise Colorado employment upward to 2010 and 2011. Prior to this revision, the published growth rate was 0.8 percent; after the revision the growth rate was 1.5 percent. This spring, the U.S. Bureau of Labor Statistics will revise both 2011 and 2012 employment estimates. The Colorado Department of Labor and Employment reports that this upward revision is expected to increase published non-farm employment growth from 1.5 percent to 1.6 percent in 2011 and from 1.9 percent to 2.3 percent for 2012. After revisions, they expect there to have been 51,700 jobs created in Colorado in 2012. By comparison, in 2012 National employment grew 1.7 percent. This continues the trend of Colorado employment growth outpacing national employment growth during the recovery.In 2012, employment grew in 17 of 21 sectors in Colorado. The accommodation and food services sector grew the most, adding 10,400 new jobs, and the administrative and support services sector grew second fastest, adding 9,000 jobs. The information sector continued its contraction in 2012, losing 2,800 jobs. Within the information sector, gains in software publishing and film were offset by declines in book and newspaper publishing. The retail trade and federal government sectors in Colorado each lost 400 jobs. The state’s unemployment rate also improved through the second half of 2012. Between July and December 2012, the unemployment rate decreased from 8.3 percent to 7.6 percent as employment grew faster than the number of people entering the labor force. The sequester will slow employment growth in the first half of 2013 as firms wait to see the impact of federal budget cuts. Federal spending authority expires on March 27th, but federal legislation has passed the House of Representatives that would extend the spending authority through federal fiscal year 2012-13 and is likely to pass the Senate. The extension does not reduce the magnitude of cuts but instead provides increased flexibility in the implementation of the cuts. The labor market will resume stronger growth later in 2013 and into 2014.Nonfarm employment in Colorado is expected to grow 1.5 percent in 2013 and 1.8 percent in 2014.As firms add jobs, the unemployment rate will decrease to 7.4 percent in 2013 and 7.0 percent in 2014. On a seasonally adjusted basis, personal income and wages grew 3.6 percent and 3.8 percent, respectively, through the first three quarters of 2012 compared with the same period in 2011.Farm income declined 3.4 percent in the first three quarters of 2012 from historic highs in 2011. Dividends, interest, and rent income increased 4.9 percent in the first three quarters of 2012, after growing 8.6 percent in 2011. Growth in personal income is expected to have increased in the fourth quarter of 2012 as taxpayers moved money from 2012 into 2013 to avoid paying higher federal income taxes. However, this shift will slow income growth in 2013. In addition, disposable income will decline because the employee’s share of the social security payroll tax increased from 4.2 percent to 6.2 percent starting in January 2013. Early indications are that the automatic budget cuts will result in furloughs for federal government employees, further dampening wage growth. These factors suggest personal income growth will slow in 2013, even as 99 there is moderate growth in the economy.Personal income will grow 4.4 percent in 2012 and 2.2 percent in 2013. This slowing is in part due to taxpayers trying to avoid higher federal income taxes.Wage and salary income will grow 4.7 percent in 2012 and 3.4 percent in 2013. This growth rate reflects a slowly improving economy and is consistent with moderate employment growth. Colorado retail trade continues to grow faster than personal income. Retail sales grew 6.0 percent in 2012. One reason that retail sales are growing faster than personal income is that homeowners have taken advantage of historically low interest rates to lower monthly mortgage payments. The two sectors exhibiting the fastest growth were furniture and home furnishings and automobile dealers, where sales increased 13.8 percent and 10.4 percent, respectively, in 2012 compared to 2011. Electronics and appliance stores were the only retail sector with fewer sales in 2012 than in 2011.After increasing 6.0 percent in 2012, Colorado retail sales are expected to grow 4.9 percent in 2013. The slowing growth is partially due to the expiration of the payroll tax cut, which will reduce consumer’s disposable income. In 2014, retail sales are expected to grow 5.7 percent. Prices for goods and services in Colorado increased 1.9 percent between 2011 and 2012. Core inflation, which excludes food and energy, increased 2.0 percent. Prices for medical care grew the fastest, at 5.1 percent, and rent grew the second fastest, at 3.5 percent. Increasing housing prices will continue to contribute to inflation in the Boulder-Denver-Greely CPI through the forecast period.Prices in Colorado will increase 2.2 percent in 2013 and 2.3 percent 2014. There will be little inflationary pressure as long as there is an elevated unemployment rate. In addition, the Federal Reserve is maintaining low interest rates, which can be raised if inflationary pressure returns. The Colorado housing market is among the strongest in the nation. According to Standard and Poor’s, the value of single family homes in Denver has increased for 15 straight months.While home prices are rising, the housing market is not yet in a self-sustaining recovery. Price appreciation can be largely attributed to a low supply of houses for sale and historically low interest rates. Mortgage rates are extremely low because of federal fiscal and monetary policies designed to support the national housing market. If mortgage interest rates increase, then housing prices could decline. In addition, if more houses become available, there will be less upward pressure on home prices. There is a shadow inventory of foreclosed homes and homeowners that would like to sell but have not. If these properties are put on the market, then some of the appreciation in the real estate market could slow. Traditionally, housing prices have increased because of demand side pressures like income growth and population increases, rather than a limited inventory and extremely low mortgage interest rates. The increase in home prices is increasing homeowner’s equity in their homes. The more equity a homeowner has, the easier it is for the homeowner to put their home on the market, which will increase the supply of homes available.Homes in Denver are worth 96.9 percent of what they were at their peak, significantly above home values nationally. Housing policies at the federal level aimed at the national housing market are helping boost the Colorado real estate market. As home prices improve and more people look to buy homes, the number of permits for residential construction is growing. The number of single family permits in Colorado grew 42.7 percent in 2012. Helped by low vacancy rates, multifamily permits increased 93.5 percent in 2012. While housing permits are growing, they have not reached pre-recessionary levels. Strength in the real estate and construction markets is helping boost other sectors of the economy. Construction employment has increased by 3,600 jobs, or 3.2 percent, between December 2011 and December 2012. Through the first eleven months of 2012, furniture and home furnishings sales and home improvement and building material sales increased by 14.0 percent and 4.1 percent, respectively, compared with the same period in 2011. The value of nonresidential construction permits has increased since the recession, although it declined 6.5 percent in 2012. Several large health care projects were completed in the middle of 2012, which explains the decline in value in the second half of the year.The supply of houses for sale will remain low, putting upward pressure on home prices and residential construction. In 2013, the number of residential permits will increase 32.9 percent. In 2014, growth in multifamily permits will slow, slowing growth in total residential permits to 22.7 percent.Nonresidential construction will decline slightly by 0.8 percent in 2013 as firms wait to see the impact of federal fiscal policies on the broader economy before making capital investments. In 2014, nonresidential construction will increase 24.8 percent as the economy gains momentum. The oil and natural gas industry is an important regional economic driver in several parts of the state.Garfield and Mesa counties face competition from other natural gas fields around the country. Although natural gas prices have increased somewhat since the fall of 2012, few new wells have been completed on the Western Slope. Meanwhile, oil activity has increased in Weld County. The total number of oil and natural gas rigs declined from 73 rigs in January 2012 to 53 rigs in December 2012. Oil drilling technology has advanced to the point that they can drill horizontally under the ground, so a single well has access to a larger area. Thus, a decline in the number of oil wells does not equate to a proportionate decline in production. According to Baker Hughes, there were an average of 14 horizontal wells in Weld County in December 2011 and 24 horizontal wells in December of 2012. Colorado’s agricultural sector has felt the effects of the nationwide drought, but the declines in production have not been as steep as in other states. Many of Colorado’s farms are irrigated, allowing them to water crops even when there is little rainfall. The number of cattle and calves on feed for the slaughter was 5 percent lower on January 1, 2013 compared with a year earlier. Sheep and goat herds also declined during this period. The total value of crops declined from $3.0 billion in 2011 to $2.9 billion in 2012. The value of corn and wheat in Colorado declined by $200 million and $63 million, respectively, between 2011 and 2012. Drought conditions have continued into 2013, and without enough water and dry soil, crop yields will likely be below historical averages. Even with irrigation, there may not be enough water to meet all the residential and agricultural water needs in the state. Ranchers had to reduce the size of their herds in 2012, which will impact the rate at which herds can rebuild once the drought is over. Despite a weak global economy, Colorado exports to other nations increased 11.3 percent in 2012. Our largest trading partners, Canada and Mexico, outperformed the global economy, which helped boost Colorado exports. Exports to Canada increased 27.3 percent in 2012, while exports to Mexico increased 12.6 percent. Figure 28 shows Colorado exports between 2004 and 2012. Revenues and expenditures.The General Fund is the focal point in determining the State’s ability to maintain or improve its financial position. The General Fund includes all funds that do not have sufficient original source revenue streams to qualify as special revenue funds. As a result, the Public School Fund, Risk Management, and Other Special Purpose Funds reside in the General Fund. These funds are referred to as Special Purpose General Funds, while the General Purpose Revenue Fund comprises general activities of the State. Revenues of the General Purpose Revenue Fund consist of two broad categories - general-purpose revenues and augmenting revenues. General-purpose revenues are taxes, fines, and other similar sources that are collected without regard to how they will be spent. Augmenting revenues include federal funds, transfers-in, fees and charges, or specific user taxes. Augmenting revenues are usually limited as to how they can be spent. Even though significant federal grant revenues are accounted for in the General Purpose Revenue Fund, they have little impact on fund balance because most federal revenues are earned on a reimbursement basis and are closely matched with federal expenditures. The ending total fund balance of the General Fund, as measured by generally accepted accounting principles (GAAP), was $1,225.4 million, $681.1 million of which was attributable to the General Purpose Revenue Fund, including nonspendable, restricted, committed, assigned, and unassigned amounts. The General Purpose Revenue Fund increased by $648.7 million from the prior year. In Fiscal Year 2011-12, the State was able to fund the General Fund Statutory Reserve of $281.1 million on both a budget basis and on a GAAP basis. After the required reserve, the General Purpose Revenue Fund Unassigned Fund Balance was $359.4 million, an increase of $380.9 million as compared to the prior year. On both the budget basis and the GAAP basis, the General Purpose Revenue Fund received augmenting transfers of $142.1 million in Fiscal Year 2011-12 ($158.1 million Fiscal Year 2010-11) to address the State’s budget needs. In Fiscal Year 2011-12 the augmenting transfers were at the General Assembly’s discretion rather than to prevent a constitutionally prohibited General Purpose Revenue Fund deficit as was required in recent years. In an improving fiscal environment these transfers have provided additional resources to support current and subsequent years’ General Purpose Revenue Fund appropriations. The General Purpose Revenue Fund’s $557.6 million year-end unrestricted cash balance increased by $384.0 million from the prior year primarily due to improving tax collections. General-purpose revenues for Fiscal Years 2011-12 and 2010-11 were $7,736.0 million and $7,085.8 million, respectively – an increase of $650.2 million or 9.2 percent. Individual income tax revenue increased by $479.4 million or 11.5 percent. The major categories of individual income tax, that contributed to the increase, were estimated payments (up 18.9 percent), withholding payments (up 8.2 percent), and refunds (down 9.8 percent). An 8.0 percent decrease in cash with income tax returns offset the increases. The significant percentage increase in estimated tax payments is normally associated with improving self-employment income and taxpayers’ investment earnings. The increase in withholding reflects modest job growth and some wage inflation. Corporate income tax receipts increased by $91.7 million or 25.1 percent reflecting strong corporate profits in recent years. Sales, use, and excise taxes increased by $64.7 million or 2.8 percent, which is slightly below the projected 4.3 projected increase in personal income in 2012. On the budgetary basis, total expenditures and transfers-out (excluding transfers not appropriated by department) funded from general-purpose revenues during Fiscal Years 2011-12 and 2010-11 were $7,139.2 millionand $6,921.6 million, respectively. For Fiscal Year 2011-12, the total annual increase in general-funded appropriations was limited to five percent of personal income with certain adjustments. The primary adjustments are for changes in federal mandates, lawsuits against the State, and most transfers not appropriated by department. The limit is controlled through the legislative budget process. The Special Purpose portion of the General Fund fund balance totaled $544.3 million in Fiscal Year 2011-12. This comprises Risk Management activities, the Public School Fund and Other Special Purpose Funds. With expenditures measured using generally accepted accounting principles, the Departments of Education, Health Care Policy and Financing, Higher Education, and Human Services accounted for approximately 80.6 percent of all Fiscal Year 2011-12 general-funded expenditures, which is a decrease of 2.5 percent from the prior year. The Department of Health Care Policy and Financing’s general-funded expenditures increased $417.8 million (33.0 percent). The percentage use of general-funded resources by the Department of Health Care Policy and Financing is the result of the phase-out of the enhanced federal matching funds under the American Recovery and Reinvestment Act of 2009 moneys. The Departments of Education, Higher Education, and Corrections general-funded expenditures decreased by $129.5 million (4.4 percent), $81.1 million (11.5 percent), and $10.2 million (1.6 percent), respectively. The percentage reductions of general-funded resources by the Departments of Education and Higher Education were offset by increases in cash sources, including the use of State Education Fund reserves from the prior year general fund surplus transfer, along with tuition increases. The decrease in the Department of Corrections was primarily related to reductions in the use of private prisons to house inmates. As required by Senate Bills 03-196 and 03-197, the State converted to cash basis accounting for certain expenditures in Fiscal Year 2002-03 and subsequent years. House Bill 09-1367 also deferred certain Office of Information Technology (OIT) expenditures into the subsequent year. These changes result in an ongoing difference between the GAAP fund balance and budgetary basis fund balance of the General Fund. During Fiscal Year 2011-12, the State met the statutory required reserve on both a budgetary and GAAP basis. The statutorily required process of deferring expenditures moved $85.5 million of payroll, $138.1 million of Medicaid, and $1.2 million of OIT expenditures into Fiscal Year 2012-13. Revenues related to the deferral of the Medicaid expenditures were also deferred in the amount of $80.6 million. In total, the effect was to increase General Fund budgetary fund balance by $144.2 million, which was $8.9 million less than the effect of deferring Fiscal Year 2010-11 expenditures into Fiscal Year 2011-12. Although Medicaid expenditures and caseloads continue to increase, the Medicaid related deferral declined due to increased drug rebate credits that offset Medicaid expenditures. The chart shows the changes in the major classifications of fund balance in the General Fund on the basis of generally accepted accounting principles (GAAP). Statutes in effect for Fiscal Year 2011-12 require a four percent fund balance reserve of $281.1 million. Statutory compliance was achieved on both a budgetary basis and GAAP basis. On a budgetary basis there were deferrals of $144.2 million of payroll, Medicaid, and other costs into Fiscal Year 2012-13. The deferral of payroll and Medicaid costs has been in place since Fiscal Year 2002-03. Additionally, Fiscal Year 2011-12 fund balance includes augmenting transfers-in from cash funds of $142.1 million. The deferrals and transfers-in have prevented shortfalls in the budget basis statutory reserve in each year except Fiscal Years 2005-06, 2006-07, 2008-09, and 2011-12 when adequate resources were available for a positive budgetary reserve without the deferral. In Fiscal Year 2011-12 the statutorily required reserve was restored to four percent from the previously reduced level of two and three-tenths percent of appropriations. The Resource Extraction Fund fund balance increased by $36.1 million from the prior year. Unrestricted cash and net tax receivables from severance taxes, mineral leasing, and fees associated with regulation of mining activities increased by $38.8 million and $24.2 million, respectively. Expenditures include distributions to local governments, regulatory costs, and construction loans made to local governments and special districts to enhance the use of water resources of the State. A significant portion, $397.6 million, of the fund’s fund balance of $904.6 million comprises long-term loans receivables related to the financing of local government water projects by the Water Projects Fund. The balance of the loans receivable decreased by $29.6 million as compared to the prior year. The Highway Users Tax Fund (HUTF) fund balance increased by $20.0 million (77.8 percent) from the prior year largely due to decreased federal revenue, along with greater reductions in expenditures. Legislation in response to the economic downturn has permanently eliminated General Purpose Revenue Fund Surplus diversions to HUTF and also terminated the diversion of sales and use tax from the General Fund to the Highway Fund until at least Fiscal Year 2018-19. The HUTF shows a fund balance of $1,223.0 million. This amount includes $1,050.3 million in encumbrances for multi-year construction projects. The majority of the fund balance, $1,176.3 million, is constitutionally restricted for highway construction and maintenance. The Capital Projects Fund fund balance decreased by $170.6 million (77.7 percent) from the prior fiscal year primarily due to significant spending of Certificates of Participation proceeds to construct the Ralph L. Carr Justice Complex and the Colorado History Center. Fund expenditures of $213.1 million were primarily related to projects appropriated in previous years. Capital outlay expenditures were consistent with prior year levels with the continued construction of the Ralph L. Carr Justice Complex and the Colorado History Center, as compared to construction activity in Fiscal Year 2010-11. The Capital Projects Fund reported fund balance restrictions of $23.8 million, or 48.9 percent of total fund balance, related to certificates of participation and HUTF funding. The State Education Fund fund balance decreased by $171.0 million (46.7 percent) during Fiscal Year 2011-12 primarily related to increased distributions to school districts. Except for investment income, revenues of the fund are fixed as a percentage of taxpayer tax liability, and the fund’s portion of those receipts increased in Fiscal Year 2011-12 by $37.0 million from the prior year. Expenditures of the fund are limited by a constitutional amendment to certain education programs and to meeting growth requirements in other education programs. Along with tax receipts, transfers-in from the General Purpose Revenue Fund of $221.4 million in the prior year supported Fiscal Year 2011-12 expenditures. Expenditures of the fund were $645.8 million and $416.0 million in Fiscal Year 2011-12 and 2010-11, respectively. Additionally, transfers-in of $59.0 million from the General Purpose Revenue Fund in Fiscal Year 2011-12 will support Fiscal Year 2012-13 expenditures. The net position of the Higher Education Institutions increased by $306.0 million (6.5 percent). The fund has a wide variety of funding sources to which expenses are not specifically identifiable; therefore, it is not possible to cite the source of the net asset increase. However, it can be noted that tuition and fees of the institutions increased by $141.7 million, sales of goods and services increased by $15.4 million, federal revenues decreased by $12.4 million, and Other Operating revenues increased by $10.5 million. In addition, investment income (including an increase in fair value of investments) was $60.3 million. Overall, revenues increased by 1.5 percent and expenses increased by 6.2 percent The State made capital contributions of $134.3 million and $86.8 million in Fiscal Years 2011-12 and 2010-11, respectively, that were funded by the Capital Projects Fund and transferred $192.8 million ($185.6 million in Fiscal Year 2010-11) to Higher Education Institutions primarily from the General Fund for student financial aid and vocational training The net position of the Unemployment Insurance Fund (UI) was $64.4 million. This represents an increase in net position of $182.3 million and a return to positive net position. Unemployment benefits paid decreased by $572.0 million, or 26.8 percent, after decreasing $364.9 million in the prior year. The reduced benefits paid were caused by a reduction of $423.0 million in federal grants – including ARRA funds that were originally provided to extend the duration of unemployment benefits. Unemployment insurance premiums collected increased by $46.1 million over the prior year. Colorado statutes require management to adjust unemployment insurance premium tax rates when the fund’s cash balance exceeds or is below established thresholds. Statutes were amended in the 2012 special legislative session allowing UI to issue bonds, through the Colorado Housing and Finance Authority, to stabilize insurance premium taxes, which will be funded by special assessments on employers. Bonds were issued as represented by the $634.0 million of the fund’s liabilities. The prior year liability to the federal government for borrowing of $302.5 million to support the State’s share of unemployment benefit payments was liquidated in Fiscal Year 2011-12. The fund’s cash balance was $523.0 million, as compared to prior year borrowing from the General Purpose Revenue Fund to cover $1.7 million of expenses and to avoid a cash deficit. The Lottery produced operating income of $122.2 million ($113.3 million in Fiscal Year 2010-11) on sales of $559.3 million ($526.3 million in Fiscal Year 2010-11). The change represents a 7.9 percent increase in operating income. The Lottery distributed $57.1 million ($56.0 million in Fiscal Year 2010-11) to the Great Outdoors Colorado program, a related organization, and transferred $66.7 million ($57.9 million in Fiscal Year 2010-11) to other State funds, of which, $12.3 million was used to fund operations of the State’s Division of Parks and Recreation and $53.9 million was expended to local governments through the Conservation Trust Fund. Because of the requirement to distribute most of its income, the Lottery’s net position is minimal and changes nominally from year to year. Litigation. Numerous court cases are pending in which the plaintiffs allege that the State has deprived persons of their constitutional rights, civil rights, inadequately compensated them for their property, engaged in regulatory misfeasance, or breached contracts. In the aggregate, the monetary damages (actual, punitive, and attorney’s fees) claimed in the constitutional and civil rights cases would exceed the insurance coverage available by a material amount. One such claim exceeds $122 million. The property compensation and breach of contract suits are generally limited to the appraised value of the property or the contract amount. In the breach of contract suits, the State often files counterclaims. While it is reasonably possible that awards of judgment could occur, it is unlikely that those awards would have a material adverse effect on the State’s financial condition. The State is the defendant in numerous lawsuits involving claims of inadequate, negligent, or unconstitutional treatment of prisoners, mental health patients, nursing home patients, or the developmentally disabled. In some of these suits, plaintiffs are seeking or have obtained certification as a class for a class action suit. Most of these cases seek actual damages that are not material but include requests for punitive damages that may be material. There is also the potential that the courts may rule that the current conditions of confinement, Medicaid coverage, or residential services are unconstitutional, which could result in significant future construction, medical, or residential services costs that are not subject to reasonable estimation. The State is the defendant in lawsuits by employees accusing the State of various infractions of law or contract. These may include claims related to age and sex discrimination, sexual harassment, wrongful termination, contractual agreements for paying salaries based on parity and equity, and overtime compensation under the Federal Fair Labor Standards Act. The State does not believe that any of these cases are material to its financial operations. In the event of adverse loss experience, which is defined as a default rate in excess of 9 percent, College Assist could be liable for up to 25 percent, or $2.6 billion, of the $10.5 billion outstanding balance of loans in repayment status. However, the probability of a material loss is remote, and the State’s liability is capped at the net position of the College Assist program of $59.8 million. At June 30, 2012, the Lottery Division of the Department of Revenue had outstanding annuity contracts of approximately $359.4 million in the names of lottery or lotto prizewinners. The probability is remote that any of the sellers of these contracts will default, and thereby require the State to pay the annuity. The Colorado Department of Revenue routinely has claims for refunds in various stages of administrative and legal review that could result in refunds up to $20.0 million individually. In addition, there a large number of conservation easement tax credit denial cases pending at the Department. Per legislation passed in 2011, the taxpayers involved must elect to proceed with administrative or district court resolution of their refund claims. Including potential penalties and interest, claims at issue are estimated at $222.8 million. Eighty one percent of the cases have been settled, or are in process with the remaining 19 percent expected to be referredwithin the next 18 months. These amounts represent both unpaid income taxes and claims for income tax refunds. Various notes and bonds have been issued by State school districts that may impact the State. Colorado statutes provide that if a district indicates it will not make a required payment to bondholders by the date on which it is due, the State Treasurer shall forward to the paying agent the amount necessary to make the payment. The State shall then withhold State property-tax-equalization payments to the defaulting school district for a period up to 12 months to cover the State’s loss. Currently, notes or bonds valued at approximately $7.59 billion are outstanding. Of this amount, $3.43 billion is covered by private insurance. The State of Kansas will likely seek injunctive relief against Colorado in a potential suit against Colorado and Nebraska claiming violations of the Republican River Compact. The State anticipates reaching a resolution with the State of Kansas prior to any suit being filed. An agreement has been drafted to begin negotiations in both the North and South Forks of the Republican River. The State is concurrently preparing resolutions for consideration by the Republican River Commission. The estimated potential damages of a suit range from $1.0 million to $10.0 million. The State has recorded a liability for the minimum amount of the potential damages range. Many State agencies have grant and contract agreements with the federal government and other parties. These agreements generally provide for audits of the transactions pertaining to the agreements, with the State being liable to those parties for any disallowed expenditure. Individually significant disallowances are disclosed in the following paragraph. The Department of Health Care Policy and Financing may be responsible for repaying Centers for Medicare and Medicaid Services (CMS) approximately $20.0 million in federal matching funds paid to Rocky Mountain Health Plan HMO (RMHP) for benefits paid to Medicaid clients during Fiscal Year 2008-09. The payments were made to RMHP without the federally required claims review prior to payment. The State has established a process that has been accepted by CMS to accomplish a review of the claims in question. If the historical review is not completed, CMS has stated that potential disallowance of these payments may occur. School districts, students, and parents have filed suit against the State asserting that the current school funding system fails to provide a thorough and uniform system of free public education as required by the State Constitution. The plaintiffs seek to overturn the current funding system and ensure that additional funding of approximately $1.35 billion to $4.15 billion for operations funding and $5.7 billion to $17.9 billion for capital facility funding is provided. All claims were dismissed by the District Court and the Colorado Court of Appeals. After the Colorado Court of Appeals decision, both the plaintiffs and the State petitioned the Colorado Supreme Court. The Supreme Court reversed the lower courts’ ruling and remanded the case to the District Court for trial, which concluded on September 2, 2011. On December 9, 2011 the District Court ruled in favor of the plaintiffs and held the State’s school finance system is unconstitutional because it is inadequate and not rationally related to the constitutional mandate of a thorough and uniform system of free public education. The District Court stayed enforcement of its order until final order from the Colorado Supreme Court or conclusion of the 2012 legislative session in the event the order is not appealed. The State has appealed the District Court’s ruling. The District Court’s decision did not specify an immediate or long-term remedy, and the certainty, timing, and extent of fiscal impact on the State cannot be determined at this time. The Department of Human Services has been sued by abehavioral health clinic seeking damages of $25.0 millionplus additional legal costs. The plaintiff claims thedepartment’s licensing actions adversely affected theirability to operate their business. The licensing actionswere overturned by an administrative law judge. Thedepartment is vigorously contesting the claims, and theState is unable to estimate the likelihood of an adverseoutcome. Five insurance companies have filed suit against the State of Colorado for recovery of claims amounts paid or to be paid relating to damage from the Lower North Fork wildfire. The wildfire ignited during a high-wind event four days after a prescribed fire was conducted in the area by the Colorado State Forest Service to reduce wildfire danger. In response to the wildfire, the General Assembly passed House Bill 12-1361 retroactively waiving the State’s sovereign immunity for negligence claims relating to prescribed fires. The plaintiffs also bring claims for inverse condemnation and takings. A motion to stay was granted through October 8, 2012, to allow for additional potential claimants to be identified and joined in the action. At a November 26, 2012 court status conference several residents and insurance companies expressed intent to bring counterclaims for inverse condemnation and join additional defendants. The State does not contest liability for negligence claims brought pursuant to new provisions of CGIA; however, the State is vigorously defending against claims of inverse condemnation or on takings theories. Estimates of potential liability range from $600,000 to more than $73 million. A reserve of $600,000 has been established in the Risk Management Fund (a Special Purpose Fund within the General Fund) and identification of all claims is in process. The TABOR Foundation, a not-for-profit entity that is not part of State government, has filed suit against the Colorado Bridge Enterprise alleging that the bridge safety surcharge is a tax, not a fee; therefore, requiring a vote of the people. The foundation also alleges that $300 million in bonds issued were unconstitutional because more than ten percent of the enterprise’s revenue in 2010 was from State grants. The plaintiff is seeking an order declaring the surcharge and bonds unconstitutional. Approximately $200 million has been collected in surcharges, in addition to the $300 million bond issuance. The Colorado Bridge Enterprise is vigorously defending claims and the State us unable to estimate the likelihood of an adverse outcome. The trial has been set for May 2013. APPENDIX C ADDITIONAL INFORMATION ABOUT THE COMMONWEALTH OF KENTUCKY AND KENTUCKY OBLIGATIONS Because the Kentucky Constitution requires the vote of a majority of the state's electorate to approve the issuance of state general obligation indebtedness and until 1998 required the vote of two-thirds of a municipality's electorate to approve the issuance of general obligation indebtedness by any city, county, or other municipality within the state, most Kentucky state and local government indebtedness had been issued not as general obligation indebtedness but as either debt payable only from revenues produced by the particular project or as indebtedness subject to biennial, in the case of the state, or annual, in the case of a local government, legislative appropriation for the payment of debt service.Such appropriation-backed indebtedness is customarily issued in the form of lease revenue bonds by a public authority or public holding company which uses the proceeds of the bonds to finance the particular public project and leases the project to the state or local government pursuant to a lease renewable each fiscal biennium (in the case of the state) or each fiscal year (in the case of a local government).Failure of the lessee government to renew the lease would terminate the lessee's obligation to make further rental payments and would leave the bondholders with recourse only against the property which was subject to the lease and any other security pledged for the payment of the bonds.An amendment to the state constitution approved by the electorate in 1994 authorized the Kentucky General Assembly to enact legislation permitting local governments (exclusive of school districts) to issue general obligation indebtedness without voter approval but subject to prescribed limitations on the maximum amount of indebtedness that may be incurred based on the assessed value of the taxable property within the municipality and such additional limitations and conditions as may be prescribed by statute.The Kentucky GeneralAssembly enacted such enabling legislation in 1996 and the Kentucky courts issued a final judgment in 1998 upholding the validity of the constitutional amendment.Beginning in 1998, local governments (exclusive of school districts) in Kentucky began toissue general obligation indebtedness under the authority of the constitutional amendment and the enabling legislation, in addition to or instead of lease revenue bonds. Kentucky’s indebtedness is classified aseither appropriation supported debt or non-appropriation supported debt.Appropriation supported debt carries the name of Kentucky and is either (i) a general obligation of Kentucky or (ii) a revenue obligation of one of its debt-issuing agencies, which is subject to state appropriation for all or a portion of the debt service.General obligation bonds pledge the full faith, credit and taxing power of Kentucky for the repayment of the debt.The Kentucky Constitution requires voter approval by general referendum prior to the issuance of general obligation bonds in amounts exceeding $500,000. Kentucky has not issued general obligation bonds since 1966 and has no general obligation bonds outstanding. Project revenue notes and bonds are issued by various debt issuing authorities of Kentucky. The revenues produced by the projects funded by the debt are pledged as security for repayment of the debt.Project revenue debt is not a direct obligation of Kentucky. Project revenues are, in some cases, derived partially or solely from biennial appropriations of the Kentucky General Assembly. In other cases, the direct revenues generated from the fundedproject constitute the only source of payment. Non-appropriation or moral obligation debt carriesthe name of Kentucky for the benefit and convenience of other entities or agencies within Kentucky. The bonds are special obligations of the issuer, secured and payable solely from the sources pledged for the payment thereof and do not constitute a debt, liability, obligation or a pledge of the faith and credit or taxing powers of Kentucky. The Kentucky General Assembly does not intend to appropriate any funds to fulfill the financial obligations represented by these types of bonds. In the event of a shortfall, however, the issuer generally covenants to request from the Governor and the General Assembly sufficient amounts to pay debt service. The payment of debt service by the state universities is enhanced by the requirement that, in the event of a default, the Secretary of the Kentucky Finance Cabinet must intercept any funds appropriated to the university but not yet disbursed and must use those funds to remedy the default. Neither Kentucky nor any of its agencies has ever defaulted in the payment of principal or interest on general obligation indebtedness or project revenue obligations. Additional Information About the Kentucky Economy The following information is a summary of certain factors affecting the credit and financial condition of the Commonwealth of Kentucky (“Kentucky” or the “Commonwealth”). The sources of payment for Kentucky municipal obligations and the marketability thereof may be affected by financial or other difficulties experienced by the Commonwealth and certain of its municipalities and public authorities. This summary does not purport to be a complete description and is derived solely from information contained in publicly available documents, including reports prepared by state government and budget officials, as available on the date of this Statement of Additional Information.Any estimates of future results and other projections are statements of opinion made by the Commonwealth in, and as of the date of, such reports and are subject to risks and uncertainties that may cause actual results to differ materially. The Fund has not independently verified, and is not responsible for, the accuracy, completeness or timeliness of this information, and the Funds does not undertake any obligation to update such information. Such information is included herein without the express authority of any Kentucky issuer and is provided without regard to any events that have occurred since the date of the most recent publicly available report. Kentucky’s economy, dominated in previous generations by coal, tobacco, bourbon, and horses, has since diversified to include prominently the manufacture of industrial machinery, automobiles and automotive parts, consumer appliances, non-durable goods, such as apparel, and service industries, such as air transportation, financial services, healthcare, retail trade, and tourism. Kentucky’s parks, horse breeding and racing industry, epitomized by the Kentucky Derby, play an important role in expanding tourism. Kentucky’s economy is projected to proceed in a manner consistent, but slightly better, than the U.S. averages. The current forecast, for the remainder of FY13, calls for modest employment growth, especially in business services, with income growth outpacing employment growth – implying an uptick in wages and salaries. One significant area of concern has been the market for Kentucky coal. Coal production, utilization, and severance taxes have decreased significantly in recent quarters and have shown continued signs of weakness due to input substitution,supply side disruptions, and inventory accumulations.The dramatic expansion and availability of natural gas, coupled with pending air quality requirements have made numerous power generators re-evaluate the most economical decisions for the coming years. Power plants are shifting their structure towards more natural gas-generated electricity production. General Fund growth is projected to slow over the next three quarters. The second half of FY13 receipts are expected to grow by 1.3 percent compared to the second half of FY12. The receipts for the first quarter of FY14 are expected to rise by only 1.1 percent over those receipts collected in the first quarter of FY13. The slower growth projected in the second half of FY13 is a partial reflection of strong growth in the second half of FY12 which sets a higher bar to exceed in FY13. Revenue collections grew 5.4 percent, or$125.5 million, in the second quarter of FY13following a 2.1 percent increase in the firstquarter of the year. Through the first twoquarters of the fiscal year, receipts haveincreased 3.8 percent. Revenues have nowgrown in eleven consecutive quarters followingfive consecutive quarterly declines. The official revenue estimate for the General Fund for FY13 included estimated revenues from a Tax Amnesty Program authorized by the 2012 General Assembly. The Tax Amnesty Program occurred from October 1 through November 30, 2012, and is now being followed by enhanced compliance efforts by the Department of Revenue. Second quarter General Fund receipts include some Tax Amnesty proceeds, however final results will not be known until later this spring. Variations in the quarterly receipts are oftenaffected by differences in the timing ofpayments into revenue accounts. While timingdifferences were not as prevalent as inthe past, property tax receipts continue tobe particularly sensitive to timing fluctuations.As the forecast for the remainder of the year reflects, property tax growth will abate in the second half of the year due to the timing of annual filers and the corresponding local distributions. Growth in Road Fund revenues is forecasted to slow over the final six months of the fiscal year, increasing only 1.8 percent compared to growth of 3.4 percent in the first two quarters of FY13. Revenues are expected to rebound in the first quarter of FY14, increasing 6.6 percent. Motor fuels tax collections are forecasted to grow 5.8 percent over the final six months of FY13. This is due principally to a continuation of the long-term trend of declining motor fuels consumption. Taxable gallons have declined an average of just over one percent annually for the past seven years. Declining consumption has been offset by an increasing tax rate, keeping revenue growth at a moderate level. In FY13, the motor fuels tax rate has been or will be at its statutory maximum for the first three quarters and is expected to remain there for the final quarter. Growth in this revenue source will continue in the first quarter of FY14, rising 7.3 percent, but projections are particularly tentative due to the proximity of the statutory average wholesale price to prevailing market values. Revenue Receipts - General Fund.Revenue collections grew 5.4 percent, or $125.5 million, in the second quarter of FY13 following a 2.1 percent increase in the first quarter of the year. Through the first two quarters of the fiscal year, receipts have increased 3.8 percent. Revenues have now grown in eleven consecutive quarters following five consecutive quarterly declines. Second quarter gains were primarily driven by improvements in individual income, property, and the limited liability entity tax (LLET). Total receipts in the second quarter totaled $2,455.5 million compared to $2,329.9 million received in the second quarter of FY12.Variations in the quarterly receipts are often affected by differences in the timing of payments into revenue accounts. While timing differences were not as prevalent as in the past, property tax receipts continue to be particularly sensitive to timing fluctuations. Property tax growth will abate in the second half of the year due to the timing of annual filers and the corresponding local distributions. The due-date for timely paid real property tax payments is December 31st of each year. The late due date creates timing differences as payments are transferred from the county sheriff offices to the state account. Individual income tax posted receipts of $911.2 million compared to last year’s second quarter receipts of $843.0 million. The resulting growth rate was 8.1 percent, and compares to a growth rate of 1.7 percent for the second quarter of last year. Total sales and use tax receipts for the quarter were $751.2 million, compared to $742.6 million in the second quarter of FY12. Year-to-date sales tax receipts have increased a tepid 0.1 percent. Second-quarter property tax receipts posted revenues that were $52.3 million more than the second quarter of FY12. The difference is due mainly to timing issues discussed above. FY13 second-quarter receipts of $331.4 million compare with $279.0 million from the second quarter of FY12. Combined corporation income and (LLET) receipts were up in the second quarter of the fiscal year. Revenues of $142.8 million were 7.6 percent more than the year-earlier figure of $132.7 million. Coal severance tax revenue continued the downward trend in the second quarter as receipts fell 28.9 percent. Collections of $56.6 million compare to the FY12 second quarter total of $79.7 million. The downward trend in many energy prices has led to quarterly declines in the oil production tax and the natural gas severance tax. Cigarette tax receipts of $60.9 million in the second quarter of FY13 increased slightly compared to last year’s total of $60.3 million. Year-to-date, cigarette tax receipts have fallen 4.2 percent due to lower sales, but the $1.00 per pack tax increase in Illinois should lead to some increased border sales in that region of Kentucky. Lottery receipts were $53.3 million, which were 4.0 percent below last year’s second quarter total of $55.5 million. The “Other” category, which represents the remaining accounts of the General Fund, increased 8.1 percent in the second quarter. Second quarter receipts for FY13 were $148.1 million compared to $137.1 million in FY12. Road Fund. The Road Fund reported growth of 5.6 percent in the second quarter of FY13. Receipts totaled $366.5 million and compare to $347.1 million from the second quarter of last year. Motor fuels tax receipts were $215.6 million for the quarter and compare to $199.6 million collected during the second quarter of last year. The 8.0 percent growth is due primarily to the automatic adjustment to the fuels tax rate prescribed in KRS 138.210 (10) and KRS 138.220(1), which created a 2.1 cent-per-gallon increase in the variable rate on motor fuels. For gasoline, the total tax rate increased by 7.6 percent. Motor vehicle usage tax increased 7.1 percent in the second quarter. Receipts during the second quarter of FY13 totaled $100.0 million and compare to $93.3 million collected during the same period last year. The strong growth in this account is the result of an increase in the value of motor vehicle sales. Motor vehicle license tax receipts decreased 21.4 percent in the second quarter of FY13 to $17.7 million compared to $22.5 million during the second quarter of FY12. Motor vehicle operators’ license tax receipts were $3.9 million in the second quarter of FY13 an amount unchanged from the prior year. Weight distance tax receipts of $18.9 million represent a 0.6 percent decrease compared to receipts of $19.0 million during the second quarter of FY12. The remainder of the accounts in the Road Fund combined for an increase of 11.1 percent from a year earlier. In the “Other” category, revenues of $9.7 million compare to $8.7 million in the second quarter of FY12. Kentucky Economy. Kentucky personal income grew by 4.5 percent in the second quarter. Quarter to quarter growth has been somewhat volatile for many quarters. Over the last 10 quarters, personal income growth has gone from a low of 0.4 percent growth to 3.1 percent growth, back down to 0.4 percent before jumping to 2.1 percent and then subsiding again to 0.4 percent. Adjacent-quarter growth is currently a solid 1.0 percent, which is similar to U.S. personal income growth. Kentucky non-farm employment grew by 1.9 percent in the second quarter compared to the second quarter of FY12. Much of that growth occurred in the third quarter of FY12. Employment was lackluster in the other intervening quarters. In fact, second quarter employment was essentially flat compared to the first quarter of FY13. The lion’s share of the non-farm employment growth occurred in business services employment, which grew by 8.7 percent over the second quarter of FY12. This is a net increase of 16,700 jobs. Business services accounted for both the highest absolute and percentage increase among the supersectors. The service sectors performed better than all three goods-producing employment sectors during the second quarter. Mining employment suffered the worst losses in the second quarter. Mining employment declined by 100 workers in the second quarter, a decline of 0.5 percent, and the outlook remains somewhat bleak. Nine of the 11 employment sectors gained jobs in the second quarter. The only other sector which lost jobs was the government employment sector in Kentucky, which lost 300 jobs, a 0.1 percent decline. Government employment includes state and local government employment. Kentucky manufacturing employment fell by 1.3 percent in the second quarter over the first quarter, a loss of 2,800 jobs. Solid growth in the fourth quarter of FY12 helps mask weak growth over the last five quarters. As a result, Kentucky manufacturing employment never reached a trough during the 2001 recession. Kentucky’s manufacturing employment did not experience a recovery following the 2001 recession. In fact, there were only a few quarters in the period from 2001 and the onset of the 2007 recession where manufacturing employment did not fall. Between the third quarter of FY06 and the third quarter of FY10, Kentucky manufacturing employment lost 57,100 jobs, a 21.7 percent net decline. In the 11 quarters following that trough, manufacturing employment has increased in nine of those 11 quarters, resulting in a net increase of 11,300 jobs since the third quarter of FY10. This is the first sustained period of growth for Kentucky manufacturing employment since 1999. Interim Outlook. General Fund.The official General Fund estimate for FY13 is $9,307.8, an increase of 2.4 percent over FY12 collections. The official estimate is based on the Consensus Forecasting Group’s estimates from December 2011 and modified by actions of the General Assembly. The official revenue estimate for the General Fund for FY13 included estimated revenues from a Tax Amnesty Program authorized by the 2012 General Assembly. The Tax Amnesty Program occurred from October 1 through November 30, 2012, and is now being followed by enhanced compliance efforts by the Department of Revenue. Second quarter General Fund receipts include some Tax Amnesty proceeds, however final results will not be known until later this spring. General Fund growth is projected to slow over the next three quarters. The second half of FY13 receipts are expected to grow by 1.3 percent compared to the second half of FY12. The receipts for the first quarter of FY14 are expected to rise by only 1.1 percent over those receipts collected in the first quarter of FY13. The slower growth projected in the second half of FY13 is a partial reflection of strong growth in the second half of FY12 which sets a higher bar to exceed in FY13. Individual income tax receipts are composed of four components: withholding, declarations, fiduciary and net returns. Individual income tax receipts are expected to increase by 2.9 percent over the next two quarters before showing more robust growth in the first quarter of FY14. The largest component of individual income tax receipts is withholding, which makes up approximately 98 percent of total individual income tax receipts. Withholding is closely tied to wages and salaries and employment in the state. As growth in these two latter series increases, so too does the growth in withholding. Individual income tax receipts are expected to rise 3.6 in the first quarter of FY14. Sales and use tax collections were nearly flat in the first half of FY13. Sales and use tax receipts are expected to grow by 1.2 percent in the second half of the FY13. This is an improvement over the first half growth, but it is still weak growth. Sales and use receipts are closely tied to disposable income. As disposable income rises, expenditures on applicable sales taxed goods increase. Receipts are expected to rise by a modest 1.4 percent in the first quarter of FY14 over FY13. Growth in property tax revenues is expected to decrease by 21.5 percent in the second half of FY13. The majority of FY13 property tax receipts were received in the first half of FY13, instead of more evenly distributed across the fiscal year halves. Fluctuations in property tax collections across months of a fiscal year are fairly common, so the volatility in this receipts category is typical. Inferring underlying economic significance to this pattern is contraindicated and may lead to improper conclusions. November to February is the normal payment period for a large share of the property taxes. The FY13 net growth is 6.5 percent over FY12. Property taxes in the first quarter of FY14 are expected to fall 20.4 percent compared to the first quarter of FY13, partially due to a reversal of the timing from FY13. Corporate income tax receipts are expected to increase by 10.0 percent in the second half of FY13 relative to the second half of FY12. Growth for the full fiscal year is therefore expected to be 7.2 percent over FY12. Growth is expected to slow to 3.8 percent in the first quarter of FY14. The LLET receipts are growing sharply relative to FY12 and are expected to continue to rise at approximately the same pace for the second half of FY13. Fiscal year growth for LLET receipts is expected to be 26.3 percent over FY12. The first quarter of FY14 is expected to fall relative to the ‘high’ first quarter FY13 receipts resulting in receipts of $45.8 million for the quarter. Coal severance receipts year-to-date in FY13 have fallen by 24.0 percent compared to FY12. The losses are the result of a decrease in severed tons, weak coal prices, and decreased demand for coal, due in large part to falling prices of demand-side energy substitutes like natural gas. Spot market prices have stabilized and have inched slowly upward since July 2012. However, forward contracts for delivery are made for three or more years. Therefore, despite some minor help from spot prices, contracts are currently being fulfilled at forward prices set during a period of depressed contract prices per ton. The effect of commodity prices on tax receipts has certainly depressed natural gas severance receipts as well, as spot gas prices remain well below prices in previous fiscal years. The second half of FY13 coal severance receipts are expected to fall 16.3 percent compared to the same period a year ago. The trend is expected to continue into FY14, as first quarter FY14 receipts are expected to be 11.0 percent less than the same quarter of FY13. Cigarette smoking has declined both in Kentucky and nationally, as measured by the number of packs sold. This underlying trend continues to influence cigarette receipts in Kentucky. Cigarette receipts declined 4.2 percent in the first six months of FY13 and are expected to continue falling for the next six months. Receipts in the second half of FY13 are expected to decline 4.0 percent. The first quarter of FY14 receipts are expected to decline by 1.2 percent compared to the already depressed first quarter FY13. Lottery receipts are determined by the Lottery Corporation’s dividend schedule. Lottery receipts are projected to end FY13 at $214.0 million, an increase of 1.5 percent over FY12 levels. First quarter FY14 receipts are expected to be $49.0 million. The “Other” category contains dozens of smaller accounts, which make up the remainder of the General Fund. Insurance premiums tax, bank franchise and telecommunications tax are the three largest accounts in the “Other” category. The “Other” category of taxes is expected to rise a net 2.8 percent in the latter half of FY13. Receipts in the first quarter of FY14 are expected to be flat relative to the same quarter a year earlier. Road Fund. Growth in Road Fund revenues is forecasted to slow over the final six months of the fiscal year, increasing only 1.8 percent compared to growth of 3.4 percent in the first two quarters of FY13.Revenues are expected to rebound in the first quarter of FY14, increasing 6.6 percent. Motor fuels tax collections are forecasted to grow 5.8 percent over the final six months of FY13. This is due principally to a continuation of the long-term trend of declining motor fuels consumption. Taxable gallons have declined an average of just over one percent annually for the past seven years. Declining consumption has been offset by an increasing tax rate, keeping revenue growth at a moderate level. In FY13, the motor fuels tax rate has been or will be at its statutory maximum for the first three quarters and is expected to remain there for the final quarter. Growth in this revenue source is predicted to continue in the first quarter of FY14, rising 7.3 percent. Growth in motor vehicle usage tax collections is predicted to decline over the final six months of the fiscal year. Receipts, however, will increase and are forecasted to be $12.7 million more than what was collected in the first half of the fiscal year compared to last year. Collections are projected to fall 2.8 percent over the remainder of the fiscal year but increase 5.3 percent in the first three months of FY14. To estimate the growth of all other components of the Road Fund, officials of the Kentucky Transportation Cabinet and staff of the Governor’s Office for Economic Analysis together assessed recent growth patterns aswell as administrative and statutory factors. Motor vehicle license taxes are forecasted to decrease 5.7 percent in the final two quarters of FY13 but increase 4.1 percent in the first quarter of FY14. Motor vehicle operators’ licenses are projected to rise 7.2 percent in the remainder of the fiscal year and grow 1.8 percent in the first quarter of FY14. Weight distance tax revenue should rise 1.0 percent for the remainder of the fiscal year and grow 4.7 percent over the first three months of FY14. Income on investments is projected to fall 40.0 percent over the remainder of the fiscal year and increase approximately $2.3 million in the first quarter of FY14. All other revenues are projected to grow 5.2 percent during the last six months of FY13 and then decline 11.3 percent in the first quarter of FY14. Kentucky Economy. Kentucky personal income growth is expected to be 2.9 percent, slightly lagging the national average of 3.3 percent. However, employment gains in the Commonwealth should outpace the national average, with growth in the non-farm sector of 2.0 percent and a robust 4.8 percent in the goods producing sector. Employment in government—including federal, state, and local—is expected to continue to slow as government at all levels adjust to continued budgetary constraints. Overall, the sector is expected to decline by 0.3 percent for the remainder of FY13. The service producing industries continue to account for approximately two-thirds of Kentucky jobs. The expiration of the payroll tax cut will reduce the overall disposable income of consumers, but the service sector remains an entrenched force in the economy of the Commonwealth. The service-providing industries are forecasted to expand by 1.7 percent with the creation of approximately 20,000 jobs. Overall, Kentucky personal income and wages and salaries are 14.3 percent and 11.0 percent higher, respectively, than their recession nadirs. The current forecast, for the remainder of FY13, calls for 2.9 percent and 2.2 percent growth for these two categories. One significant area of concern has been the market for Kentucky coal. Coal production, utilization and severance taxes have decreased significantly in recent quarters and have shown continued signs of weakness dueto input substitution, supply side disruptions,and inventory accumulations. The dramatic expansion and availability of natural gas, coupled with pending air quality requirements have made numerous power generators re-evaluate the most economical decisions for the coming years. Power plants are shifting their structure towards more natural gas-generated electricity production. Going forward in FY13, the decrease in coal utilization should stabilize as natural gas drilling slows due to the exceptionally low market prices. Higher natural gas prices, coupled with slightly higher electricity demand, should lead to an increase in coalfired generation over the forecast period. Unfortunately for the coal producing regions of the Commonwealth, coal production is expected to experience little or no growth as primary and secondary inventory draws will be able to meet the needs of the small consumption increase expected in calendar 2013. Litigation The State is party to numerous legal proceedings, many of which normally occur in government operations. In addition, the State is involved in certain other legal proceedings that, if decided against the State, might require the State to make significant future expenditures or substantially impair future revenue sources. Because of the prospective nature of these proceedings, it is not presently possible to predict the outcome of such litigation, estimate the potential impact on the ability of the State to pay debt service costs on its obligations, or determine what impact, if any, such proceedings may have on a fund's investments. APPENDIX D ADDITIONAL INFORMATION ABOUT THE RHODE ISLAND ECONOMY AND RHODE ISLAND OBLIGATIONS The following information is a summary of certain factors affecting the credit and financial condition of the State of Rhode Island and Providence Plantations (“Rhode Island” or the “State”). The sources of payment for Rhode Island municipal obligations and the marketability thereof may be affected by financial or other difficulties experienced by the State and certain of its municipalities and public authorities. This summary does not purport to be a complete description and is derived solely from information contained in official statements relating to debt offerings by the State. Any estimates of future results and other projections are statements of opinion made by the State in, and as of the date of, such official statements and are subject to risks and uncertainties that may cause actual results to differ materially. The Fund has not independently verified, and is not responsible for, the accuracy, completeness or timeliness of this information, and the Fund does not undertake any obligation to update such information. Such information is included herein without the express authority of any Rhode Island issuer and is provided without regard to any events that have occurred since the date of the most recent statement. Overview Population Characteristics.Rhode Island experienced a population increase of 2.5% between 1997 and 2011. The U.S. Census Bureau estimated that Rhode Island’s population decreased by 0.1% in 2011 as compared to 2010.The 2011 United States census estimate for Rhode Island was 1,051,302 or 0.6% less than the 1,058,051 counted in 2001.In contrast, the total United States population is expected to experience a population increase of 9.3% between 2001 and 2011. Personal Income and Poverty. Per capital personal income levels in Rhode Island had been consistent with those in the United States for the 1996 to 2000 period.Rhode Island per capita personal income in 2011 was $43,992 versus U.S. per capita personal income of $41,663.In addition, Rhode Island has maintained a poverty rate below the national average.Over the 2003-2010 period, Rhode Island’s average poverty rate was 11.8% versus the U.S. average poverty rate of 13.2%.Personal income growth is expected to be 2.8% in FY 2012 down from the 4.4 % growth in FY 2011. The November 2011 Revenue Estimating Conference estimates for personal income growth suggest a positive upward trend from FY 2012 through FY 2015.Similarly, FY 2012 estimates of dividends, interest and rents are expected to decrease slightly from FY 2011 growth of 6.9% before bouncing back considerably in FY 2013 through FY 2017.Wage and salary income growth is forecasted to decrease from FY 2012 to FY 2014 relative to the projected growth adopted in May 2011 but then increase from FY 2015 to FY 2017 again relative to the forecast adopted in May 2011. Employment.According to the U.S. Department of Labor Bureau of Labor Statistics, total Rhode Island nonfarm employment fell at a rate of 4.4% in 2009, 0.4% in 2010 but increased by 0.5% in 2011.The average annual growth rate for Rhode Island nonfarm employment for the 1997 to 2011 period was 0.3%.The unemployment rate for FY 2012 is projected to decline to 10.5%.As recovery taxes hold, Rhode Island’s unemployment rate is expected to decline marginally to 10.3% in FY 2013 and then accelerate its downward trend until it hits 5.1% in FY 2017.Even at this lower rate, Rhode Island’s unemployment rate will be 0.1 percentage points higher than the unemployment rate achieved when the economy peaked in FY 2007.As of February 2012, Rhode Island’s unemployment rate was 11.0%, second highest in the United States after Nevada. Economic Base and Performance.Rhode Island has a diversified economic base that includes traditional manufacturing, high technology, and service industries.A substantial portion of products produced by these and other sectors is exported.Like most other historically industrial states, Rhode Island has seen a shift in employment from labor-intensive manufacturing industries to technology and service-based industries, particularly Education and Health Services. Human Resources.The Rhode Island population is well educated with 30.3% of its residents over the age of 25 having received a Bachelor’s degree or a Graduate or Professional degree according to the U.S. Department of Commerce Census Bureau (2006-2010 American Community Survey 5-Year Estimates). In addition, per pupil spending on public elementary and secondary education in Rhode Island has been significantly higher than the national average since the 1993-1994 academic year.For 2007-2008 Rhode Island spent 44.3% more per pupil than the national average. Economy As with many states across the country, Rhode Island has been feeling the effects of the “Great Recession”, the worst economic downturn since the Great Depression.The impact on the State of Rhode Island has been severe, with over 62,000 Rhode Islanders unemployed as of May 2011. The jobless rate peaked at 12.7% in December 2009, and the State currently ranks third in the nation with a 10.9 percent rate of unemployment as of May 2011, compared to 9.1 percent nationally. The State has depleted the resources it set aside to pay unemployment benefits and is now borrowing from the Federal Trust Fund to make benefit payments to unemployed Rhode Islanders. The impact of the high level of unemployment translated into a sharp decline in tax receipts to the State, as less personal income taxes are received from employers through withholding taxes, and taxpayers transmit lower estimated and final payments, but request larger refunds. Recent estimates, however, have shown a reversal in tax collections.Personal income taxes are estimated to be $1,003.6 million in FY 2011 and $1,010.0 million in FY 2012. Uncertainty about the economic future and the contraction of the State's housing market has caused Rhode Islanders to pull back on spending and impacted the State's second largest income stream, the sales and use tax. Sales tax receipts are estimated to be $810.4 million in FY 2011 and $846.5 million in FY 2012, based on the budget as enacted by the General Assembly. The business corporations tax, which peaked in FY 2006 at $165.1 million, are estimated at $95.1 million in FY 2011 and $121.2 million in FY 2012. Rhode Island's estimated general revenue receipts in FY 2011 and FY 2012 are estimated to be $3.091 billion and $3.176 billion, respectively. At the time of submission of the Governor's proposed budget for FY 2012, the FY 2012 budget shortfall was projected to be $331.0 million.A major portion of the increased in projected spending was due to the anticipated end of enhanced FMAP for Medicaid expenditures on June 30, 2011.This translates into additional expenditures of approximately $215.4 million.The enacted budget for FY 2012 resolved this deficit through a combination of expenditure modifications, increased revenues and one-time revenue or expenditure changes.Major reductions include $60.5 million in Human Services programs, including service delivery system changes, restructuring of rates and consolidation of publically managed facilities.The enacted budget also included a reduction in general revenue funding for local education aid based on the availability of federal Education Jobs funding of approximately $32.0 million. In the past, the State has used a number of one-time measures, such as the use of one-time federal funds and reserves, which will not be available to address future budget needs.As a result, significant budget deficits are expected for the years following FY 2012, although lower than projected in prior years, and additional adjustments to both revenues and expenditures will likely be necessary for the adoption of balanced budgets for the fiscal years following FY 2012. Municipalities There are 39 cities and towns in Rhode Island that exercise the functions of local general government. There is no county governmental structure in the State of Rhode Island. Local executive power is generally placed in a mayor, or administrator/manager form of government and legislative power is vested in either a city or town council. The State Constitution provides municipalities with the right of self-government in all local matters by adopting a "home rule" charter. Every city or town, however, has the power to levy, assess and collect taxes, or borrow money, only as specifically authorized by the General Assembly. Except for matters that are reserved exclusively to the General Assembly, such as taxation and elections, the State Constitution restricts the power of the General Assembly on actions relating to the property, affairs and government of any city or town which has adopted a "home rule" charter, to general laws which apply to all cities and towns, but which shall not affect the form of government of any city or town. The General Assembly has the power to act in relation to a particular home rule charter city or town, provided that such legislative action shall become effective only upon approval of a majority of the voters of the affected city or town. Section 44-35-10 of the General Laws requires every city and town to adopt a balanced budget for each fiscal year.Local governments rely principally upon general, real and tangible personal property taxes, automobile excise taxes, and state aid for provision of revenue. Since 1985, cities and towns had been prohibited by Section 44-5-2 of the General Laws of the State from imposing a tax levy or tax rate, which increases by more than 5 ½% over the previous year's levy or rate. The statute authorized tax levy or tax rate increases of greater than 5 ½% in the event that the amount of debt service required to service present and future general obligation debt of the city or town increased at a rate greater than 5 ½%. The statute also provides for the certification by a state agency of the appropriate property tax base to be used in computations in any year when revaluation of property is being implemented. Provisions of Section 44-5-2 also included authorization to exceed the 5 ½% limitation in the event of loss of non-property tax revenue, or when an emergency situation arose and was certified by the State Auditor General. In such an emergency situation, the levy in excess of a 5 ½% increase had to be approved by a majority of the city or town governing body or electors voting at the financial town meeting. The statute was amended to clarify that nothing in the tax levy cap provisions was intended to constrain the payment of obligations of cities and towns. The power of the cities and towns to pay their general obligation bonds and notes is unlimited and each city or town is required to levy ad valorem taxes upon all the taxable property for the payment of such bonds and notes and the interest thereon, without limitation as to rate or amount. During the 2006 session of the General Assembly, significant amendments to Section 44-5-2 of the General Laws of the State were enacted. The amendments progressively reduce the maximum property tax levy from a 5.5% increase over the prior year levy to 4.0% in the year 2013, while expanding and clarifying exemptions from the property tax cap. Limitations on the tax rate were removed. The previous property tax limitation applied a 5.5% cap on the tax rate or the levy. In those municipalities where a city or town council has final tax levy approval, a four-fifths vote would be required to exceed the applicable cap. In the case of a city or town having a financial town meeting, the majority of the electors present and voting at the town financial meeting shall also approve the excess levy. The act also capped the amount of funds requested by a school committee of a city or town at the same rate of increase as the maximum tax levy increase. The act also broadened the definition of state mandates on municipalities and restricted the flexibility of the Governor or Legislature to forego reimbursement of State mandates. Status of Pension and OPEB Plans Administered by Municipalities The Office of the Auditor General completed an initial review in 2007 of the fiscal health of the various locally-administered defined benefit pension plans covering Rhode Island municipal employees. Updated reviews have been completed in March 2010 and September 2011, which also includes an assessment of the status of other post-employment benefit plans offered by municipalities. Twenty-four communities have created 36 pension plans, which they administer for their employees. The State Auditor General considered 23 locally administered pension plans to be at risk, twelve were considered most at risk because the plans were significantly underfunded and annual contributions were significantly less than annual required amounts. The collective funded ratio of the plans decreased from 43%, as reported in March 2010 to 40$, as reported in the September 2011 update. Total assets collectively held by these 36 pension plans were $1.4 billion (as reported in their fiscal 2010 audit reports or more current valuations when available). The collective unfunded actuarial liability for future benefits under these locally-administered plans was approximately $2.1 billion (as of the most recent actuarial valuation referenced in their June 30, 2010 financial statements or more current valuations when available). The Office of the Auditor General's September 2011 report further summarized the status of other postemployment benefit (“OPEB”) plans administered by municipalities for their employees. The actuarial value of assets held by these plans was $27.5 million and the collective unfunded actuarial accrued liability for future benefits was nearly $3.5 billion (as of the most recent actuarial valuation referenced in their June 30, 2010 financial statements). The collective funded ratio of the locally-administered OPEB plans was less than 1%. The State Auditor General made a number of recommendations to improve the funded status of the locally administered pension and Other Post Employment Benefits (OPEB) plans. In November 2011, the General Assembly enacted reforms to state pensions through passage of the Retirement Security Act of 2011, and provided for a Study Commission to be established to review existing legislation and pension plan administrative practices and to make recommendations for the improved security and funding of locally administered plans and other post-retirement benefit obligations of cities and towns.The commission consists of fourteen (14) members, and began meeting on January 25, 2012.In accordance with the act, Rhode Island municipalities with locally administered plans must submit an Actuarial Experience Study and Actuarial Valuation Study to the Commission by April 1, 2012.Documents submitted by the municipalities are under review by the Department of Revenue and the Office of the Auditor General.Municipalities whose pension plans are deemed to be in “critical” status (below 60% funded) must notify the plans’ participants & beneficiaries, the General Assembly, the Department of Revenue and the Auditor General within 30 days following that certification.In addition, municipalities with plans in critical status are required, within 180 days of receiving critical status notice, to submit to the Study Commission a reasonable alternative funding improvement plan to emerge from critical status. The Commission developed guidelines to assist municipalities whose locally-administered pension plans are deemed to be in critical status and is providing support to municipalities.Based on the reports filed with the Office of Municipal Finance, there are twenty-two (22) plans that fall into the critical status category. State Oversight for Municipal Fiscal Stability In June 2010, the General Assembly enacted "An Act Providing for the Financial Stability of Cities and Towns" (“Fiscal Stability Act”) to provide a mechanism for the State to work with cities and towns undergoing financial distress that threatens the fiscal well-being, public safety and welfare of such cities and towns, or other cities and towns or the State, and to provide stability to the municipal credit markets for Rhode Island and its cities and towns through a predictable, stable mechanism for addressing cities and towns in financial distress. The Fiscal Stability Act was a result of the display of fiscal weakness in several communities, culminating with the City of Central Falls filing for judicial receivership in the Rhode Island Superior Court on May 18, 2010. Under the Fiscal Stability Act, Central Falls moved from having a judicially-appointed receiver to a state appointed receiver (the “State Receiver”).Under the State Receiver appointed by the Governor under the Fiscal Stability Act, Central Falls filed for federal bankruptcy protection on August 1, 2011, see “Central Falls Bankruptcy” below.The State has a compelling interest in the fiscal health of Rhode Island municipalities. The Fiscal Stability Act gives the State, acting primarily through the Department of Revenue, the power to exercise varying levels of support and control depending on the circumstances. The Fiscal Stability Act repeals Chapter 45-9 relating to Budget Commissions in its entirety and creates three levels of state oversight and control. The three levels are: fiscal overseer, budget commission, and state receiver. If the director of revenue determines in consultation with the Auditor General that a city or town is facing a fiscal emergency and that circumstances do not allow for the appointment of a fiscal overseer or a budget commission, the Director of Revenue may appoint a receiver without first having appointed a fiscal overseer or budget commission. The Fiscal Stability Act also prohibits municipalities from filing for, or being placed into, either voluntarily or involuntarily, judicial receivership and clarifies that the Superior Court has only limited jurisdiction to ratify certain actions taken prior to the enactment of the legislation upon the request of the Director of Revenue and to take such further actions as may be necessary to ensure an orderly transition. When the Director of Revenue abolishes a fiscal overseer, budget commission or receiver of a city or town as the case may be after determining in writing that the city or town’s fiscal stability has improved to a level that said fiscal overseer, budget commission or a receiver is no longer needed, the city or town must create and maintain for a period of five (5) years a department of administration and finance which shall be responsible for the overall budgetary and financial administration of the city and town.The division of municipal finance must submit a list of three (3) names to the elected chief executive officer of the city or town who must appoint one of those individuals for a period of not more than five (5) years as the officer who shall be responsible for the department of administration and finance.The appointment and removal of said officer must be approved in writing by the division of municipal finance.The Fiscal Stability Act applied retroactively to May 15, 2010. Bills were introduced during the 2011 session at the request of the Department of Revenue to address issues in connection with the Fiscal Stability Act that have arisen during the course of the Central Falls receivership.Two of those bills enacted as Chapter 277 of the Public Laws of 2011 and its companion Chapter 269 of the Public Laws of 2011 as amended two section of current law (R.I. Gen. Laws Sec.45-12-1 and R.I. Gen. Laws Sec.45-12-22.4) to (i) permit a pledge of general fund revenues of cities and towns to the payment of general obligation debt and lease appropriation debt of cities and towns; (ii) make any municipal or district employee or official who intentionally violates the law personally liable to the city, town or district for amounts not expended in accordance with such appropriations and make said employee or official subject to removal; and (iii) prohibit a municipality from issuing pension and Other Post-Employment Benefits (OPEB) debt without approval of the State Auditor General and Director of the Department of Revenue.The purpose of the bills is to enhance capital market access for cities, towns and districts.Both bills were passed by the General Assembly and were enacted into law.The bills took effect upon passage and apply to general obligation bonds and other financing obligations issued by cities, towns and districts including those issued prior to the date of enactment. Two other bills, enacted as Chapter 279 of the Public Laws of 2011 and its companion Chapter 304 of the Public Laws of 2011 as amended “clean up” some provisions of the Fiscal Stability Act which was passed during the last legislative session, and (i) clarify that the receiver - as well as budget commissions - is entitled to exercise all power that elected officials may exercise under applicable laws; (ii) prohibit expenditures by elected officials in excess of appropriations and provide that any elected official who intentionally violates that provision will be personally liable for those expenditures; (iii) clarify that powers of the city or town council exercisable by resolution or ordinance will be exercised by order of the receiver; (iv) provide that the state shall indemnify fiscal overseers, budget commission members and receivers arising out of actions taken by them except in instances of malfeasance or gross negligence and provide that said individuals will not be subject to any civil liability for any actions taken or omitted in the course of performing their official duties and that they shall not be subject to prosecution or have any liability for misdemeanor violations of criminal laws for actions taken or omitted in the course of performing official duties under chapter 45-9; (v) provide that any person who violates the law or ignores a written demand made by a fiscal overseer, budget and review commission, receiver or administration and finance officer would be required to pay the reasonable attorney fees incurred to seek enforcement or compliance with the written demand; and (vi) clarify that the law would not pre-empt or restrict the powers and remedies available to a state-appointed receiver under Chapter 9 of Title 11 of the United States Code and the receiver’s ability to exercise such powers and remedies on a municipality’s behalf in such a federal proceeding. Central Falls Bankruptcy In June 2011, the City of Central Falls (the “City”) adopted a budget of $21.6 million.Subsequently, the City was estimated to have a structural deficit of $6.1 million for FY 2012.The adopted State FY 2012 budget includes no appropriation to Central Falls to enable the City to close its cumulative deficits and its estimated FY 2012 deficit.As of June 2010, the City had approximately $79 million in unfunded pension and health insurance liabilities.As a part of his efforts to balance the budget and resolve the deficit, the State Receiver sought major concessions from retirees and union groups, proposing to cut approximately $2.5 million from the budget through cuts to pensions and payments for retiree health care benefits, as well as other cuts.The concessions were not achieved and as a result the State Receiver filed for federal Chapter 9 bankruptcy protection for the City of Central Falls on August 1, 2011. On September 22, 2011, the City filed a plan of debt adjustment with the Bankruptcy Court.The plan of debt adjustment provided for balanced budgets for Fiscal Years 2012-2016.After September 22, 2011, the City reached new collective bargaining agreements with (1) the Central Falls Police Department, Fraternal Order of Police, Central Falls Lodge No. 2, (2) the International Association of Fire Fighters, Local 1485, AFL-CIO, and (3) the Rhode Island Council 94, American Federation of State, County and Municipal Employees AFL-CIO, Local 1627. The City also reached a settlement with the retirees which provided for cuts in pensions of up to 55%.The agreement requires the Director of Revenue to seek legislation from the General Assembly granting a $2.6 million appropriation so that for the following five years, no cuts in pensions would exceed 25%.The General Assembly passed 2012-H 7323 Substitute A, as amended (FY 2013 Budget Bill) and Governor Lincoln Chafee signed it into law on June 15, 2012.Article 22 of the Budget Bill provided for the $2.6 million dollar appropriation. One important issue in the Bankruptcy Court was whether the Central Falls School Department was a department of the City.On March 23, 2012, the Bankruptcy Court determined that the Central Falls School District is not part of the City of Central Falls. The above-referenced plan of debt adjustment filed with Bankruptcy Court on September 22, 2011 did not account for the subsequently-agreed upon collective bargaining agreements with the three (3) municipal unions and the settlement agreement with the retirees.On June 15, 2012, the City filed an amended plan of debt adjustment and then, to respond to concerns expressed by the Bankruptcy Court, filed a Second Amended Plan of Debt Adjustment on July 10, 2012, a Third Amended Plan of Debt Adjustment on July 23, 2012, and a Fourth Amended Plan of Debt Adjustment on July 27, 2012.The Fourth Amended Plan of Debt Adjustment was confirmed by the Bankruptcy Court by confirmation order entered on September 11, 2012.Over 99% of the creditors that voted on the plan, voted to accept the plan.Not a single creditor filed an objection to the plan. Provided there are no appeals that stay the confirmation order, the Fourth Amended Plan of Debt Adjustment will become effective on October 25, 2012 and will pave the way for the City of Central Falls to emerge from bankruptcy.Under the plan, the City will have court-ordered balanced budgets for Fiscal Years 2013, 2014, 2015, 2016 and 2017 and imposes a 4 percent property tax increase in each of the next five years.Also, as a result of the agreement with the retirees, the City’s five-year budget plan contains affordable pay as you go pension and retiree health insurance costs based upon the restructured plans. East Providence In November 2011, the Director of Revenue determined, in consultation with the Auditor General, that the City of East Providence was facing fiscal deficits and cash shortfalls of such a magnitude that the appointment of a fiscal overseer under the Fiscal Stability Act was required. The fiscal overseer concluded that East Providence (1) was unable to present a balanced municipal budget; (2) faced a fiscal crisis that posed an imminent danger to the safety of the citizens of the City and/or their property; and (3) would not achieve fiscal stability without the assistance of abudget commission. In December 2011, the Director of Revenue established a budget commission under the Fiscal Stability Act thereby placing the finances of East Providence under the jurisdiction of that commission.The Budget Commission has assumed responsibility for all budget and financial matters. Woonsocket In April 2012, the Woonsocket City Council passed an ordinance requesting that the Rhode Island General Assembly pass enabling legislation to allow the City to assess and collect a supplemental tax.While the legislation was introduced, the General Assembly did not pass the legislation.Subsequently, in May 2012 the Mayor and City Council made a joint request to the division of Municipal Finance to establish a Budget commission for the City.That request was approved.On May 29, 2012, the Director of the Department of Revenue, in consultation with the Auditor General, appointed a Budget Commission pursuant to R.I. Gen. Laws 45-9-5 thereby placing the finances of Woonsocket under the jurisdiction of that commission.Since that time the Budget Commission has continued its work in assisting the City with its fiscal challenges. The Budget Commission has assumed responsibility for all budget and financial matters. Local Tax Relief In 1998, the General Assembly enacted measures designed to phase out, over a number of years, two separate components of the local property tax levy. One is the local levy on inventories. The phase out period spanned ten years and progressively eliminated 10% of the tax levy each year until it was totally phased-out as of FY 2009. Local communities were to be reimbursed for lost revenues from the inventory tax through the State's General Revenue Sharing program, which was to have increased from 1.0 percent of tax revenues in FY 1998 to 4.7 percent in FY 2009. Expanded sharing of State revenue was delayed beginning in FY 2003 and all appropriations for general revenue sharing were eliminated beginning in FY 2010. Despite the reductions in state aid, the local reduction in the levy on inventories continued on the original schedule and the tax has now been eliminated. The other local property tax levy reduced was the local levy on motor vehicles and trailers.This tax was to be phased out subject to annual review and appropriation by the General Assembly by providing increasing exemptions against the assessed value of all motor vehicles.Local communities are reimbursed on the value of the exempted amounts and assumed cumulative growth in the tax rate equal to the Consumer Price Index (CPI).Beginning in FY 2004, however, there was no longer a CPI adjustment for an assumed growth in municipal tax rates.For FY 2008 and for FY 2009, the first $6,000 in value of a vehicle was exempted from taxation and municipalities were prohibited from applying an excise tax rate higher than the rate applied in 1998.Municipalities were being reimbursed for the lost revenue resulting from the exemption.Beginning in FY 2008, municipalities were being reimbursed for 98% of the tax value of the exemption.During the 2005 Session of the General Assembly, additional video lottery terminals were authorized which were expected to yield additional lottery revenues to the State, a portion of which was to be dedicated to local governments through the Motor Vehicle Excise Tax Reimbursement Program.In the FY 2010 supplemental budget enacted by the General Assembly, the Motor Vehicle Excise Tax Reimbursement Program was reduced by $18.1 million, approximately 13.4% of the enacted FY 2010 budget amount.The statute was amended to require reimbursement to communities equal to 88% of the 98% current rate of reimbursement for FY 2011, the Governor proposed, in his recommended FY 2011 budget, to eliminate all state appropriations to reimburse local governments for the $6,000 exemption, and included permissive language to allow for taxation by local governments subject to the cap on property tax levy discussed above.For FY 2011 and thereafter, the General Assembly enacted legislation that mandates a $500 exemption for which the state will reimburse municipalities an amount subject to appropriation.The legislation further allows municipalities to provide an additional exemption; however, that additional exemption will not be subject to reimbursement.The Assembly also removed the provision that restricted municipalities from taxing the difference in the event that the value of a vehicle is higher than the prior fiscal year.It also allowed for rates to be lowered from the then current frozen levels. The Assembly provided $10.0 million in FY 2011, FY 2012 and in FY 2013 enacted budget for the Motor Vehicle Excise Tax Reimbursement Program.The Assembly did not provide funding for fire districts beyond FY 2010, but for FY 2011 and thereafter, it restored the authority for fire districts to levy a motor vehicle excise tax. State Aid to Local Communities The largest category of state aid to cities and towns is assistance programs for school operations and school construction. In addition, the State makes contributions to the Employee Retirement System of Rhode Island on behalf of local districts and charter schools, which partially relieves them of the cost of funding retirements benefits for teachers. In June 2010, the General Assembly enacted a funding formula to guide education aid payments beginning July 1, 2011 (FY 2012). The formula redistributes current education aid spending among school districts, state operated schools, and charter schools. For school districts that receive more money under the new formula, the increase is being phased in over seven years. For school districts that receive less money under the new formula, the decrease is being phased in over ten years. The funding formula aid program disburses funding to communities on the basis of a number of factors including wealth of the community, the average daily number of students in the community’s schools, and the number of children in the community’s schools who are eligible for free or reduced price meals. For FY 2013, not including aid to State-operated schools, the State appropriated $714.6 million in education aid to local school districts and charter schools through the funding formula ($745.8 million if you include the State-operated Davies Career and Technical High School, the Metropolitan Career and Technical School, and the Rhode Island School for the Deaf). In addition to redistributing current aid levels, the formula establishes six categories of funding outside of the core formula amount.These categories are subject to appropriations and may be ratably reduced if demand exceeds the available funding, however they are integral parts of the funding formula and are being funded under a ten-year transition plan.Under these new categories, the state will pay for the costs of setting up and running career and technical education programs, the costs of pre-kindergarten programs, transportation for out-of-district non-public students and students in regionalized school districts, and the mount of the cost of nay special education student that is above five times the core education aid amount (meaning the cost for a non-special education student who is eligible for the free and reduced lunch program).Existing permanent bonuses for regionalized school districts will be replaced with temporary bonuses that phase out over two years.Lastly, the State will match funding for the Central Falls School Department from the City of Central Falls as it gradually resumes paying its required local contribution during a transition period of ten years (currently the State pays 100 percent of the local contribution for Central Falls).The State appropriated $1.9 million for these categories in FY 2012 and the Governor has proposed appropriating $7.5 million in FY 2013. There are also a handful of aid categories still being funded that pre-date the funding formula. In the FY 2013 budget, state general aid support of $8.7 million is provided for internet access, for administering the school breakfast program, and for textbooks for non-public schools, and for a payment based on the number of group home beds in each community. In addition to reimbursement of school operations costs, State school construction aid is provided at levels ranging from 30% to 93% of the construction cost of new facilities and renovations.Under current law, the minimum reimbursement percentage is 35% for FY 2012 and 40% for FY 2013 and thereafter.The level for each individual community is based upon the relationship between student enrollment and community wealth, and takes into consideration the relative weight of school debt in the particular city or town to its total debt.The definition of reimbursable expenditures includes capital expenditures made through a capital lease or lease revenue bonds or from a municipality’s capital reserve account.In June 2011, the General Assembly enacted a moratorium on the approval of new projects with the exception of those needed for health and safety issues.This moratorium is scheduled to run through June 30, 2014.The State appropriated $74.6 million for this category in FY 2013.A related program will provide approximately $2.5 million in FY 2013 to cities and towns to provide aid in the construction of libraries. The final major category of State aid is state funding of teachers’ retirement costs.Both the employer and the employee contribute to the costs of the defined benefit plan which will also feature both employer and employee contributions.For teachers, by Rhode Island law, the employer share is split between the State and the local school district or charter school, with the State paying 40% of the employer share and the local district or charter school paying 60%.These payments are made directly to the Employees Retirement System of Rhode Island.The only public school teachers who do not participate in this system are those at State-operated schools that are staffed by state employees and those at schools that are exempt from participating: namely Mayoral Academy charter schools and Metropolitan Career and Technical School.The State appropriated $79.8 million for this category in FY 2013. Other local aid programs include the motor vehicle excise tax reimbursement (as discussed above), payment-in-lieu of taxes (PILOT) program and distressed communities aid program.The Motor Vehicle Excise Tax Reimbursement Program was funded at $135.6 million in FY 2010 Enacted Budget.As noted above, however, this was reduced in the final enacted budget to $117.2 million.For FY 2011 and FY 2012, the enacted budget included an appropriation of $10.0 million to local governments for the Motor Vehicle Excise Tax Reimbursement and a reduction of the exemption from $6,000 to $500.The FY 2013 enacted budget also includes $10.0 million in appropriations. The PILOT program authorizes the General Assembly to appropriate and distribute to communities amounts not to exceed 27% of the property taxes that would have been collected on tax exempt properties.Properties included in this program are non-profit higher educational institutions, non-profit or State-owned hospitals, veterans’ residential facilities, and correctional facilities.The FY 2013 Enacted Budget included $33.1 million for this program.Also, the State makes payments to communities identified as distressed based upon four different criteria.Appropriations of $10.4 million are included in the FY 2013 Enacted Budget to fund allocations to eligible communities.Of these communities, Central Falls was determined to be especially distressed in FY 1991 and in FY 1993 the State assumed full responsibility for funding education in Central Falls. As a result of the indices established by Rhode Island General Laws 45-13-12, the following communities would receive funds through the Distressed Communities Relief Fund: Central Falls, Cranston, North Providence, Pawtucket, Providence, West Warwick and Woonsocket. State library aid provides financial support for local public library services and for the construction and capital improvement of any free public library.A portion of library aid is disbursed directly to local libraries, including private libraries, while other aid is disbursed to the individual cities and towns.Appropriations of $11.5 million are included in the FY 2012 enacted budget, and $11.2 million in the FY 2013 enacted budget. Rhode Island also distributes to communities the proceeds of a statewide tax imposed on the tangible personal property of telephone, telegraph, cable, express and telecommunications companies.This aid is estimated at $12.7 million for the FY 2013 budget.Also, the State distributes a 1% (one percent) meals and beverage tax, estimated at $20.6 million for FY 2013 according to the proportion of that tax collected in each community.The State also provides funds through the Airport Impact Aid to cities and towns which host airports, and expects to distribute a total of $1.025 million in FY 2013. Beginning in 1987 a variety of general State aid programs were consolidated into one general revenue sharing program which incorporated a distribution formula based upon relative population, tax effort for municipal services and personal income of each city and town.The general revenue sharing program also incorporated additional funding to compensate municipalities for the phased loss of the inventory tax, as described above.No funding was provided for this program in either the FY 2012 or FY 2013 enacted budgets. This program was last funded in FY 2009 with an appropriation of $25.0 million. State Budgeting Practices for Municipalities Governor Chafee’s FY 2012 budget proposal included requirements for fiscally prudent budgeting practices for cities and towns by requiring, for example, cities and towns to provide for a Five-Year Budget Forecast and a fiscal impact statement for changes in health care benefits, pension benefits and OPEB.This information would be submitted to the Division of Municipal Finance.These fiscal budgeting practices were included by the General Assembly in the FY 2012 enacted budget. The five-year forecast to be submitted to the Division of Municipal Finance includes two scenarios: one scenario would show a baseline forecast, the other forecast would include pensions and OPEB funded at 100 percent of the Annually Required Contribution (ARC), separately for the general and unrestricted school funds.The forecast also has to show underlying actuarial assumptions. The fiscal impact statements to the Division of Municipal Finance has to show changes in health care benefits, pension benefits and OPEB, reflecting the impact on the unfunded liability and ARC, as well as the impact on the Five-Year Forecast.Fiscal impact statements have to show underlying actuarial assumptions and support for underlying assumptions. Financial data, such as quarterly reports, adopted budget surveys and the Comprehensive Annual Financial Report (CAFR) must be submitted to the Division of Municipal Finance within certain timelines as provided under the statute.In addition, each quarterly report submitted must be signed by the chief executive officer, the chief financial officer, as well as the superintendent of the school district and the chief financial officer for the school district.Furthermore, the report must now be submitted to the city or town council president and the school committee chair.It is encouraged, but not required, to have the council president and school committee chair sign the report as well.Furthermore, RI Gen. Laws Sec. 45-12-22.2 has been amended to provide that if a quarterly report projects a year-end deficit, a corrective action plan signed by the chief executive officer and chief financial officer must be submitted to both the Division of Municipal Finance and the Auditor General on or before the last day of the month succeeding the close of the fiscal quarter.RI Gen. Laws Sec. 45-12-22.3 has been amended to require each municipality to notify both the Auditor General and the Division of Municipal Finance within 30 days if it is likely that a municipality will incur a deficit.RI Gen. Laws Sec. 44-5-22 has been amended to require each municipality to submit their certified tax roll to the Division of Municipal Finance no later than the next succeeding August 15.RI Gen Laws Sec. 16-2-9 has been amended to require that, in the event of a budget shortfall, a city or town must submit a corrective action plan to both the Auditor General and the Division of Municipal Finance.Local governments would also be required to join electronic reporting and implement the Municipal Uniform Chart of Accounts (UCOA), within six months of statewide implementation. In the 2012 legislative session, changes have been made to the quarterly reporting requirements.In the past, quarterly reports also have to be submitted to the Division of Municipal Finance and the Auditor General.Now the school department must submit a quarterly report certifying the status of the budget which must also be submitted to the Commissioner of Education. Furthermore, if any of the quarterly reports project a year-end deficit, the chief financial officer of the municipality also has to submit a corrective action plan to the Commission of Education.In the past these action plans were submitted to the Division of Municipal Finance and the Auditor General. Municipal Downgrades and Bankruptcies Municipal bonds may be more susceptible to being downgraded, and issuers of municipal bonds may be more susceptible to default and bankruptcy, during recessions or similar periods of economic stress. Factors contributing to the economic stress on municipalities may include lower property tax collections as a result of lower home values, lower sales tax revenue as a result of consumers cutting back from spending, and lower income tax revenue as a result of a high unemployment rate. In addition, as certain municipal obligations may be secured or guaranteed by banks and other institutions, the risk to a fund could increase if the banking or financial sector suffers an economic downturn and/or if the credit ratings of the institutions issuing the guarantee are downgraded or at risk of being downgraded by a national rating organization. Such a downward revision or risk of being downgraded may have an adverse effect on the market prices of the bonds and thus the value of a fund’s investments. Recent downgrades of certain municipal securities insurers have negatively impacted the price of certain insured municipal securities. Given the large number of potential claims against municipal securities insurers, there is a risk that they will be unable to meet all future claims. Certain municipal issuers either have been unable to issue bonds or access the market to sell their issues or, if able to access the market, have issued bonds at much higher rates, which may reduce revenues available for municipal issuers to pay existing obligations. Should the State or municipalities fail to sell bonds when and at the rates projected; the State could experience significantly increased costs in the General Fund and a weakened overall cash position in the current fiscal year. Further, an insolvent municipality may file for bankruptcy. For example, Chapter 9 of the Bankruptcy Code provides a financially distressed municipality protection from its creditors while it develops and negotiates a plan for reorganizing its debts. “Municipality” is defined broadly by the Bankruptcy Code as a “political subdivision or public agency or instrumentality of a state” and may include various issuers of securities in which the fund invests. The reorganization of a municipality’s debts may be accomplished by extending debt maturities, reducing the amount of principal or interest, refinancing the debt or other measures which may significantly affect the rights of creditors and the value of the securities issued by the municipality and the value of a fund’s investments. Litigation The State is party to numerous legal proceedings, many of which normally occur in government operations. In addition, the State is involved in certain other legal proceedings that, if decided against the State, might require the State to make significant future expenditures or substantially impair future revenue sources. Because of the prospective nature of these proceedings, it is not presently possible to predict the outcome of such litigation, estimate the potential impact on the ability of the State to pay debt service costs on its obligations, or determine what impact, if any, such proceedings may have on a fund's investments. APPENDIX E ADDITIONAL INFORMATION ABOUT THE UTAH ECONOMY AND UTAH DOUBLE-EXEMPT OBLIGATIONS The following information is a summary of certain factors affecting the credit and financial condition of the State of Utah (“Utah” or the “State”). The sources of payment for Utah municipal obligations and the marketability thereof may be affected by financial or other difficulties experienced by the State and certain of its municipalities and public authorities. This summary does not purport to be a complete description and is derived solely from information contained in publicly available documents, including reports prepared by state government and budget officials, as available on the date of this Statement of Additional Information. Any estimates of future results and other projections are statements of opinion made by the State in, and as of the date of, such reports and are subject to risks and uncertainties that may cause actual results to differ materially. The Fund has not independently verified, and is not responsible for, the accuracy, completeness or timeliness of this information, and the Fund does not undertake any obligation to update such information. Such information is included herein without the express authority of any Utah issuer and is provided without regard to any events that have occurred since the date of the most recent publicly available report. Geographic Information On January 4, 1896, Utah became the 45th state of the United States of America (the “U.S.”). Ranking 13th among the states in total area, Utah contains approximately 84,900 square miles. It ranges in elevation from a low of 2,200 feet above sea level in the south, to a high of 13,500 feet above sea level in the northern mountains. Utah is located in an arid region (precipitation ranks as the 2nd lowest in the nation, behind Nevada). Home to deserts, plateaus, the Great Basin and the Rocky Mountains, Utah is known for its scenic beauty and the diversity of its outdoor recreation areas. As of April 2001, land ownership in Utah was distributed as 63.9% federal, 10.1% State, and 26% other (American Indian reservation, municipal, state sovereign lands, and private). UT 2012 Census Bureau State Population Estimates At the end of December 2012, the U.S. Census Bureau released the July 1, 2012 population estimates for the Nation and States. The total July 1, 2012 population estimate for the United States was 313,914,040. This represents a population increase of 2,326,224 people or 0.7% from 2011. This is the slowest national growth since the 1940s. Utah’s 2012 total population estimate was 2,855,287. This represents a population increase of 40,940 people or 1.5% from 2011, ranking Utah fifth among states and the District of Columbia in population growth. Utah grew more than twice as fast as the nation from 2011 to 2012. The majority of states that experienced the highest growth rates from 2011 to 2012 are located in the West and South regions of the United States. The top ten states or equivalent with the highest growth rates include: North Dakota (2.2%), District of Columbia (2.2%), Texas (1.7%), Wyoming (1.6%), Utah (1.5%), Nevada (1.4%), Colorado (1.4%), Arizona (1.3%), Florida (1.2%), and South Dakota (1.2%). Utah’s ranking is lower in 2012 than in 2011, but this change is notdue to a decrease in Utah’s growth. Wyoming’s growthpicked up significantly, they went from a growth rank of 31stin 2011 to fourth in 2012, which replaced Utah and movedthe state to fifth. The United States increased by 2.3 million people from 2011 to 2012. Texas had the largest population increase (427,400) followed by California (357,500), Florida (235,300), Georgia (107,500), and North Carolina (101,000). Utah holds onto the rank of 34th largest state in the nation but is closing the gap with Kanas (2,885,905), and still ahead of Nevada 2013 Outlook Utah will continue to experience population growth at a ratehigher than most states in 2013 on account of strong naturalincrease in addition to in-migration. Natural increase (birthsless deaths) is anticipated to add 37,800 people to Utah’s population.While net in-migration has slowed since the peak ofthe economic expansion, Utah’s net migration is projected toremain positive at 10,400 people. Employment, Wages, and Labor Force Utah’s economy in 2012 has built upon a noticeable employment improvement that began in 2011. Employment gains for the year were estimated at 3.2%, or 39,031 jobs. This placed Utah above its long-term yearly average employment growth of 3.1%, and marks the first year since 2007 that Utah has achieved above-average growth. Utah’s total employment count returned to its pre-recession peak by late 2012. Utah’s unemployment rate decreased throughout 2012 and at year end was just above 5.7%. Utah’s current employment rebound is largely driven by positive demographic factors. Labor force-age population (16 and over) has grown by approximately 125,000 since late 2007, when the recession began. Utah’s employment is currently equal with the late 2007 employment count, while the labor force-age population has grown by approximately 7%. The disparity between labor-force growth and employment will eventually encourage employment growth. This process is already underway, and Utah is primed for potentially strong employment gains over the next several years, barring any national recession. Utah’s current employment expansion is diverse in that all industrial sectors are adding jobs for the first time since 2007. The most encouraging aspect of this news is that the construction industry added jobs. Construction was the first industry to enter into the recession and has been the last to experience a rebound. In the past, nearly all economic rebounds from a recession have a robust construction sector. Construction was not the main driver in 2012, but it did show employment gains signaling the end of its recessionary decline and setting the stage for additional employment gains going forward. 2013 Outlook The Utah employment situation is expected to continue improving during 2013. Employment growth for the year is forecast to be 3.5%, and this has the potential to be a low estimate. The housing market in 2012 showed signs of rebound. While there were still lingering housing economic variables that need to strengthen, new housing permits and prices rose in 2012. Multiple years of population growth and household formation could provide the impetus for a strong housing market in 2013 as economic conditions improve. All other industries are already expanding noticeably from the recession setback and should continue to do so through 2013. Personal Income Utah’s total personal income in 2012 was an estimated $98.8 billion, a 4.7% increase from $94.4 billion in 2011. Utah's estimated 2012 per capita income was $34,585 up 3.2% from the 2011 level of $33,509. The two-percentage point reduction in the personal contribution rate for social security, which was part of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, accounted for a significant portion of the 2011 growth. The Middle Class Tax Relief and Job Creation Act of 2012 extended the reduction through December of 2012. If Congress decides to extend it through 2013, this will contribute to continued personal income growth in Utah. 2013 Outlook Utah's total personal income is estimated to have increased by 4.7% in 2012, slightly lower growth compared to the 5.9% increase in 2011. The 2012 increase in personal income was led by strong wage growth, 5.5%. All sources of income except interest income were positive in 2012. Moving into 2013 as the economy continues to recover from the recession, Utah personal income is expected to increase by 4.5%, 1.6 percentage points above the anticipated U.S. increase. Per capita personal income is forecast to increase 2.7% in 2013 increasing Utah’s share of U.S. per capita personal income to 82.2%. Utah Taxable Sales Taxable sales are comprised of three major components: retail trade, business investments and utility taxable sales, and taxable services. In 2012, Utah total taxable sales in Utah are expected to increase by 6.2% to an estimated $47.1 billion. 2012 is expected to be the second consecutive year of positive growth. Retail trade taxable sales are estimated be $26.2 billion in 2012, representing 55.6% of taxable sales. Retail trade taxable sales have increased 6.7% since 2011. Business investment and utility taxable sales are estimated to be $10.9 billion in 2012, representing 23.2% of taxable sales. This is an increase of 6.6% over 2011. Taxable services are estimated to be $6.5 billion for 2012, representing 13.8% of all taxable sales— growth of 6.4% over 2011. 2013 Outlook Total taxable sales are expected to increase by 5.4% from $47.1 billion to $49.6 billion between 2012 and 2013. Retail trade is projected to grow by 6.1% in 2013. Business investment and utility taxable sales is expected to grow another 3.4% in 2013. Taxable services are expected to increase by 3.6% in 2013. These increases are expected due to rising consumer and investor confidence and a stabilization of the housing market coupled with increased credit availability. Tax Collections The Consensus Revenue Forecast for the General and Education Fund was released in the Governor’s FY2013 Budget Recommendation. Free revenue in the General and Education Funds is forecast to grow in FY2013 to $5,053.2 million, a 4.0% increase while FY2014 is expected to grow to $5,277.3 million, a 4.4% increase. This growth is similar to the growth of 4.3% realized in FY2012. Policy changes regarding the earmarking of sales tax to transportation are restraining the growth of free revenue. Total sales tax earmarks grew from $189.2 million in FY2011 to $332.4 million in FY2012 and are expected to grow to $433.6 million in FY2013 and $482.7 million in FY2014. Collections including earmarks have grown faster than 7% for the last two years, and are expected to fall modestly over the next two years to 5.7% and 5.0% growth. Moderate economic growth is generating higher tax collections. Strong sales of motor vehicles and increasing business investment combined with solid wage growth and continued business profits have pushed tax revenue higher. In the coming two years, the expansion is expected to quicken from increasing oil and gas production paired with more housing construction while being dampened by tax changes resulting from the partial resolution of the U.S. “fiscal cliff”. Employment growth is expected to outpace the national growth in employment. Taxable sales should continue to grow above 5%. The continuing major risk to this revenue forecast comes from impasse over resolution of the federal government’s fiscal problems, with question over the debt ceiling and a fight over the delayed sequester expected in early March 2013. Governor’s 2013 Budget Recommendation Collections of unrestricted revenue should grow $193.9 million in FY2013 to $5,053.2 million, a 4.0% increase. This adds $77.7 million to the prior expectation for FY2013 formed in the 2012 General Legislative Session. In the prior forecast collections were expected to grow 4.2%, so this extra growth is largely the result of FY2012 closing with a surplus. The growth in FY2014 is predicted to be an additional $224.1 million to $5,277.3 million, a 4.4% increase. Combined with the $46.4 million surplus available to spend after automatic transfers, and after minor budget adjustments, the expectation is to have $121.7 million in one-time money and $300.3 million in ongoing funds in the new budget cycle. Fiscal Year 2012: Bouncing Back Collections of unrestricted revenue grew $200.8 million in FY2012 to $4,859.3 million, a 4.3% increase. The final FY2012 forecast predicted growth of $115.6 million to $4,774.1 million, a 2.5% increase. The forecast underestimated growth by 1.8%, resulting in an $85.2 million revenue surplus. All collections grew $386.1 million, a 7.1% increase. The General Fund grew by $31.2 million, only 16% of unrestricted growth. The Sales and Use Tax fell by $18.9 million, a 1.2% decrease. This was due to the restoration of an earmark of sales and use tax to transportation. Total Sales and Use Tax collections grew $124.4 million. The Cable/Satellite Excise Tax, Liquor Profits, and Insurance Premium Tax all rebounded with growth above 10%. The Beer, Cigarette, and Tobacco Tax remained flat. All other general fund collections increased due to over a $20 million settlement with banks regarding bad mortgage practices. Severance Taxes grew only modestly, double digit growth early in the fiscal slowed considerably by year end. The Education Fund grew by $169.6 million, 84% of unrestricted growth. Individual Income Tax grew $161.3 million, continuing strong growth with a 7.1% increase. The source of much of the growth was from wage factors: withholding grew to $2,151.8 million, a 5.7% increase; final payments remained steady at $689.0 million, a 2.9% increase; refunds continued to fall to $381.4 million, a 6.2% decline. After growing extremely slowly through most of the fiscal year, corporate collections recovered at year end to $268.9 million, an increase of $8.2 million or 3.1%. Mineral Production Withholding grew $1.7 million, a 6.2% increase. Other collections fell $1.4 million, a 5.4% decrease due to lower escheat payments. Legislation Impacting Tax Collections Overall collections were not significantly impacted by policy changes in FY2012. There were significant shifts between unrestricted and restricted sales tax due to bills passed in the 2010 General Legislative Session that temporarily shifted earmarked sales tax revenue from the Transportation Fund to the General Fund to help dampen the effects of a sharp fall in revenue due to the recession. Significant policy changes impacting the future distribution of tax collections were enacted in the 2011 General Legislative Session. Under SB229, Transportation Funding Revisions, in addition to the planned sales tax earmarks for transportation projects. Starting in FY2013, 30% of the sales tax growth from FY2011 will be diverted to transportation until the current 8.3% share earmark reaches 17.0%. This will likely take 5 or more years to take effect, during which time, transportation funding from sales tax will exceed that collected from all gas taxes and fees in the Transportation Fund. The 2012 General Legislative Session largely shifted some tax burdens. Sales tax exemptions were enacted for life science businesses, while some businesses were required to start collecting sales tax. Several income tax credits were restored or enacted regarding: recycling zones, dependents with disabilities, employing veterans. Fiscal Year 2004: Recovery Collections grew by $191.8 million in FY2004 to $3,634.9 million, a 5.6% increase. The final FY2004 forecast predicted growth of $95.6 million to $3,543.6 million, a 2.8% increase. This resulted in a $91.3 million revenue surplus, underestimating growth by 2.8%. Fiscal Year 2005: Strong Growth Collections grew by $448.1 million in FY2005 to $4,083.0 million, a 12.3% increase. The final FY2005 forecast predicted growth of $236.5 million to $3,912.4 million, a 6.4% increase. This resulted in a $170.6 million revenue surplus, underestimating growth by 5.9%. Fiscal Year 2006: Unprecedented Growth Collections grew by $781.2 million in FY2006 to $4,864.2 million, a 19.1% increase. The final FY2006 forecast predicted growth of $390.5 million to $4,473.5 million, a 9.6% increase. This resulted in a $390.7 million revenue surplus, underestimating growth by 9.5%. Fiscal Year 2007: Slowdown Collections grew by $443.5 million in FY2007 to $5,307.7 million, a 9.1% increase. The final FY2007 forecast predicted growth of $186.9 million to $5,051.2 million, a 3.8% increase. This resulted in a $256.5 million revenue surplus, underestimating growth by 5.3%. Fiscal Year 2008: Recession Collections fell by $94.8 million in FY2008 to $5,212.9 million, a 1.8% decline. The final FY2008 forecast predicted a fall of $13.9 million to $5,293.9 million, a 0.3% decline. This resulted in an $81.0 million revenue deficit, underestimating the decline in revenue by 1.5%. The General Fund declined $125.9 million, more than the total decline. The Sales and Use Tax fell $118.4 million, a 6.4% decline. The Education Fund grew $31.0 million, a 1.0% increase. The Individual Income Tax grew $37.5 million, a 1.5% increase. Corporate collections fell $9.1 million, a 2.2% fall. Fiscal Year 2009: Recession Collections fell by $651.5 million in FY2009 to $4,561.4 million, a record 12.5% decline. The final FY2009 forecast predicted a fall of $683.9 million to $4,529.0 million, a 13.1%decline. This resulted in a $32.4 million revenue surplus, overestimating the decline in revenue by 0.6%. The General Fund declined $230.5 million, 35% of the total decline. The Sales and Use Tax fell $191.9 million, an 11% decline. The Education Fund declined $421.0 million, 65% of the total decline. The Individual Income Tax fell $279.3 million, a 10.7% decline. Corporate collections fell $149.6 million, a 36.9% decline. Fiscal Year 2010: Reaching Bottom Collections fell by $367.8 million in FY2010 to $4,193.6 million, an 8.1% decline. The final FY2010 forecast predicted a fall of $341.3 million to $4,220.1 million, a 7.5% decline. This resulted in a $26.5 million revenue deficit, underestimating the decline in revenue by 0.6%. The General Fund declined $153.3 million, 42% of the total decline. The Sales and Use Tax fell $144.8 million, a 9.4% decline. The Education Fund declined $214.6 million, 58% of the total decline. The Individual Income Tax fell $215.0 million, a 9.3% decline. Fiscal Year 2011: Recovery Collections grew by $464.9 million in FY2011 to $4,658.5 million, an 11.1% increase. The final FY2011 forecast predicted growth of $368.0 million to $4,560.8 million, an 8.8% increase. The forecast underestimated growth by 2.3%, resulting in a $97.7 million revenue surplus. The General Fund grew by $264.9 million, 57% of total growth. The Beer, Cigarette, and Tobacco Tax grew $66.8 million, more than doubling from prior year collections due to a doubling of the tax rate. The Education Fund grew by $200.0 million, 43% of total growth. Individual Income Tax grew $193.6 million, recovering sharply with a 9.2% increase. Construction The value of permit authorized construction in Utah is estimated at $4.0 billion in 2012, slightly higher than the $3.8 billion in 2011. This modest increase for construction conceals the significant improvement in residential construction. The value of residential construction is up 28% in 2012 to $2.3 billion. In contrast nonresidential construction continues to struggle with a decline in value of 15%, dropping to year-end total of $1.0 billion. Residential activity accounted for 57% of permit authorized value in 2012, nonresidential activity captured 25% of total value and additions, alterations and repairs accounted for the remaining 18%. 2012 Summary The most important development for Utah’s construction industry in 2012 was the residential construction expansion. The number of permits issued for new residential units increased by 20% and significantly for home builder’s single family home construction was up 33%. The number of multifamily units (apartments, condominiums and town homes) declined to 2,700 units, down 9%. Multifamily construction’s share of residential activity dropped from 29% in 2011 to only 22% of residential permits issued in 2012. Nonresidential construction continues to suffer from commercial real estate market conditions. Generally vacancy rates for retail and office space remain well above of historic averages. This oversupply of space must first be absorbed by the market before new construction becomes attractive for developers. An additional development for the nonresidential sector is the decline in large projects funded by federal, state and local governments. Government projects are not part of the permit authorized activity but nevertheless account for a significant share of new construction activity. Major publically funded projects recently completed or winding down in 2013 are: NSA building ($1.2 billion), I-15 reconstruction (Utah County corridor $1.0 billion+), USTAR building University of Utah ($150 million), FBI offices ($100 million) and the Frank Moss Federal Courthouse ($226 million) and Salt Lake City’s Public Safety complex ($125 million) 2013 Outlook The recovery in residential construction will accelerate in 2013 as total residential units climb to 15,000, an increase of 25%. Nonresidential construction will continue to lag. This sector needs another year of strong employment growth in the state to reduce commercial vacancy rates and improve development feasibility. It will probably be 2014 before nonresidential construction begins its recovery. Overall permit authorized construction, led by the residential sector, will increase from $4.0 billion in 2012 to $4.8 billion in 2013, a 20% increase in construction value. Litigation The State is party to numerous legal proceedings, many of which normally occur in government operations. In addition, the State is involved in certain other legal proceedings that, if decided against the State, might require the State to make significant future expenditures or substantially impair future revenue sources. Because of the prospective nature of these proceedings, it is not presently possible to predict the outcome of such litigation, estimate the potential impact on the ability of the State to pay debt service costs on its obligations, or determine what impact, if any, such proceedings may have on a fund's investments. AQUILA MUNICIPAL TRUST PART C: OTHER INFORMATION ITEM 28 EXHIBITS (a) Supplemental Declaration of Trust(xx) (b) By-laws (xii) (c) See Amended and Restated Declaration of Trust and By-laws filed under Items 28(a) and 28(b). (d) (i) Advisory and Administration Agreement - Tax Free Trust of Arizona (xvii) (ii) Advisory and Administration Agreement - Aquila Tax-Free Fund of Colorado (xx) (iii) Advisory and Administration Agreement - Aquila Churchill Tax-Free Fund of Kentucky (xx) (iv) Advisory and Administration Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (v) Advisory and Administration Agreement - Aquila Tax-Free Fund For Utah (xx) (vi) Sub-Advisory Agreement - Aquila Tax-Free Fund of Colorado (xx) (vii) Sub-Advisory Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (viii) Investment Advisory Fee Waiver Agreement - Aquila Tax-Free Fund of Colorado (xx) (ix) Expense Waiver Letter - Aquila Narragansett Tax-Free Income Fund (xx) (x) Expense Waiver Letter - Aquila Tax-Free Fund For Utah (xx) (e) (i) Distribution Agreement - Tax Free Trust of Arizona (vi) (ii) Anti-Money Laundering Amendment to Distribution Agreement - Tax Free Trust of Arizona (x) (iii) Sales Agreement for Brokerage Firms (iv) (iv) Sales Agreement for Financial Institutions (iv) (v) Sales Agreement for Investment Advisers (iv) (vi) Shareholder Services Agreement - Tax Free Trust of Arizona (ix) (vii) Distribution Agreement - Aquila Tax-Free Fund of Colorado (xx) (viii) Distribution Agreement- Aquila Churchill Tax-Free Fund of Kentucky (xx) (ix) Distribution Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (x) Distribution Agreement - Aquila Tax-Free Fund For Utah (xx) (xi) Anti-Money Laundering Amendment to Distribution Agreement - Aquila Tax-Free Fund of Colorado (xx) (xii) Anti-Money Laundering Amendment to Distribution Agreement - Aquila Churchill Tax-Free Fund of Kentucky (xx) (xiii) Anti-Money Laundering Amendment to Distribution Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (xiv) Anti-Money Laundering Amendment to Distribution Agreement - Aquila Tax-Free Fund For Utah (xx) (xv) Shareholder Services Agreement - Aquila Tax-Free Fund of Colorado(xx) (xvi) Shareholder Services Agreement- Aquila Churchill Tax-Free Fund of Kentucky (xx) (xvii) Shareholder Services Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (xviii) Shareholder Services Agreement - Aquila Tax-Free Fund For Utah (xx) (f) Not applicable (g) (i) Custody Agreement - Tax Free Trust of Arizona(iv) (ii) Custody Agreement - Aquila Tax-Free Fund of Colorado (xx) (iii) Custody Agreement - Aquila Churchill Tax-Free Fund of Kentucky (xx) (iv) Custody Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (v) Custody Agreement - Aquila Tax-Free Fund For Utah(xx) (h) (i) Transfer Agency Agreement - Tax Free Trust of Arizona (v) (ii) Anti-Money Laundering Amendment to Transfer Agency Agreement - Tax Free Trust of Arizona (x) (iii) Customer Identification Services Amendment to Transfer Agency Agreement - Tax Free Trust of Arizona (x) (iv) Transfer Agency Agreement- Aquila Tax-Free Fund of Colorado (xx) (v) Transfer Agency Agreement - Aquila Churchill Tax-Free Fund of Kentucky (xx) (vi) Transfer Agency Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (vii) Transfer Agency Agreement - Aquila Tax-Free Fund For Utah (xx) (viii) Anti-Money Laundering Amendment to Transfer Agency Agreement- Aquila Tax-Free Fund of Colorado (xx) (ix) Anti-Money Laundering Amendment to Transfer Agency Agreement - Aquila Churchill Tax-Free Fund of Kentucky (xx) (x) Anti-Money Laundering Amendment to Transfer Agency Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (xii) Anti-Money Laundering Amendment to Transfer Agency Agreement - Aquila Tax-Free Fund For Utah (xx) (xiii) Customer Identification Services Amendment to Transfer Agency Agreement- Aquila Tax-Free Fund of Colorado (xx) (xiv) Customer Identification Services Amendment to Transfer Agency Agreement - Aquila Churchill Tax-Free Fund of Kentucky (xx) (xv) Customer Identification Services Amendment to Transfer Agency Agreement - Aquila Narragansett Tax-Free Income Fund (xx) (xvi) Customer Identification Services Amendment to Transfer Agency Agreement - Aquila Tax-Free Fund For Utah (xx) (i) (i) Opinion of counsel - Tax Free Trust of Arizona (xiv) (ii) Opinion of counsel- Aquila Tax-Free Fund of Colorado (xx) (iii) Opinion of counsel - Aquila Churchill Tax-Free Fund of Kentucky (xx) (iv) Opinion of counsel - Aquila Narragansett Tax-Free Income Fund (xx) (v) Opinion of counsel - Aquila Tax-Free Fund For Utah (xx) (j) Consent of Independent Registered Public Accounting Firm (xxi) (k) Not applicable (l) Not applicable (m) (i) Distribution Plan - Tax Free Trust of Arizona (xvi) (m) (ii) Shareholder Services Plan- Tax Free Trust of Arizona (iv) (iii) Distribution Plan - Aquila Tax-Free Fund of Colorado (xx) (iv) Distribution Plan- Aquila Churchill Tax-Free Fund of Kentucky (xx) (v) Distribution Plan - Aquila Narragansett Tax-Free Income Fund (xx) (vi) Distribution Plan - Aquila Tax-Free Fund For Utah (xx) (vii) Shareholder Services Plan - Aquila Tax-Free Fund of Colorado (xx) (viii) Shareholder Services Plan- Aquila Churchill Tax-Free Fund of Kentucky (xx) (ix) Shareholder Services Plan - Aquila Narragansett Tax-Free Income Fund (xx) (x) Shareholder Services Plan - Aquila Tax-Free Fund For Utah (xx) (n) (i) Plan pursuant to Rule 18f-3 under the 1940 Act - Tax Free Trust of Arizona (xviii) (ii) Plan pursuant to Rule 18f-3 under the 1940 Act - Aquila Tax-Free Fund of Colorado (xx) (iii) Plan pursuant to Rule 18f-3 under the 1940 Act - Aquila Churchill Tax-Free Fund of Kentucky (xx) (iv) Plan pursuant to Rule 18f-3 under the 1940 Act - Aquila Narragansett Tax-Free Income Fund (xx) (v) Plan pursuant to Rule 18f-3 under the 1940 Act - Aquila Tax-Free Fund For Utah (xx) (o) Reserved (p) Codes of Ethics (i) The Trust (xviii) (ii) The Manager and the Distributor (xviii) (iii) Code of Ethics of Citizens Investment Advisors (xx) (iv) Code of Ethics of Davidson Fixed Income Management Inc. doing business as Kirkpatrick Pettis Capital Management (xx) N/A Powers of Attorney (xviii) (i) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 11 dated January 12, 1996, and incorporated herein by reference. (ii) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 13 dated March 22, 1996 and incorporated herein by reference. (iii) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 14 dated October 31, 1996 and incorporated herein by reference. (iv) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 15 dated October 29, 1997 and incorporated herein by reference. (v) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 16 dated October 28, 1999 and incorporated herein by reference. (vi) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 18 dated October 28, 1999 and incorporated herein by reference. (vii) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 19 dated October 31, 2000 and incorporated herein by reference. (viii) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 20 dated October 17, 2001 and incorporated herein by reference. (ix) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 21 dated October 22, 2002 and incorporated herein by reference. (x) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 22 dated October 29, 2003 and incorporated herein by reference. (xi) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 24 dated October 28, 2004 and incorporated herein by reference. (xii) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 25 dated October 21, 2005 and incorporated herein by reference. (xiii) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 26 dated October 23, 2006 and incorporated herein by reference. (xiv) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 27 dated October 16, 2007 and incorporated herein by reference. (xv) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 28 dated October 30, 2008 and incorporated herein by reference. (xvi) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 29 dated October 22, 2009 and incorporated herein by reference. (xvii) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 30 dated October 28, 2010 and incorporated herein by reference. (xviii) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 31 dated October 21, 2011 and incorporated herein by reference. (xix) Filed as an exhibit to Registrant’s Post-Effective Amendment No. 33 dated October 24, 2012 and incorporated herein by reference. (xx) Filed as an exhibit to Registrant's Registration Statement on Form N-14 dated April 22, 2013 and incorporated herein by reference. (xxi) To be added by amendment. ITEM 29. Persons Controlled By Or Under Common Control With Registrant None. ITEM 30. Indemnification Subdivision (c) of Section 12 of Article SEVENTH of Registrant’s Supplemental Declaration of Trust Amending and Restating the Declaration of Trust, filed as an exhibit to Registrant's Registration Statement on Form N-14 dated April 22, 2013, is incorporated herein by reference. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to Trustees, officers, and controlling persons of Registrant pursuant to the foregoing provisions, or otherwise, Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in that Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by Registrant of expenses incurred or paid by a Trustee, officer, or controlling person of Registrant in the successful defense of any action, suit, or proceeding) is asserted by such Trustee, officer, or controlling person in connection with the securities being registered, Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. ITEM 31. Business & Other Connections of Investment Adviser The business and other connections of Aquila Investment Management LLC, the Funds’ Investment Adviser and Manager is set forth in the prospectus (Part A).For information as to the business, profession, vocation, or employment of a substantial nature of its Directors and officers, reference is made to the Form ADV filed by it under the Investment Advisers Act of 1940. Davidson Fixed Income Management, Inc. doing business as Kirkpatrick Pettis Capital Management, the Sub-Adviser of Aquila Tax-Free Fund of Colorado, is a registered investment adviser. The Sub-Adviser is an independent registered investment adviser that does business in Colorado and Oregon as Kirkpatrick Pettis Capital Management. The Sub-Adviser provides a wide range of fixed-income investment management services for organizations including non-profit entities, higher education institutions, state governments, school districts, and all levels of local government.The Sub-Adviser and its predecessor companies have served as investment sub-adviser to Aquila Tax-Free Fund of Colorado and its predecessor since 1992. The Sub-Adviser has approximately $6.7 billion in assets under management. It has a local office at 1600 Broadway, Denver, Colorado 80202 and is a wholly-owned subsidiary of Davidson Companies, based at 8 Third Street North, Great Falls, Montana.For information about the business, profession, vocation, or employment of a substantial nature of the investment adviser, its directors, and its officers, reference is made to the Form ADV filed by it under the Investment Adviser's Act of 1940. Citizens Investment Advisors, the Sub-Adviser of Aquila Narragansett Tax-Free Income Fund, is a department of RBS Citizens, N.A., a bank subsidiary of Citizens Financial Group, Inc. (“CFG”). CFG is a wholly-owned subsidiary of The Royal Bank of Scotland, PLC (“RBSG”). The Treasury (“HMT”) of the United Kingdom (“U.K.”) has a significant interest in RBSG.The investment is managed on a commercial basis by an arms-length company, UK Financial Investments Limited, which is wholly owned by HMT. CFG is a $130 billion commercial bank holding company. It is headquartered in Providence, Rhode Island, and, through its subsidiaries, has more than 1,460 branches, more than 3,800 ATMs and approximately 19,200 employees. It operates its branch network in 12 states and has non-branch retail and commercial offices in more than 30 states. Through RBS Citizens, N.A., CFG provides a full range of financial services to individuals, businesses, and governmental units. CFG's headquarters are at One Citizens Plaza, Providence, Rhode Island 02903. For information as to the business, profession, vocation, or employment of a substantial nature of the directors and officers of Citizens Financial Group, reference is made to the Form ADV filed by it under the Investment Advisers Act of 1940. ITEM 32.Principal Underwriters (a)Aquila Distributors, Inc. serves as principal underwriter to the following Funds: Aquila Three Peaks Opportunity Growth Fund, Aquila Three Peaks High Income Fund, Aquila Churchill Tax-Free Fund of Kentucky, Hawaiian Tax-Free Trust, Aquila Narragansett Tax- Free Income Fund, Aquila Tax-Free Fund For Utah, Aquila Tax-Free Fund of Colorado, Aquila Tax-Free Trust of Arizona and Tax-Free Trust of Oregon. (b)For information about the directors and officers of Aquila Distributors, Inc., reference is made to the Form BD filed by it under the Securities Exchange Act of 1934. (c)Not applicable. ITEM 33. Location of Accounts and Records All such accounts, books, and other documents are maintained by the adviser, the administrator, the sub-adviser, the custodian, and the transfer agent, whose addresses appear on the back cover pages of the Prospectus and Statement of Additional Information. ITEM 34. Management Services Not applicable. ITEM 35. Undertakings Not applicable. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it has caused this Post-Effective Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York, on the 9th day of May, 2013. AQUILA MUNICIPAL TRUST (Registrant) By:/s/ Diana P. Herrmann Diana P. Herrmann, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated below on May 9, 2013. SIGNATURE TITLE /s/ Diana P. Herrmann* Diana P. Herrmann Trustee and President /s/ Tucker Hart Adams* Tucker Hart Adams Trustee /s/ Ernest Calderón * Ernest Calderón Trustee /s/ Thomas A. Christopher * Thomas A. Christopher Trustee /s/ Gary C. Cornia * Gary C. Cornia Trustee /s/ Grady Gammage, Jr.* Grady Gammage, Jr. Chair of the Board of Trustees /s/ Lyle W. Hillyard * Lyle W. Hillyard Trustee /s/ John C. Lucking * John C. Lucking Trustee /s/ Anne J. Mills * Anne J. Mills Trustee /s/ Joseph P. DiMaggio Joseph P. DiMaggio Chief Financial Officer and Treasurer * By: /s/ Diana P. Herrmann Diana P. Herrmann *Attorney-in-Fact, pursuant to Power of Attorney
